Exhibit 10.1

Hudson

 

HENRY HUDSON HOLDINGS LLC,

as Borrower

to

WACHOVIA BANK, NATIONAL ASSOCIATION

as Lender

AGREEMENT OF CONSOLIDATION AND MODIFICATION OF
MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND FIXTURE FILING

 

Dated:  October 6, 2006

PREPARED BY AND UPON RECORDATION RETURN TO:

Proskauer Rose LLP
1585 Broadway
New York, New York  10036

Attention:  David J. Weinberger, Esq.

 


--------------------------------------------------------------------------------




 

THIS AGREEMENT OF CONSOLIDATION AND MODIFICATION OF MORTGAGE, SECURITY
AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING (this “Agreement”), is made as
of the 6th day of October, 2006, between HENRY HUDSON HOLDINGS LLC (hereinafter
referred to as “Borrower”), having its chief executive office c/o Morgans Hotel
Group LLC, 475 Tenth Avenue, New York, New York 10018, and WACHOVIA BANK,
NATIONAL ASSOCIATION (hereinafter referred to as “Lender”), having an address at
Wachovia Bank, National Association, Commercial Real Estate Services, 8739
Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262.

W I T N E S S E T H:

WHEREAS, Borrower is the owner of the fee interest in the real property
described on Exhibit A-1, attached hereto and made a part hereof (the “Fee
Premises”) and of the leasehold interest in the real property described on
Exhibit A-2, attached hereto and made a part hereof (the “Leasehold Premises”,
and together with the Fee Premises (collectively, the “Premises”);

WHEREAS, Lender has authorized a loan (hereinafter referred to as the “Loan”) to
Borrower in the maximum principal sum of TWO HUNDRED SEVENTEEN MILLION AND
00/100 DOLLARS ($217,000,000.00) (hereinafter referred to as the “Loan Amount”),
which is evidenced by Lender’s Existing Notes (as hereinafter defined);

WHEREAS, Lender is the owner and holder of certain mortgages covering the fee
estate of Borrower in the Premises, the improvements located thereon and certain
other rights, interest and matters, as more particularly described therein, as
more particularly described in Exhibit I attached hereto (the “Existing
Mortgages”) and of the notes, bonds or other obligations secured thereby (the
“Existing Notes”);

WHEREAS, there is now owing on the Existing Notes and the Existing Mortgages a
sum equal to the Loan Amount;

WHEREAS, in consideration of the Loan , Borrower has agreed in the manner
hereinafter set forth (1) to spread the Existing Mortgages and the respective
liens thereof over those portions of the Property (as hereinafter defined) not
already covered thereby, (2) to consolidate and coordinate the respective liens
of the Existing Mortgages, as spread and (3) to modify the time and manner of
payment and the terms and provisions of the Existing Notes and the Existing
Mortgages to provide for the making of payments in amounts sufficient to pay and
redeem, and provide for the payment and redemption of the principal of, premium,
if any, and interest on the Existing Notes when due;

WHEREAS, in further consideration of the Loan, Borrower has agreed to make
payments in amounts sufficient to pay and redeem, and provide for the payment
and redemption of the principal of, premium, if any, and interest on the Note,
as aforesaid, when due;

WHEREAS, Borrower desires by this Agreement to provide for, among other things,
the issuance of the Note and for the deposit, deed and pledge by Borrower with,
and the creation of a

 


--------------------------------------------------------------------------------


security interest in favor of, Lender, as security for Borrower’s obligations to
Lender from time to time pursuant to the Note and the other Loan Documents;

WHEREAS, Borrower and Lender intend these recitals to be a material part of this
Agreement; and

WHEREAS, all things necessary to make this Agreement the valid and legally
binding obligation of Borrower in accordance with its terms, for the uses and
purposes herein set forth, have been done and performed.

NOW THEREFORE, to secure the payment of the principal of, prepayment premium (if
any) and interest on the Existing Notes and all other obligations, liabilities
or sums due or to become due under the Existing Mortgages, the Payment Guaranty,
the Existing Notes or any other Loan Document, including, without limitation,
interest on said obligations, liabilities or sums (said principal, premium,
interest and other sums being hereinafter referred to as the “Debt”), and the
performance of all other covenants, obligations and liabilities of Borrower
pursuant to the Loan Documents, Borrower has executed and delivered this
Agreement and Borrower and Lender by these presents and by the execution and
delivery hereof do hereby irrevocably agree as follows:

I.              The Existing Mortgages and the respective liens thereof are
hereby spread over those portions of the Property (as hereinafter defined), if
any, not already covered thereby, which Property includes all of the right,
title and interest of Borrower, whether now owned or hereafter acquired, in and
to all of the following property, rights, interests and estates and Borrower by
these presents and by the execution and delivery hereof does hereby irrevocably
grant, bargain, sell, alien, demise, release, convey, assign, transfer, deed,
hypothecate, pledge, set over, warrant, mortgage and confirm to Lender, forever
WITH POWER OF SALE, all right, title and interest of Borrower, whether now owned
or hereafter acquired, in and to all of the following property, rights,
interests and estates:

(a)           the Premises;

(b)           (i) all buildings, foundations, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
of every kind or nature now or hereafter located on the Premises (hereinafter
collectively referred to as the “Improvements”); and (ii) to the extent
permitted by law, the name or names, if any, as may now or hereafter be used for
any of the Improvements, and the goodwill associated therewith;

(c)           all easements, servitudes, rights-of-way, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, ditches, ditch rights, reservoirs and reservoir rights, air
rights and development rights, lateral support, drainage, gas, oil and mineral
rights, tenements, hereditaments and appurtenances of any nature whatsoever, in
any way belonging, relating or pertaining to the Premises or the Improvements
and the reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any

2


--------------------------------------------------------------------------------




street, road or avenue, opened or proposed, in front of or adjoining the
Premises to the center line thereof and any and all sidewalks, drives, curbs,
passageways, streets, spaces and alleys adjacent to or used in connection with
the Premises and/or Improvements and all the estates, rights, titles, interests,
property, possession, claim and demand whatsoever, both in law and in equity, of
Borrower of, in and to the Premises and Improvements and every part and parcel
thereof, with the appurtenances thereto;

(d)           all machinery, equipment, systems, fittings, apparatus,
appliances, furniture, furnishings, tools, fixtures, Inventory (as hereinafter
defined) and articles of personal property and accessions thereof and renewals,
replacements thereof and substitutions therefor (including, but not limited to,
all plumbing, lighting and elevator fixtures, office furniture, beds, bureaus,
chiffonniers, chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, venetian blinds, wall coverings,
screens, paintings, hangings, pictures, divans, couches, luggage carts, luggage
racks, stools, sofas, chinaware, flatware, linens, pillows, blankets, glassware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, telephone systems, computerized accounting
systems, engineering equipment, vehicles, medical equipment, potted plants,
heating, lighting and plumbing fixtures, fire prevention and extinguishing
apparatus, theft prevention equipment, cooling and air-conditioning systems,
elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, call systems, brackets,
signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers, shelving,
spotlighting equipment, dishwashers, garbage disposals, washers and dryers),
other customary hotel equipment and other property of every kind and nature
whatsoever owned by Borrower, or in which Borrower has or shall have an
interest, now or hereafter located upon, or in, and used in connection with the
Premises or the Improvements, or appurtenant thereto, and all building
equipment, materials and supplies of any nature whatsoever owned by Borrower, or
in which Borrower has or shall have an interest, now or hereafter located upon,
or in, and used in connection with the Premises or the Improvements or
appurtenant thereto, (hereinafter, all of the foregoing items described in this
paragraph (d) are collectively called the “Equipment”), all of which, and any
replacements, modifications, alterations and additions thereto, to the extent
permitted by applicable law, shall be deemed to constitute fixtures (the
“Fixtures”), and are part of the real estate and security for the payment of the
Debt and the performance of Borrower’s obligations.  To the extent any portion
of the Equipment is not real property or fixtures under applicable law, it shall
be deemed to be personal property, and this Security Instrument shall constitute
a security agreement creating a security interest therein in favor of Lender
under the UCC;

(e)           all awards or payments, including interest thereon, which may
hereafter be made with respect to the Premises, the Improvements, the Fixtures,
or the Equipment,

3


--------------------------------------------------------------------------------




whether from the exercise of the right of eminent domain (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
said right), or for a change of grade, or for any other injury to or decrease in
the value of the Premises, the Improvements or the Equipment or refunds with
respect to the payment of property taxes and assessments, and all other proceeds
of the conversion, voluntary or involuntary, of the Premises, Improvements,
Equipment, Fixtures or any other Property or part thereof into cash or
liquidated claims;

(f)            all leases, tenancies, franchises, licenses and permits, Property
Agreements and other agreements affecting the use, enjoyment or occupancy of the
Premises, the Improvements, the Fixtures, or the Equipment or any portion
thereof now or hereafter entered into, whether before or after the filing by or
against Borrower of any petition for relief under the Bankruptcy Code and all
reciprocal easement agreements, license agreements and other agreements with Pad
Owners (hereinafter collectively referred to as the “Leases”), together with all
receivables, revenues, rentals, credit card receipts, receipts and all payments
received which relate to the rental, lease, franchise and use of space at the
Premises or which relate to the Food and Beverage Lessee/Operators (it being
acknowledged by Lender that the security interest granted hereunder in
receivables, revenues, rentals, credit card receipts, receipts and all payments
received which relate to the Food and Beverage Lessee/Operators shall not attach
to interests of third-party joint venture partners of Borrower which are not
Affiliates of Borrower) and rental and use of guest rooms or meeting rooms or
banquet rooms or recreational facilities or bars, beverage or food sales,
vending machines, mini-bars, room service, telephone, video and television
systems, electronic mail, internet connections, guest laundry, bars, the
provision or sale of other goods and services, and all other payments received
from guests or visitors of the Premises, and other items of revenue, receipts or
income as identified in the Uniform System of Accounts (as hereinafter defined),
all cash or security deposits, lease termination payments, advance rentals and
payments of similar nature and guarantees or other security held by, or issued
in favor of, Borrower in connection therewith to the extent of Borrower’s right
or interest therein and all remainders, reversions and other rights and estates
appurtenant thereto, and all base, fixed, percentage or additional rents, and
other rents, oil and gas or other mineral royalties, and bonuses, issues,
profits and rebates and refunds or other payments made by any Governmental
Authority from or relating to the Premises, the Improvements, the Fixtures or
the Equipment plus all rents, common area charges and other payments now
existing or hereafter arising, whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (the “Rents”) and all proceeds from the sale or other disposition of the
Leases and the right to receive and apply the Rents to the payment of the Debt;

(g)           all proceeds of and any unearned premiums on any insurance
policies covering the Premises, the Improvements, the Fixtures, the Rents or the
Equipment, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Premises, the

4


--------------------------------------------------------------------------------




Improvements, the Fixtures or the Equipment and all refunds or rebates of
Impositions, and interest paid or payable with respect thereto;

(h)           all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Security Deposit Account (to the extent
permitted by law), the Engineering Escrow Account, the Central Account, the
Sub-Accounts and the Escrow Accounts and all monies and investments deposited or
to be deposited in such accounts;

(i)            all accounts receivable, contract rights, franchises, interests,
estate or other claims, both at law and in equity, now existing or hereafter
arising, and relating to the Premises, the Improvements, the Fixtures or the
Equipment, not included in Rents;

(j)            all now existing or hereafter arising claims against any Person
with respect to any damage to the Premises, the Improvements, the Fixtures or
the Equipment, including, without limitation, damage arising from any defect in
or with respect to the design or construction of the Improvements, the Fixtures
or the Equipment and any damage resulting therefrom;

(k)           all deposits or other security or advance payments, including
rental payments now or hereafter made by or on behalf of Borrower to others,
with respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;

(l)            all intangible property now or hereafter relating to the
Premises, the Improvements, the Fixtures or the Equipment or its operation,
including, without limitation, software, letter of credit rights, trade names,
trademarks (including, without limitation, any licenses of or agreements to
license trade names or trademarks now or hereafter entered into by Borrower),
logos, building names and goodwill;

(m)          all now existing or hereafter arising advertising material,
guaranties, warranties, building permits, other permits, licenses, plans and
specifications, shop and working drawings, soil tests, appraisals and other
documents, materials and/or personal property of any kind now or hereafter
existing in or relating to the Premises, the Improvements, the Fixtures, and the
Equipment;

(n)           all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;

(o)           the right, in the name of and on behalf of Borrower, to appear in
and defend any now existing or hereafter arising action or proceeding brought
with respect to the Premises, the Improvements, the Fixtures or the Equipment
and to commence any

5


--------------------------------------------------------------------------------




action or proceeding to protect the interest of Lender in the Premises, the
Improvements, the Fixtures or the Equipment;

(p)           all rights, remedies and powers of Borrower under the Condominium
Documents (hereinafter defined) including, without limitation, any right to
appoint members to the Condominium Board (hereinafter defined) and the right to
exercise any voting rights thereunder;

(q)           the Ground Lease and the leasehold estate created thereby,
together with all modifications, extensions and renewals of the Ground Lease and
all credits, deposits, options, privileges and rights of Borrower as tenant
under the Ground Lease including, without limitation, the right to renew or
extend the Ground Lease for a succeeding term or terms to the extent set forth
therein;

(r)            all accounts, chattel paper, deposit accounts, fixtures, general
intangibles, goods, instruments and securities accounts (each as defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
in which the Premises is located (the “UCC Collateral”); and

(s)           all proceeds, products, substitutions and accessions (including
claims and demands therefor) of each of the foregoing.

All of the foregoing items (a) through (s), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
“Property”.

II.            The liens of the Existing Mortgages as so spread, are hereby
consolidated and coordinated so that together they shall hereafter constitute in
law but one mortgage, a single lien, covering the Property and securing a sum
equal to the Loan Amount, together with interest thereon, prepayment premium (if
any), and all other sums due hereunder (the Existing Mortgages, as so spread,
consolidated and coordinated and as modified, amended, restated, ratified and
confirmed pursuant to the provisions of this Agreement being hereinafter
collectively referred to as the “Security Instrument”).

III.           The Existing Notes and the respective debts evidenced thereby
were combined and coordinated to constitute one joint indebtedness in the
principal sum of the Loan Amount together with interest thereon by that certain
amended, restated and consolidated promissory note dated the date hereof given
by Borrower to Lender in the original principal amount of the Loan Amount (the
Existing Notes, as so combined and coordinated and as modified and amended
pursuant to the provisions of said amended, restated and consolidated promissory
note being hereafter collectively referred to as the “Consolidated Note”), which
Consolidated Note was then split into separate notes in the aggregate principal
amount of the Consolidated Note, one of which notes (“Note A-1”) evidences a
portion of the Loan (“Loan A-1”) in the original principal amount of
$108,500,000 and one of which notes (“Note A-2”) evidences a portion of the Loan
(“Loan A-2”) in the original principal amount of $108,500,000 (“Note A-2”,
together with Note A-1, collectively, the “Note”).

6


--------------------------------------------------------------------------------




IV.           To the extent that Borrower makes a payment or Lender receives any
payment or proceeds for Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
obligations of Borrower hereunder intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.

V.            If any payment under the Note, the Mortgage or any other Loan
Document is not paid when due, Borrower shall thereafter pay interest on the
Debt from the date such payment was due until the date such payment is made at
the Default Rate.

VI.           Any privileges in the Existing Mortgages or Existing Notes to
prepay the Debt, in whole or in part, except as may be provided hereinafter, are
hereby terminated with the same force and effect as if they had never been
granted.

VII.          Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of the Note.

VIII.        Borrower shall promptly cause this Agreement to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice and fully to protect the
lien of the Mortgage upon, and the interest of Lender in, the Property. 
Borrower will pay all filing, registration and recording fees, and all expenses
incident to the preparation, execution and acknowledgment of this Agreement, and
all Federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the filing, registration,
recording, execution and delivery of this Agreement and Borrower shall hold
harmless and indemnify Lender against any liability incurred by reason of the
imposition of any tax on the issuance, making, filing, registration or recording
of this Agreement.

IX.           Borrower represents, warrants and covenants to Lender that there
are no offsets, counterclaims or defenses against the Debt, this Agreement, the
Security Instrument (including each of the Existing Mortgages) or the Note
(including each of the Existing Notes) and that Borrower (and the undersigned
representative of Borrower, if any) has full power, authority and legal right to
execute this Agreement and to keep and observe all of the terms of this
Agreement on Borrower’s part to be observed or performed.

X.            This Agreement may not be modified, amended, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of any modification, amendment, change or termination is sought.

XI.           This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns.

XII.         This Agreement may be executed in any number of duplicate originals
and each such duplicate original shall be deemed to constitute but one and the
same instrument.

7


--------------------------------------------------------------------------------




XIII.        If any term, covenant or condition of this Agreement shall be held
to be invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.

XIV.        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York and the applicable laws of the United States
of America.

XV.         Borrower hereby binds itself, and Borrower’s successors and assigns,
to warrant and forever defend the title to the Property.

XVI.        The terms, covenants and provisions of the Existing Mortgages as
herein modified, amended and restated are hereby modified, ratified and
confirmed in all respects by Borrower and the terms, covenants and provisions of
the Existing Mortgages are hereby modified, amended and restated so that
henceforth, the terms, covenants and provisions of this Agreement shall
supersede the terms, covenants and provisions of the Existing Mortgages and the
terms, covenants and provisions of the Existing Mortgages shall read the same as
the following text:

AND Borrower covenants with and warrants to Lender that:


ARTICLE I:  DEFINITIONS


SECTION 1.01.  CERTAIN DEFINITIONS.

For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:

(i)            the capitalized terms defined in this Section have the meanings
assigned to them in this Section, and include the plural as well as the
singular;

(ii)           all accounting terms not otherwise defined herein shall be
construed in accordance with GAAP; and

(iii)          the words “herein”, “hereof”, and “hereunder” and other words of
similar import refer to this Security Instrument as a whole and not to any
particular Section or other subdivision.

“ACH” shall have the meaning set forth in Section 5.01 hereof.

“ACM” shall have the meaning set forth in Section 16.03 hereof.

“Adjusted Net Cash Flow” shall mean, as of any date of calculation, the Net
Operating Income over the twelve (12)-month period preceding the date of
calculation adjusted to reflect (a) an annual replacement reserve for furniture,
fixtures and equipment of 4% of gross revenues during such preceding twelve (12)
month period and (b) scheduled increases in real estate taxes over the
subsequent twelve (12) month period resulting from, among other things,
increases in tax rates or the assessed value of the Property and/or the
expiration of any applicable tax

8


--------------------------------------------------------------------------------




abatements.  The Adjusted Net Cash Flow shall be calculated by Borrower and
shall be subject to the reasonable review and approval of Lender.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

“Annual Budget” shall mean an annual budget submitted by Borrower to Lender in
accordance with the terms of Section 2.09 hereof.

“Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan as set forth in the Receipt and Closing Certificate delivered to Lender by
Borrower on the Closing Date.

“Appraiser” shall mean the Person who prepared the Appraisal.

“Approved Annual Budget” shall mean each Annual Budget approved by Lender in
accordance with the terms hereof.

“Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities having a senior
executive with at least five (5) years’ experience in the management of full
service luxury or full service upscale hotel properties which manage not less
than five (5) full service luxury or full service upscale hotel properties
having 2,000 hotel rooms in the aggregate, including, without limitation,
certain full service luxury or full service upscale hotel properties which
contain more than 250 hotel rooms.

“Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.

“Assignment” shall mean the Assignment of Leases and Rents and Security Deposits
of even date herewith relating to the Property given by Borrower to Lender, as
the same may be modified, amended or supplemented from time to time.

“Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.

“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property:  (a) Impositions and (b) insurance premiums.

“Basic Carrying Costs Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.

“Basic Carrying Costs Monthly Installment” shall mean Lender’s estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs or with
respect to insurance premiums financed in accordance with the terms of this
Security Instrument an amount equal to the next

9


--------------------------------------------------------------------------------




installment of the insurance premiums then due.  “Basic Carrying Costs Monthly
Installment” shall also include, if required by Lender, a sum of money which,
together with such monthly installments, will be sufficient to make the payment
of each such Basic Carrying Cost at least thirty (30) days prior to the date
initially due.  Should such Basic Carrying Costs not be ascertainable at the
time any monthly deposit is required to be made, the Basic Carrying Costs
Monthly Installment shall be determined by Lender in its reasonable discretion
on the basis of the aggregate Basic Carrying Costs for the prior Fiscal Year or
month or the prior payment period for such cost.  As soon as the Basic Carrying
Costs are fixed for the then current Fiscal Year, month or period, the next
ensuing Basic Carrying Costs Monthly Installment shall be adjusted to reflect
any deficiency or surplus in prior monthly payments.  If at any time during the
term of the Loan Lender determines that there will be insufficient funds in the
Basic Carrying Costs Escrow Account to make payments when they become due and
payable, Lender shall have the right to adjust the Basic Carrying Costs Monthly
Installment such that there will be sufficient funds to make such payments.

“Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installments shall be deposited.

“Borrower” shall mean Borrower named herein and any successor to the obligations
of Borrower.

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of “Business Day” in the Securitization documents.

“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements.

“Cash Expenses” shall mean for any period, the operating expenses for the
Property as set forth in an Approved Annual Budget to the extent that such
expenses are actually incurred by Borrower minus payments into the Basic
Carrying Costs Sub-Account, the Debt Service Payment Sub-Account, the SAOT
Sub-Account and the Recurring Replacement Reserve Sub-Account.

“Central Account” shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party).

“Closing Date” shall mean the date of the Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations promulgated thereunder.

10


--------------------------------------------------------------------------------




“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.

“Condominium Board” shall have the meaning set forth in Section 3.02(e) hereof.

“Condominium Documents” shall have the meaning set forth in Section 3.02(e)
hereof.

“Contest” shall have the meaning set forth in Section 18.32 hereof.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise.  The definition is
to be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”

“Counterparty” shall have the meaning set forth in Section 5.10 hereof.

“CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)” issued by the Bureau of Labor
Statistics of the United States Department of Labor (the “Bureau”).  If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been made.  If at any time during the term of this
Security Instrument the CPI shall no longer be published by the Bureau, then any
comparable index issued by the Bureau or similar agency of the United States
issuing similar indices shall be used in lieu of the CPI.

“Credit Card Company” shall have the meaning set forth in Section 5.01 hereof.

“Credit Card Payment Direction Letter” shall have the meaning set forth in
Section 5.01 hereof.

“Curtailment Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.11 hereof into which sums shall be deposited during an O&M
Operative Period.

“Curtailment Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof.

“Debt” shall have the meaning set forth in the Recitals hereto.

11


--------------------------------------------------------------------------------




“Debt Service” shall mean the amount of interest and principal payments due and
payable in accordance with the Note during an applicable period.

“Debt Service Coverage” shall mean the quotient obtained by dividing Adjusted
Net Cash Flow by the sum of the (a) aggregate payments of interest, principal
and all other sums due for such specified period under the Note (determined as
of the date the calculation of Debt Service Coverage is required or requested
hereunder) and (b) aggregate payments of interest, principal and all other sums
due for such specified period pursuant to the terms of subordinate or mezzanine
financing, if any, then affecting or related to the Property or, if Debt Service
Coverage is being calculated in connection with a request for consent to any
subordinate or mezzanine financing, then proposed.  In determining Debt Service
Coverage, the applicable interest rate for the Loan and for any floating rate
loan referred to in clause (b) above, if any, shall be the LIBOR Margin, with
respect to the Loan, and the applicable margin over the applicable index, with
respect to any other loan referred to in clause (b) above, plus, in each case,
7.0% with respect to the Loan and the applicable strike price set forth in any
rate cap or similar agreement applicable to any other loan referred to in clause
(b) above with respect to such loan.

“Debt Service Payment Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.

“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.

“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) five percent (5%) above the interest rate set forth in the Note.

“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on (a)
the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.

“Development Laws” shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, in
each case in preliminary or final form, used to offer securities in connection
with a Securitization.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such

12


--------------------------------------------------------------------------------




account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its highest rating category at all times
(or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its highest rating
category at all times or (b) a segregated trust account or accounts maintained
with a federal or state chartered depository institution or trust company acting
in its fiduciary capacity which, in the case of a state chartered depository
institution is subject to regulations substantially similar to 12 C.F.R. §
9.10(b), having in either case a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal and state
authority, or otherwise acceptable (as evidenced by a written confirmation from
each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents.  Eligible
Accounts may bear interest.  The title of each Eligible Account shall indicate
that the funds held therein are held in trust for the uses and purposes set
forth herein.

“Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.

“Environmental Problem” shall mean any of the following:

(a)           the presence of any Hazardous Material on, in, under, or above all
or any portion of the Property;

(b)           the release or threatened release of any Hazardous Material from
or onto the Property;

(c)           the violation or threatened violation of any Environmental Statute
with respect to the Property; or

(d)           the failure to obtain or to abide by the terms or conditions of
any permit or approval required under any Environmental Statute with respect to
the Property.

A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.

“Environmental Report” shall mean the environmental audit report for the
Property and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan.

13


--------------------------------------------------------------------------------




“Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or condition of any permit, license or other authorization
binding on Borrower relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, the Rivers and Harbors Act of 1899, 33 U.S.C. §401 et
seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. §1531 et seq.,
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et
seq., and the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §300(f) et
seq., and all rules, regulations and guidance documents promulgated or published
thereunder.

“Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which
Borrower or Guarantor is a member.

“Escrow Account” shall mean each of the Basic Carrying Costs Escrow Account, the
SAOT Escrow Account, the Recurring Replacement Reserve Escrow Account, the Mez
Payment Escrow Account, the Operation and Maintenance Expense Escrow Account and
the Curtailment Reserve Escrow Account, each of which shall be an Eligible
Account or book entry sub-account of an Eligible Account.

14


--------------------------------------------------------------------------------




“Event of Default” shall have the meaning set forth in Section 13.01 hereof.

“Extraordinary Expense” shall mean (a) a material extraordinary operating
expense or capital expense not set forth in the Approved Annual Budget or
allotted for in the Recurring Replacement Reserve Sub-Account and (b) the excess
of Operating Expenses over those set forth in the Approved Annual Budget for
Interest Accrual Periods prior to the Interest Accrual Period in which such
determination is being made resulting from revenues which have increased over
those set forth in the Approved Annual Budget for which, with respect to items
set forth in this clause (b) no Lender approval is required.

“Fee Mortgage”  shall mean any mortgage, deed of trust, deed to secure debt or
indenture of mortgage or deed of trust now or hereafter placed upon the fee
title to the Premises covered by the Ground Lease.

“First Interest Accrual Period” shall have the meaning set forth in the Note.

“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender, which consent shall not
be unreasonably withheld.

“Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.

“Food and Beverage Lessee/Operators” shall have the meaning set forth on Exhibit
H attached hereto and made a part hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as of the date of the applicable financial report, consistently
applied.

“General Partner” shall mean, if Borrower or an SPE Pledgor is a partnership,
each general partner of Borrower or SPE Pledgor, as applicable, and, if Borrower
or an SPE Pledgor is a limited liability company, each managing member of
Borrower or SPE Pledgor and in each case, if applicable, each general partner or
managing member of such general partner or managing member.  In the event that
Borrower, an SPE Pledgor or any General Partner is a single member limited
liability company, the term “General Partner” shall include such single member.

“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

15


--------------------------------------------------------------------------------




“Ground Lease”  shall mean the lease or leases of, or other interest in, the
Leasehold Premises more particularly described on Exhibit F hereto, together
with all exhibits and renewals, modifications and extensions thereto.

“Ground Lessor” shall mean the Person which holds the interest of lessor under
the Ground Lease.

“Guarantor” shall mean Morgans Group LLC, a Delaware limited liability company,
and each SPE Pledgor.

“Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
molds, spores and fungus which may pose a risk to human health or the
environment or any other substance or material as defined in or regulated by any
Environmental Statutes.

“Hudson Hotel” shall mean that certain hotel property located at 356 West
58th Street, New York, New York.

“Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, assessments (including, without limitation, all assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not commenced or completed within the term of
this Security Instrument), ground rents, condominium common charges, excises,
levies, fees (including, without limitation, license, permit, inspection,
authorization and similar fees), and all other governmental charges, in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character in respect of the Property and/or any Rent
(including all interest and penalties thereon), which at any time prior to,
during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a lien upon (a) Borrower (including, without limitation, all
franchise, single business or other taxes imposed on Borrower for the privilege
of doing business in the jurisdiction in which the Property or any other
collateral delivered or pledged to Lender in connection with the Loan is
located) or Lender or (b) the Property or any part thereof or any Rents
therefrom or any estate, right, title or interest therein.  Impositions shall
not include any taxes imposed on Lender’s income and franchise taxes imposed on
Lender by the law or regulation of any Governmental Authority.

“Improvements” shall have the meaning set forth in granting clause (b) of this
Security Instrument.

“Indemnified Parties” shall have the meaning set forth in Section 12.01 hereof.

“Independent” shall mean, when used with respect to any Person, a Person who (a)
is in fact independent, (b) does not have any direct financial interest or any
material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an

16


--------------------------------------------------------------------------------




officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above.  Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.

“Independent Director” shall have the meaning set forth in Section 2.02(g)(xvi)
hereof.

“Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.

“Institutional Lender” shall mean any of the following Persons:  (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity,
(b) any charitable foundation, (c) any insurance company or pension and/or
annuity company, (d) any fraternal benefit society, (e) any pension, retirement
or profit sharing trust or fund within the meaning of Title I of ERISA or for
which any bank, trust company, national banking association or investment
adviser registered under the Investment Advisers Act of 1940, as amended, is
acting as trustee or agent, (f) any investment company or business development
company, as defined in the Investment Company Act of 1940, as amended, (g) any
small business investment company licensed under the Small Business Investment
Act of 1958, as amended, (h) any broker or dealer registered under the
Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said Persons shall have net assets in excess of $1,000,000,000 and
a net worth in excess of $500,000,000, be in the business of making commercial
mortgage loans, secured by properties of like type, size and value as the
Property and have a long term credit rating which is not less than “BBB-” (or
its equivalent) from each Rating Agency.

“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Borrower pursuant to Article III hereof.

“Insurance Requirements” shall mean all terms of any insurance policy required
by this Security Instrument, all requirements of the issuer of any such policy,
and all regulations and then current standards applicable to or affecting the
Property or any use or condition thereof, which may, at any time, be recommended
by the Board of Fire Underwriters, if any, having jurisdiction over the
Property, or such other Person exercising similar functions.

“Interest Accrual Period” shall have the meaning set forth in the Note.

“Interest Rate” shall have the meaning set forth in the Note.

“Interest Shortfall” shall mean any shortfall in the amount of interest required
to be paid with respect to the Loan Amount on any Payment Date.

17


--------------------------------------------------------------------------------




“Inventory” shall have the meaning as such term is defined in the Uniform
Commercial Code applicable in the State in which the Property is located,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise for sale,
fuel, mechanical supplies, stationery and other supplies and similar items, as
defined in the Uniform System of Accounts.

“Late Charge” shall have the meaning set forth in Section 13.09 hereof.

“Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.

“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgement, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority and all covenants, agreements, restrictions and
encumbrances contained in any instruments, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Lender” shall mean the Lender named herein and its successors or assigns.

“LIBOR Margin” shall have the meaning set forth in the Note.

“LIBOR Rate” shall have the meaning set forth in the Note.

“Loan” shall have the meaning set forth in the Recitals hereto.

“Loan Amount” shall have the meaning set forth in the Recitals hereto.

“Loan Documents” shall mean this Security Instrument, the Note, the Assignment,
and any and all other agreements, instruments, certificates or documents
executed and delivered by Borrower or any Affiliate of Borrower in connection
with the Loan, together with any supplements, amendments, modifications or
extensions thereof.

“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).

“Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.

“Major Contracts” shall mean all Space Leases in excess of 2,000 square feet,
and all Leases, consulting agreements, joint venture agreements or other
contracts between Borrower and a third party operator (including joint ventures
in which Borrower has an interest) relating to food and beverage operations at
the Property.

18


--------------------------------------------------------------------------------




“Major Space Lease” shall mean any Space Lease of a tenant or Affiliate of such
tenant where such tenant or such Affiliate leases, in the aggregate, five
percent (5%) or more of the Total GLA.

“Management Agreement” shall have the meaning set forth in Section 7.02(e)
hereof.

“Manager” shall mean Morgans Hotel Group Management LLC, a Delaware limited
liability company or any other Person which manages the Property on behalf of
Borrower.

“Manager Certification” shall have the meaning set forth in Section 2.09(d)
hereof.

“Manager Control Notice” shall have the meaning set forth in Section 7.02(e)
hereof.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, profits, management,
operations or condition (financial or otherwise) of Borrower, (c) the
enforceability, validity, perfection or priority of the lien of any Loan
Document or (d) the ability of Borrower to perform any obligations under any
Loan Document.

“Maturity”, when used with respect to the Note, shall mean the Maturity Date set
forth in the Note or such other date pursuant to the Note on which the final
payment of principal, and premium, if any, on the Note becomes due and payable
as therein or herein provided, whether at Stated Maturity or by declaration of
acceleration, or otherwise.

“Maturity Date” shall mean the Maturity Date set forth in the Note, as the same
may be extended from time to time pursuant to the terms of the Note.

“Mez Loan” shall mean that certain loan in the original principal sum of
$32,500,000 of even date herewith made by Wachovia Bank, National Association to
the owner of one hundred percent (100%) of the direct or indirect equity
interests in Borrower which is secured by a pledge of such equity interest.

“Mez Payment Escrow Account” shall mean the Escrow Account maintained pursuant
to Section 5.14 hereof.

“Mez Payment Amount” shall mean, as of any Payment Date, the amount of principal
and interest then due and payable pursuant to the terms of the Mez Loan.

“Mez Payment Sub-Account” shall mean the Sub-Account of the Central Account
established pursuant to Section 5.02 hereof into which the Mez Payment Amount
shall be deposited.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Borrower, Guarantor or any ERISA Affiliate.

19


--------------------------------------------------------------------------------


“Net Capital Expenditures” shall mean for any period the amount by which Capital
Expenditures during such period exceed reimbursements for such items during such
period from any Account established pursuant to the Loan Documents.

“Net Operating Income” shall mean in each Fiscal Year or portion thereof during
the term hereof, Operating Income less Operating Expenses.

“Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses, including, without limitation, all attorneys’ fees and
disbursements and any brokerage fees, if applicable, incurred by Lender in
connection with the exercise of such remedies, including the sale of such
Property after a foreclosure against the Property.

“New Lease” shall have the meaning set forth in Section 2.05 hereof.

“Note” shall have the meaning set forth in the Recitals hereto.

“O&M Operative Period” shall mean the period of time commencing upon the
determination by Lender, which determination shall be made in Lender’s
reasonable discretion, that the Debt Service Coverage (tested quarterly except
during the continuance of an O&M Operative Period, in which event the Debt
Service Coverage shall be tested monthly and shall be calculated based upon
information contained in the reports furnished to Lender pursuant to Section
2.09 hereof) is less than 1.05:1.00 and terminating on the Payment Date next
succeeding the date upon which Lender reasonably determines that the Debt
Service Coverage for two (2) consecutive calendar quarters is 1.05:1.00 or
greater.

“O&M Program” shall have the meaning set forth in Section 16.03 hereof.

“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.

“Operating Expenses” shall mean, in each Fiscal Year or portion thereof during
the term hereof, all expenses directly attributable to the operation, repair
and/or maintenance of the Property including, without limitation, (a)
Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and four
percent (4%) of total revenues of the Property, (d) costs attributable to the
operation, repair and maintenance of the systems for heating, ventilating and
air conditioning the Improvements and

20


--------------------------------------------------------------------------------




actually paid for by Borrower, and (e) with respect to the bar premises at the
Hudson Hotel only, consulting fees which are to be paid to third party
consultants that are not Affiliates of Borrower, any SPE Pledgor, Manager or
Guarantor and are employed by Manager, 58th Street Bar Company LLC and which are
actually paid over to such consultants.  Operating Expenses shall not include
interest, principal and premium, if any, or any other amount due under the Note
or otherwise in connection with the Debt, income taxes, extraordinary capital
improvement costs, any non-cash charge or expense such as depreciation or
amortization or any item of expense otherwise includable in Operating Expenses
which is paid directly by any tenant except real estate taxes paid directly to
any taxing authority by any tenant.

“Operating Income” shall mean, in each Fiscal Year or portion thereof during the
term hereof, all revenue derived by Borrower arising from the Property
including, without limitation, room revenues, vending machines revenues,
beverage revenues, food revenues, Borrower’s pro rata share of net profits of
Food and Beverage Lessee/Operators, and packaging revenues, rental revenues
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise) and other fees and charges payable pursuant to
Leases or otherwise in connection with the Property, and business interruption,
rent or other similar insurance proceeds.  Operating Income shall not include
(a) Insurance Proceeds (other than proceeds of rent, business interruption or
other similar insurance allocable to the applicable period) and Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period), or interest accrued on such Condemnation Proceeds, (b)
proceeds of any financing, (c) proceeds of any sale, exchange or transfer of the
Property or any part thereof or interest therein, (d) capital contributions or
loans to Borrower or an Affiliate of Borrower, (e) any item of income otherwise
includable in Operating Income but paid directly by any tenant to a Person other
than Borrower except for real estate taxes paid directly to any taxing authority
by any tenant, (f) any other material extraordinary, non-recurring revenues
which for the purposes hereof shall be deemed not to include room revenues, (g)
Rent paid by or on behalf of any lessee under a Space Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Space Lease
has been affirmed by the trustee in such proceeding or action, (h) Rent paid by
or on behalf of any lessee under a Lease the demised premises of which are not
occupied either by such lessee or by a sublessee thereof unless the lessee has a
long-term unsecured debt rating of not less than “A” (or its equivalent) from
any Rating Agency; (i) Rent paid by or on behalf of any lessee under a Lease in
whole or partial consideration for the termination of any Lease, or (j) sales
tax rebates from any Governmental Authority.

“Operation and Maintenance Expense Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.09 hereof relating to the payment of Operating
Expenses (exclusive of Basic Carrying Costs).

“Operation and Maintenance Expense Sub-Account” shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which sums
allocated for the

21


--------------------------------------------------------------------------------




payment of Cash Expenses, Net Capital Expenditures and approved Extraordinary
Expenses shall be deposited.

“Pad Owners” shall mean any owner of any fee interest in property contiguous to
or surrounded by the Property who has entered into or is subject to a reciprocal
easement agreement or other agreement or agreements with Borrower either (a) in
connection with an existing or potential improvement on such property or (b)
relating to or affecting the Property.

“Payment Date” shall have the meaning set forth in the Note.

“Payment Guaranty” shall have the meaning set forth in the Recitals hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

“Permitted Encumbrances” shall have the meaning set forth in Section 2.05(a)
hereof.

“Permitted Liens” shall mean:

(a)           the liens created by the Loan Documents;

(b)           liens, if any, for Impositions or other charges not yet due and
payable and not delinquent, or that are being contested in accordance with the
terms of this Security Instrument;

(c)           liens which arise by operation of law (including statutory liens
of landlords), judgment liens and materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens securing obligations
that are not overdue for more than thirty (30) days (and if overdue by more than
thirty (30) days, that are being contested in good faith and as to which
appropriate reserves are being maintained) or that have been fully-bonded, paid
or with respect to which enforcement action has been stayed, all in accordance
with the terms of this Security Instrument;

(d)           liens, pledges or deposits to secure obligations under workmen’s
compensation, unemployment insurance, social security laws or similar
legislation or to secure public or statutory obligations of Borrower;

(e)           purchase money liens, including the lessor’s interest in respect
of any property subject to a capital lease, upon or in property acquired or held
by Borrower in the ordinary course of business to secure the purchase price of
such property or to secure indebtedness incurred solely for the purpose of
financing the acquisition of any such property to be subject to such liens, or
liens existing on any such property at the time of acquisition, or extensions,
renewals or replacements of any of the foregoing for the same or lesser amount;
provided, however, that no such lien shall extend to any property other than the
property being acquired, and no such extension, renewal or replacement shall
extend to or cover property not theretofore subject to the lien being extended,
renewed or replaced, all subject to the limitations set forth in Section 2.02(g)
of this Security Instrument;

22


--------------------------------------------------------------------------------




(f)            Permitted Encumbrances and such other title and survey exceptions
as Lender approves in writing in Lender’s discretion;

(g)           the liens of any Mez Loan; and

(h)           Space Leases existing as of the date hereof or hereafter entered
into in accordance with the terms hereof.

“Permitted Transferee” shall mean any of the following Persons:


(A)           A PENSION FUND, PENSION TRUST OR PENSION ACCOUNT THAT IMMEDIATELY
PRIOR TO SUCH TRANSFER OWNS, DIRECTLY OR INDIRECTLY, TOTAL GROSS REAL ESTATE
ASSETS OF AT LEAST $1,000,000,000;


(B)           A PENSION FUND ADVISOR WHO (I) IMMEDIATELY PRIOR TO SUCH TRANSFER,
CONTROLS, DIRECTLY OR INDIRECTLY, AT LEAST $1,000,000,000 OF TOTAL GROSS REAL
ESTATE ASSETS AND (II) IS ACTING ON BEHALF OF ONE OR MORE PENSION FUNDS THAT, IN
THE AGGREGATE, SATISFY THE REQUIREMENTS OF CLAUSE (A) OF THIS DEFINITION;


(C)           AN INSURANCE COMPANY WHICH IS SUBJECT TO SUPERVISION BY THE
INSURANCE COMMISSIONER, OR A SIMILAR OFFICIAL OR AGENCY, OF A STATE OR TERRITORY
OF THE UNITED STATES (INCLUDING THE DISTRICT OF COLUMBIA) (I) WITH A NET WORTH,
DETERMINED AS OF A DATE NO MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF THE
TRANSFER OF AT LEAST $500,000,000 AND (II) WHICH, IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY, TOTAL GROSS REAL ESTATE ASSETS OF AT
LEAST $1,000,000,000;


(D)           A CORPORATION ORGANIZED UNDER THE BANKING LAWS OF THE UNITED
STATES OR ANY STATE OR TERRITORY OF THE UNITED STATES (INCLUDING THE DISTRICT OF
COLUMBIA) (I) WITH, IMMEDIATELY PRIOR TO SUCH TRANSFER, A COMBINED CAPITAL AND
SURPLUS OF AT LEAST $500,000,000 AND (II) WHICH, IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY TOTAL GROSS REAL ESTATE ASSETS OF AT
LEAST $1,000,000,000;


(E)           ANY PERSON WHO (I) OWNS OR OPERATES AT LEAST FIVE (5) FULL SERVICE
LUXURY OR FULL SERVICE UPSCALE PROPERTIES TOTALING NO LESS THAN 1,500 HOTEL
ROOMS (EXCLUSIVE OF THE PROPERTY), (II) HAS A NET WORTH, DETERMINED AS OF A DATE
NO MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF SUCH TRANSFER, OF AT LEAST
$500,000,000 AND (III) IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS, DIRECTLY OR
INDIRECTLY, TOTAL GROSS REAL ESTATE ASSETS OF AT LEAST $1,000,000,000, PROVIDED
SUCH PERSON IS REASONABLY ACCEPTABLE TO LENDER BASED UPON, AMONG OTHER THINGS,
ITS CREDIT HISTORY AND GENERAL REPUTATION; OR


(F)            ANY PERSON IN WHICH MORE THAN FIFTY PERCENT (50%) OF THE
OWNERSHIP INTERESTS ARE OWNED DIRECTLY OR INDIRECTLY BY ANY OF THE ENTITIES
LISTED IN SUBSECTIONS (A) THROUGH (E) OF THIS DEFINITION OF “PERMITTED
TRANSFEREE”, OR ANY COMBINATION OF MORE THAN ONE SUCH ENTITY, AND WHICH IS
CONTROLLED DIRECTLY OR INDIRECTLY BY SUCH ENTITY OR ENTITIES;

in each event with respect to which Lender shall have received information
satisfactory to it confirming that neither the proposed Permitted Transferee nor
any Affiliate of the proposed

23


--------------------------------------------------------------------------------




Permitted Transferee (A) is on the OFAC List or would, if such Person assumes
the Loan or obtains an interest in Borrower, cause Lender to be in violation of
Legal Requirements or (B) has been, within the seven (7) years prior to the
proposed Transfer, the subject of any bankruptcy, reorganization or insolvency
proceeding.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Security Instrument or to which Borrower, Guarantor or
any ERISA Affiliate makes, is obligated to make or has, within the five year
period ended prior to the date of this Security Instrument, been required to
make contributions (whether or not covered by Title IV of ERISA or Section 302
of ERISA or Section 401(a) or 412 of the Code), other than a Multiemployer Plan.

“Premises” shall have the meaning set forth in the first “Whereas” clause of
this Security Instrument.

“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Security Instrument, the Note or the
other Loan Documents.

“Principal Payments” shall mean all payments of principal made pursuant to the
terms of the Note.

“Prohibited Person” shall mean any Person and/or any Affiliate thereof
identified on the OFAC List or any other Person or foreign country or agency
thereof with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.

“Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.

“Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, parking agreements, party wall agreements
or other instruments affecting the Property, including, without limitation any
agreements with Pad Owners, but not including any brokerage agreements,
management agreements, service contracts, Space Leases or the Loan Documents.

“Qualified Transferee” shall have the meaning set forth in the form
intercreditor agreement attached as Appendix VI to the U.S. CMBS Legal and
Structured Finance Criteria published by Standard and Poor’s dated May 1, 2003.

24


--------------------------------------------------------------------------------




“Rate Cap Agreement” shall mean that certain interest rate protection agreement
(together with the confirmation and schedules relating thereto) with a notional
amount which shall not at any time be less than the Principal Amount and a LIBOR
Rate strike price equal to seven percent (7.0%) per annum entered into by
Borrower in accordance with the terms hereof or of the other Loan Documents and
any similar interest rate cap or collar agreements subsequently entered into in
replacement or substitution therefor by Borrower with respect to the Loan.

“Rating Agency” shall mean each of Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc.,
and Moody’s Investors Service, Inc. (“Moody’s”) and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.

“Realty” shall have the meaning set forth in Section 2.05(b) hereof.

“Recurring Replacement Expenditures” shall mean Capital Expenditures for
furniture, Fixtures and Equipment to be located at the Property from time to
time, as determined in accordance with GAAP, which are set forth in the Approved
Annual Budget.

“Recurring Replacement Reserve Monthly Installment” shall mean the amount per
month set forth on Exhibit B attached hereto and made a part hereof (the
“Initial Recurring Installments”)  until the end of the first (1st) Loan Year
and an amount per month in each subsequent Loan Year or portion thereof
occurring prior to the Maturity Date equal to four percent (4%) of the total
revenues of the Property during the prior Loan Year (or portion thereof) divided
by twelve (12).

“Recurring Replacement Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.

“Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Securities Exchange Act of 1934 (as amended).

“Rent Account” shall mean one or more Eligible Account(s) maintained in a bank
acceptable to Lender in the joint names of Lender and Borrower.

“Rents” shall have the meaning set forth in granting clause (f) of this Security
Instrument.

“Rent Roll” shall have the meaning set forth in Section 2.05(o) hereof.

“Required Debt Service Coverage” shall mean a Debt Service Coverage of not less
than 1.2:1.

25


--------------------------------------------------------------------------------




“Required Debt Service Payment” shall mean, as of any Payment Date, (a) the
amount of interest and principal then due and payable pursuant to the Note,
together with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given under this
Security Instrument, Default Rate Interest and premium, if any, paid in
accordance therewith plus (b) pursuant to Section 5.04, reasonable out-of-pocket
fees incurred by Lender in connection with its administration and servicing of
the Central Account.

“Required Work” shall mean the work set forth on Exhibit D attached hereto and
made a part hereof.

“Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.

“RevPAR” shall mean the average revenues per available room per day.

“RevPAR Yield Index” shall mean the percentage amount determined by dividing the
RevPAR of the Property by the RevPAR of the Property’s Competitive Set as
determined by Smith Travel Research (“STR”) or if STR is no longer publishing, a
successor reasonably acceptable to Lender.

“Sale” shall have the meaning set forth in Section 9.04 hereof.

“SAOT Deposit” shall mean the amount required to be deposited into the SAOT
Sub-Account pursuant to Section 5.05 hereof which is equal to the SAOT
Expenditures for the calendar month immediately preceding the calendar month in
which such deposit is made.

“SAOT Escrow Account” shall mean the Escrow Account maintained pursuant to
Section 5.07 hereof.

“SAOT Expenditures” shall mean sales, use or occupancy or other taxes due to any
Governmental Authority imposed on charges for the use of guest rooms at the
Property.

“SAOT Sub-Account” shall mean the Sub-Account of the Central Account established
pursuant to Section 5.02 hereof into which the SAOT Deposit shall be deposited.

“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.

“Securitization” shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Security Instrument.

“Security Deposit Account” shall have the meaning set forth in Section 5.01
hereof.

“Security Instrument” shall mean this Security Instrument as originally executed
or as it may hereafter from time to time be supplemented, amended, modified or
extended by one or more indentures supplemental hereto.

26


--------------------------------------------------------------------------------




“Servicer” shall have the meaning set forth in Section 5.04 hereof.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB.

“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in the Property or, with respect to SPE Pledgor, holding an ownership interest
in a Food and Beverage Lessee/Operator or, with respect to General Partner,
holding an ownership interest in and managing a Person which holds an ownership
interest in the Property, does not engage in any business unrelated to the
Property, does not have any assets other than those related to its interest in
the Property or any indebtedness other than as permitted by this Security
Instrument or the other Loan Documents, has its own separate books and records
and has its own accounts, in each case which are separate and apart from the
books and records and accounts of any other Person, holds itself out as being a
Person separate and apart from any other Person and which otherwise satisfies
the criteria of the Rating Agency, as in effect on the Closing Date, for a
special-purpose bankruptcy-remote entity.

“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature.  For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured.  With respect to any
such contingent liabilities, such liabilities shall be computed in accordance
with GAAP at the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can reasonably be expected to
become an actual or matured liability.

“Space Leases” shall mean any Lease or sublease thereunder (including, without
limitation, any Major Space Lease) or any other agreement providing for the use
and occupancy of a portion of the Property together with any supplements,
renewals, amendments, modifications or extensions thereof.

“SPE Pledgor” shall have the meaning set forth on Exhibit I attached hereto and
made a part hereof.

“Spread Maintenance Premium” shall mean (a) the amount of the prepayment,
multiplied by (b) the LIBOR Margin multiplied by (c) a fraction, the numerator
of which is the number of full and partial months from such prepayment date
through the end of the first (1st) Loan Year and the denominator of which is 12.

27


--------------------------------------------------------------------------------




“State” shall mean any of the states which are members of the United States of
America.

“Stated Maturity” when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable, as such date may be extended from time to
time pursuant to the terms of the Note.

“Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.

“Substantial Casualty” shall have the meaning set forth in Section 3.04(a)(iv)
hereof.

“Taking” shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.

“Third Party Disbursements” shall mean to the extent actually deposited in the
Central Account, (a) that portion of Rents collected by Borrower or Manager, on
behalf of Food and Beverage Lessee/Operators consisting of the sum of (i)
operating revenues and sales taxes (to the extent not otherwise reserved for in
the SAOT Sub-Account or SAOT Escrow Account) of such Food and Beverage
Lessee/Operators plus (ii) distributions by such Food and Beverage
Lessee/Operators to its members other than distributions to members who are
Affiliates of Borrower, (b) Rents and/or deposits with respect to gift shop,
laundry and parking facilities and movie rentals, which Borrower is
contractually obligated to collect on behalf of third parties that are not
Affiliates of Borrower, SPE Pledgor, Manager or Guarantor which are to be, and
actually have been, paid to such third parties, and (c) gratuities or service
charges or other similar receipts which are to be paid to any employees of
Manager and/or the Food and Beverage Lessee/Operators or Persons occupying
similar positions for performing similar duties and which are actually paid to
such Persons.

“Total GLA” shall mean the total gross leasable area of the Property, including
all Space Leases.

“Transfer” shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Property; (b) if Borrower is a
corporation or, if Borrower is a partnership and any General Partner is a
corporation, in the stock of Borrower or any General Partner; (c) in Borrower
(or any trust of which Borrower is a trustee); or (d) if Borrower is a limited
or general partnership, joint venture, limited liability company, trust, nominee
trust, tenancy in common or other unincorporated form of business association or
form of ownership interest, in any Person having a legal or beneficial ownership
in Borrower, excluding any legal or beneficial interest in any constituent
limited partner, if Borrower is a limited partnership, or in any non-managing
member, if Borrower is a limited liability company, unless such interest would,
or together with all other direct or indirect interests in Borrower which were
previously transferred, aggregate 49% or more of the partnership or membership,
as applicable, interest in Borrower or would result in any Person who, as of the
Closing Date, did

28


--------------------------------------------------------------------------------




not own, directly or indirectly, 49% or more of the partnership or membership,
as applicable, interest in Borrower, owning, directly or indirectly, 49% or more
of the partnership or membership, as applicable, interest in Borrower and
excluding any legal or beneficial interest in any General Partner unless such
interest would, or together with all other direct or indirect interest in the
General Partner which were previously transferred, aggregate 49% or more of the
partnership or membership, as applicable, interest in the General Partner (or
result in a change in control of the management of the General Partner from the
individuals exercising such control immediately prior to the conveyance or other
disposition of such legal or beneficial interest) and shall also include,
without limitation to the foregoing, the following:  an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof or
any interest therein for a price to be paid in installments; an agreement by
Borrower leasing all or substantially all of the Property to one or more Persons
pursuant to a single or related transactions, or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rent; any instrument subjecting the
Property to a condominium regime or transferring ownership to a cooperative
corporation; and the dissolution or termination of Borrower or the merger or
consolidation of Borrower with any other Person.  Notwithstanding the foregoing
or anything to the contrary contained in any other Loan Document, “Transfer”
shall not include (a) transfers of publicly traded stock on a national stock
exchange or on the NASDAQ Stock Market in the normal course of business and not
in connection with a tender offer or a sale of Morgans Hotel Group Co. or
substantially all of the assets of such Person or (b) pledges (but not the
transfer of any direct or indirect interest in Borrower in connection with the
realization of such pledged interests) of direct or indirect interests in the
borrower under the Mez Loan to Qualified Transferees in connection with a
financing secured by pledges of direct or indirect interests in all or
substantially all of the assets of Morgans Group LLC, provided that the Net
Operating Income at the time of the origination of the financing constitutes ten
percent (10%) or less of the net operating income of the assets with respect to
which the pledged interests which secure such debt relate or (c) the Mez Loan or
(d) any Transfer which does not result in (i) a change of Control of Borrower
(it being acknowledged that any holder of more than forty percent of the direct
or indirect interest in Borrower may have veto rights over major decisions which
are customary in joint venture agreements between two fifty percent owners of a
Person and the same shall not constitute a change of Control) or (ii) a Transfer
of more than 49% of any direct or indirect interest in Borrower.  Nothing
contained herein or in any other Loan Document shall be construed to prohibit
(i) the acquisition by any Affiliate of Borrower of all or any portion of the
interests in Hudson Leaseco LLC, or (ii) the acquisition by Borrower or any
Affiliate of Borrower of the leasehold interest currently held by Hudson Leaseco
LLC in respect of the Property.

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Realty is located; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Realty is located (“Other UCC
State”), “UCC” means the Uniform Commercial Code as in effect in such Other UCC
State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority.

29


--------------------------------------------------------------------------------




“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 9th Revised Edition, Educational Institute of the American
Hotel and Motel Association and Hotel Association of New York City (1996), as
from time to time amended.

“Unscheduled Payments” shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment other than
scheduled Principal Payments and (c) any Net Proceeds.

“Use Requirements” shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements affecting the
use of the Property or any part thereof.

“Welfare Plan” shall mean an employee welfare benefit plan as defined in Section
3(1) of ERISA established or maintained by Borrower, Guarantor or any ERISA
Affiliate or that covers any current or former employee of Borrower, Guarantor
or any ERISA Affiliate.

“Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.


ARTICLE II:  REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER


SECTION 2.01.  PAYMENT OF DEBT.  BORROWER WILL PAY THE DEBT AT THE TIME AND IN
THE MANNER PROVIDED IN THE NOTE AND THE OTHER LOAN DOCUMENTS, ALL IN LAWFUL
MONEY OF THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS.


SECTION 2.02.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.  BORROWER
REPRESENTS AND WARRANTS TO AND COVENANTS WITH LENDER:


(A)           ORGANIZATION AND AUTHORITY.  BORROWER (I) IS A LIMITED LIABILITY
COMPANY, GENERAL PARTNERSHIP, LIMITED PARTNERSHIP OR CORPORATION, AS THE CASE
MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS FORMATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY
AND ALL NECESSARY LICENSES AND PERMITS TO OWN AND OPERATE THE PROPERTY AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PRESENTLY PROPOSED TO BE CONDUCTED
AND (III) IS DULY QUALIFIED, AUTHORIZED TO DO BUSINESS AND IN GOOD STANDING IN
THE JURISDICTION WHERE THE PROPERTY IS LOCATED AND IN EACH OTHER JURISDICTION
WHERE THE CONDUCT OF ITS BUSINESS OR THE NATURE OF ITS ACTIVITIES MAKES SUCH
QUALIFICATION NECESSARY.  IF BORROWER IS A LIMITED LIABILITY COMPANY, LIMITED
PARTNERSHIP OR GENERAL PARTNERSHIP, EACH GENERAL PARTNER OR MANAGING MEMBER, AS
APPLICABLE, OF BORROWER WHICH IS A CORPORATION IS DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION.


(B)           POWER.  BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER HAS FULL
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM, AS APPLICABLE, THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, TO RECEIVE THE BORROWINGS THEREUNDER, TO
EXECUTE AND DELIVER THE NOTE AND TO GRANT TO

30


--------------------------------------------------------------------------------





LENDER A FIRST PRIORITY, PERFECTED AND CONTINUING LIEN ON AND SECURITY INTEREST
IN THE PROPERTY, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES.


(C)           AUTHORIZATION OF BORROWING.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY, THE MAKING OF
THE BORROWINGS THEREUNDER, THE EXECUTION AND DELIVERY OF THE NOTE, THE GRANT OF
THE LIENS ON THE PROPERTY PURSUANT TO THE LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY AND THE CONSUMMATION OF THE LOAN ARE WITHIN THE POWERS OF BORROWER AND
HAVE BEEN DULY AUTHORIZED BY BORROWER AND, IF APPLICABLE, THE GENERAL PARTNERS,
BY ALL REQUISITE ACTION (AND BORROWER HEREBY REPRESENTS THAT NO APPROVAL OR
ACTION OF ANY MEMBER, LIMITED PARTNER OR SHAREHOLDER, AS APPLICABLE, OF
BORROWER, WHICH HAS NOT BEEN RECEIVED OR TAKEN, IS REQUIRED TO AUTHORIZE ANY OF
THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY) AND WILL CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEMENT MAY BE STAYED OR LIMITED BY
BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN
PROCEEDINGS AT LAW OR IN EQUITY) AND WILL NOT (I) VIOLATE ANY PROVISION OF ITS
PARTNERSHIP AGREEMENT OR PARTNERSHIP CERTIFICATE OR CERTIFICATE OF INCORPORATION
OR BY-LAWS, OR OPERATING AGREEMENT, CERTIFICATE OF FORMATION OR ARTICLES OF
ORGANIZATION, AS APPLICABLE, OR, TO ITS KNOWLEDGE, ANY LAW, JUDGMENT, ORDER,
RULE OR REGULATION OF ANY COURT, ARBITRATION PANEL OR OTHER GOVERNMENTAL
AUTHORITY, DOMESTIC OR FOREIGN, OR OTHER PERSON AFFECTING OR BINDING UPON
BORROWER OR THE PROPERTY, OR (II) VIOLATE ANY PROVISION OF ANY INDENTURE,
AGREEMENT, MORTGAGE, DEED OF TRUST, CONTRACT OR OTHER INSTRUMENT TO WHICH
BORROWER OR, IF APPLICABLE, ANY GENERAL PARTNER IS A PARTY OR BY WHICH ANY OF
THEIR RESPECTIVE PROPERTY, ASSETS OR REVENUES ARE BOUND, OR BE IN CONFLICT WITH,
RESULT IN AN ACCELERATION OF ANY OBLIGATION OR A BREACH OF OR CONSTITUTE (WITH
NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT OR REQUIRE ANY PAYMENT OR PREPAYMENT
UNDER, ANY SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, CONTRACT OR OTHER
INSTRUMENT, OR (III) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, EXCEPT
THOSE IN FAVOR OF LENDER AS PROVIDED IN THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY.


(D)           CONSENT.  NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL
PARTNER, IS REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR
TO FILE ANY DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER
AGENCY IN CONNECTION WITH OR AS A CONDITION TO THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS
WHICH HAS NOT BEEN SO OBTAINED OR FILED.


(E)           INTEREST RATE.  TO BORROWER’S KNOWLEDGE, THE RATE OF INTEREST PAID
UNDER THE NOTE AND THE METHOD AND MANNER OF THE CALCULATION THEREOF DO NOT
VIOLATE ANY USURY OR OTHER LAW OR APPLICABLE LEGAL REQUIREMENT.


(F)            OTHER AGREEMENTS.  BORROWER IS NOT A PARTY TO NOR IS OTHERWISE
BOUND BY ANY AGREEMENTS OR INSTRUMENTS WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
ARE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER BORROWER NOR,
IF APPLICABLE, ANY GENERAL PARTNER, IS IN VIOLATION OF ITS ORGANIZATIONAL
DOCUMENTS OR OTHER RESTRICTION OR ANY AGREEMENT OR INSTRUMENT BY WHICH IT IS
BOUND, OR ANY JUDGMENT, DECREE, WRIT, INJUNCTION, ORDER OR AWARD OF ANY
ARBITRATOR, COURT OR GOVERNMENTAL AUTHORITY, OR ANY LEGAL REQUIREMENT, IN EACH
CASE, APPLICABLE TO

31


--------------------------------------------------------------------------------





BORROWER OR THE PROPERTY, EXCEPT FOR SUCH VIOLATIONS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(G)           MAINTENANCE OF EXISTENCE.  (I) BORROWER IS FAMILIAR WITH ALL OF
THE CRITERIA OF THE RATING AGENCY REQUIRED TO QUALIFY AS A SPECIAL-PURPOSE
BANKRUPTCY-REMOTE ENTITY AND BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH
GENERAL PARTNER AT ALL TIMES SINCE THEIR FORMATION HAVE BEEN DULY FORMED AND
EXISTING AND SHALL PRESERVE AND KEEP IN FULL FORCE AND EFFECT THEIR EXISTENCE AS
A SINGLE PURPOSE ENTITY.

(II)           BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
AT ALL TIMES SINCE THEIR ORGANIZATION HAVE COMPLIED, AND WILL CONTINUE TO
COMPLY, WITH THE PROVISIONS OF ITS CERTIFICATE AND AGREEMENT OF PARTNERSHIP OR
CERTIFICATE OF INCORPORATION AND BY-LAWS OR ARTICLES OF ORGANIZATION,
CERTIFICATE OF FORMATION AND OPERATING AGREEMENT, AS APPLICABLE, AND THE LAWS OF
ITS JURISDICTION OF ORGANIZATION RELATING TO PARTNERSHIPS, CORPORATIONS OR
LIMITED LIABILITY COMPANIES, AS APPLICABLE.

(III)          BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER
HAVE DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO OBSERVE
ORGANIZATIONAL FORMALITIES AND PRESERVE THEIR EXISTENCE AND BORROWER, SPE
PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER WILL NOT AMEND, MODIFY OR
OTHERWISE CHANGE THE CERTIFICATE AND AGREEMENT OF PARTNERSHIP OR CERTIFICATE OF
INCORPORATION AND BY-LAWS OR ARTICLES OF ORGANIZATION, CERTIFICATE OF FORMATION
AND OPERATING AGREEMENT, AS APPLICABLE, OR OTHER ORGANIZATIONAL DOCUMENTS OF
BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER EXCEPT FOR
IMMATERIAL AMENDMENTS WHICH DO NOT MODIFY THE SINGLE PURPOSE ENTITY PROVISIONS.

(IV)          BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
HAVE AT ALL TIMES ACCURATELY MAINTAINED, AND WILL CONTINUE TO ACCURATELY
MAINTAIN, THEIR RESPECTIVE FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER
PARTNERSHIP, COMPANY OR CORPORATE DOCUMENTS SEPARATE FROM THOSE OF ANY OTHER
PERSON AND BORROWER AND SPE PLEDGOR HAS FILED AND WILL FILE ITS OWN TAX RETURNS
OR, IF BORROWER, SPE PLEDGOR AND/OR, IF APPLICABLE, GENERAL PARTNER IS PART OF A
CONSOLIDATED GROUP FOR PURPOSES OF FILING TAX RETURNS, BORROWER, SPE PLEDGOR AND
GENERAL PARTNER, AS APPLICABLE, HAVE BEEN SHOWN AND WILL BE SHOWN AS SEPARATE
MEMBERS OF SUCH GROUP.  BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL
PARTNER HAVE NOT AT ANY TIME SINCE THEIR FORMATION COMMINGLED, AND WILL NOT
COMMINGLE, THEIR RESPECTIVE ASSETS WITH THOSE OF ANY OTHER PERSON AND EACH HAS
MAINTAINED AND WILL MAINTAIN THEIR ASSETS IN SUCH A MANNER SUCH THAT IT WILL NOT
BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY THEIR INDIVIDUAL
ASSETS FROM THOSE OF ANY OTHER PERSON.  BORROWER, SPE PLEDGOR AND, IF
APPLICABLE, EACH GENERAL PARTNER HAVE NOT PERMITTED AND WILL NOT PERMIT ANY
AFFILIATE INDEPENDENT ACCESS TO THEIR BANK ACCOUNTS.  BORROWER, SPE PLEDGOR AND,
IF APPLICABLE, EACH GENERAL PARTNER HAVE AT ALL TIMES SINCE THEIR FORMATION
ACCURATELY MAINTAINED AND UTILIZED, AND WILL CONTINUE TO ACCURATELY MAINTAIN AND
UTILIZE, THEIR OWN SEPARATE BANK ACCOUNTS, PAYROLL AND SEPARATE BOOKS OF
ACCOUNT, STATIONERY, INVOICES AND CHECKS.

(V)           BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
HAVE AT ALL TIMES PAID, AND WILL CONTINUE TO PAY, THEIR OWN LIABILITIES FROM
THEIR OWN SEPARATE

32


--------------------------------------------------------------------------------




ASSETS AND EACH HAS ALLOCATED AND CHARGED AND EACH SHALL ALLOCATE AND CHARGE
FAIRLY AND REASONABLY ANY OVERHEAD WHICH BORROWER, SPE PLEDGOR AND, IF
APPLICABLE, ANY GENERAL PARTNER, SHARES WITH ANY OTHER PERSON, INCLUDING,
WITHOUT LIMITATION, FOR OFFICE SPACE AND SERVICES PERFORMED BY ANY EMPLOYEE OF
ANOTHER PERSON.

(VI)          BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
HAVE AT ALL TIMES IDENTIFIED THEMSELVES, AND WILL CONTINUE TO IDENTIFY
THEMSELVES, IN ALL DEALINGS WITH THE PUBLIC, UNDER THEIR OWN NAMES AND AS
SEPARATE AND DISTINCT ENTITIES AND SHALL CORRECT ANY KNOWN MISUNDERSTANDING
REGARDING THEIR STATUS AS SEPARATE AND DISTINCT ENTITIES.  BORROWER, SPE PLEDGOR
AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE NOT AT ANY TIME IDENTIFIED
THEMSELVES, AND WILL NOT IDENTIFY THEMSELVES, AS BEING A DIVISION OF ANY OTHER
PERSON.

(VII)         BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
HAVE BEEN AT ALL TIMES, AND WILL CONTINUE TO BE, ADEQUATELY CAPITALIZED IN LIGHT
OF THE NATURE OF THEIR RESPECTIVE BUSINESSES.

(VIII)        BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
(A) HAVE NOT OWNED, DO NOT OWN AND WILL NOT OWN ANY ASSETS OR PROPERTY OTHER
THAN, WITH RESPECT TO BORROWER, THE PROPERTY AND ANY INCIDENTAL PERSONAL
PROPERTY NECESSARY FOR THE OWNERSHIP, MANAGEMENT OR OPERATION OF THE PROPERTY,
WITH RESPECT TO THE SPE PLEDGOR, THE OWNERSHIP OF AN INTEREST IN A FOOD AND
BEVERAGE LESSEE/OPERATOR AND, WITH RESPECT TO GENERAL PARTNER, IF APPLICABLE,
ITS INTEREST IN BORROWER, (B) HAVE NOT ENGAGED AND WILL NOT ENGAGE IN ANY
BUSINESS OTHER THAN THE OWNERSHIP, MANAGEMENT AND OPERATION OF THE PROPERTY OR
WITH RESPECT TO THE SPE PLEDGOR, THE OWNERSHIP OF AN INTEREST IN A FOOD AND
BEVERAGE LESSEE/OPERATOR, OR WITH RESPECT TO GENERAL PARTNER, IF APPLICABLE, ITS
INTEREST IN BORROWER, (C) HAVE NOT INCURRED AND WILL NOT INCUR ANY DEBT, SECURED
OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION),
OTHER THAN (W) THE LOAN, (X) UNSECURED TRADE AND OPERATIONAL DEBT WHICH (1) IS
NOT EVIDENCED BY A NOTE, (2) IS INCURRED IN THE ORDINARY COURSE OF THE OPERATION
OF THE PROPERTY, (3) DOES NOT, TOGETHER WITH ANY EQUIPMENT FINANCING, INCURRED
PURSUANT TO CLAUSE (Y) HEREOF, EXCEED IN THE AGGREGATE ONE PERCENT (1%) OF THE
LOAN AMOUNT OR, WITH RESPECT TO THE SPE PLEDGOR, $100,000, AND (4) IS, UNLESS
BEING CONTESTED IN ACCORDANCE WITH THE TERMS OF THIS SECURITY INSTRUMENT, PAID
PRIOR TO THE EARLIER TO OCCUR OF THE SIXTIETH (60TH)  DAY AFTER THE DATE
INCURRED AND THE DATE WHEN DUE, (Y) EQUIPMENT FINANCING RELATING TO EQUIPMENT
USED IN CONNECTION WITH THE OPERATION OF THE PROPERTY WHICH (1) IS INCURRED IN
THE ORDINARY COURSE OF THE OPERATION OF THE PROPERTY, (2) DOES NOT, TOGETHER
WITH ANY UNSECURED TRADE AND OPERATIONAL DEBT INCURRED PURSUANT TO CLAUSE (X)
HEREOF, EXCEED ONE PERCENT (1%) OF THE LOAN AMOUNT OR, WITH RESPECT TO THE SPE
PLEDGOR,  $100,000, (3) WHICH IS SECURED ONLY BY THE FINANCED EQUIPMENT, AND (4)
IS, UNLESS BEING CONTESTED IN ACCORDANCE WITH THE TERMS OF THIS SECURITY
INSTRUMENT, PAID PRIOR TO THE EARLIER TO OCCUR OF THE SIXTIETH (60TH) DAY AFTER
THE DATE INCURRED AND THE DATE WHEN DUE AND (Z) WITH RESPECT TO THE GENERAL
PARTNER, THE MEZ LOAN, (D) HAVE NOT PLEDGED AND WILL NOT PLEDGE THEIR ASSETS FOR
THE BENEFIT OF ANY OTHER PERSON, OTHER THAN, WITH RESPECT TO THE MEZ LOAN, THE
PLEDGE BY EACH GENERAL PARTNER OF ITS DIRECT OR INDIRECT INTEREST IN BORROWER
AND THE PLEDGES BY THE SPE PLEDGORS AND (E)

33


--------------------------------------------------------------------------------




HAVE NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES TO ANY PERSON (INCLUDING
ANY AFFILIATE).

(IX)           NONE OF BORROWER, SPE PLEDGOR NOR, IF APPLICABLE, ANY GENERAL
PARTNER WILL CHANGE ITS NAME OR PRINCIPAL PLACE OF BUSINESS UNLESS THIRTY (30)
DAYS PRIOR WRITTEN NOTICE THEREOF IS PROVIDED TO LENDER.

(X)            NONE OF BORROWER, SPE PLEDGOR NOR, IF APPLICABLE, ANY GENERAL
PARTNER HAS, AND NEITHER OF SUCH PERSONS WILL HAVE, ANY SUBSIDIARIES OTHER THAN
WITH RESPECT TO BORROWER, GENERAL PARTNER AND, WITH RESPECT TO SPE PLEDGOR, AS
DISCLOSED IN WRITING TO LENDER.

(XI)           EACH OF BORROWER AND SPE PLEDGOR HAS PRESERVED AND MAINTAINED AND
WILL PRESERVE AND MAINTAIN ITS EXISTENCE AS A DELAWARE LIMITED LIABILITY COMPANY
AND ALL MATERIAL RIGHTS, PRIVILEGES, TRADENAMES, IF ANY, AND FRANCHISES.

(XII)          NONE OF BORROWER, SPE PLEDGOR NOR, IF APPLICABLE, ANY GENERAL
PARTNER, HAS MERGED OR CONSOLIDATED WITH, AND NONE OF THEM WILL MERGE OR
CONSOLIDATE WITH, AND NONE OF THEM HAVE SOLD ALL OR SUBSTANTIALLY ALL OF ITS
RESPECTIVE ASSETS TO ANY PERSON, AND NONE OF THEM WILL SELL ALL OR SUBSTANTIALLY
ALL OF ITS RESPECTIVE ASSETS TO ANY PERSON, OR LIQUIDATE, WIND UP OR DISSOLVE
ITSELF (OR SUFFER ANY LIQUIDATION, WINDING UP OR DISSOLUTION).  NONE OF
BORROWER, SPE PLEDGOR NOR, IF APPLICABLE, ANY GENERAL PARTNER HAS ACQUIRED NOR
WILL ACQUIRE ANY BUSINESS OR ASSETS FROM, OR CAPITAL STOCK OR OTHER OWNERSHIP
INTEREST OF, OR BE A PARTY TO ANY ACQUISITION OF, ANY PERSON.

(XIII)         BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
HAS NOT AT ANY TIME SINCE THEIR FORMATION ASSUMED, GUARANTEED OR HELD THEMSELVES
OUT TO BE RESPONSIBLE FOR, AND WILL NOT ASSUME, GUARANTEE OR HOLD THEMSELVES OUT
TO BE RESPONSIBLE FOR THE LIABILITIES OR THE DECISIONS OR ACTIONS RESPECTING THE
DAILY BUSINESS AFFAIRS OF THEIR PARTNERS, SHAREHOLDERS OR MEMBERS OR ANY
PREDECESSOR COMPANY, CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, ANY
AFFILIATES, OR ANY OTHER PERSONS OTHER THAN (I) IN CONNECTION WITH THE LOAN AND
(II) OBLIGATIONS RELATING TO THE PROPERTY WHICH HAVE BEEN FULLY SATISFIED WITH
PROCEEDS OF THE LOAN.  NEITHER BORROWER NOR SPE PLEDGOR HAS AT ANY TIME SINCE
ITS FORMATION ACQUIRED, AND WILL NOT ACQUIRE, OBLIGATIONS OR SECURITIES OF ITS
PARTNERS OR SHAREHOLDERS, MEMBERS OR ANY PREDECESSOR COMPANY, CORPORATION OR
PARTNERSHIP, EACH AS APPLICABLE, OR ANY AFFILIATES.  BORROWER, SPE PLEDGOR AND,
IF APPLICABLE, EACH GENERAL PARTNER, HAVE NOT AT ANY TIME SINCE THEIR FORMATION
MADE, AND WILL NOT MAKE, LOANS TO ITS PARTNERS, MEMBERS OR SHAREHOLDERS OR ANY
PREDECESSOR COMPANY, CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, OR ANY
AFFILIATES OF ANY OF SUCH PERSONS.  BORROWER, SPE PLEDGOR AND, IF APPLICABLE,
EACH GENERAL PARTNER, HAVE NO KNOWN CONTINGENT LIABILITIES NOR DO THEY HAVE ANY
MATERIAL FINANCIAL LIABILITIES UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST,
LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH PERSON IS A PARTY
OR BY WHICH IT IS OTHERWISE BOUND OTHER THAN UNDER THE LOAN DOCUMENTS.

34


--------------------------------------------------------------------------------




(XIV)        NONE OF BORROWER, SPE PLEDGOR NOR, IF APPLICABLE, GENERAL PARTNER,
HAS AT ANY TIME SINCE THEIR FORMATION ENTERED INTO AND ARE NOT A PARTY TO, AND,
WILL NOT ENTER INTO OR BE A PARTY TO, ANY TRANSACTION WITH ITS AFFILIATES,
MEMBERS, PARTNERS OR SHAREHOLDERS, AS APPLICABLE, OR ANY AFFILIATES THEREOF
EXCEPT IN THE ORDINARY COURSE OF BUSINESS OF BORROWER OR SPE PLEDGOR, AS
APPLICABLE, ON TERMS WHICH ARE SUBSTANTIALLY SIMILAR TO THOSE WHICH BORROWER OR
SPE PLEDGOR, AS APPLICABLE, WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH AN UNRELATED THIRD PARTY.

(XV)         IF BORROWER OR SPE PLEDGOR IS A LIMITED PARTNERSHIP OR A LIMITED
LIABILITY COMPANY, THE GENERAL PARTNER SHALL BE A CORPORATION OR LIMITED
LIABILITY COMPANY WHOSE SOLE ASSET IS ITS OWNERSHIP INTERESTS IN BORROWER AND
SPE PLEDGOR, AS APPLICABLE, AND THE GENERAL PARTNER WILL AT ALL TIMES COMPLY,
AND WILL CAUSE BORROWER OR SPE PLEDGOR TO COMPLY, WITH EACH OF THE
REPRESENTATIONS, WARRANTIES, AND COVENANTS CONTAINED IN THIS SECTION 2.02(G) AS
IF SUCH REPRESENTATION, WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH GENERAL
PARTNER.

(XVI)        BORROWER AND SPE PLEDGOR SHALL AT ALL TIMES CAUSE THERE TO BE AT
LEAST TWO (2) DULY APPOINTED MEMBERS, WITH RESPECT TO BORROWER, AND AT LEAST ONE
(1) DULY APPOINTED MEMBER, WITH RESPECT TO SPE PLEDGOR, OF THE BOARD OF
DIRECTORS OR BOARD OF MANAGERS OR OTHER GOVERNING BOARD OR BODY, AS APPLICABLE
(EACH AN “INDEPENDENT DIRECTOR”), OF, IF BORROWER OR SPE PLEDGOR IS A
CORPORATION, BORROWER AND SPE PLEDGOR, AS APPLICABLE, AND, IF BORROWER OR SPE
PLEDGOR IS A LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY, OF THE GENERAL
PARTNER, REASONABLY SATISFACTORY TO LENDER WHO SHALL NOT HAVE BEEN AT THE TIME
OF SUCH INDIVIDUAL’S APPOINTMENT, AND MAY NOT BE OR HAVE BEEN AT ANY TIME (A) A
SHAREHOLDER OF SPE PLEDGOR, OFFICER, DIRECTOR, ATTORNEY, COUNSEL, PARTNER,
MEMBER OR EMPLOYEE OF BORROWER OR ANY OF THE FOREGOING PERSONS OR AFFILIATES
THEREOF, (B) A CUSTOMER OR CREDITOR OF, OR SUPPLIER OR SERVICE PROVIDER TO,
BORROWER OR SPE PLEDGOR OR ANY OF ITS SHAREHOLDERS, PARTNERS, MEMBERS OR THEIR
AFFILIATES, (C) A MEMBER OF THE IMMEDIATE FAMILY OF ANY PERSON REFERRED TO IN
(A) OR (B) ABOVE OR (D) A PERSON CONTROLLING, CONTROLLED BY OR UNDER COMMON
CONTROL WITH ANY PERSON REFERRED TO IN (A) THROUGH (C) ABOVE.  A NATURAL PERSON
WHO OTHERWISE SATISFIES THE FOREGOING DEFINITION EXCEPT FOR BEING THE
INDEPENDENT DIRECTOR OF A SINGLE PURPOSE ENTITY AFFILIATED WITH BORROWER, SPE
PLEDGOR OR GENERAL PARTNER SHALL NOT BE DISQUALIFIED FROM SERVING AS AN
INDEPENDENT DIRECTOR IF SUCH INDIVIDUAL IS AT THE TIME OF INITIAL APPOINTMENT,
OR AT ANY TIME WHILE SERVING AS THE INDEPENDENT DIRECTOR, AN INDEPENDENT
DIRECTOR OF A SINGLE PURPOSE ENTITY AFFILIATED WITH BORROWER OR SPE PLEDGOR OR
GENERAL PARTNER IF SUCH INDIVIDUAL IS AN INDEPENDENT DIRECTOR PROVIDED BY A
NATIONALLY-RECOGNIZED COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS.

(XVII)       BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER,
SHALL NOT CAUSE OR PERMIT THE BOARD OF DIRECTORS OR BOARD OF MANAGERS OR OTHER
GOVERNING BOARD OR BODY, AS APPLICABLE, OF BORROWER, SPE PLEDGOR OR, IF
APPLICABLE, EACH GENERAL PARTNER, TO TAKE ANY ACTION WHICH, UNDER THE TERMS OF
ANY CERTIFICATE OF INCORPORATION, BY-LAWS, CERTIFICATE OF FORMATION, OPERATING
AGREEMENT OR ARTICLES OF ORGANIZATION WITH RESPECT TO ANY COMMON STOCK, REQUIRES
A VOTE OF THE BOARD OF DIRECTORS OF BORROWER OR SPE PLEDGOR,

35


--------------------------------------------------------------------------------




OR, IF APPLICABLE, THE GENERAL PARTNER, UNLESS AT THE TIME OF SUCH ACTION THERE
SHALL BE AT LEAST TWO (2) MEMBERS, WITH RESPECT TO BORROWER, AND AT LEAST ONE
(1) MEMBER, WITH RESPECT TO SPE PLEDGOR, WHO IS OR ARE INDEPENDENT DIRECTOR(S).

(XVIII)      BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH GENERAL PARTNER HAS
PAID AND SHALL PAY THE SALARIES OF THEIR OWN EMPLOYEES AND HAS MAINTAINED AND
SHALL MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF THEIR CONTEMPLATED
BUSINESS OPERATIONS.

(XIX)         BORROWER AND SPE PLEDGOR SHALL, AND SHALL CAUSE THEIR AFFILIATES
TO, AND BORROWER AND SPE PLEDGOR HAVE AND HAVE CAUSED THEIR AFFILIATES TO,
CONDUCT THEIR BUSINESS SO THAT THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER AND
SPE PLEDGOR IN THAT CERTAIN OPINION LETTER RELATING TO SUBSTANTIVE
NON-CONSOLIDATION DATED THE DATE HEREOF (THE “INSOLVENCY OPINION”) DELIVERED IN
CONNECTION WITH THE LOAN SHALL BE TRUE AND CORRECT IN ALL RESPECTS. 
NOTWITHSTANDING THE FOREGOING, HOLDERS OF DIRECT OR INDIRECT EQUITY INTERESTS IN
BORROWER MAY DELIVER TO LENDER SO CALLED “BOTTOM UP” GUARANTEES WHICH DO NOT
RESULT IN A MATERIAL ADVERSE EFFECT OR RESULT IN A CHANGE IN ANY OBLIGATION OF
BORROWER OR GUARANTOR TO LENDER, PROVIDED (X) SUBSEQUENT TO A SECURITIZATION,
BORROWER SHALL DELIVER TO LENDER A LETTER FROM EACH RATING AGENCY CONFIRMING
THAT ANY RATING ISSUED BY THE RATING AGENCY IN CONNECTION WITH A SECURITIZATION
WILL NOT, AS A RESULT OF THE DELIVERY OF SUCH GUARANTY, BE DOWNGRADED FROM THE
THEN CURRENT RATINGS THEREOF, QUALIFIED OR WITHDRAWN, AND (Y) BORROWER SHALL
DELIVER TO LENDER AN UPDATE OF THE INSOLVENCY OPINION ADDRESSING THE GUARANTY
AND CONFIRMING THE CONCLUSIONS THEREOF WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER.

Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower and SPE Pledgor are each a Delaware limited liability company
which satisfies the single purpose bankruptcy remote entity requirements of each
Rating Agency for a single member limited liability company, the foregoing
provisions of this Section 2.02(g) shall not apply to the General Partner.


(H)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.  BORROWER IS NOT IN DEFAULT IN THE PAYMENT
OR PERFORMANCE OF ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT.


(I)            CONSENTS AND APPROVALS.  BORROWER AND, IF APPLICABLE, EACH
GENERAL PARTNER, HAVE OBTAINED OR MADE ALL NECESSARY (I) CONSENTS, APPROVALS AND
AUTHORIZATIONS, AND REGISTRATIONS AND FILINGS OF OR WITH ALL GOVERNMENTAL
AUTHORITIES AND (II) CONSENTS, APPROVALS, WAIVERS AND NOTIFICATIONS OF PARTNERS,
STOCKHOLDERS, MEMBERS, CREDITORS, LESSORS AND OTHER NONGOVERNMENTAL PERSONS, IN
EACH CASE, WHICH ARE REQUIRED TO BE OBTAINED OR MADE BY BORROWER OR, IF
APPLICABLE, THE GENERAL PARTNER, IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF, AND THE PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER, THE LOAN
DOCUMENTS.


(J)            INVESTMENT COMPANY ACT STATUS, ETC.  BORROWER IS NOT (I) AN
“INVESTMENT COMPANY,” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” AS
SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, (II) A
“HOLDING COMPANY” OR A “SUBSIDIARY

36


--------------------------------------------------------------------------------





COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A “HOLDING COMPANY”
OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING
COMPANY ACT OF 1935, AS AMENDED, OR (III) SUBJECT TO ANY OTHER FEDERAL OR STATE
LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO BORROW
MONEY.


(K)           COMPLIANCE WITH LAW.  BORROWER IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL LEGAL REQUIREMENTS TO WHICH IT OR THE PROPERTY IS SUBJECT,
INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL STATUTES, THE OCCUPATIONAL
SAFETY AND HEALTH ACT OF 1970, THE AMERICANS WITH DISABILITIES ACT AND ERISA. 
NO PORTION OF THE PROPERTY HAS BEEN OR WILL BE PURCHASED, IMPROVED, FIXTURED,
EQUIPPED OR FURNISHED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY AND, TO THE BEST OF
BORROWER’S KNOWLEDGE, NO ILLEGAL ACTIVITIES ARE BEING CONDUCTED AT OR FROM THE
PROPERTY.


(L)            FINANCIAL INFORMATION.  ALL FINANCIAL DATA THAT HAS BEEN
DELIVERED BY BORROWER TO LENDER (I) IS TRUE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS, (II) ACCURATELY REPRESENTS THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE PERSONS COVERED THEREBY AS OF THE DATE ON WHICH THE
SAME SHALL HAVE BEEN FURNISHED, AND (III) IN THE CASE OF AUDITED FINANCIAL
STATEMENTS, HAS BEEN PREPARED IN ACCORDANCE WITH GAAP AND THE UNIFORM SYSTEM OF
ACCOUNTS (OR SUCH OTHER ACCOUNTING BASIS AS IS REASONABLY ACCEPTABLE TO LENDER)
THROUGHOUT THE PERIODS COVERED THEREBY.  AS OF THE DATE HEREOF, NONE OF
BORROWER, SPE PLEDGOR NOR, IF APPLICABLE, ANY GENERAL PARTNER, HAS ANY
CONTINGENT LIABILITY, LIABILITY FOR TAXES OR OTHER UNUSUAL OR FORWARD COMMITMENT
NOT REFLECTED IN SUCH FINANCIAL STATEMENTS DELIVERED TO LENDER.  SINCE THE DATE
OF THE LAST FINANCIAL STATEMENTS DELIVERED BY BORROWER TO LENDER EXCEPT AS
OTHERWISE DISCLOSED IN SUCH FINANCIAL STATEMENTS OR NOTES THERETO, THERE HAS
BEEN NO CHANGE IN THE ASSETS, LIABILITIES OR FINANCIAL POSITION OF BORROWER SPE
PLEDGOR NOR, IF APPLICABLE, ANY GENERAL PARTNER, OR IN THE RESULTS OF OPERATIONS
OF BORROWER WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  NONE OF BORROWER, SPE
PLEDGOR NOR, IF APPLICABLE, ANY GENERAL PARTNER, HAS INCURRED ANY OBLIGATION OR
LIABILITY, CONTINGENT OR OTHERWISE NOT REFLECTED IN SUCH FINANCIAL STATEMENTS
WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


(M)          TRANSACTION BROKERAGE FEES.  BORROWER HAS NOT DEALT WITH ANY
FINANCIAL ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS SECURITY INSTRUMENT. 
BORROWER HEREBY AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS FOR, FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND IN ANY
WAY RELATING TO OR ARISING FROM (I) A CLAIM BY ANY PERSON, INCLUDING WITHOUT
LIMITATION THE CARLTON GROUP AND ANY OF THEIR AFFILIATES, THAT SUCH PERSON ACTED
ON BEHALF OF BORROWER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN OR
(II) ANY BREACH OF THE FOREGOING REPRESENTATION.  THE PROVISIONS OF THIS
SUBSECTION (M) SHALL SURVIVE THE REPAYMENT OF THE DEBT.


(N)           FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATIONS T, U OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH
SUCH REGULATIONS T, U OR X OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS,
OR FOR ANY PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS.


(O)           PENDING LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO THE BEST KNOWLEDGE OF BORROWER, THREATENED AGAINST OR AFFECTING
BORROWER OR THE PROPERTY IN ANY

37


--------------------------------------------------------------------------------





COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY WHICH IF ADVERSELY DETERMINED EITHER
INDIVIDUALLY OR COLLECTIVELY HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


(P)           SOLVENCY; NO BANKRUPTCY.  EACH OF BORROWER, SPE PLEDGOR AND, IF
APPLICABLE, THE GENERAL PARTNER, (I) IS AND HAS AT ALL TIMES BEEN SOLVENT AND
WILL REMAIN SOLVENT IMMEDIATELY UPON THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS AND (II) IS FREE FROM BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PROCEEDINGS OR A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS AND IS NOT CONTEMPLATING THE FILING OF A PETITION UNDER ANY
STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A
MAJOR PORTION OF SUCH PERSON’S ASSETS OR PROPERTY AND BORROWER HAS NO KNOWLEDGE
OF ANY PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST IT OR, IF
APPLICABLE, THE GENERAL PARTNER.  NONE OF THE TRANSACTIONS CONTEMPLATED HEREBY
WILL BE OR HAVE BEEN MADE WITH AN INTENT TO HINDER, DELAY OR DEFRAUD ANY PRESENT
OR FUTURE CREDITORS OF BORROWER OR SPE PLEDGOR AND BORROWER HAS RECEIVED
REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  BORROWER’S ASSETS DO NOT, AND IMMEDIATELY UPON CONSUMMATION OF THE
TRANSACTION CONTEMPLATED IN THE LOAN DOCUMENTS WILL NOT, CONSTITUTE UNREASONABLY
SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS PRESENTLY CONDUCTED OR AS PROPOSED TO
BE CONDUCTED.  BORROWER DOES NOT INTEND TO, NOR BELIEVES THAT IT WILL, INCUR
DEBTS AND LIABILITIES BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MAY MATURE.


(Q)           USE OF PROCEEDS.  THE PROCEEDS OF THE LOAN SHALL BE APPLIED BY
BORROWER OR, AT BORROWER’S DIRECTION, TO, INTER ALIA, (I) SATISFY, OR ENABLE
LENDER TO OBTAIN BY ASSIGNMENT, CERTAIN LOANS PRESENTLY ENCUMBERING ALL OR A
PART OF THE PROPERTY AND (II) PAY CERTAIN TRANSACTION COSTS INCURRED BY BORROWER
IN CONNECTION WITH THE LOAN.  NO PORTION OF THE PROCEEDS OF THE LOAN WILL BE
USED FOR FAMILY, PERSONAL, AGRICULTURAL OR HOUSEHOLD USE.


(R)            TAX FILINGS.  BORROWER, SPE PLEDGOR AND, IF APPLICABLE, EACH
GENERAL PARTNER, HAVE FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO
BE FILED AND HAVE PAID OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF ALL
FEDERAL, STATE AND LOCAL TAXES, CHARGES AND ASSESSMENTS PAYABLE BY BORROWER, SPE
PLEDGOR AND, IF APPLICABLE, THE GENERAL PARTNERS.  BORROWER, SPE PLEDGOR AND, IF
APPLICABLE, THE GENERAL PARTNERS, BELIEVE THAT THEIR RESPECTIVE TAX RETURNS
PROPERLY REFLECT THE INCOME AND TAXES OF BORROWER, SPE PLEDGOR AND SAID GENERAL
PARTNER, IF ANY, FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY TO REASONABLE
ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER APPLICABLE TAX
AUTHORITY UPON AUDIT.


(S)           NOT FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF §1445(F)(3) OF THE CODE.


(T)            ERISA.  (I) THE ASSETS OF BORROWER AND GUARANTOR ARE NOT AND WILL
NOT BECOME TREATED AS “PLAN ASSETS”, WHETHER BY OPERATION OF LAW OR UNDER
REGULATIONS PROMULGATED UNDER ERISA.  IF ANY PERSON HAVING A LEGAL OR BENEFICIAL
OWNERSHIP INTEREST IN BORROWER IS USING (OR IS DEEMED UNDER ERISA TO BE USING)
“PLAN ASSETS”, BORROWER WILL QUALIFY AS A “REAL ESTATE OPERATING COMPANY” WITHIN
THE MEANING OF 29 C.F.R. §2510.3-101(E) AT ALL TIMES THAT THE LOAN IS
OUTSTANDING.  EACH PLAN AND WELFARE PLAN, AND, TO THE KNOWLEDGE OF BORROWER,
EACH MULTIEMPLOYER PLAN, IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND HAS
BEEN ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH, ITS TERMS AND THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND ANY OTHER APPLICABLE LEGAL
REQUIREMENT, AND NO EVENT OR CONDITION HAS OCCURRED AND IS

38


--------------------------------------------------------------------------------





CONTINUING AS TO WHICH BORROWER WOULD BE UNDER AN OBLIGATION TO FURNISH A REPORT
TO LENDER UNDER CLAUSE (II)(A) OF THIS SECTION.  OTHER THAN AN APPLICATION FOR A
FAVORABLE DETERMINATION LETTER WITH RESPECT TO A PLAN, THERE ARE NO PENDING
ISSUES OR CLAIMS BEFORE THE INTERNAL REVENUE SERVICE, THE UNITED STATES
DEPARTMENT OF LABOR OR ANY COURT OF COMPETENT JURISDICTION RELATED TO ANY PLAN
OR WELFARE PLAN UNDER WHICH BORROWER, GUARANTOR OR ANY ERISA AFFILIATE, DIRECTLY
OR INDIRECTLY (THROUGH AN INDEMNIFICATION AGREEMENT OR OTHERWISE), COULD BE
SUBJECT TO ANY MATERIAL RISK OF LIABILITY UNDER SECTION 409 OR 502(I) OF ERISA
OR SECTION 4975 OF THE CODE.  NO WELFARE PLAN, OTHER THAN A MULTIEMPLOYER PLAN,
PROVIDES OR WILL PROVIDE BENEFITS, INCLUDING, WITHOUT LIMITATION, DEATH OR
MEDICAL BENEFITS (WHETHER OR NOT INSURED) WITH RESPECT TO ANY CURRENT OR FORMER
EMPLOYEE OF BORROWER, GUARANTOR OR ANY ERISA AFFILIATE BEYOND HIS OR HER
RETIREMENT OR OTHER TERMINATION OF SERVICE OTHER THAN (A) COVERAGE MANDATED BY
APPLICABLE LAW, (B) DEATH OR DISABILITY BENEFITS THAT HAVE BEEN FULLY PROVIDED
FOR BY FULLY PAID UP INSURANCE OR (C) SEVERANCE BENEFITS.

(II)           BORROWER WILL FURNISH TO LENDER AS SOON AS POSSIBLE, AND IN ANY
EVENT WITHIN TEN (10) DAYS AFTER BORROWER KNOWS OR HAS REASON TO BELIEVE THAT
ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN,
WELFARE PLAN OR MULTIEMPLOYER PLAN HAS OCCURRED OR EXISTS, AN OFFICER’S
CERTIFICATE SETTING FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE
ACTION, IF ANY, THAT BORROWER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH
RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR
GIVEN TO THE PBGC (OR ANY OTHER RELEVANT GOVERNMENTAL AUTHORITY)) BY BORROWER OR
AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR CONDITION, IF SUCH REPORT OR
NOTICE IS REQUIRED TO BE FILED WITH THE PBGC OR ANY OTHER RELEVANT GOVERNMENTAL
AUTHORITY:

(A)          ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043 OF ERISA AND THE
REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS NOT
BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE AND OF
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE AND
OF SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE
ISSUANCE OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE), AND ANY
REQUEST FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

(B)           THE DISTRIBUTION UNDER SECTION 4041 OF ERISA OF A NOTICE OF INTENT
TO TERMINATE ANY PLAN OR ANY ACTION TAKEN BY BORROWER OR AN ERISA AFFILIATE TO
TERMINATE ANY PLAN;

(C)           THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA
FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN,
OR THE RECEIPT BY BORROWER OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH
MULTIEMPLOYER PLAN;

39


--------------------------------------------------------------------------------


(D)          THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN (OR
OTHER EMPLOYEE BENEFIT PLAN) BY BORROWER OR ANY ERISA AFFILIATE THAT RESULTS IN
LIABILITY UNDER SECTION 4201 OR 4204 OF ERISA (INCLUDING THE OBLIGATION TO
SATISFY SECONDARY LIABILITY AS A RESULT OF A PURCHASER DEFAULT) OR THE RECEIPT
BY BORROWER OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT
IS IN REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR
THAT IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF ERISA;

(E)           THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY
MULTIEMPLOYER PLAN AGAINST BORROWER OR ANY ERISA AFFILIATE TO ENFORCE SECTION
515 OF ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY (30) DAYS;

(F)           THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO SECTION
401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS OF
TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF BORROWER OR AN
ERISA AFFILIATE FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN ACCORDANCE WITH
THE PROVISIONS OF SAID SECTIONS; OR

(G)           THE IMPOSITION OF A LIEN OR A SECURITY INTEREST IN CONNECTION WITH
A PLAN.

(III)          NO LIABILITY UNDER TITLE IV OF ERISA HAS BEEN INCURRED BY
BORROWER, GUARANTOR OR ANY ERISA AFFILIATE THAT HAS NOT BEEN SATISFIED IN FULL,
AND NO CONDITION EXISTS THAT PRESENTS A MATERIAL RISK TO BORROWER, GUARANTOR OR
ANY ERISA AFFILIATE OF INCURRING ANY LIABILITY UNDER SUCH TITLE, OTHER THAN
LIABILITY FOR PREMIUMS DUE THE PBGC, WHICH PAYMENTS HAVE BEEN OR WILL BE MADE
WHEN DUE.  TO THE EXTENT THIS REPRESENTATION APPLIES TO SECTIONS 4064, 4069 OR
4204 OF TITLE IV OF ERISA, IT IS MADE NOT ONLY WITH RESPECT TO THE ERISA PLANS
BUT ALSO WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN, PROGRAM, AGREEMENT OR
ARRANGEMENT SUBJECT TO TITLE IV OF ERISA TO WHICH BORROWER, GUARANTOR OR ANY
ERISA AFFILIATE MADE, OR WAS REQUIRED TO MAKE, CONTRIBUTIONS DURING THE PAST SIX
YEARS.

(IV)          BORROWER SHALL NOT KNOWINGLY ENGAGE IN OR PERMIT ANY TRANSACTION
IN CONNECTION WITH WHICH BORROWER, GUARANTOR OR ANY ERISA AFFILIATE COULD BE
REASONABLY SUBJECT TO EITHER A MATERIAL CIVIL PENALTY OR MATERIAL TAX ASSESSED
PURSUANT TO SECTION 502(I) OR 502(L) OF ERISA OR SECTION 4975 OF THE CODE;
BORROWER SHALL NOT PERMIT ANY WELFARE PLAN, OTHER THAN A MULTIEMPLOYER PLAN,  TO
PROVIDE BENEFITS, INCLUDING WITHOUT LIMITATION, MEDICAL BENEFITS (WHETHER OR NOT
INSURED), WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF BORROWER, GUARANTOR
OR ANY ERISA AFFILIATE BEYOND HIS OR HER RETIREMENT OR OTHER TERMINATION OF
SERVICE OTHER THAN (A) COVERAGE MANDATED BY APPLICABLE LAW, (B) DEATH OR
DISABILITY BENEFITS THAT HAVE BEEN FULLY PROVIDED FOR BY PAID UP INSURANCE OR
OTHERWISE OR (C) SEVERANCE BENEFITS, PERMIT THE ASSETS OF BORROWER OR GUARANTOR
TO BECOME “PLAN ASSETS”, WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS
PROMULGATED UNDER ERISA; AND BORROWER AND GUARANTOR SHALL NOT ADOPT, AMEND
(EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OR INCREASE THE AMOUNT OF ANY
BENEFIT OR AMOUNT PAYABLE UNDER, OR PERMIT ANY ERISA AFFILIATE TO ADOPT, AMEND
(EXCEPT AS MAY BE REQUIRED

40


--------------------------------------------------------------------------------




BY APPLICABLE LAW) OR INCREASE THE AMOUNT OF ANY BENEFIT OR AMOUNT PAYABLE
UNDER, ANY EMPLOYEE BENEFIT PLAN (INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE
WELFARE BENEFIT PLAN THAT IS NOT A MULTIEMPLOYER PLAN) OR OTHER PLAN, POLICY OR
ARRANGEMENT, EXCEPT FOR NORMAL INCREASES IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE THAT, IN THE AGGREGATE, DO NOT RESULT IN A
MATERIAL INCREASE IN BENEFITS EXPENSE TO BORROWER, GUARANTOR OR ANY ERISA
AFFILIATE.


(U)           LABOR MATTERS.  NO ORGANIZED WORK STOPPAGE OR LABOR STRIKE IS
PENDING OR THREATENED BY EMPLOYEES OR OTHER LABORERS AT THE PROPERTY AND NONE OF
BORROWER, SPE PLEDGOR NOR MANAGER (I) IS INVOLVED IN OR THREATENED WITH ANY
MATERIAL LABOR DISPUTE, GRIEVANCE OR LITIGATION RELATING TO LABOR MATTERS
INVOLVING ANY EMPLOYEES AND OTHER LABORERS AT THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, VIOLATION OF ANY FEDERAL, STATE OR LOCAL LABOR, SAFETY OR EMPLOYMENT
LAWS (DOMESTIC OR FOREIGN) AND/OR CHARGES OF UNFAIR LABOR PRACTICES OR
DISCRIMINATION COMPLAINTS; (II) HAS ENGAGED IN ANY UNFAIR LABOR PRACTICES WITHIN
THE MEANING OF THE NATIONAL LABOR RELATIONS ACT OR THE RAILWAY LABOR ACT; OR
(III) EXCEPT AS OTHERWISE DISCLOSED IN WRITING TO LENDER, IS A PARTY TO, OR
BOUND BY, ANY COLLECTIVE BARGAINING AGREEMENT OR UNION CONTRACT WITH RESPECT TO
EMPLOYEES AND OTHER LABORERS AT THE PROPERTY AND NO SUCH AGREEMENT OR CONTRACT
IS CURRENTLY BEING NEGOTIATED BY BORROWER, SPE PLEDGOR, MANAGER OR ANY OF THEIR
AFFILIATES.


(V)           BORROWER’S LEGAL STATUS.  BORROWER’S EXACT LEGAL NAME THAT IS
INDICATED ON THE SIGNATURE PAGE HERETO, ORGANIZATIONAL IDENTIFICATION NUMBER AND
PLACE OF BUSINESS OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE, AS WELL AS
BORROWER’S MAILING ADDRESS, IF DIFFERENT, WHICH WERE IDENTIFIED BY BORROWER TO
LENDER AND CONTAINED IN THIS SECURITY INSTRUMENT, ARE TRUE, ACCURATE AND
COMPLETE.  BORROWER (I) WILL NOT CHANGE ITS NAME, ITS PLACE OF BUSINESS OR, IF
MORE THAN ONE PLACE OF BUSINESS, ITS CHIEF EXECUTIVE OFFICE, OR ITS MAILING
ADDRESS OR ORGANIZATIONAL IDENTIFICATION NUMBER IF IT HAS ONE WITHOUT GIVING
LENDER AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGE, (II) IF
BORROWER DOES NOT HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS
ONE, BORROWER SHALL PROMPTLY NOTIFY LENDER OF SUCH ORGANIZATIONAL IDENTIFICATION
NUMBER AND (III) BORROWER WILL NOT CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION
OF ORGANIZATION OR OTHER LEGAL STRUCTURE.


(W)          COMPLIANCE WITH ANTI-TERRORISM, EMBARGO AND ANTI-MONEY LAUNDERING
LAWS.   (I) NONE OF BORROWER, SPE PLEDGOR, GENERAL PARTNER, ANY GUARANTOR, OR
ANY PERSON WHO OWNS ANY EQUITY INTEREST IN OR CONTROLS BORROWER, SPE PLEDGOR,
GENERAL PARTNER OR ANY GUARANTOR CURRENTLY IS IDENTIFIED ON THE OFAC LIST OR
OTHERWISE QUALIFIES AS A PROHIBITED PERSON, AND BORROWER AND SPE PLEDGOR HAVE
IMPLEMENTED PROCEDURES, APPROVED BY BORROWER AND, IF APPLICABLE, GENERAL
PARTNER, TO ENSURE THAT NO PERSON WHO NOW OR HEREAFTER OWNS AN EQUITY INTEREST
IN BORROWER, SPE PLEDGOR OR GENERAL PARTNER IS A PROHIBITED PERSON OR CONTROLLED
BY A PROHIBITED PERSON, (II) NO PROCEEDS OF THE LOAN WILL BE USED TO FUND ANY
OPERATIONS IN, FINANCE ANY INVESTMENTS OR ACTIVITIES IN OR MAKE ANY PAYMENTS TO,
PROHIBITED PERSONS, AND (III) NONE OF BORROWER, SPE PLEDGOR, GENERAL PARTNER, OR
ANY GUARANTOR ARE IN VIOLATION OF ANY LEGAL REQUIREMENTS RELATING TO ANTI-MONEY
LAUNDERING OR ANTI-TERRORISM, INCLUDING, WITHOUT LIMITATION, LEGAL REQUIREMENTS
RELATED TO TRANSACTING BUSINESS WITH PROHIBITED PERSONS OR THE REQUIREMENTS OF
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, U.S. PUBLIC LAW 107-56, AND THE
RELATED REGULATIONS ISSUED

41


--------------------------------------------------------------------------------





THEREUNDER, INCLUDING TEMPORARY REGULATIONS, ALL AS AMENDED FROM TIME TO TIME. 
NO TENANT UNDER A SPACE LEASE AT THE PROPERTY CURRENTLY IS IDENTIFIED ON THE
OFAC LIST OR OTHERWISE QUALIFIES AS A PROHIBITED PERSON, AND, TO THE BEST OF
BORROWER’S KNOWLEDGE, NO TENANT AT THE PROPERTY IS OWNED OR CONTROLLED BY A
PROHIBITED PERSON.  BORROWER HAS DETERMINED THAT MANAGER HAS IMPLEMENTED
PROCEDURES, APPROVED BY BORROWER, TO ENSURE THAT NO TENANT UNDER A SPACE LEASE
AT THE PROPERTY IS A PROHIBITED PERSON OR OWNED OR CONTROLLED BY A PROHIBITED
PERSON.


SECTION 2.03.  FURTHER ACTS, ETC.  BORROWER WILL, AT THE COST OF BORROWER, AND
WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND DELIVER ALL AND EVERY
SUCH FURTHER ACTS, DEEDS, CONVEYANCES, MORTGAGES OR DEEDS OF TRUST, AS
APPLICABLE, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS
LENDER SHALL, FROM TIME TO TIME, REASONABLY REQUIRE FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY AND
RIGHTS HEREBY MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD, ALIENATED, ENFEOFFED,
CONVEYED, CONFIRMED, PLEDGED, ASSIGNED AND HYPOTHECATED, OR WHICH BORROWER MAY
BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN TO LENDER, OR FOR CARRYING
OUT OR FACILITATING THE PERFORMANCE OF THE TERMS OF THIS SECURITY INSTRUMENT OR
FOR FILING, REGISTERING OR RECORDING THIS SECURITY INSTRUMENT AND, ON DEMAND,
WILL EXECUTE AND DELIVER AND HEREBY AUTHORIZES LENDER TO EXECUTE IN THE NAME OF
BORROWER OR WITHOUT THE SIGNATURE OF BORROWER TO THE EXTENT LENDER MAY LAWFULLY
DO SO, ONE OR MORE FINANCING STATEMENTS, CHATTEL MORTGAGES OR COMPARABLE
SECURITY INSTRUMENTS TO EVIDENCE MORE EFFECTIVELY THE LIEN HEREOF UPON THE
PROPERTY.  BORROWER HEREBY AUTHORIZES LENDER TO FILE ANY FINANCING STATEMENTS,
AND AMENDMENTS TO FINANCING STATEMENTS, IN ANY JURISDICTIONS AND WITH ANY FILING
OFFICES AS LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, ARE NECESSARY OR
ADVISABLE TO PERFECT THE SECURITY INTEREST GRANTED TO LENDER HEREUNDER.  SUCH
FINANCING STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED
IN THIS DOCUMENT OR MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT
DESCRIBES SUCH PROPERTY IN ANY OTHER MANNER LENDER SO CHOOSES, INCLUDING,
WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED” OR “ALL PERSONAL PROPERTY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRE”.  BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF ATTORNEY COUPLED
WITH AN INTEREST FOR THE PURPOSE OF PROTECTING, PERFECTING, PRESERVING AND
REALIZING UPON THE INTERESTS GRANTED PURSUANT TO THIS SECURITY INSTRUMENT AND TO
EFFECT THE INTENT HEREOF, ALL AS FULLY AND EFFECTUALLY AS BORROWER MIGHT OR
COULD DO; AND BORROWER HEREBY RATIFIES ALL THAT LENDER SHALL LAWFULLY DO OR
CAUSE TO BE DONE BY VIRTUE HEREOF.  UPON RECEIPT OF AN AFFIDAVIT OF AN OFFICER
OF LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THE NOTE OR ANY
OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC RECORD, AND, IN THE CASE OF ANY SUCH
MUTILATION, UPON SURRENDER AND CANCELLATION OF SUCH NOTE OR OTHER APPLICABLE
LOAN DOCUMENT, BORROWER WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE OR OTHER
APPLICABLE LOAN DOCUMENT, DATED THE DATE OF SUCH LOST, STOLEN, DESTROYED OR
MUTILATED NOTE OR OTHER LOAN DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND
OTHERWISE OF LIKE TENOR.


SECTION 2.04.  RECORDING OF SECURITY INSTRUMENT, ETC.  BORROWER FORTHWITH UPON
THE EXECUTION AND DELIVERY OF THIS SECURITY INSTRUMENT AND THEREAFTER, FROM TIME
TO TIME, WILL CAUSE THIS SECURITY INSTRUMENT, AND ANY SECURITY INSTRUMENT
CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF UPON THE
PROPERTY AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED, REGISTERED OR
RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY ANY PRESENT OR
FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY PROTECT THE LIEN OR SECURITY
INTEREST HEREOF UPON,

42


--------------------------------------------------------------------------------





AND THE INTEREST OF LENDER IN, THE PROPERTY.  BORROWER WILL PAY ALL FILING,
REGISTRATION OR RECORDING FEES, AND ALL EXPENSES INCIDENT TO THE PREPARATION,
EXECUTION AND ACKNOWLEDGMENT OF THIS SECURITY INSTRUMENT, ANY MORTGAGE OR DEED
OF TRUST, AS APPLICABLE, SUPPLEMENTAL HERETO, ANY SECURITY INSTRUMENT WITH
RESPECT TO THE PROPERTY AND ANY INSTRUMENT OF FURTHER ASSURANCE, AND ALL
FEDERAL, STATE, COUNTY AND MUNICIPAL, TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND
CHARGES ARISING OUT OF OR IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
SECURITY INSTRUMENT, ANY MORTGAGE OR DEED OF TRUST, AS APPLICABLE, SUPPLEMENTAL
HERETO, ANY SECURITY INSTRUMENT WITH RESPECT TO THE PROPERTY OR ANY INSTRUMENT
OF FURTHER ASSURANCE, EXCEPT WHERE PROHIBITED BY LAW TO DO SO, IN WHICH EVENT
LENDER MAY DECLARE THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE.  BORROWER SHALL
HOLD HARMLESS AND INDEMNIFY LENDER AND ITS SUCCESSORS AND ASSIGNS, AGAINST ANY
LIABILITY INCURRED AS A RESULT OF THE IMPOSITION OF ANY TAX ON THE MAKING AND
RECORDING OF THIS SECURITY INSTRUMENT.


SECTION 2.05.  REPRESENTATIONS, WARRANTIES AND COVENANTS RELATING TO THE
PROPERTY.  BORROWER REPRESENTS AND WARRANTS TO AND COVENANTS WITH LENDER WITH
RESPECT TO THE PROPERTY AS FOLLOWS:


(A)           LIEN PRIORITY.  THIS SECURITY INSTRUMENT IS A VALID AND
ENFORCEABLE FIRST LIEN ON THE PROPERTY, FREE AND CLEAR OF ALL ENCUMBRANCES AND
LIENS HAVING PRIORITY OVER THE LIEN OF THIS SECURITY INSTRUMENT, EXCEPT FOR THE
ITEMS SET FORTH AS EXCEPTIONS TO, SUBORDINATE MATTERS IN, OR OTHERWISE DISCLOSED
IN THE TITLE INSURANCE POLICY INSURING THE LIEN OF THIS SECURITY INSTRUMENT,
NONE OF WHICH, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY INTERFERE WITH THE
BENEFITS OF THE SECURITY INTENDED TO BE PROVIDED BY THIS SECURITY INSTRUMENT,
MATERIALLY AFFECT THE VALUE OR MARKETABILITY OF THE PROPERTY, MATERIALLY IMPAIR
THE USE OR OPERATION OF THE PROPERTY FOR THE USE CURRENTLY BEING MADE THEREOF OR
IMPAIR BORROWER’S ABILITY TO PAY ITS OBLIGATIONS IN A TIMELY MANNER (SUCH ITEMS
BEING THE “PERMITTED ENCUMBRANCES”).


(B)           TITLE.  BORROWER HAS, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES,
GOOD, INSURABLE AND MARKETABLE FEE SIMPLE TITLE TO THE FEE PREMISES,
IMPROVEMENTS AND FIXTURES (THE IMPROVEMENTS AND FIXTURES, TOGETHER WITH THE
PREMISES ARE REFERRED TO COLLECTIVELY AS THE “REALTY”) AND GOOD, INSURABLE AND
MARKETABLE LEASEHOLD TITLE TO THE LEASEHOLD PREMISES AND GOOD, INSURABLE AND
MARKETABLE TITLE TO ALL EASEMENTS AND RIGHTS BENEFITING THE REALTY AND HAS THE
RIGHT, POWER AND AUTHORITY TO MORTGAGE, ENCUMBER, GIVE, GRANT, BARGAIN, SELL,
ALIEN, ENFEOFF, CONVEY, CONFIRM, PLEDGE, ASSIGN, AND HYPOTHECATE THE PROPERTY. 
BORROWER WILL PRESERVE ITS INTEREST IN AND TITLE TO THE PROPERTY AND WILL
FOREVER WARRANT AND DEFEND THE SAME TO LENDER AGAINST ANY AND ALL CLAIMS MADE
BY, THROUGH OR UNDER BORROWER AND WILL FOREVER WARRANT AND DEFEND THE VALIDITY
AND PRIORITY OF THE LIEN AND SECURITY INTEREST CREATED HEREIN AGAINST THE CLAIMS
OF ALL PERSONS WHOMSOEVER CLAIMING BY, THROUGH OR UNDER BORROWER.  THE FOREGOING
WARRANTY OF TITLE SHALL SURVIVE THE FORECLOSURE OF THIS SECURITY INSTRUMENT AND
SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY LENDER IN THE EVENT LENDER
ACQUIRES TITLE TO THE PROPERTY PURSUANT TO ANY FORECLOSURE.  IN ADDITION, THERE
ARE NO OUTSTANDING OPTIONS OR RIGHTS OF FIRST REFUSAL TO PURCHASE THE PROPERTY
OR BORROWER’S OWNERSHIP THEREOF.


(C)           TAXES AND IMPOSITIONS.  ALL TAXES AND OTHER IMPOSITIONS AND
GOVERNMENTAL ASSESSMENTS DUE AND PAYABLE IN RESPECT OF, AND AFFECTING, THE
PROPERTY HAVE BEEN PAID TO THE EXTENT DUE AND PAYABLE AS OF THE DATE HEREOF. 
BORROWER HAS PAID ALL IMPOSITIONS WHICH CONSTITUTE

43


--------------------------------------------------------------------------------





SPECIAL GOVERNMENTAL ASSESSMENTS IN FULL, EXCEPT FOR THOSE ASSESSMENTS WHICH ARE
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS TO BE PAID IN INSTALLMENTS, IN WHICH
CASE ALL INSTALLMENTS WHICH ARE DUE AND PAYABLE HAVE BEEN PAID IN FULL.  THERE
ARE NO PENDING, OR TO BORROWER’S BEST KNOWLEDGE, PROPOSED SPECIAL OR OTHER
ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING THE PROPERTY, NOR ARE
THERE ANY CONTEMPLATED IMPROVEMENTS TO THE PROPERTY THAT MAY RESULT IN SUCH
SPECIAL OR OTHER ASSESSMENTS.


(D)           CASUALTY; FLOOD ZONE.  THE REALTY IS IN GOOD REPAIR AND FREE AND
CLEAR OF ANY DAMAGE, DESTRUCTION OR CASUALTY (WHETHER OR NOT COVERED BY
INSURANCE) THAT WOULD MATERIALLY AFFECT THE VALUE OF THE REALTY OR THE USE FOR
WHICH THE REALTY IS CURRENTLY BEING USED, THERE EXISTS NO STRUCTURAL OR OTHER
MATERIAL DEFECTS OR DAMAGES IN OR TO THE PROPERTY AND BORROWER HAS NOT RECEIVED
ANY WRITTEN NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY MATERIAL
DEFECT OR INADEQUACIES IN THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD
MATERIALLY AND ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR CAUSE THE
IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR OF ANY TERMINATION OR
THREATENED TERMINATION OF ANY POLICY OF INSURANCE OR BOND.  NO PORTION OF THE
PREMISES IS LOCATED IN AN “AREA OF SPECIAL FLOOD HAZARD,” AS THAT TERM IS
DEFINED IN THE REGULATIONS OF THE FEDERAL INSURANCE ADMINISTRATION, DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT, UNDER THE NATIONAL FLOOD INSURANCE ACT OF
1968, AS AMENDED (24 CFR § 1909.1), OTHER THAN AS DISCLOSED IN THE SURVEYS OF
THE PROPERTY DELIVERED TO LENDER BY BORROWER IN CONNECTION WITH THE ORIGINATION
OF THE LOAN, OR BORROWER HAS OBTAINED THE FLOOD INSURANCE REQUIRED BY SECTION
3.01(A)(VI) HEREOF. THE PREMISES EITHER DOES NOT LIE IN A 100 YEAR FLOOD PLAIN
THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR
ANY OTHER GOVERNMENTAL AUTHORITY OR, IF IT DOES, BORROWER HAS OBTAINED THE FLOOD
INSURANCE REQUIRED BY SECTION 3.01(A)(VI) HEREOF.


(E)           COMPLETION; ENCROACHMENT.  ALL IMPROVEMENTS NECESSARY FOR THE
EFFICIENT USE AND OPERATION OF THE PREMISES HAVE BEEN COMPLETED AND, OTHER THAN
AS DISCLOSED IN THE SURVEYS OF THE PROPERTY DELIVERED TO LENDER BY BORROWER IN
CONNECTION WITH THE ORIGINATION OF THE LOAN, NONE OF SAID IMPROVEMENTS LIE
OUTSIDE THE BOUNDARIES AND BUILDING RESTRICTION LINES OF THE PREMISES.  EXCEPT
AS SET FORTH IN THE TITLE INSURANCE POLICY INSURING THE LIEN OF THIS SECURITY
INSTRUMENT, NO IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON THE PREMISES.


(F)            SEPARATE LOT.  THE PREMISES ARE TAXED SEPARATELY WITHOUT REGARD
TO ANY OTHER REAL ESTATE AND CONSTITUTE A LEGALLY SUBDIVIDED LOT UNDER ALL
APPLICABLE LEGAL REQUIREMENTS (OR, IF NOT SUBDIVIDED, NO SUBDIVISION OR PLATTING
OF THE PREMISES IS REQUIRED UNDER APPLICABLE LEGAL REQUIREMENTS), AND FOR ALL
PURPOSES MAY BE MORTGAGED, ENCUMBERED, CONVEYED OR OTHERWISE DEALT WITH AS AN
INDEPENDENT PARCEL OTHER THAN AS OTHERWISE DISCLOSED IN WRITING TO LENDER WITH
RESPECT TO THE PREMISES.  THE PROPERTY DOES NOT BENEFIT FROM ANY TAX ABATEMENT
OR EXEMPTION.


(G)           USE.  THE EXISTENCE OF ALL IMPROVEMENTS, THE PRESENT USE AND
OPERATION THEREOF AND THE ACCESS OF THE PREMISES AND THE IMPROVEMENTS TO ALL OF
THE UTILITIES AND OTHER ITEMS REFERRED TO IN PARAGRAPH (K) BELOW ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LEASES AFFECTING THE PROPERTY AND
ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
STATUTES, DEVELOPMENT LAWS AND USE REQUIREMENTS.  BORROWER HAS NOT RECEIVED

44


--------------------------------------------------------------------------------





ANY NOTICE FROM ANY GOVERNMENTAL AUTHORITY ALLEGING ANY UNCURED VIOLATION
RELATING TO THE PROPERTY OF ANY APPLICABLE LEGAL REQUIREMENTS.


(H)           LICENSES AND PERMITS.  BORROWER CURRENTLY HOLDS AND WILL CONTINUE
TO HOLD ALL CERTIFICATES OF OCCUPANCY, LICENSES, REGISTRATIONS, PERMITS,
CONSENTS, FRANCHISES AND APPROVALS OF ANY GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON WHICH ARE MATERIAL FOR THE LAWFUL OCCUPANCY AND OPERATION OF THE REALTY
OR WHICH ARE MATERIAL TO THE OWNERSHIP OR OPERATION OF THE PROPERTY OR THE
CONDUCT OF BORROWER’S BUSINESS.  ALL SUCH CERTIFICATES OF OCCUPANCY, LICENSES,
REGISTRATIONS, PERMITS, CONSENTS, FRANCHISES AND APPROVALS ARE CURRENT AND IN
FULL FORCE AND EFFECT.


(I)            INTENTIONALLY OMITTED.


(J)            PROPERTY PROCEEDINGS.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR BEFORE ANY
GOVERNMENTAL AUTHORITY OR ARBITRATION BOARD OR TRIBUNAL (I) RELATING TO (A) THE
ZONING OF THE PREMISES OR ANY PART THEREOF, (B) ANY CERTIFICATES OF OCCUPANCY,
LICENSES, REGISTRATIONS, PERMITS, CONSENTS OR APPROVALS ISSUED WITH RESPECT TO
THE PROPERTY OR ANY PART THEREOF, (C) THE CONDEMNATION OF THE PROPERTY OR ANY
PART THEREOF, OR (D) THE CONDEMNATION OR RELOCATION OF ANY ROADWAYS ABUTTING THE
PREMISES REQUIRED FOR ACCESS OR THE DENIAL OR LIMITATION OF ACCESS TO THE
PREMISES OR ANY PART THEREOF FROM ANY POINT OF ACCESS TO THE PREMISES,
(II) ASSERTING THAT (A) ANY SUCH ZONING, CERTIFICATES OF OCCUPANCY, LICENSES,
REGISTRATIONS, PERMITS, CONSENTS AND/OR APPROVALS DO NOT PERMIT THE OPERATION OF
ANY MATERIAL PORTION OF THE REALTY AS PRESENTLY BEING CONDUCTED, (B) ANY
MATERIAL IMPROVEMENTS LOCATED ON THE PROPERTY OR ANY PART THEREOF CANNOT BE
LOCATED THEREON OR OPERATED WITH THEIR INTENDED USE OR (C) THE OPERATION OF THE
PROPERTY OR ANY PART THEREOF IS IN VIOLATION IN ANY MATERIAL RESPECT OF ANY
ENVIRONMENTAL STATUTES, DEVELOPMENT LAWS OR OTHER LEGAL REQUIREMENTS OR SPACE
LEASES OR PROPERTY AGREEMENTS OR (III) WHICH COULD REASONABLY BE EXPECTED TO (A)
AFFECT THE VALIDITY OR PRIORITY OF ANY LOAN DOCUMENT OR (B) HAVE A MATERIAL
ADVERSE EFFECT.  BORROWER IS NOT AWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MAY
GIVE RISE TO ANY ACTIONS, SUITS OR PROCEEDINGS DESCRIBED IN THE PRECEDING
SENTENCE.


(K)           UTILITIES.  THE PREMISES HAS ALL NECESSARY LEGAL ACCESS TO WATER,
GAS AND ELECTRICAL SUPPLY, STORM AND SANITARY SEWERAGE FACILITIES, OTHER
REQUIRED PUBLIC UTILITIES (WITH RESPECT TO EACH OF THE AFOREMENTIONED ITEMS, BY
MEANS OF EITHER A DIRECT CONNECTION TO THE SOURCE OF SUCH UTILITIES OR THROUGH
CONNECTIONS AVAILABLE ON PUBLICLY DEDICATED ROADWAYS DIRECTLY ABUTTING THE
PREMISES OR THROUGH PERMANENT INSURABLE EASEMENTS BENEFITING THE PREMISES), FIRE
AND POLICE PROTECTION, PARKING, AND MEANS OF DIRECT ACCESS BETWEEN THE PREMISES
AND PUBLIC HIGHWAYS OVER RECOGNIZED CURB CUTS (OR SUCH ACCESS TO PUBLIC HIGHWAYS
IS THROUGH PRIVATE ROADWAYS WHICH MAY BE USED FOR INGRESS AND EGRESS PURSUANT TO
PERMANENT INSURABLE EASEMENTS).


(L)            MECHANICS’ LIENS.  THE PROPERTY IS FREE AND CLEAR OF ANY
MECHANICS’ LIENS OR LIENS IN THE NATURE THEREOF, AND TO BORROWER’S KNOWLEDGE NO
RIGHTS ARE OUTSTANDING THAT UNDER LAW COULD GIVE RISE TO ANY SUCH LIENS, ANY OF
WHICH LIENS ARE OR MAY BE PRIOR TO, OR EQUAL WITH, THE LIEN OF THIS SECURITY
INSTRUMENT, EXCEPT THOSE WHICH ARE INSURED AGAINST BY THE TITLE INSURANCE POLICY
INSURING THE LIEN OF THIS SECURITY INSTRUMENT.


(M)          INTENTIONALLY OMITTED.

45


--------------------------------------------------------------------------------





(N)           INSURANCE.  THE PROPERTY IS INSURED IN ACCORDANCE WITH THE
REQUIREMENTS SET FORTH IN ARTICLE III HEREOF.


(O)           SPACE LEASES.

(I)            BORROWER HAS DELIVERED A TRUE, CORRECT AND COMPLETE SCHEDULE OF
ALL SPACE LEASES AS OF THE DATE HEREOF, WHICH ACCURATELY AND COMPLETELY SETS
FORTH IN ALL MATERIAL RESPECTS, FOR EACH SUCH SPACE LEASE, THE FOLLOWING
(COLLECTIVELY, THE “RENT ROLL”):  THE NAME AND ADDRESS OF THE TENANT WITH THE
NAME, TITLE AND TELEPHONE NUMBER OF THE CONTACT PERSON OF SUCH TENANT; THE LEASE
EXPIRATION DATE, EXTENSION AND RENEWAL PROVISIONS; THE BASE RENT AND PERCENTAGE
RENT PAYABLE; ALL ADDITIONAL RENT AND PASS-THROUGH OBLIGATIONS; AND THE SECURITY
DEPOSIT HELD THEREUNDER AND THE LOCATION OF SUCH DEPOSIT.

(II)           EACH SPACE LEASE CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER AND, TO THE KNOWLEDGE OF BORROWER, IS ENFORCEABLE AGAINST
THE TENANT THEREOF.  NO DEFAULT EXISTS, OR WITH THE PASSING OF TIME OR THE
GIVING OF NOTICE WOULD EXIST, (A) UNDER ANY MAJOR SPACE LEASE OR (B) UNDER ANY
OTHER SPACE LEASES WHICH WOULD, IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT.

(III)          NO TENANT UNDER ANY SPACE LEASE HAS, AS OF THE DATE HEREOF, PAID
RENT MORE THAN THIRTY (30) DAYS IN ADVANCE, AND THE RENTS UNDER SUCH SPACE
LEASES HAVE NOT BEEN WAIVED, RELEASED, OR OTHERWISE DISCHARGED OR COMPROMISED
OTHER THAN IN ACCORDANCE WITH THE TERMS OF SUCH SPACE LEASE.

(IV)          ALL WORK TO BE PERFORMED BY BORROWER UNDER THE SPACE LEASES HAS
BEEN SUBSTANTIALLY PERFORMED, ALL CONTRIBUTIONS TO BE MADE BY BORROWER TO THE
TENANTS THEREUNDER HAVE BEEN MADE EXCEPT FOR ANY HELD-BACK AMOUNTS, AND ALL
OTHER CONDITIONS PRECEDENT TO THE COMMENCEMENT OF THE TERM THEREUNDER HAVE BEEN
SATISFIED.

(V)           EXCEPT AS PREVIOUSLY DISCLOSED TO LENDER IN WRITING, THERE ARE NO
OPTIONS TO TERMINATE ANY SPACE LEASE.

(VI)          EACH TENANT UNDER A MAJOR SPACE LEASE HAS ENTERED INTO OCCUPANCY
OF THE DEMISED PREMISES TO THE EXTENT REQUIRED UNDER THE TERMS OF ITS MAJOR
SPACE LEASE, AND EACH SUCH TENANT IS OPEN AND CONDUCTING BUSINESS WITH THE
PUBLIC IN THE DEMISED PREMISES.  TO THE BEST KNOWLEDGE OF BORROWER, AFTER DUE
INQUIRY, EACH TENANT UNDER A LEASE OTHER THAN A MAJOR SPACE LEASE HAS ENTERED
INTO OCCUPANCY OF ITS DEMISED PREMISES UNDER ITS LEASE TO THE EXTENT REQUIRED
UNDER THE TERMS OF ITS LEASE AND EACH SUCH TENANT IS OPEN AND CONDUCTING
BUSINESS WITH THE PUBLIC IN THE DEMISED PREMISES.

(VII)         BORROWER HAS DELIVERED TO LENDER TRUE, CORRECT AND COMPLETE COPIES
OF ALL SPACE LEASES DESCRIBED IN THE RENT ROLL.

(VIII)        EACH SPACE LEASE IS IN FULL FORCE AND EFFECT AND (EXCEPT AS
DISCLOSED ON THE RENT ROLL) HAS NOT BEEN ASSIGNED, MODIFIED, SUPPLEMENTED OR
AMENDED IN ANY WAY.

46


--------------------------------------------------------------------------------




(IX)           TO BORROWER’S BEST KNOWLEDGE, NO TENANT UNDER A SPACE LEASE HAS
FILED ANY BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PROCEEDINGS OR MADE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS.

(X)            NO SPACE LEASE PROVIDES ANY PARTY WITH THE RIGHT TO OBTAIN A LIEN
OR ENCUMBRANCE UPON THE PROPERTY SUPERIOR TO THE LIEN OF THIS SECURITY
INSTRUMENT.


(P)           PROPERTY AGREEMENTS.

(I)            BORROWER HAS DELIVERED TO LENDER TRUE, CORRECT AND COMPLETE
COPIES OF ALL PROPERTY AGREEMENTS.

(II)           NO PROPERTY AGREEMENT PROVIDES ANY PARTY WITH THE RIGHT TO OBTAIN
A LIEN OR ENCUMBRANCE UPON THE PROPERTY SUPERIOR TO THE LIEN OF THIS SECURITY
INSTRUMENT.

(III)          NO DEFAULT EXISTS OR WITH THE PASSING OF TIME OR THE GIVING OF
NOTICE OR BOTH WOULD EXIST UNDER ANY PROPERTY AGREEMENT WHICH WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

(IV)          BORROWER HAS NOT RECEIVED OR GIVEN ANY WRITTEN COMMUNICATION WHICH
ALLEGES THAT A DEFAULT EXISTS OR, WITH THE GIVING OF NOTICE OR THE LAPSE OF
TIME, OR BOTH, WOULD EXIST UNDER THE PROVISIONS OF ANY PROPERTY AGREEMENT.

(V)           NO CONDITION EXISTS WHEREBY BORROWER OR ANY FUTURE OWNER OF THE
PROPERTY MAY BE REQUIRED TO PURCHASE ANY OTHER PARCEL OF LAND WHICH IS SUBJECT
TO ANY PROPERTY AGREEMENT OR WHICH GIVES ANY PERSON A RIGHT TO PURCHASE, OR
RIGHT OF FIRST REFUSAL WITH RESPECT TO, THE PROPERTY.

(VI)          TO THE BEST KNOWLEDGE OF BORROWER, NO OFFSET OR ANY RIGHT OF
OFFSET EXISTS RESPECTING CONTINUED CONTRIBUTIONS TO BE MADE BY ANY PARTY TO ANY
PROPERTY AGREEMENT EXCEPT AS EXPRESSLY SET FORTH THEREIN. EXCEPT AS PREVIOUSLY
DISCLOSED TO LENDER IN WRITING, NO MATERIAL EXCLUSIONS OR RESTRICTIONS ON THE
UTILIZATION, LEASING OR IMPROVEMENT OF THE PROPERTY (INCLUDING NON-COMPETE
AGREEMENTS) EXISTS IN ANY PROPERTY AGREEMENT.

(VII)         ALL “PRE-OPENING” REQUIREMENTS CONTAINED IN ALL PROPERTY
AGREEMENTS (INCLUDING, BUT NOT LIMITED TO, ALL OFF-SITE AND ON-SITE CONSTRUCTION
REQUIREMENTS), IF ANY, HAVE BEEN FULFILLED IN ALL MATERIAL RESPECTS, AND, TO THE
BEST OF BORROWER’S KNOWLEDGE, NO CONDITION NOW EXISTS WHICH WOULD PERMIT ANY
PARTY TO ANY SUCH PROPERTY AGREEMENT TO REFUSE TO HONOR ITS OBLIGATIONS
THEREUNDER IN ACCORDANCE WITH THE TERMS THEREOF.

(VIII)        ALL WORK, IF ANY, TO BE PERFORMED BY BORROWER UNDER EACH OF THE
PROPERTY AGREEMENTS HAS BEEN SUBSTANTIALLY PERFORMED, ALL CONTRIBUTIONS TO BE
MADE BY BORROWER TO ANY PARTY TO SUCH PROPERTY AGREEMENTS HAVE BEEN MADE, AND
ALL OTHER CONDITIONS TO SUCH PARTY’S OBLIGATIONS THEREUNDER HAVE BEEN SATISFIED
IN ALL MATERIAL RESPECTS.

47


--------------------------------------------------------------------------------





(Q)           PERSONAL PROPERTY.  BORROWER HAS DELIVERED TO LENDER A TRUE,
CORRECT AND COMPLETE SCHEDULE OF ALL MATERIAL PERSONAL PROPERTY, IF ANY, OWNED
BY BORROWER AND LOCATED UPON THE PROPERTY OR USED IN CONNECTION WITH THE USE OR
OPERATION OF THE REALTY AND BORROWER REPRESENTS THAT IT HAS GOOD AND MARKETABLE
TITLE TO ALL SUCH MATERIAL PERSONAL PROPERTY, FREE AND CLEAR OF ANY LIENS,
EXCEPT FOR PERMITTED ENCUMBRANCES AND LIENS WHICH DESCRIBE THE EQUIPMENT AND
OTHER PERSONAL PROPERTY OWNED BY TENANTS.


(R)            LEASING BROKERAGE AND MANAGEMENT FEES.  EXCEPT AS DISCLOSED
PURSUANT TO THE MANAGEMENT AGREEMENTS, THERE ARE NO BROKERAGE FEES OR
COMMISSIONS PAYABLE BY BORROWER WITH RESPECT TO THE LEASING OF SPACE AT THE
PROPERTY AND THERE ARE NO MANAGEMENT FEES PAYABLE BY BORROWER WITH RESPECT TO
THE MANAGEMENT OF THE PROPERTY.


(S)           SECURITY DEPOSITS.  ALL SECURITY DEPOSITS WITH RESPECT TO THE
PROPERTY, IF ANY, ON THE DATE HEREOF HAVE BEEN TRANSFERRED TO THE SECURITY
DEPOSIT ACCOUNT ON THE DATE HEREOF, AND BORROWER IS IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS RELATING TO SUCH SECURITY DEPOSITS AS TO WHICH FAILURE TO COMPLY
COULD REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.


(T)            APPRAISAL.  BORROWER HAS NO KNOWLEDGE THAT ANY OF THE FACTS OR
ASSUMPTIONS ON WHICH THE APPRAISAL WAS BASED ARE FALSE OR INCOMPLETE IN ANY
MATERIAL RESPECT AND HAS NO INFORMATION THAT WOULD REASONABLY SUGGEST THAT THE
FAIR MARKET VALUE DETERMINED IN THE APPRAISAL DOES NOT REFLECT THE ACTUAL FAIR
MARKET VALUE OF THE PROPERTY.


(U)           REPRESENTATIONS GENERALLY.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS SECURITY INSTRUMENT, AND THE REVIEW AND INQUIRY MADE ON BEHALF
OF BORROWER THEREFOR, HAVE ALL BEEN MADE BY PERSONS HAVING THE REQUISITE
EXPERTISE AND KNOWLEDGE TO PROVIDE SUCH REPRESENTATIONS AND WARRANTIES.  NO
REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY OR ON BEHALF OF BORROWER
IN THIS SECURITY INSTRUMENT OR IN ANY CERTIFICATE, DOCUMENT OR SCHEDULE
FURNISHED TO LENDER PURSUANT HERETO, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED
THEREIN OR HEREIN NOT MISLEADING (WHICH MAY BE TO BORROWER’S BEST KNOWLEDGE
WHERE SO PROVIDED HEREIN).  THERE ARE NO FACTS PRESENTLY KNOWN TO BORROWER WHICH
HAVE NOT BEEN DISCLOSED TO LENDER WHICH WOULD, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT NOR WHICH COULD REASONABLY BE EXPECTED TO,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


(V)           LIQUOR LICENSE.  ALL LICENSES, PERMITS, APPROVALS AND CONSENTS
WHICH ARE REQUIRED FOR THE SALE AND SERVICE OF ALCOHOLIC BEVERAGES ON THE
PREMISES HAVE BEEN OBTAINED FROM THE APPLICABLE GOVERNMENTAL AUTHORITIES.


(W)          CREDIT CARD COMPANIES.  THE ONLY CREDIT CARD COMPANIES ARE CHASE
MERCHANT SERVICES AND AMERICAN EXPRESS.


(X)            GROUND LEASES.

(I)            BORROWER IS AUTHORIZED TO ASSIGN ITS INTEREST IN ANY CONDEMNATION
AWARD WHICH BORROWER IS ENTITLED TO RECEIVE PURSUANT TO THE GROUND LEASE.

48


--------------------------------------------------------------------------------




(II)           BORROWER HAS THE RIGHT TO SUBLEASE OR OTHERWISE ENCUMBER, WITHOUT
RESTRICTION, ALL OR ANY PART OF THE LEASEHOLD PREMISES AND ENCUMBER THE GROUND
LEASE AND THE LEASEHOLD ESTATE CREATED THEREBY WITHOUT THE CONSENT OF GROUND
LESSOR.

(III)          IF ANY DEFAULT BY BORROWER SHALL OCCUR UNDER THE GROUND LEASE,
LENDER IS ENTITLED UNDER THE GROUND LEASE TO RECEIVE NOTICE OF SUCH DEFAULT
CONTEMPORANEOUSLY WITH ANY NOTICE OF DEFAULT WHICH IS GIVEN TO BORROWER FROM
GROUND LESSOR AND AN ADDITIONAL OPPORTUNITY TO CURE ANY SUCH DEFAULT WHICH IS
SUSCEPTIBLE OF CURE BY LENDER, WHICH IN THE CASE OF ANY NON-MONETARY DEFAULT
SUSCEPTIBLE OF CURE BY LENDER, INCLUDES THE RIGHT OF LENDER OR ITS DESIGNEE TO
ACQUIRE POSSESSION OF THE LEASEHOLD PREMISES BY MEANS OF FORECLOSURE OF THIS
SECURITY INSTRUMENT OR BY OTHER MEANS AND TO BECOME THE LESSEE UNDER THE GROUND
LEASE.  SO LONG AS LENDER HAS AGREED TO EFFECTUATE A CURE AND IS PROCEEDING TO
CURE ANY SUCH NON-MONETARY DEFAULT WITHIN APPLICABLE NOTICE AND GRACE PERIODS
AND NO MONETARY DEFAULT REMAINS UNCURED BEYOND ANY APPLICABLE NOTICE AND GRACE
PERIODS TO WHICH BORROWER AND LENDER ARE ENTITLED, GROUND LESSOR MAY NOT
TERMINATE THE GROUND LEASE.

(IV)          THE GROUND LEASE IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN
MODIFIED OR SUPPLEMENTED.  OTHER THAN IN CONNECTION WITH AN EVENT OF DEFAULT
THEREUNDER, THE GROUND LEASE CANNOT BE CANCELLED SOLELY BY GROUND LESSOR AND
REQUIRES BORROWER’S CONSENT FOR ALL MODIFICATIONS.

(V)           ALL RENTS (INCLUDING ADDITIONAL RENTS AND OTHER CHARGES) RESERVED
FOR IN THE GROUND LEASE AND PAYABLE PRIOR TO THE DATE HEREOF HAVE BEEN PAID.

(VI)          NO PARTY TO THE GROUND LEASE IS IN DEFAULT OF ANY OBLIGATION SUCH
PARTY HAS THEREUNDER AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE
OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT THEREUNDER.

(VII)         NO NOTICE OR OTHER WRITTEN OR ORAL COMMUNICATION HAS BEEN PROVIDED
TO ANY PARTY UNDER THE GROUND LEASE WHICH ALLEGES THAT, AS OF THE DATE HEREOF,
EITHER A DEFAULT EXISTS OR WITH THE PASSAGE OF TIME WILL EXIST UNDER THE
PROVISIONS OF SUCH GROUND LEASE.

(VIII)        IF THERE SHALL BE A TAKING OF THE FEE TITLE TO THE LEASEHOLD
PREMISES, SUBJECT TO AMOUNTS WHICH ARE APPLIED TO RESTORATION, BORROWER IS
ENTITLED UNDER THE GROUND LEASE TO RECEIVE SUCH PORTION OF THE AWARD FOR SUCH
TAKING AS EQUALS THE VALUE OF BORROWER’S ESTATE UNDER THE GROUND LEASE AND
IMPROVEMENTS MADE BY BORROWER.  IF THERE SHALL BE A CASUALTY UNDER A GROUND
LEASE, EITHER THERE IS AN OBLIGATION TO USE INSURANCE PROCEEDS FOR A FULL
RESTORATION OR BORROWER IS ENTITLED TO RECEIVE SUCH PORTION OF SUCH PROCEEDS AS
EQUALS THE VALUE OF THE IMPROVEMENTS.

(IX)           THE GROUND LEASE MAY BE ASSIGNED FROM TIME TO TIME WITHOUT THE
CONSENT OF GROUND LESSOR.

(X)            PROVIDED THAT NO MONETARY DEFAULT REMAINS UNCURED BEYOND ANY
APPLICABLE NOTICE AND GRACE PERIODS TO WHICH BORROWER AND LENDER ARE ENTITLED,
THE GROUND LEASE

49


--------------------------------------------------------------------------------




MAY NOT BE TERMINATED BY GROUND LESSOR BY REASON OF ANY DEFAULT BY BORROWER
WHICH IS NOT SUSCEPTIBLE OF CURE BY LENDER.

(XI)           IF THE GROUND LEASE IS TERMINATED BY REASON OF A DEFAULT BY
BORROWER, LENDER OR ITS DESIGNEE IS ENTITLED UNDER THE GROUND LEASE TO ENTER
INTO A NEW LEASE (THE “NEW LEASE”) WITH GROUND LESSOR FOR THE REMAINDER OF THE
TERM OF THE GROUND LEASE UPON THE SAME BASE RENT AND ADDITIONAL RENT AND OTHER
TERMS, COVENANTS, CONDITIONS AND AGREEMENTS AS ARE CONTAINED IN THE GROUND
LEASE.


SECTION 2.06.  REMOVAL OF LIEN.  (A) BORROWER SHALL, AT ITS EXPENSE, MAINTAIN
THIS SECURITY INSTRUMENT AS A FIRST LIEN ON THE PROPERTY AND SHALL KEEP THE
PROPERTY FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES OF ANY KIND AND NATURE
OTHER THAN THE PERMITTED ENCUMBRANCES.  BORROWER SHALL, WITHIN TEN (10) DAYS
FOLLOWING THE FILING THEREOF, PROMPTLY DISCHARGE OF RECORD, BY BOND OR
OTHERWISE, ANY SUCH LIENS AND, PROMPTLY UPON REQUEST BY LENDER, SHALL DELIVER TO
LENDER EVIDENCE REASONABLY SATISFACTORY TO LENDER OF THE DISCHARGE THEREOF.


(B)           WITHOUT LIMITATION TO THE PROVISIONS OF SECTION 2.06(A) HEREOF,
BORROWER SHALL (I) UNLESS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS IN ACCORDANCE WITH SECTION 2.06(C) HEREOF, PAY, FROM TIME TO TIME
WHEN THE SAME SHALL BECOME DUE, ALL CLAIMS AND DEMANDS OF MECHANICS,
MATERIALMEN, LABORERS, AND OTHERS WHICH, IF UNPAID, MIGHT RESULT IN, OR PERMIT
THE CREATION OF, A LIEN ON THE PROPERTY OR ANY PART THEREOF, (II) CAUSE TO BE
REMOVED OF RECORD (BY PAYMENT OR POSTING OF BOND OR SETTLEMENT OR OTHERWISE) ANY
MECHANICS’, MATERIALMENS’, LABORERS’ OR OTHER LIEN ON THE PROPERTY, OR ANY PART
THEREOF, OR ON THE REVENUES, RENTS, ISSUES, INCOME OR PROFIT ARISING THEREFROM,
AND (III) IN GENERAL, DO OR CAUSE TO BE DONE, WITHOUT EXPENSE TO LENDER,
EVERYTHING REASONABLY NECESSARY TO PRESERVE IN FULL THE LIEN OF THIS SECURITY
INSTRUMENT.  IF BORROWER FAILS TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION
2.06(B), THEN, UPON FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO BORROWER, LENDER
MAY, BUT SHALL NOT BE OBLIGATED TO, PAY ANY SUCH LIEN, AND BORROWER SHALL,
WITHIN FIVE (5) BUSINESS DAYS AFTER LENDER’S DEMAND THEREFOR, REIMBURSE LENDER
FOR ALL SUMS SO EXPENDED, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE
FROM THE DATE ADVANCED, ALL OF WHICH SHALL BE DEEMED PART OF THE DEBT.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED A CONSENT OR REQUEST OF LENDER, EXPRESS OR
IMPLIED, BY INFERENCE OR OTHERWISE, TO THE PERFORMANCE OF ANY ALTERATION, REPAIR
OR OTHER WORK BY ANY CONTRACTOR, SUBCONTRACTOR OR LABORER OR THE FURNISHING OF
ANY MATERIALS BY ANY MATERIALMEN IN CONNECTION THEREWITH.


(C)           NOTWITHSTANDING THE FOREGOING, BORROWER MAY CONTEST ANY LIEN
(OTHER THAN A LIEN RELATING TO NON-PAYMENT OF IMPOSITIONS, THE CONTEST OF WHICH
SHALL BE GOVERNED BY SECTION 4.04 HEREOF) OF THE TYPE SET FORTH IN SUBPARAGRAPH
(B)(II) OF THIS SECTION 2.06 PROVIDED THAT, FOLLOWING PRIOR NOTICE TO LENDER (I)
BORROWER IS CONTESTING THE VALIDITY OF SUCH LIEN WITH DUE DILIGENCE AND IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS, WITHOUT COST OR EXPENSE TO LENDER OR ANY
OF ITS AGENTS, EMPLOYEES, OFFICERS, OR DIRECTORS, (II) BORROWER SHALL PRECLUDE
THE COLLECTION OF, OR OTHER REALIZATION UPON, ANY CONTESTED AMOUNT FROM THE
PROPERTY OR ANY REVENUES FROM OR INTEREST IN THE PROPERTY, (III) NEITHER THE
PROPERTY NOR ANY PART THEREOF NOR INTEREST THEREIN, SHALL BE IN ANY DANGER OF
BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST BY BORROWER, (IV) SUCH
CONTEST BY BORROWER SHALL NOT AFFECT THE OWNERSHIP, USE OR OCCUPANCY OF THE
PROPERTY, (V) SUCH CONTEST BY BORROWER SHALL NOT SUBJECT LENDER OR BORROWER TO
THE RISK OF CIVIL OR CRIMINAL LIABILITY (OTHER THAN

50


--------------------------------------------------------------------------------





THE CIVIL LIABILITY OF BORROWER FOR THE AMOUNT OF THE LIEN IN QUESTION), (VI)
SUCH LIEN IS SUBORDINATE TO THE LIEN OF THIS SECURITY INSTRUMENT, (VII) BORROWER
HAS NOT CONSENTED TO SUCH LIEN, (VIII) BORROWER HAS GIVEN LENDER PROMPT NOTICE
OF THE FILING OF SUCH LIEN AND THE BONDING THEREOF BY BORROWER AND, UPON REQUEST
BY LENDER FROM TIME TO TIME, NOTICE OF THE STATUS OF SUCH CONTEST BY BORROWER
AND/OR CONFIRMATION OF THE CONTINUING SATISFACTION OF THE CONDITIONS SET FORTH
IN THIS SECTION 2.06(C), (IX) BORROWER SHALL PROMPTLY PAY THE OBLIGATION SECURED
BY SUCH LIEN UPON A FINAL DETERMINATION OF BORROWER’S LIABILITY THEREFOR, AND
(X) BORROWER SHALL DELIVER TO LENDER CASH, A BOND OR OTHER SECURITY ACCEPTABLE
TO LENDER EQUAL TO 125% OF THE CONTESTED AMOUNT PURSUANT TO COLLATERAL
ARRANGEMENTS REASONABLY SATISFACTORY TO LENDER.


SECTION 2.07.  COST OF DEFENDING AND UPHOLDING THIS SECURITY INSTRUMENT LIEN. 
IF ANY ACTION OR PROCEEDING IS COMMENCED TO WHICH LENDER IS MADE A PARTY
RELATING TO THE LOAN DOCUMENTS AND/OR THE PROPERTY OR LENDER’S INTEREST THEREIN
OR IN WHICH IT BECOMES NECESSARY TO DEFEND OR UPHOLD THE LIEN OF THIS SECURITY
INSTRUMENT OR ANY OTHER LOAN DOCUMENT, BORROWER SHALL, ON DEMAND, REIMBURSE
LENDER FOR ALL EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION THEREWITH, AND SUCH
SUM, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE FROM AND AFTER SUCH
DEMAND UNTIL FULLY PAID, SHALL CONSTITUTE A PART OF THE DEBT.


SECTION 2.08.  USE OF THE PROPERTY.  BORROWER WILL USE, OR CAUSE TO BE USED, THE
PROPERTY FOR SUCH USE AS IS PERMITTED PURSUANT TO APPLICABLE LEGAL REQUIREMENTS
INCLUDING, WITHOUT LIMITATION, UNDER THE CERTIFICATE OF OCCUPANCY APPLICABLE TO
THE PROPERTY, AND WHICH IS REQUIRED BY THE LOAN DOCUMENTS.  BORROWER SHALL NOT
SUFFER OR PERMIT THE PROPERTY OR ANY PORTION THEREOF TO BE USED BY THE PUBLIC,
ANY TENANT, OR ANY PERSON NOT SUBJECT TO A LEASE, IN A MANNER AS IS REASONABLY
LIKELY TO IMPAIR BORROWER’S TITLE TO THE PROPERTY, OR IN SUCH MANNER AS MAY GIVE
RISE TO A CLAIM OR CLAIMS OF ADVERSE USAGE OR ADVERSE POSSESSION BY THE PUBLIC,
OR OF IMPLIED DEDICATION OF THE PROPERTY OR ANY PART THEREOF.


SECTION 2.09.  FINANCIAL REPORTS.  (A) BORROWER WILL KEEP AND MAINTAIN OR WILL
CAUSE TO BE KEPT AND MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE WITH GAAP,
THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER ACCOUNTING BASIS REASONABLY
ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED, PROPER AND ACCURATE BOOKS, TAX
RETURNS, RECORDS AND ACCOUNTS REFLECTING (I) ALL OF THE FINANCIAL AFFAIRS OF
BORROWER, GUARANTOR AND (II) ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH
THE OPERATION OF THE PROPERTY OR IN CONNECTION WITH ANY SERVICES, EQUIPMENT OR
FURNISHINGS PROVIDED IN CONNECTION WITH THE OPERATION THEREOF, WHETHER SUCH
INCOME OR EXPENSE MAY BE REALIZED BY BORROWER OR BY ANY OTHER PERSON WHATSOEVER,
EXCEPTING LESSEES UNRELATED TO AND UNAFFILIATED WITH BORROWER WHO HAVE LEASED
FROM BORROWER PORTIONS OF THE PREMISES FOR THE PURPOSE OF OCCUPYING THE SAME. 
LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL
BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE SUCH BOOKS, TAX RETURNS,
RECORDS AND ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON MAINTAINING SUCH
BOOKS, TAX RETURNS, RECORDS AND ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS
THEREOF AS LENDER SHALL DESIRE.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, BORROWER SHALL PAY ANY COSTS AND EXPENSES INCURRED BY
LENDER TO EXAMINE BORROWER’S, GUARANTOR’S ACCOUNTING RECORDS WITH RESPECT TO THE
PROPERTY, AS LENDER SHALL DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE
PROTECTION OF LENDER’S INTEREST.

51


--------------------------------------------------------------------------------





(B)           BORROWER WILL FURNISH LENDER (I) ANNUALLY, WITHIN ONE HUNDRED
TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF BORROWER AND (II) ON
A QUARTERLY BASIS, WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE END OF THE FIRST
THREE (3) FISCAL QUARTERS OF BORROWER, WITH A COMPLETE COPY OF BORROWER’S
FINANCIAL STATEMENT CONSISTENTLY APPLIED COVERING (I) ALL OF THE FINANCIAL
AFFAIRS OF BORROWER AND (II) THE OPERATION OF THE PROPERTY FOR SUCH FISCAL YEAR
OR FISCAL QUARTERS, AS APPLICABLE, AND CONTAINING A STATEMENT OF REVENUES AND
EXPENSES, A STATEMENT OF ASSETS AND LIABILITIES AND A STATEMENT OF BORROWER’S
EQUITY.  EACH ANNUAL FINANCIAL STATEMENT SHALL BE AUDITED BY A NATIONALLY
RECOGNIZED INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT THAT IS REASONABLY ACCEPTABLE
TO LENDER IN ACCORDANCE WITH GAAP, THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER
ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER).  TOGETHER WITH THE FINANCIAL
STATEMENTS REQUIRED TO BE FURNISHED PURSUANT TO THIS SECTION 2.09(B), BORROWER
SHALL FURNISH TO LENDER AN OFFICER’S CERTIFICATE CERTIFYING AS OF THE DATE
THEREOF (1) THAT THE FINANCIAL STATEMENTS ACCURATELY REPRESENT THE RESULTS OF
OPERATIONS AND FINANCIAL CONDITION OF BORROWER AND THE PROPERTY ALL IN
ACCORDANCE WITH GAAP, THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER ACCOUNTING
BASIS REASONABLY ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED, AND (2) WHETHER
THERE EXISTS A DEFAULT UNDER THE NOTE OR ANY OTHER LOAN DOCUMENT EXECUTED AND
DELIVERED BY BORROWER, AND IF SUCH EVENT OR CIRCUMSTANCE EXISTS, THE NATURE
THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO
REMEDY SUCH EVENT OR CIRCUMSTANCE.


(C)           DURING THE CONTINUANCE OF AN O&M OPERATIVE PERIOD AND WHEN
REQUESTED BY LENDER, BORROWER WILL FURNISH LENDER MONTHLY, WITHIN TWENTY (20)
DAYS FOLLOWING THE END OF EACH MONTH, WITH A TRUE, COMPLETE AND CORRECT CASH
FLOW STATEMENT WITH RESPECT TO THE PROPERTY IN THE FORM ATTACHED HERETO AS
EXHIBIT C AND MADE A PART HEREOF, SHOWING (I) ALL CASH RECEIPTS OF ANY KIND
WHATSOEVER AND ALL CASH PAYMENTS AND DISBURSEMENTS AND (II) YEAR-TO-DATE
SUMMARIES OF SUCH CASH RECEIPTS, PAYMENTS AND DISBURSEMENTS, TOGETHER WITH A
CERTIFICATION OF MANAGER STATING THAT SUCH CASH FLOW STATEMENT IS TRUE, COMPLETE
AND CORRECT AND A LIST OF ALL LITIGATION AND PROCEEDINGS AFFECTING BORROWER OR
THE PROPERTY IN WHICH THE AMOUNT INVOLVED IS $250,000 OR MORE, IF NOT COVERED BY
INSURANCE (OR $1,000,000 OR MORE WHETHER OR NOT COVERED BY INSURANCE).


(D)           DURING THE CONTINUANCE OF AN O&M OPERATIVE PERIOD AND WHEN
REQUESTED BY LENDER, BORROWER WILL FURNISH LENDER MONTHLY, WITHIN TWENTY (20)
DAYS FOLLOWING THE END OF EACH MONTH, WITH A CERTIFICATION OF MANAGER STATING
THAT ALL SUMS RELEASED FROM THE OPERATION AND MAINTENANCE EXPENSE ESCROW ACCOUNT
TO BORROWER HAVE BEEN USED TO PAY OPERATING EXPENSES OR WILL BE USED WITHIN
THIRTY (30) DAYS OF THE DATE RELEASED TO BORROWER TO PAY OPERATING EXPENSES
PURSUANT TO SECTION 5.09 HEREOF (ANY SUCH CERTIFICATION OR ANY CERTIFICATION
FURNISHED BY A MANAGER PURSUANT TO CLAUSE (C) ABOVE, A “MANAGER CERTIFICATION”).


(E)           BORROWER WILL FURNISH LENDER ANNUALLY, WITHIN TWENTY (20) DAYS
FOLLOWING THE END OF EACH YEAR AND WITHIN TWENTY (20) DAYS FOLLOWING RECEIPT OF
SUCH REQUEST THEREFOR, WITH A TRUE, COMPLETE AND CORRECT RENT ROLL FOR THE
PROPERTY, INCLUDING A LIST OF WHICH TENANTS ARE IN DEFAULT UNDER THEIR
RESPECTIVE LEASES, DATED AS OF THE DATE OF LENDER’S REQUEST, IDENTIFYING THE
ITEMS SET FORTH IN THE RENT ROLL AND EACH TENANT THAT, TO BORROWER’S KNOWLEDGE,
HAS FILED A BANKRUPTCY, INSOLVENCY, OR REORGANIZATION PROCEEDING SINCE DELIVERY
OF THE LAST SUCH RENT ROLL, AND THE ARREARAGES, IF ANY, FOR EACH TENANT, IF ANY,
AND SUCH RENT ROLL SHALL BE ACCOMPANIED BY AN OFFICER’S

52


--------------------------------------------------------------------------------





CERTIFICATE, DATED AS OF THE DATE OF THE DELIVERY OF SUCH RENT ROLL, CERTIFYING
THAT SUCH RENT ROLL IS TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF
ITS DATE.


(F)            BORROWER SHALL FURNISH TO LENDER, WITHIN THIRTY (30) DAYS AFTER
LENDER’S REQUEST THEREFOR, WITH SUCH FURTHER DETAILED INFORMATION WITH RESPECT
TO THE OPERATION OF THE PROPERTY AND THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE
REASONABLY REQUESTED BY LENDER.


(G)           BORROWER SHALL CAUSE MANAGER TO FURNISH TO LENDER, WITHIN ONE
HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF BORROWER AND
UPON REQUEST OF LENDER, A SCHEDULE OF TENANT SECURITY DEPOSITS SHOWING ANY
ACTIVITY IN THE SECURITY DEPOSIT ACCOUNT FOR SUCH MONTH, TOGETHER WITH A
CERTIFICATION OF MANAGER AS TO THE BALANCE IN SUCH SECURITY DEPOSIT ACCOUNT AND
THAT SUCH TENANT SECURITY DEPOSITS ARE BEING HELD IN ACCORDANCE WITH ALL LEGAL
REQUIREMENTS.


(H)           BORROWER WILL FURNISH LENDER ANNUALLY, WITHIN ONE HUNDRED TWENTY
(120) DAYS AFTER THE END OF EACH FISCAL YEAR, WITH A REPORT SETTING FORTH (I)
THE NET OPERATING INCOME FOR SUCH FISCAL YEAR, (II) THE AVERAGE OCCUPANCY RATE
OF THE PROPERTY DURING SUCH FISCAL YEAR, (III) THE CAPITAL EXPENDITURES INCURRED
AT THE PROPERTY DURING SUCH FISCAL YEAR AND THE AGGREGATE RECURRING REPLACEMENT
EXPENDITURES MADE IN CONNECTION THEREWITH, AND (IV) THE BALANCE CONTAINED IN
EACH OF THE ESCROW ACCOUNTS AS OF THE END OF SUCH FISCAL YEAR (WHICH BALANCE
LENDER SHALL PROVIDE UPON BORROWER’S WRITTEN REQUEST THEREFOR).


(I)            BORROWER SHALL CAUSE MANAGER TO KEEP AND MAINTAIN ON A FISCAL
YEAR BASIS, IN ACCORDANCE WITH GAAP AND THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH
OTHER ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED,
PROPER AND ACCURATE BOOKS, RECORDS AND ACCOUNTS ON AN ACCRUAL BASIS REFLECTING
(I) ALL OF THE FINANCIAL RESULTS OF OPERATION AND FINANCIAL CONDITIONS OF
MANAGER AND (II) ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THE
OPERATION OF THE PROPERTY OR IN CONNECTION WITH ANY SERVICES, EQUIPMENT OR
FURNISHINGS PROVIDED IN CONNECTION WITH THE OPERATION THEREOF, WHETHER SUCH
INCOME OR EXPENSE MAY BE REALIZED BY MANAGER OR BY ANY OTHER PERSON WHATSOEVER. 
LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL
BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE SUCH BOOKS, RECORDS AND
ACCOUNTS AT THE OFFICE OF MANAGER OR OTHER PERSON MAINTAINING SUCH BOOKS,
RECORDS AND ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL
DESIRE.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
BORROWER SHALL PAY ANY COSTS AND EXPENSES INCURRED BY LENDER TO EXAMINE
MANAGER’S ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTY, AS LENDER SHALL
DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF LENDER’S INTEREST.


(J)            BORROWER WILL FURNISH LENDER MONTHLY, WITHIN THIRTY (30) DAYS
FOLLOWING THE END OF EACH MONTH, AN OCCUPANCY SUMMARY FOR THE PROPERTY SETTING
FORTH THE OCCUPANCY RATES, AVERAGE DAILY ROOM RATES, REVPAR YIELD INDEX, REVPAR
AND ROOM REVENUES FOR EACH MONTH OF THE CURRENT CALENDAR YEAR, AS WELL AS
YEAR-TO-DATE AVERAGES, AND SUCH OTHER INFORMATION AS MAY CUSTOMARILY BE
REFLECTED THEREON OR REASONABLY REQUESTED BY LENDER, TOGETHER WITH ALL STR
REPORTS RECEIVED BY BORROWER DURING THE PRECEDING MONTH.


(K)           BORROWER SHALL AND SHALL CAUSE GUARANTOR TO FURNISH TO LENDER
ANNUALLY, WITHIN THIRTY (30) DAYS OF FILING ITS RESPECTIVE TAX RETURN, A COPY OF
SUCH TAX RETURN AND WITHIN ONE

53


--------------------------------------------------------------------------------





HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL YEAR OR IN LIEU THEREOF
DELIVER ANNUAL FINANCIAL STATEMENTS OF GUARANTOR PREPARED IN ACCORDANCE WITH
GAAP WHICH ARE AUDITED BY A NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT THAT IS REASONABLY ACCEPTABLE TO LENDER.


(L)            BORROWER SHALL SUBMIT TO LENDER FOR LENDER’S WRITTEN APPROVAL AN
ANNUAL BUDGET NOT LATER THAN FIFTEEN (15) DAYS PRIOR TO THE COMMENCEMENT OF EACH
FISCAL YEAR, IN FORM REASONABLY SATISFACTORY TO LENDER SETTING FORTH IN
REASONABLE DETAIL BUDGETED MONTHLY OPERATING INCOME AND MONTHLY OPERATING
CAPITAL AND OTHER EXPENSES FOR THE PROPERTY.  EACH ANNUAL BUDGET SHALL CONTAIN,
AMONG OTHER THINGS, MANAGEMENT FEES, THIRD PARTY SERVICE FEES, AND OTHER
EXPENSES AS BORROWER MAY REASONABLY DETERMINE.  LENDER SHALL HAVE THE RIGHT TO
APPROVE SUCH ANNUAL BUDGET WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
AND IN THE EVENT THAT LENDER OBJECTS TO THE PROPOSED ANNUAL BUDGET SUBMITTED BY
BORROWER, LENDER SHALL ADVISE BORROWER OF SUCH OBJECTIONS WITHIN FIFTEEN (15)
DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED
DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER SHALL, WITHIN TEN (10) DAYS AFTER
RECEIPT OF NOTICE OF ANY SUCH OBJECTIONS, REVISE SUCH ANNUAL BUDGET AND RESUBMIT
THE SAME TO LENDER.  LENDER SHALL ADVISE BORROWER OF ANY OBJECTIONS TO SUCH
REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO
BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER
SHALL REVISE THE SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED HEREIN UNTIL
LENDER APPROVES AN ANNUAL BUDGET, PROVIDED, HOWEVER, THAT IF LENDER SHALL NOT
ADVISE BORROWER OF ITS OBJECTIONS TO ANY PROPOSED ANNUAL BUDGET WITHIN THE
APPLICABLE TIME PERIOD SET FORTH IN THIS SECTION, THEN SUCH PROPOSED ANNUAL
BUDGET SHALL BE DEEMED APPROVED BY LENDER.  UNTIL SUCH TIME THAT LENDER APPROVES
A PROPOSED ANNUAL BUDGET, THE MOST RECENTLY APPROVED ANNUAL BUDGET SHALL APPLY;
PROVIDED THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL
INCREASES IN BASIC CARRYING COSTS AND UTILITIES EXPENSES AND TO DELETE ANY
NON-RECURRING EXPENSES.  IN THE EVENT THAT BORROWER MUST INCUR AN EXTRAORDINARY
EXPENSE OF THE TYPE DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF EXTRAORDINARY
EXPENSE, THEN BORROWER SHALL PROMPTLY DELIVER TO LENDER A REASONABLY DETAILED
EXPLANATION OF SUCH PROPOSED EXTRAORDINARY EXPENSE FOR LENDER’S APPROVAL, WHICH
APPROVAL MAY BE GRANTED OR DENIED IN LENDER’S SOLE AND ABSOLUTE DISCRETION.


(M)          IN THE EVENT THAT BORROWER FAILS TO DELIVER ANY OF THE FINANCIAL
STATEMENTS, REPORTS OR OTHER INFORMATION REQUIRED TO BE DELIVERED TO LENDER
PURSUANT TO THIS SECTION 2.09 ON OR PRIOR TO THEIR DUE DATES, IF ANY SUCH
FAILURE SHALL CONTINUE FOR TEN (10) DAYS FOLLOWING NOTICE THEREOF FROM LENDER,
BORROWER SHALL PAY TO LENDER ON EACH PAYMENT DATE FOR EACH MONTH OR PORTION
THEREOF THAT ANY SUCH FINANCIAL STATEMENTS, REPORTS OR OTHER INFORMATION REMAINS
UNDELIVERED, AN ADMINISTRATIVE FEE IN THE AMOUNT OF TWO THOUSAND FIVE HUNDRED
DOLLARS ($2,500) IN THE AGGREGATE FOR ALL FAILURES OCCURRING IN ANY APPLICABLE
MONTH.  BORROWER AGREES THAT SUCH ADMINISTRATIVE FEE (I) IS A FAIR AND
REASONABLE FEE NECESSARY TO COMPENSATE LENDER FOR ITS ADDITIONAL ADMINISTRATIVE
COSTS AND INCREASED COSTS RELATING TO BORROWER’S FAILURE TO DELIVER THE
AFOREMENTIONED STATEMENTS, REPORTS OR OTHER ITEMS AS AND WHEN REQUIRED HEREUNDER
AND (II) IS NOT A PENALTY.

54


--------------------------------------------------------------------------------





SECTION 2.10.  LITIGATION.  BORROWER WILL GIVE PROMPT WRITTEN NOTICE TO LENDER
OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED (IN WRITING)
AGAINST BORROWER WHICH ARE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 2.11.  UPDATES OF REPRESENTATIONS.  BORROWER SHALL DELIVER TO LENDER
WITHIN TEN (10) DAYS OF THE REQUEST OF LENDER AN OFFICER’S CERTIFICATE UPDATING
ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECURITY INSTRUMENT
AND THE OTHER LOAN DOCUMENTS AND CERTIFYING THAT ALL OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS,
AS UPDATED PURSUANT TO SUCH OFFICER’S CERTIFICATE, ARE TRUE, ACCURATE AND
COMPLETE AS OF THE DATE OF SUCH OFFICER’S CERTIFICATE.  NOTWITHSTANDING THE
FOREGOING, PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER SHALL NOT BE REQUIRED TO DELIVER THE FOREGOING OFFICER’S CERTIFICATE
MORE THAN THREE (3) TIMES DURING THE TERM OF THE LOAN.  FOR THE AVOIDANCE OF
DOUBT, LENDER ACKNOWLEDGES AND AGREES THAT IT SHALL NOT BE THE BASIS OF A
DEFAULT OR EVENT OF DEFAULT HEREUNDER IF ANY REPRESENTATION THAT WAS TRUE WHEN
MADE CEASES TO CONTINUE TO BE TRUE THEREAFTER (UNLESS AND ONLY TO THE EXTENT
THAT THE SAME CONSTITUTES A BREACH OF A COVENANT HEREUNDER OR AN “EVENT OF
DEFAULT” AS EXPRESSLY DEFINED IN SECTION 13.01 HEREOF).


SECTION 2.12.  MAJOR CONTRACTS.  BORROWER SHALL NOT ENTER INTO ANY NEW MAJOR
CONTRACTS OR AMEND ANY EXISTING MAJOR CONTRACTS WITHOUT, IN EACH INSTANCE, FIRST
OBTAINING LENDER’S PRIOR CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  NOTWITHSTANDING THE FOREGOING, LENDER HEREBY APPROVES JEFFREY
CHODOROW OR ANY ENTITY CONTROLLED BY JEFFREY CHODOROW AS A RESTAURANT AND BAR
OPERATOR FOR THE BARS AND RESTAURANTS SITUATED AT THE PREMISES, BUT RESERVES THE
RIGHT TO APPROVE ANY ECONOMIC TERMS OF ANY NEW MAJOR CONTRACTS WITH JEFFREY
CHODOROW OR ANY ENTITY CONTROLLED BY JEFFREY CHODOROW UNLESS SUCH NEW MAJOR
CONTRACTS ARE ON TERMS WHICH ARE SUBSTANTIALLY THE SAME OR MORE FAVORABLE TO THE
PROPERTY THAN THE TERMS OF THE APPLICABLE MAJOR CONTRACTS IN EFFECT PRIOR TO THE
AMENDMENT OR RENEWAL THEREOF, IN WHICH CASE SUCH NEW MAJOR CONTRACTS SHALL BE
DEEMED APPROVED BY LENDER.


SECTION 2.13.  GROUND LEASE.  (A) BORROWER WILL COMPLY IN ALL MATERIAL RESPECTS
WITH THE TERMS AND CONDITIONS OF THE GROUND LEASE.  BORROWER WILL NOT DO OR
PERMIT ANYTHING TO BE DONE, THE DOING OF WHICH, OR REFRAIN FROM DOING ANYTHING,
THE OMISSION OF WHICH, WILL IMPAIR THE SECURITY OF THE LEASEHOLD PREMISES UNDER
THE GROUND LEASE OR WILL BE GROUNDS FOR DECLARING A FORFEITURE OF THE GROUND
LEASE.


(B)           BORROWER SHALL ENFORCE THE GROUND LEASE AND WILL NOT TERMINATE,
MODIFY, CANCEL, CHANGE, SUPPLEMENT, ALTER OR AMEND THE GROUND LEASE, OR WAIVE,
EXCUSE, CONDONE OR IN ANY WAY RELEASE OR DISCHARGE GROUND LESSOR OF OR FROM ANY
OF THE MATERIAL COVENANTS AND CONDITIONS TO BE PERFORMED OR OBSERVED BY GROUND
LESSOR.  BORROWER DOES HEREBY BARGAIN, SELL, ASSIGN AND SET OVER TO LENDER, ALL
OF BORROWER’S INTERESTS IN THE GROUND LEASE.  THE ASSIGNMENT OF BORROWER’S
INTEREST SET FORTH IN THIS SECTION 2.13(B) IS AN ABSOLUTE, UNCONDITIONAL AND
PRESENT ASSIGNMENT FROM BORROWER TO LENDER AND NOT AN ASSIGNMENT FOR SECURITY
AND THE EXISTENCE OR EXERCISE OF BORROWER’S REVOCABLE LICENSE TO TAKE ALL
ACTIONS WITH RESPECT TO THE GROUND LEASE SHALL NOT OPERATE TO SUBORDINATE THIS
ASSIGNMENT TO ANY SUBSEQUENT ASSIGNMENT.  THE EXERCISE BY LENDER OF ANY OF ITS
RIGHTS OR REMEDIES PURSUANT TO THIS SECTION 2.13(B) SHALL NOT BE DEEMED TO MAKE
LENDER A MORTGAGEE-IN-POSSESSION.  SO LONG AS THERE SHALL EXIST AND BE
CONTINUING NO EVENT OF DEFAULT,

55


--------------------------------------------------------------------------------





BORROWER SHALL HAVE A REVOCABLE LICENSE TO TAKE ALL ACTIONS WITH RESPECT TO THE
GROUND LEASE SUBJECT TO THE TERMS OF THIS SECURITY INSTRUMENT.  ANY SURRENDER OF
THE LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR TERMINATION, CANCELLATION,
MODIFICATION, CHANGE, SUPPLEMENT, ALTERATION OR AMENDMENT OF THE GROUND LEASE
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER SHALL BE VOID AND OF NO FORCE AND
EFFECT.


(C)           LENDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PERFORM
ANY OBLIGATIONS OF BORROWER UNDER THE TERMS OF THE GROUND LEASE DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.  ALL COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) SO INCURRED, SHALL BE
TREATED AS AN ADVANCE SECURED BY THIS SECURITY INSTRUMENT, SHALL BEAR INTEREST
THEREON AT THE DEFAULT RATE FROM THE DATE OF PAYMENT BY LENDER UNTIL PAID IN
FULL AND SHALL BE PAID BY BORROWER TO LENDER DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT WITHIN FIVE (5) DAYS AFTER DEMAND.  NO PERFORMANCE BY LENDER OF ANY
OBLIGATIONS OF BORROWER SHALL CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT
ARISING BY REASON OF BORROWER’S FAILURE TO PERFORM THE SAME.  IF LENDER SHALL
MAKE ANY PAYMENT OR PERFORM ANY ACT OR TAKE ACTION IN ACCORDANCE WITH THIS
SECTION 2.13(C), LENDER WILL NOTIFY BORROWER OF THE MAKING OF ANY SUCH PAYMENT,
THE PERFORMANCE OF ANY SUCH ACT, OR THE TAKING OF ANY SUCH ACTION.  IN ANY SUCH
EVENT, SUBJECT TO THE RIGHTS OF LESSEES, SUBLESSEES AND OTHER OCCUPANTS UNDER
THE LEASES, LENDER AND ANY PERSON DESIGNATED BY LENDER SHALL HAVE, AND ARE
HEREBY GRANTED, THE RIGHT TO ENTER UPON THE PROPERTY AT ANY TIME AND FROM TIME
TO TIME FOR THE PURPOSE OF TAKING ANY SUCH ACTION.


(D)           TO THE EXTENT PERMITTED BY LAW, THE PRICE PAYABLE BY BORROWER OR
ANY OTHER PERSON IN THE EXERCISE OF ANY RIGHT OF REDEMPTION FOLLOWING
FORECLOSURE OF THE PROPERTY SHALL INCLUDE ALL RENTS PAID AND OTHER SUMS ADVANCED
BY LENDER ON BEHALF OF BORROWER, TOGETHER WITH INTEREST THEREON AT THE DEFAULT
RATE.


(E)           UNLESS LENDER SHALL OTHERWISE CONSENT, THE FEE TITLE AND THE
LEASEHOLD ESTATE IN THE LEASEHOLD PREMISES SHALL NOT MERGE BUT SHALL ALWAYS BE
KEPT SEPARATE AND DISTINCT, NOTWITHSTANDING THE UNION OF SAID ESTATES EITHER IN
GROUND LESSOR OR IN BORROWER, OR IN A THIRD PARTY, BY PURCHASE OR OTHERWISE.


(F)            IF THE GROUND LESSOR SHALL DELIVER TO LENDER A COPY OF ANY NOTICE
OF DEFAULT SENT BY THE GROUND LESSOR TO BORROWER, AS TENANT UNDER THE GROUND
LEASE, SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION TO LENDER FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY LENDER, IN GOOD FAITH IN ACCORDANCE WITH THIS
SECURITY INSTRUMENT, IN RELIANCE THEREON.


(G)           BORROWER SHALL EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND
OR RENEW THE TERM OF THE GROUND LEASE NOT LESS THAN THIRTY (30) DAYS PRIOR TO
THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED (AND IN ALL EVENTS
WITHIN FIVE (5) DAYS AFTER DEMAND BY LENDER MADE AT ANY TIME WITHIN ONE (1) YEAR
OF THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED), AND BORROWER
HEREBY EXPRESSLY AUTHORIZES AND APPOINTS LENDER ITS ATTORNEY-IN-FACT TO EXERCISE
ANY SUCH OPTION IN THE NAME OF AND UPON BEHALF OF BORROWER TO SO EXERCISE SUCH
OPTION IF BORROWER FAILS TO EXERCISE AS HEREIN REQUIRED, WHICH POWER OF ATTORNEY
SHALL BE IRREVOCABLE AND SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST. 
BORROWER SHALL GIVE LENDER NOTICE OF BORROWER’S EXERCISE OF ANY SUCH OPTION TO
EXTEND OR RENEW THE TERM OF THE GROUND LEASE WITHIN FIVE (5) DAYS OF THE
EXERCISE OF ANY SUCH OPTION.

56


--------------------------------------------------------------------------------





(H)           EACH SPACE LEASE HEREAFTER MADE AND EACH RENEWAL OF ANY EXISTING
SPACE LEASE SHALL PROVIDE THAT, (I) IN THE EVENT OF THE TERMINATION OF THE
GROUND LEASE, SUCH SPACE LEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE
LESSEE; (II) IN THE EVENT OF ANY ACTION FOR THE FORECLOSURE OF THIS SECURITY
INSTRUMENT, SUCH SPACE LEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE LESSEE
BY REASON OF THE TERMINATION OF THE GROUND LEASE UNLESS THE LESSEE IS
SPECIFICALLY NAMED AND JOINED IN ANY SUCH ACTION AND UNLESS A JUDGMENT IS
OBTAINED THEREIN AGAINST THE LESSEE; AND (III) IN THE EVENT THAT THE GROUND
LEASE IS TERMINATED AS AFORESAID AND A “NEW LEASE” IS GRANTED, THE LESSEE UNDER
SUCH SPACE LEASE SHALL ATTORN TO THE BORROWER OR TO THE PURCHASER AT THE SALE OF
THE PROPERTY UPON SUCH FORECLOSURE, AS THE CASE MAY BE.


(I)            BORROWER HEREBY ASSIGNS, TRANSFERS AND SETS OVER TO LENDER ALL OF
BORROWER’S CLAIMS AND RIGHTS TO THE PAYMENT OF DAMAGES ARISING FROM ANY
REJECTION BY THE GROUND LESSOR OF THE GROUND LEASE UNDER THE BANKRUPTCY CODE. 
BORROWER SHALL NOTIFY LENDER PROMPTLY (AND IN ANY EVENT WITHIN TEN (10) DAYS) OF
ANY CLAIM, SUIT, ACTION OR PROCEEDING RELATING TO THE REJECTION OF THE GROUND
LEASE.  LENDER IS HEREBY IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT,
COUPLED WITH AN INTEREST, WITH EXCLUSIVE POWER TO FILE AND PROSECUTE, TO THE
EXCLUSION OF BORROWER, ANY PROOFS OF CLAIM, COMPLAINTS, MOTIONS, APPLICATIONS,
NOTICES AND OTHER DOCUMENTS, IN ANY CASE IN RESPECT OF THE GROUND LESSOR UNDER
THE BANKRUPTCY CODE DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  BORROWER MAY
MAKE ANY COMPROMISE OR SETTLEMENT IN CONNECTION WITH SUCH PROCEEDINGS (SUBJECT
TO LENDER’S REASONABLE APPROVAL); PROVIDED, HOWEVER, THAT LENDER SHALL BE
AUTHORIZED AND ENTITLED TO COMPROMISE OR SETTLE ANY SUCH PROCEEDING IF SUCH
COMPROMISE OR SETTLEMENT IS MADE AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT.  BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO LENDER
ANY AND ALL INSTRUMENTS REASONABLY REQUIRED IN CONNECTION WITH ANY SUCH
PROCEEDING AFTER REQUEST THEREFOR BY LENDER.  EXCEPT AS SET FORTH ABOVE,
BORROWER SHALL NOT ADJUST, COMPROMISE, SETTLE OR ENTER INTO ANY AGREEMENT WITH
RESPECT TO SUCH PROCEEDINGS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


(J)            BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN CONSENT, ELECT
TO TREAT THE GROUND LEASE AS TERMINATED UNDER SECTION 365(H)(1) OF THE
BANKRUPTCY CODE.  ANY SUCH ELECTION MADE WITHOUT LENDER’S PRIOR WRITTEN CONSENT
SHALL BE VOID.


(K)           IF PURSUANT TO SECTION 365(H)(2) OF THE BANKRUPTCY CODE, BORROWER
SEEKS TO OFFSET AGAINST THE RENT RESERVED IN THE GROUND LEASE THE AMOUNT OF ANY
DAMAGES CAUSED BY THE NON-PERFORMANCE BY THE GROUND LESSOR OF ANY OF THE GROUND
LESSOR’S OBLIGATIONS UNDER THE GROUND LEASE AFTER THE REJECTION BY THE GROUND
LESSOR OF THE GROUND LEASE UNDER THE BANKRUPTCY CODE, BORROWER SHALL, PRIOR TO
EFFECTING SUCH OFFSET, NOTIFY LENDER OF ITS INTENTION TO DO SO, SETTING FORTH
THE AMOUNTS PROPOSED TO BE SO OFFSET AND THE BASIS THEREFOR.  IF LENDER HAS
FAILED TO OBJECT AS AFORESAID WITHIN TEN (10) DAYS AFTER NOTICE FROM BORROWER IN
ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 2.13(K), BORROWER MAY PROCEED
TO EFFECT SUCH OFFSET IN THE AMOUNTS SET FORTH IN BORROWER’S NOTICE.  NEITHER
LENDER’S FAILURE TO OBJECT AS AFORESAID NOR ANY OBJECTION OR OTHER COMMUNICATION
BETWEEN LENDER AND BORROWER RELATING TO SUCH OFFSET SHALL CONSTITUTE AN APPROVAL
OF ANY SUCH OFFSET BY LENDER.  BORROWER SHALL INDEMNIFY AND SAVE LENDER HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, ACTIONS, SUITS, PROCEEDINGS,
DAMAGES, LOSSES, COSTS AND EXPENSES OF EVERY NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES

57


--------------------------------------------------------------------------------





AND DISBURSEMENTS) ARISING FROM OR RELATING TO ANY SUCH OFFSET BY BORROWER
AGAINST THE RENT RESERVED IN THE GROUND LEASE.


(L)            BORROWER SHALL IMMEDIATELY, AFTER OBTAINING KNOWLEDGE THEREOF,
NOTIFY LENDER OF ANY FILING BY OR AGAINST THE GROUND LESSOR OF A PETITION UNDER
THE BANKRUPTCY CODE.  BORROWER SHALL THEREAFTER FORTHWITH GIVE WRITTEN NOTICE OF
SUCH FILING TO LENDER, SETTING FORTH ANY INFORMATION AVAILABLE TO BORROWER AS TO
THE DATE OF SUCH FILING, THE COURT IN WHICH SUCH PETITION WAS FILED, AND THE
RELIEF SOUGHT THEREIN.  BORROWER SHALL PROMPTLY DELIVER TO LENDER FOLLOWING
RECEIPT ANY AND ALL NOTICES, SUMMONSES, PLEADINGS, APPLICATIONS AND OTHER
DOCUMENTS RECEIVED BY BORROWER IN CONNECTION WITH ANY SUCH PETITION AND ANY
PROCEEDINGS RELATING THERETO.


(M)          IF THERE SHALL BE FILED BY OR AGAINST BORROWER A PETITION UNDER THE
BANKRUPTCY CODE, AND BORROWER, AS THE TENANT UNDER THE GROUND LEASE, SHALL
DETERMINE TO REJECT THE GROUND LEASE PURSUANT TO SECTION 365(A) OF THE
BANKRUPTCY CODE, THEN BORROWER SHALL GIVE LENDER NOT LESS THAN TEN (10) DAYS
PRIOR NOTICE OF THE DATE ON WHICH BORROWER SHALL APPLY TO THE BANKRUPTCY COURT
FOR AUTHORITY TO REJECT THE GROUND LEASE.  LENDER SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO SERVE UPON BORROWER WITHIN SUCH 10-DAY PERIOD A NOTICE
STATING THAT (I) LENDER DEMANDS THAT BORROWER ASSUME AND ASSIGN THE GROUND LEASE
TO LENDER PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE AND (II) LENDER
COVENANTS TO CURE OR PROVIDE ADEQUATE ASSURANCE OF PROMPT CURE OF ALL DEFAULTS
AND PROVIDE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE UNDER THE GROUND LEASE.  IF
LENDER SERVES UPON BORROWER THE NOTICE DESCRIBED IN THE PRECEDING SENTENCE,
BORROWER SHALL NOT SEEK TO REJECT THE GROUND LEASE AND SHALL COMPLY WITH THE
DEMAND PROVIDED FOR IN CLAUSE (I) OF THE PRECEDING SENTENCE WITHIN THIRTY (30)
DAYS AFTER THE NOTICE SHALL HAVE BEEN GIVEN, SUBJECT TO THE PERFORMANCE BY
LENDER OF THE COVENANT PROVIDED FOR IN CLAUSE (II) OF THE PRECEDING SENTENCE.


(N)           EFFECTIVE UPON THE ENTRY OF AN ORDER FOR RELIEF IN RESPECT OF
BORROWER UNDER THE BANKRUPTCY CODE, BORROWER HEREBY ASSIGNS AND TRANSFERS TO
LENDER A NON-EXCLUSIVE RIGHT TO APPLY TO THE APPROPRIATE BANKRUPTCY COURT UNDER
SECTION 365(D)(4) OF THE BANKRUPTCY CODE FOR AN ORDER EXTENDING THE PERIOD
DURING WHICH THE GROUND LEASE MAY BE REJECTED OR ASSUMED.


(O)           BORROWER WILL GIVE LENDER PROMPT (AND IN ALL EVENTS WITHIN FIVE
(5) DAYS) NOTICE OF ANY DEFAULT UNDER THE GROUND LEASE OR OF THE RECEIPT BY
BORROWER OF ANY NOTICE OF DEFAULT FROM GROUND LESSOR.  BORROWER WILL PROMPTLY
(AND IN ALL EVENTS WITHIN (5) DAYS) FURNISH TO LENDER COPIES OF ALL INFORMATION
FURNISHED TO GROUND LESSOR BY THE TERMS OF THE GROUND LEASE OR THE PROVISIONS OF
THIS SECTION 2.13.  BORROWER WILL DEPOSIT WITH LENDER AN EXACT COPY OF ANY
NOTICE, COMMUNICATION, PLAN, SPECIFICATION OR OTHER INSTRUMENT OR DOCUMENT
RECEIVED OR GIVEN BY BORROWER IN ANY WAY RELATING TO OR AFFECTING THE GROUND
LEASE WHICH MAY CONCERN OR AFFECT THE ESTATE OF GROUND LESSOR OR BORROWER
THEREUNDER IN OR UNDER THE GROUND LEASE OR IN THE REAL ESTATE THEREBY DEMISED.


(P)           UPON ACQUISITION OF THE FEE TITLE OR ANY OTHER ESTATE, TITLE OR
INTEREST IN THE LEASEHOLD PREMISES BY BORROWER, THIS SECURITY INSTRUMENT SHALL,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF EXECUTION OF ANY OTHER DOCUMENTS,
ATTACH TO AND COVER AND BE A LIEN UPON SUCH OTHER ESTATE SO ACQUIRED, AND SUCH
OTHER ESTATE SHALL BE CONSIDERED AS MORTGAGED, ASSIGNED AND CONVEYED TO LENDER
AND THE LIEN HEREOF SPREAD TO COVER SUCH ESTATE WITH THE SAME FORCE AND EFFECT

58


--------------------------------------------------------------------------------





AS THOUGH SPECIFICALLY HEREIN MORTGAGED, ASSIGNED AND CONVEYED.  THE PROVISIONS
OF THIS SUBSECTION SHALL NOT APPLY IF LENDER ACQUIRES TITLE TO THE LEASEHOLD
PREMISES UNLESS LENDER SHALL SO ELECT.


ARTICLE III:  INSURANCE AND CASUALTY RESTORATION


SECTION 3.01.  INSURANCE COVERAGE.  BORROWER SHALL, AT ITS EXPENSE, MAINTAIN THE
FOLLOWING INSURANCE COVERAGES WITH RESPECT TO THE PROPERTY DURING THE TERM OF
THIS SECURITY INSTRUMENT:


(A)           (I) INSURANCE AGAINST LOSS OR DAMAGE BY FIRE, CASUALTY AND OTHER
HAZARDS INCLUDED IN AN “ALL-RISK” COVERAGE ENDORSEMENT OR ITS EQUIVALENT (WHICH,
IN THE CASE OF INSURANCE DURING THE TIME OF ANY CONSTRUCTION WORK
(“CONSTRUCTION”) SHALL BE IN “BUILDER’S RISK COMPLETED VALUE NON-REPORTING FORM”
TOGETHER WITH RENTS, EARNINGS AND EXTRA EXPENSE INSURANCE COVERING LOSS DUE TO
DELAY IN COMPLETION OF THE IMPROVEMENTS), WITH SUCH ENDORSEMENTS AS LENDER MAY
FROM TIME TO TIME REASONABLY REQUIRE AND WHICH ARE CUSTOMARILY REQUIRED BY
INSTITUTIONAL LENDERS OF SIMILAR PROPERTIES SIMILARLY SITUATED, INCLUDING,
WITHOUT LIMITATION, IF THE PROPERTY CONSTITUTES A LEGAL NON-CONFORMING USE, AN
ORDINANCE OF LAW COVERAGE ENDORSEMENT WHICH CONTAINS “DEMOLITION COST”, “LOSS
DUE TO OPERATION OF LAW” AND “INCREASED COST OF CONSTRUCTION” COVERAGES,
COVERING THE PROPERTY IN AN AMOUNT NOT LESS THAN THE GREATER OF (A) 100% OF THE
INSURABLE REPLACEMENT VALUE OF THE PROPERTY (EXCLUSIVE OF THE PREMISES AND
FOOTINGS AND FOUNDATIONS) AND (B) SUCH OTHER AMOUNT AS IS NECESSARY TO PREVENT
ANY REDUCTION IN SUCH POLICY BY REASON OF AND TO PREVENT BORROWER, LENDER OR ANY
OTHER INSURED THEREUNDER FROM BEING DEEMED TO BE A CO-INSURER.  NOT LESS
FREQUENTLY THAN ONCE EVERY THREE (3) YEARS, BORROWER, AT ITS OPTION, SHALL
EITHER (A) HAVE THE APPRAISAL UPDATED OR OBTAIN A NEW APPRAISAL OF THE PROPERTY,
(B) HAVE A VALUATION OF THE PROPERTY MADE BY OR FOR ITS INSURANCE CARRIER
CONDUCTED BY AN APPRAISER EXPERIENCED IN VALUING PROPERTIES OF SIMILAR TYPE TO
THAT OF THE PROPERTY WHICH ARE IN THE GEOGRAPHICAL AREA IN WHICH THE PROPERTY IS
LOCATED OR (C) PROVIDE SUCH OTHER EVIDENCE AS WILL, IN LENDER’S SOLE JUDGMENT,
ENABLE LENDER TO DETERMINE WHETHER THERE SHALL HAVE BEEN AN INCREASE IN THE
INSURABLE VALUE OF THE PROPERTY AND BORROWER SHALL DELIVER SUCH UPDATED
APPRAISAL, NEW APPRAISAL, INSURANCE VALUATION OR OTHER EVIDENCE ACCEPTABLE TO
LENDER, AS THE CASE MAY BE, AND, IF SUCH UPDATED APPRAISAL, NEW APPRAISAL,
INSURANCE VALUATION, OR OTHER EVIDENCE ACCEPTABLE TO LENDER REFLECTS AN INCREASE
IN THE INSURABLE VALUE OF THE PROPERTY, THE AMOUNT OF INSURANCE REQUIRED
HEREUNDER SHALL BE INCREASED ACCORDINGLY AND BORROWER SHALL DELIVER EVIDENCE
SATISFACTORY TO LENDER THAT SUCH POLICY HAS BEEN SO INCREASED.

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL AND BODILY INJURY AND/OR DEATH TO ONE OR MORE PERSONS OR PROPERTY
DAMAGE, OCCURRING ON, IN OR ABOUT THE PROPERTY (INCLUDING THE ADJOINING STREETS,
SIDEWALKS AND PASSAGEWAYS THEREIN) IN SUCH AMOUNTS AS LENDER MAY FROM TIME TO
TIME REASONABLY REQUIRE (BUT IN NO EVENT SHALL LENDER’S REQUIREMENTS BE
INCREASED MORE FREQUENTLY THAN ONCE DURING EACH TWELVE (12) MONTH PERIOD) AND
WHICH ARE CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS FOR SIMILAR PROPERTIES
SIMILARLY SITUATED, BUT NOT LESS THAN $1,000,000 PER OCCURRENCE AND $2,000,000
GENERAL AGGREGATE ON A PER LOCATION BASIS AND, IN ADDITION THERETO, NOT LESS
THAN

59


--------------------------------------------------------------------------------




$75,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE SHALL BE MAINTAINED FOR
ANY AND ALL CLAIMS.

(III)          BUSINESS INTERRUPTION, RENT LOSS OR OTHER SIMILAR INSURANCE WITH
AN UNLIMITED INDEMNITY PERIOD (A) WITH LOSS PAYABLE TO LENDER, (B) COVERING ALL
RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN SECTION 3.01(A)(I)
HEREOF AND (C) IN AN AMOUNT NOT LESS THAN 100% OF THE PROJECTED TOTAL REVENUES
DERIVED FROM THE PROPERTY FOR THE SUCCEEDING TWENTY-FOUR (24) MONTH PERIOD BASED
ON AN OCCUPANCY RATE TAKING INTO ACCOUNT HISTORICAL AND PROJECTED OCCUPANCY. 
THE AMOUNT OF SUCH INSURANCE SHALL BE DETERMINED UPON THE EXECUTION OF THIS
SECURITY INSTRUMENT, AND NOT MORE FREQUENTLY THAN ONCE EACH CALENDAR YEAR
THEREAFTER BASED ON BORROWER’S REASONABLE ESTIMATE OF PROJECTED FIXED OR BASE
RENT PLUS PERCENTAGE RENT, FROM THE PROPERTY FOR THE NEXT SUCCEEDING TWENTY-FOUR
(24) MONTHS.  IN THE EVENT THE PROPERTY SHALL BE DAMAGED OR DESTROYED, BORROWER
SHALL AND HEREBY DOES ASSIGN TO LENDER ALL PAYMENT OF CLAIMS UNDER THE POLICIES
OF SUCH INSURANCE, AND ALL AMOUNTS PAYABLE THEREUNDER, AND ALL NET AMOUNTS,
SHALL BE COLLECTED BY LENDER UNDER SUCH POLICIES AND SHALL BE APPLIED IN
ACCORDANCE WITH THIS SECURITY INSTRUMENT; PROVIDED, HOWEVER, THAT NOTHING HEREIN
CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS TO TIMELY PAY
ALL AMOUNTS DUE UNDER THE LOAN DOCUMENTS.

(IV)          WAR RISK INSURANCE WHEN SUCH INSURANCE IS OBTAINABLE FROM THE
UNITED STATES OF AMERICA OR ANY AGENCY OR INSTRUMENTALITY THEREOF AT REASONABLE
RATES (FOR THE MAXIMUM AMOUNT OF INSURANCE OBTAINABLE) AND IF REQUESTED BY
LENDER, AND SUCH INSURANCE IS THEN CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS
OF SIMILAR PROPERTIES SIMILARLY SITUATED.  AS OF THE CLOSING DATE, NO INSURANCE
OF THE TYPE SET FORTH IN THIS SECTION 3.01(A)(IV) IS REQUIRED.

(V)           INSURANCE AGAINST LOSS OR DAMAGES FROM (A) LEAKAGE OF SPRINKLER
SYSTEMS AND (B) EXPLOSION OF STEAM BOILERS, AIR CONDITIONING EQUIPMENT, PRESSURE
VESSELS OR SIMILAR APPARATUS NOW OR HEREAFTER INSTALLED AT THE PROPERTY, IN SUCH
AMOUNTS AS LENDER MAY FROM TIME TO TIME REASONABLY REQUIRE AND WHICH ARE THEN
CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS OF SIMILAR PROPERTIES SIMILARLY
SITUATED.

(VI)          FLOOD INSURANCE IN AN AMOUNT EQUAL TO THE FULL INSURABLE VALUE OF
THE PROPERTY OR THE MAXIMUM AMOUNT AVAILABLE, WHICHEVER IS LESS, IF THE
IMPROVEMENTS ARE LOCATED IN AN AREA DESIGNATED BY THE SECRETARY OF HOUSING AND
URBAN DEVELOPMENT AS BEING “AN AREA OF SPECIAL FLOOD HAZARD” UNDER THE NATIONAL
FLOOD INSURANCE PROGRAM (I.E., HAVING A ONE PERCENT OR GREATER CHANCE OF
FLOODING), AND IF FLOOD INSURANCE IS AVAILABLE UNDER THE NATIONAL FLOOD
INSURANCE ACT.

(VII)         WORKER’S COMPENSATION INSURANCE OR OTHER SIMILAR INSURANCE WHICH
MAY BE REQUIRED BY GOVERNMENTAL AUTHORITIES OR LEGAL REQUIREMENTS.

(VIII)        INTENTIONALLY OMITTED.

60


--------------------------------------------------------------------------------


(IX)           INSURANCE AGAINST DAMAGE RESULTING FROM ACTS OF TERRORISM, OR AN
INSURANCE POLICY WITHOUT AN EXCLUSION FOR DAMAGES RESULTING FROM TERRORISM, ON
TERMS CONSISTENT WITH THE COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER
SUBSECTIONS (I), (II) AND (III) ABOVE; PROVIDED, HOWEVER, BORROWER SHALL NOT BE
REQUIRED TO CARRY MORE THAN THE AMOUNT OF INSURANCE REQUIRED PURSUANT TO THIS
SECTION 3.01(A)(IX) AS IS AVAILABLE FOR AN ANNUAL PREMIUM OF 200% OF THE TOTAL
ANNUAL PREMIUM OF THE INSURANCE REQUIRED PURSUANT TO THIS SECTION 3.01(A)(IX)
DURING THE PREVIOUS POLICY YEAR.

(X)            AT ALL TIMES DURING CONSTRUCTION, CONTRACTOR’S LIABILITY
INSURANCE TO A LIMIT ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION BASED
UPON, AMONG OTHER THINGS, THEN CURRENT MARKET STANDARDS AND THE SCOPE OF WORK,
COVERING EACH CONTRACTOR’S CONSTRUCTION OPERATION AT THE PREMISES (WHICH
INSURANCE MAY BE PROVIDED BY THE CONTRACTOR).

(XI)           SUCH OTHER INSURANCE AS MAY FROM TIME TO TIME BE REQUIRED BY
LENDER AND WHICH IS THEN CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS FOR
SIMILAR PROPERTIES SIMILARLY SITUATED, AGAINST OTHER INSURABLE HAZARDS,
INCLUDING, BUT NOT LIMITED TO, MALICIOUS MISCHIEF, VANDALISM, LOSS RESULTING
FROM MOLD, SPORES OR FUNGUS ON OR ABOUT THE PREMISES, (WHICH LENDER
ACKNOWLEDGES, AS OF THE CLOSING DATE IS NOT REQUIRED HEREUNDER), SINKHOLE AND
MINE SUBSIDENCE, WINDSTORM AND/OR EARTHQUAKE, DUE REGARD TO BE GIVEN TO THE SIZE
AND TYPE OF THE PREMISES, IMPROVEMENTS, FIXTURES AND EQUIPMENT AND THEIR
LOCATION, CONSTRUCTION AND USE.

(XII)          IF BORROWER, ANY OF ITS AFFILIATES OR MANAGER HOLDS A LIQUOR
LICENSE FOR THE PREMISES, LIQUOR LIABILITY INSURANCE IN THE AMOUNT OF NO LESS
THAN $10,000,000.

(XIII)         AUTOMOBILE LIABILITY INSURANCE COVERING OWNED, HIRED AND NOT
OWNED VEHICLES IN AN AMOUNT OF NOT LESS THAN $1,000,000 PER ACCIDENT.


(B)           BORROWER SHALL CAUSE ANY MANAGER OF THE PROPERTY TO MAINTAIN
FIDELITY INSURANCE IN AN AMOUNT EQUAL TO OR GREATER THAN $10,000,000.


SECTION 3.02.  POLICY TERMS.  (A) ALL INSURANCE REQUIRED BY THIS ARTICLE III
SHALL BE IN THE FORM (OTHER THAN WITH RESPECT TO SECTIONS 3.01(A)(VI) AND (VII)
ABOVE WHEN INSURANCE IN THOSE TWO SUB-SECTIONS IS PLACED WITH A GOVERNMENTAL
AGENCY OR INSTRUMENTALITY ON SUCH AGENCY’S FORMS) AND AMOUNT AND WITH
DEDUCTIBLES AS, FROM TIME TO TIME, SHALL BE REASONABLY ACCEPTABLE TO LENDER,
UNDER VALID AND ENFORCEABLE POLICIES ISSUED BY FINANCIALLY RESPONSIBLE INSURERS
AUTHORIZED TO DO BUSINESS IN THE STATE WHERE THE PROPERTY IS LOCATED, WHICH
SHALL HAVE A CLAIMS PAYING ABILITY RATING AND/OR FINANCIAL STRENGTH RATING, AS
APPLICABLE, OF NOT LESS THAN “A-” (OR ITS EQUIVALENT), OR SUCH LOWER CLAIMS
PAYING ABILITY RATING AND/OR FINANCIAL STRENGTH RATING, AS APPLICABLE, AS LENDER
SHALL, IN ITS REASONABLE DISCRETION (TAKING INTO ACCOUNT THEN CURRENT RATING
AGENCY GUIDELINES), CONSENT TO, FROM A RATING AGENCY (ONE OF WHICH AFTER A
SECURITIZATION IN WHICH STANDARD & POOR’S RATES ANY SECURITIES ISSUED IN
CONNECTION WITH SUCH SECURITIZATION, SHALL BE STANDARD & POOR’S).  ORIGINALS OR
CERTIFIED COPIES OF ALL INSURANCE POLICIES SHALL BE DELIVERED TO AND HELD BY
LENDER.  ALL SUCH POLICIES (EXCEPT POLICIES FOR WORKER’S COMPENSATION) SHALL
NAME LENDER, ITS SUCCESSORS AND/OR ASSIGNS AS AN ADDITIONAL NAMED INSURED, WITH
RESPECT TO THE INSURANCE REQUIRED PURSUANT TO SECTION 3.01(A)(III) ABOVE, SHALL
PROVIDE FOR LOSS PAYABLE TO LENDER, ITS SUCCESSORS

61


--------------------------------------------------------------------------------





AND/OR ASSIGNS AND SHALL CONTAIN (OR HAVE ATTACHED):  (I) STANDARD
“NON-CONTRIBUTORY MORTGAGEE” ENDORSEMENT OR ITS EQUIVALENT RELATING, INTER ALIA,
TO RECOVERY BY LENDER NOTWITHSTANDING THE NEGLIGENT OR WILLFUL ACTS OR OMISSIONS
OF BORROWER; (II) A WAIVER OF SUBROGATION ENDORSEMENT AS TO LENDER; (III) AN
ENDORSEMENT INDICATING THAT NEITHER LENDER NOR BORROWER SHALL BE OR BE DEEMED TO
BE A CO-INSURER WITH RESPECT TO ANY CASUALTY RISK INSURED BY SUCH POLICIES AND
SHALL PROVIDE FOR A DEDUCTIBLE PER LOSS OF AN AMOUNT NOT MORE THAN THE LESSER OF
(X) THAT WHICH IS CUSTOMARILY MAINTAINED BY OWNERS OF SIMILAR PROPERTIES
SIMILARLY SITUATED AND (Y) $250,000 OR, WITH RESPECT TO THE DEDUCTIBLE UNDER ANY
INSURANCE AGAINST LOSSES RESULTING FROM WINDSTORMS, 5% OF THE VALUES AT RISK OR,
WITH RESPECT TO THE DEDUCTIBLE UNDER ANY INSURANCE AGAINST LOSSES RESULTING FROM
EARTHQUAKE, 5% OF THE VALUES AT RISK, AND (IV) A PROVISION THAT SUCH POLICIES
SHALL NOT BE CANCELED, TERMINATED, DENIED RENEWAL OR AMENDED, INCLUDING, WITHOUT
LIMITATION, ANY AMENDMENT REDUCING THE SCOPE OR LIMITS OF COVERAGE, WITHOUT AT
LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO LENDER IN EACH INSTANCE.  NOT
LESS THAN THIRTY (30) DAYS PRIOR TO THE EXPIRATION DATES OF THE INSURANCE
POLICIES OBTAINED PURSUANT TO THIS SECURITY INSTRUMENT, ORIGINALS OR CERTIFIED
COPIES OF RENEWALS OF SUCH POLICIES (OR CERTIFICATES EVIDENCING SUCH RENEWALS)
BEARING NOTATIONS EVIDENCING THE PAYMENT OF PREMIUMS OR ACCOMPANIED BY OTHER
REASONABLE EVIDENCE OF SUCH PAYMENT (WHICH PREMIUMS SHALL NOT BE PAID BY
BORROWER THROUGH OR BY ANY FINANCING ARRANGEMENT WHICH WOULD ENTITLE AN INSURER
TO TERMINATE A POLICY; PROVIDED, HOWEVER, PREMIUMS FOR THE INSURANCE REQUIRED
PURSUANT TO SECTION 3.01(A)(I) MAY BE PAID QUARTERLY IN ADVANCE OR AS OTHERWISE
REASONABLY ACCEPTABLE TO LENDER, IT BEING ACKNOWLEDGED THAT PAYING THE PREMIUM
FOR SUCH POLICIES BY FINANCING THE SAME, PAYING TWENTY PERCENT (20%) OF THE
TOTAL ANNUAL PREMIUM (INCLUSIVE OF FINANCE CHARGES) AT THE TIME OF THE
APPLICABLE POLICY RENEWAL AND PAYING THE REMAINING EIGHTY PERCENT (80%) OF THE
TOTAL ANNUAL PREMIUM (INCLUSIVE OF FINANCE CHARGES) IN NINE (9) EQUAL MONTHLY
INSTALLMENTS IS ACCEPTABLE TO LENDER) SHALL BE DELIVERED BY BORROWER TO LENDER. 
BORROWER SHALL NOT CARRY SEPARATE INSURANCE, CONCURRENT IN KIND OR FORM OR
CONTRIBUTING IN THE EVENT OF LOSS, WITH ANY INSURANCE REQUIRED UNDER THIS
ARTICLE III.


(B)           IF BORROWER FAILS TO MAINTAIN AND DELIVER TO LENDER THE ORIGINAL
POLICIES OR CERTIFICATES OF INSURANCE REQUIRED BY THIS SECURITY INSTRUMENT, OR
IF THERE ARE INSUFFICIENT FUNDS IN THE BASIC CARRYING COSTS ESCROW ACCOUNT TO
PAY THE PREMIUMS FOR SAME, LENDER MAY, AT ITS OPTION, PROCURE SUCH INSURANCE,
AND BORROWER SHALL PAY, OR AS THE CASE MAY BE, REIMBURSE LENDER FOR, ALL
PREMIUMS THEREON PROMPTLY, UPON DEMAND BY LENDER, WITH INTEREST THEREON AT THE
DEFAULT RATE FROM THE DATE PAID BY LENDER TO THE DATE OF REPAYMENT AND SUCH SUM
SHALL CONSTITUTE A PART OF THE DEBT.


(C)           BORROWER SHALL NOTIFY LENDER OF THE RENEWAL PREMIUM OF EACH
INSURANCE POLICY AND LENDER SHALL BE ENTITLED TO PAY SUCH AMOUNT ON BEHALF OF
BORROWER FROM THE BASIC CARRYING COSTS ESCROW ACCOUNT IN ACCORDANCE WITH THE
FINANCING SCHEDULE OF THE PAYMENTS FOR SUCH PREMIUMS, IF ANY, OR, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, IN FULL OR SUCH OTHER MANNER AS LENDER
MAY ELECT.  WITH RESPECT TO INSURANCE POLICIES WHICH REQUIRE PERIODIC PAYMENTS
(I.E., MONTHLY OR QUARTERLY) OF PREMIUMS, LENDER SHALL BE ENTITLED TO PAY SUCH
AMOUNTS TEN (10) DAYS (OR SUCH LESSER NUMBER OF DAYS AS LENDER SHALL DETERMINE)
PRIOR TO THE RESPECTIVE DUE DATES OF SUCH INSTALLMENTS.

62


--------------------------------------------------------------------------------





(D)           THE INSURANCE REQUIRED BY THIS SECURITY INSTRUMENT MAY, AT THE
OPTION OF BORROWER, BE EFFECTED BY BLANKET AND/OR UMBRELLA POLICIES ISSUED TO
BORROWER COVERING THE PROPERTY PROVIDED THAT, IN EACH CASE, THE POLICIES
OTHERWISE COMPLY WITH THE PROVISIONS OF THIS SECURITY INSTRUMENT AND ALLOCATE TO
THE PROPERTY, FROM TIME TO TIME (BUT IN NO EVENT LESS THAN ONCE A YEAR), THE
COVERAGE SPECIFIED BY THIS SECURITY INSTRUMENT, WITHOUT POSSIBILITY OF REDUCTION
OR COINSURANCE BY REASON OF DAMAGE TO ANY OTHER PROPERTY (REAL OR PERSONAL)
NAMED THEREIN.  IF THE INSURANCE REQUIRED BY THIS SECURITY INSTRUMENT SHALL BE
EFFECTED BY ANY SUCH BLANKET OR UMBRELLA POLICIES, BORROWER SHALL FURNISH TO
LENDER (I) ORIGINAL POLICIES OR CERTIFIED COPIES THEREOF, OR AN ORIGINAL
CERTIFICATE OF INSURANCE TOGETHER WITH REASONABLE ACCESS TO THE ORIGINAL OF SUCH
POLICY TO REVIEW SUCH POLICY’S COVERAGE OF THE PROPERTY, WITH SCHEDULES ATTACHED
THERETO SHOWING THE AMOUNT OF THE INSURANCE PROVIDED UNDER SUCH POLICIES
APPLICABLE TO THE PROPERTY AND (II) AN OFFICER’S CERTIFICATE SETTING FORTH (A)
THE NUMBER OF PROPERTIES COVERED BY SUCH POLICY, (B) THE LOCATION BY CITY (IF
AVAILABLE, OTHERWISE, COUNTY) AND STATE OF THE PROPERTIES, (C) THE AVERAGE
SQUARE FOOTAGE OF THE PROPERTIES, (D) A BRIEF DESCRIPTION OF THE TYPICAL
CONSTRUCTION TYPE INCLUDED IN THE BLANKET POLICY AND (E) SUCH OTHER INFORMATION
AS LENDER MAY REASONABLY REQUEST.


(E)           BORROWER SHALL CAUSE THE CONDOMINIUM BOARD TO KEEP THE PREMISES
AND THE BALANCE OF THE PROPERTY LOCATED ON OR ABOUT THE PREMISES INSURED AGAINST
SUCH HAZARDS AND IN SUCH AMOUNTS AS REQUIRED BY THE PROVISIONS OF SUBPARAGRAPH
(A) ABOVE, THE DECLARATION OF CONDOMINIUM (HEREINAFTER DEFINED) AND THE
BY-LAWS.  SAID POLICIES SHALL BE HEREINAFTER REFERRED TO AS THE “BOARD’S
POLICIES”.  BORROWER SHALL FURNISH TO LENDER DUPLICATES OF EACH OF THE BOARD’S
POLICIES AT LEAST 15 DAYS PRIOR TO THE EXPIRATION DATE THEREOF.  EACH BOARD
POLICY SHALL CONTAIN THE STANDARD NEW YORK MORTGAGE CLAUSE ENDORSEMENT MAKING
THE LENDER THE PERSON TO WHOM ALL PAYMENTS MADE BY THE INSURER SHALL BE PAID, AS
ITS INTEREST MAY APPEAR, SUBJECT TO THE PROVISIONS OF THE DECLARATION OF
CONDOMINIUM AND THE BY-LAWS.  TO THE EXTENT NOT COVERED BY THE BOARD’S POLICIES,
BORROWER WILL KEEP THE PROPERTY INSURED AGAINST LOSS OR DAMAGE BY FIRE, FLOOD
AND SUCH OTHER RISKS AND MATTERS AS LENDER MAY FROM TIME TO TIME REQUIRE IN
AMOUNTS REQUIRED BY LENDER SUFFICIENT TO AVOID CO-INSURANCE, AND SHALL PAY THE
PREMIUMS FOR SUCH INSURANCE AS SAME BECOME DUE AND PAYABLE.  THE BOARD’S
POLICIES SHALL BE SUBJECT TO LENDER’S REASONABLE APPROVAL.  NOT LATER THAN
FIFTEEN (15) DAYS PRIOR TO THE EXPIRATION DATE OF EACH OF THE BOARD’S POLICIES,
BORROWER WILL DELIVER TO LENDER SATISFACTORY EVIDENCE OF THE RENEWAL OF EACH OF
THE POLICIES.  AS USED HEREIN THE TERM “CONDOMINIUM ACT” SHALL MEAN THE
PROVISIONS OF ARTICLE 9-B OF THE REAL PROPERTY LAW OF THE STATE OF NEW YORK, ET
SEQ., AS AMENDED, THE WORD “BY-LAWS” MEANS A TRUE COPY OF THE BY-LAWS WHICH IS
ANNEXED TO THE DECLARATION OF CONDOMINIUM, AS AMENDED, THE WORDS “DECLARATION OF
CONDOMINIUM” MEAN THE DECLARATION OF CONDOMINIUM OF THE CONDOMINIUM, AS AMENDED,
THE WORDS “RULES AND REGULATIONS” SHALL MEAN THE RULES ADOPTED BY THE
CONDOMINIUM CONCERNING THE MANAGEMENT AND ADMINISTRATION OF THE CONDOMINIUM AND
THE USE OF THE COMMON ELEMENTS, AS AMENDED, THE WORDS “COMMON ELEMENTS” SHALL
MEAN THE COMMON ELEMENT OF THE CONDOMINIUM AS DEFINED IN THE DECLARATION OF
CONDOMINIUM, THE WORDS “CONDOMINIUM BOARD” SHALL MEAN THE ORGANIZATION MANAGING
THE CONDOMINIUM, BY VIRTUE OF THE CONDOMINIUM ACT, THE DECLARATION OF
CONDOMINIUM AND THE BY-LAWS, ON BEHALF OF ALL OF THE OWNERS OF THE UNITS
COMPRISING THE CONDOMINIUM, THE TERM “CONDOMINIUM DOCUMENTS” SHALL MEAN,
COLLECTIVELY, THE “DECLARATION OF CONDOMINIUM”, “BY-LAWS”, “RULES AND
REGULATIONS” AND THE RULES, REGULATIONS, RESOLUTIONS AND DECISIONS ADOPTED
PURSUANT THERETO, EACH AS AMENDED, AND

63


--------------------------------------------------------------------------------





THE WORD “CONDOMINIUM” SHALL MEAN ANY CONDOMINIUM WHICH INCLUDES THE PROPERTY AS
A PART THEREOF, WHICH WAS CREATED PURSUANT TO THE CONDOMINIUM ACT.


SECTION 3.03.  ASSIGNMENT OF POLICIES.  (A) BORROWER HEREBY ASSIGNS TO LENDER
THE PROCEEDS OF ALL INSURANCE (OTHER THAN WORKER’S COMPENSATION AND LIABILITY
INSURANCE) OBTAINED PURSUANT TO THIS SECURITY INSTRUMENT, ALL OF WHICH PROCEEDS
SHALL BE PAYABLE TO LENDER AS COLLATERAL AND FURTHER SECURITY FOR THE PAYMENT OF
THE DEBT AND THE PERFORMANCE OF BORROWER’S OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS, AND BORROWER HEREBY AUTHORIZES AND DIRECTS THE ISSUER OF
ANY SUCH INSURANCE TO MAKE PAYMENT OF SUCH PROCEEDS DIRECTLY TO LENDER.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 3.04 OR ELSEWHERE IN THIS ARTICLE
III, LENDER SHALL HAVE THE OPTION, IN ITS DISCRETION, AND WITHOUT REGARD TO THE
ADEQUACY OF ITS SECURITY, TO APPLY ALL OR ANY PART OF THE PROCEEDS IT MAY
RECEIVE PURSUANT TO THIS ARTICLE IN SUCH MANNER AS LENDER MAY ELECT TO ANY ONE
OR MORE OF THE FOLLOWING:  (I) THE PAYMENT OF THE DEBT, WHETHER OR NOT THEN DUE,
IN ACCORDANCE WITH THE PROVISIONS OF THE NOTE, (II) THE REPAIR OR RESTORATION OF
THE PROPERTY, (III) THE CURE OF ANY DEFAULT OR (IV) THE REIMBURSEMENT OF THE
COSTS AND EXPENSES OF LENDER INCURRED PURSUANT TO THE TERMS HEREOF IN CONNECTION
WITH THE RECOVERY OF THE INSURANCE PROCEEDS.  SUBJECT TO SECTION 15.03(A),
NOTHING HEREIN CONTAINED SHALL BE DEEMED TO EXCUSE BORROWER FROM REPAIRING OR
MAINTAINING THE PROPERTY AS PROVIDED IN THIS SECURITY INSTRUMENT OR RESTORING
ALL DAMAGE OR DESTRUCTION TO THE PROPERTY, REGARDLESS OF THE SUFFICIENCY OF THE
INSURANCE PROCEEDS, AND THE APPLICATION OR RELEASE BY LENDER OF ANY INSURANCE
PROCEEDS SHALL NOT CURE OR WAIVE ANY DEFAULT OR NOTICE OF DEFAULT.


(B)           IN THE EVENT OF THE FORECLOSURE OF THIS SECURITY INSTRUMENT OR ANY
OTHER TRANSFER OF TITLE OR ASSIGNMENT OF ALL OR ANY PART OF THE PROPERTY IN
EXTINGUISHMENT, IN WHOLE OR IN PART, OF THE DEBT, ALL RIGHT, TITLE AND INTEREST
OF BORROWER IN AND TO ALL POLICIES OF INSURANCE REQUIRED BY THIS SECURITY
INSTRUMENT SHALL INURE TO THE BENEFIT OF THE SUCCESSOR IN INTEREST TO BORROWER
OR THE PURCHASER OF THE PROPERTY (IT BEING ACKNOWLEDGED THAT THE POLICY REQUIRED
PURSUANT TO SECTION 3.01(A)(II) HEREOF SHALL NOT BE REQUIRED TO BE ASSIGNED TO
LENDER).  IF, PRIOR TO THE RECEIPT BY LENDER OF ANY PROCEEDS, THE PROPERTY OR
ANY PORTION THEREOF SHALL HAVE BEEN SOLD ON FORECLOSURE OF THIS SECURITY
INSTRUMENT OR BY DEED IN LIEU THEREOF OR OTHERWISE, OR ANY CLAIM UNDER SUCH
INSURANCE POLICY ARISING DURING THE TERM OF THIS SECURITY INSTRUMENT IS NOT PAID
UNTIL AFTER THE EXTINGUISHMENT OF THE DEBT, AND LENDER SHALL NOT HAVE RECEIVED
THE ENTIRE AMOUNT OF THE DEBT OUTSTANDING AT THE TIME OF SUCH EXTINGUISHMENT,
WHETHER OR NOT A DEFICIENCY JUDGMENT ON THIS SECURITY INSTRUMENT SHALL HAVE BEEN
SOUGHT OR RECOVERED OR DENIED, THEN, THE PROCEEDS OF ANY SUCH INSURANCE TO THE
EXTENT OF THE AMOUNT OF THE DEBT NOT SO RECEIVED, SHALL BE PAID TO AND BE THE
PROPERTY OF LENDER, TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE, AND THE
REASONABLE ATTORNEY’S FEES, COSTS AND DISBURSEMENTS INCURRED BY LENDER IN
CONNECTION WITH THE COLLECTION OF THE PROCEEDS WHICH SHALL BE PAID TO LENDER AND
BORROWER HEREBY ASSIGNS, TRANSFERS AND SETS OVER TO LENDER ALL OF BORROWER’S
RIGHT, TITLE AND INTEREST IN AND TO SUCH PROCEEDS.  NOTWITHSTANDING ANY
PROVISIONS OF THIS SECURITY INSTRUMENT TO THE CONTRARY, LENDER SHALL NOT BE
DEEMED TO BE A TRUSTEE OR OTHER FIDUCIARY WITH RESPECT TO ITS RECEIPT OF ANY
SUCH PROCEEDS, WHICH MAY BE COMMINGLED WITH ANY OTHER MONIES OF LENDER;
PROVIDED, HOWEVER, THAT LENDER SHALL USE SUCH PROCEEDS FOR THE PURPOSES AND IN
THE MANNER PERMITTED BY THIS SECURITY INSTRUMENT.  ANY PROCEEDS DEPOSITED WITH
LENDER SHALL BE HELD BY LENDER IN AN INTEREST-BEARING ACCOUNT, BUT LENDER MAKES
NO REPRESENTATION OR WARRANTY AS TO THE RATE OR AMOUNT OF INTEREST, IF ANY,
WHICH MAY ACCRUE ON SUCH

64


--------------------------------------------------------------------------------





DEPOSIT AND SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH.  INTEREST ACCRUED,
IF ANY, ON THE PROCEEDS SHALL BE DEEMED TO CONSTITUTE A PART OF THE PROCEEDS FOR
PURPOSES OF THIS SECURITY INSTRUMENT.  THE PROVISIONS OF THIS SECTION 3.03(B)
SHALL SURVIVE THE TERMINATION OF THIS SECURITY INSTRUMENT BY FORECLOSURE, DEED
IN LIEU THEREOF OR OTHERWISE AS A CONSEQUENCE OF THE EXERCISE OF THE RIGHTS AND
REMEDIES OF LENDER HEREUNDER AFTER A DEFAULT.


SECTION 3.04.  CASUALTY RESTORATION.  (A) (I) IN THE EVENT OF ANY DAMAGE TO OR
DESTRUCTION OF THE PROPERTY, BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER
(WHICH NOTICE SHALL SET FORTH BORROWER’S GOOD FAITH ESTIMATE OF THE COST OF
REPAIRING OR RESTORING SUCH DAMAGE OR DESTRUCTION, OR IF BORROWER CANNOT
REASONABLY ESTIMATE THE ANTICIPATED COST OF RESTORATION, BORROWER SHALL
NONETHELESS GIVE LENDER PROMPT NOTICE OF THE OCCURRENCE OF SUCH DAMAGE OR
DESTRUCTION, AND WILL DILIGENTLY PROCEED TO OBTAIN ESTIMATES TO ENABLE BORROWER
TO QUANTIFY THE ANTICIPATED COST AND TIME REQUIRED FOR SUCH RESTORATION,
WHEREUPON BORROWER SHALL PROMPTLY NOTIFY LENDER OF SUCH GOOD FAITH ESTIMATE)
AND, PROVIDED THAT RESTORATION DOES NOT VIOLATE ANY LEGAL REQUIREMENTS, BORROWER
SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION THE REPAIR,
RESTORATION OR REBUILDING OF THE PROPERTY SO DAMAGED OR DESTROYED TO A CONDITION
SUCH THAT THE PROPERTY SHALL BE AT LEAST EQUAL IN VALUE TO THAT IMMEDIATELY
PRIOR TO THE DAMAGE TO THE EXTENT PRACTICABLE, IN FULL COMPLIANCE WITH ALL LEGAL
REQUIREMENTS AND THE PROVISIONS OF ALL LEASES, AND IN ACCORDANCE WITH SECTION
3.04(B) BELOW.  SUCH REPAIR, RESTORATION OR REBUILDING OF THE PROPERTY
INCLUDING, WITHOUT LIMITATION, PREPARATION OF PLANS AND SPECIFICATIONS IN
CONNECTION THEREWITH, AND ALSO INCLUDING THE REPAIR AND REPLACEMENT OF
FURNITURE, FIXTURES AND EQUIPMENT, ARE SOMETIMES HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “WORK”.

(II)           BORROWER SHALL NOT ADJUST, COMPROMISE OR SETTLE ANY CLAIM FOR
INSURANCE PROCEEDS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED AND LENDER SHALL HAVE THE RIGHT, AT
BORROWER’S SOLE COST AND EXPENSE, TO PARTICIPATE IN ANY SETTLEMENT OR ADJUSTMENT
OF INSURANCE PROCEEDS; PROVIDED, HOWEVER, THAT, EXCEPT DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, LENDER’S CONSENT SHALL NOT BE REQUIRED WITH RESPECT TO THE
ADJUSTMENT, COMPROMISING OR SETTLEMENT OF ANY CLAIM FOR INSURANCE PROCEEDS IN AN
AMOUNT LESS THAN $250,000.

(III)          SUBJECT TO SECTION 3.04(A)(IV), LENDER SHALL APPLY ANY INSURANCE
PROCEEDS WHICH IT MAY RECEIVE TOWARDS THE WORK IN ACCORDANCE WITH SECTION
3.04(B) AND THE OTHER APPLICABLE SECTIONS OF THIS ARTICLE III.

(IV)          IF (A) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
(B) LENDER IS NOT REASONABLY SATISFIED THAT THE DEBT SERVICE COVERAGE, AFTER
SUBSTANTIAL COMPLETION OF THE WORK, WILL BE AT LEAST EQUAL TO THE REQUIRED DEBT
SERVICE COVERAGE, (C) MORE THAN THIRTY PERCENT (30%) OF THE REASONABLY ESTIMATED
FAIR MARKET VALUE OF THE PROPERTY IS DAMAGED OR DESTROYED, (D) LENDER IS NOT
REASONABLY SATISFIED THAT THE WORK CAN BE COMPLETED SIX (6) MONTHS PRIOR TO
MATURITY OR (E) LENDER IS NOT REASONABLY SATISFIED THAT THE WORK CAN BE
COMPLETED WITHIN TWELVE (12) MONTHS OF THE DAMAGE TO OR DESTRUCTION OF THE
PROPERTY (EACH, A “SUBSTANTIAL CASUALTY”), LENDER SHALL HAVE THE OPTION, IN ITS
SOLE DISCRETION TO APPLY ANY INSURANCE PROCEEDS IT MAY RECEIVE PURSUANT TO THIS
SECURITY INSTRUMENT (LESS ANY COST TO LENDER OF RECOVERING AND PAYING OUT SUCH
PROCEEDS INCURRED PURSUANT TO THE TERMS HEREOF AND NOT OTHERWISE REIMBURSED TO

65


--------------------------------------------------------------------------------




LENDER, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES)
TO THE PAYMENT OF THE DEBT, WITHOUT ANY PREPAYMENT FEE OR CHARGE OF ANY KIND, OR
TO ALLOW SUCH PROCEEDS TO BE USED FOR THE WORK PURSUANT TO THE TERMS AND SUBJECT
TO THE CONDITIONS OF SECTION 3.04(B) HEREOF AND THE OTHER APPLICABLE SECTIONS OF
THIS ARTICLE III.

(V)           IN THE EVENT THAT LENDER ELECTS OR IS OBLIGATED HEREUNDER TO ALLOW
INSURANCE PROCEEDS TO BE USED FOR THE WORK, ANY EXCESS PROCEEDS REMAINING AFTER
COMPLETION OF SUCH WORK SHALL BE APPLIED TO THE PAYMENT OF THE DEBT WITHOUT ANY
PREPAYMENT FEE OR CHARGE OF ANY KIND.


(B)           IF ANY CONDEMNATION PROCEEDS IN ACCORDANCE WITH SECTION 6.01(A),
OR ANY INSURANCE PROCEEDS IN ACCORDANCE WITH SECTION 3.04(A), ARE TO BE APPLIED
TO THE REPAIR, RESTORATION OR REBUILDING OF THE PROPERTY, THEN SUCH CONDEMNATION
PROCEEDS OR INSURANCE PROCEEDS SHALL BE DEPOSITED INTO A SEGREGATED
INTEREST-BEARING BANK ACCOUNT AT THE BANK, WHICH SHALL BE AN ELIGIBLE ACCOUNT,
HELD BY LENDER AND SHALL BE PAID OUT FROM TIME TO TIME TO BORROWER AS THE WORK
PROGRESSES (LESS ANY COST TO LENDER OF RECOVERING AND PAYING OUT SUCH PROCEEDS,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS ALLOCABLE TO
INSPECTING THE WORK AND THE PLANS AND SPECIFICATIONS THEREFOR) SUBJECT TO
SECTION 5.13 HEREOF AND TO ALL OF THE FOLLOWING CONDITIONS:

(I)            AN INDEPENDENT ARCHITECT OR ENGINEER SELECTED BY BORROWER AND
REASONABLY ACCEPTABLE TO LENDER (AN “ARCHITECT” OR “ENGINEER”) OR A PERSON
OTHERWISE REASONABLY ACCEPTABLE TO LENDER, SHALL HAVE DELIVERED TO LENDER A
CERTIFICATE ESTIMATING THE COST OF COMPLETING THE WORK, AND, IF THE AMOUNT SET
FORTH THEREIN IS MORE THAN THE SUM OF THE AMOUNT OF INSURANCE PROCEEDS THEN
BEING HELD BY LENDER IN CONNECTION WITH A CASUALTY AND AMOUNTS AGREED TO BE PAID
AS PART OF A FINAL SETTLEMENT UNDER THE INSURANCE POLICY UPON OR BEFORE
COMPLETION OF THE WORK, BORROWER SHALL HAVE DELIVERED TO LENDER (A) CASH
COLLATERAL IN AN AMOUNT EQUAL TO SUCH EXCESS, (B) AN UNCONDITIONAL, IRREVOCABLE,
CLEAN SIGHT DRAFT LETTER OF CREDIT, IN FORM, SUBSTANCE AND ISSUED BY A BANK
REASONABLY ACCEPTABLE TO LENDER, IN THE AMOUNT OF SUCH EXCESS AND DRAWS ON SUCH
LETTER OF CREDIT SHALL BE MADE BY LENDER TO MAKE PAYMENTS PURSUANT TO THIS
ARTICLE III FOLLOWING EXHAUSTION OF THE INSURANCE PROCEEDS OR CONDEMNATION
PROCEEDS, AS APPLICABLE, THEREFOR OR (C) A COMPLETION BOND IN FORM, SUBSTANCE
AND ISSUED BY A SURETY COMPANY REASONABLY ACCEPTABLE TO LENDER.

(II)           IF THE COST OF THE WORK IS REASONABLY ESTIMATED BY AN ARCHITECT
OR ENGINEER IN A CERTIFICATION REASONABLY ACCEPTABLE TO LENDER TO BE EQUAL TO OR
EXCEED FIVE PERCENT (5%) OF THE LOAN AMOUNT, SUCH WORK SHALL BE PERFORMED UNDER
THE SUPERVISION OF AN ARCHITECT OR ENGINEER, IT BEING UNDERSTOOD THAT THE PLANS
AND SPECIFICATIONS WITH RESPECT THERETO SHALL PROVIDE FOR WORK SO THAT, UPON
COMPLETION THEREOF, THE PROPERTY SHALL BE AT LEAST EQUAL IN REPLACEMENT VALUE
AND GENERAL UTILITY TO THE PROPERTY PRIOR TO THE DAMAGE OR DESTRUCTION.

(III)          EACH REQUEST FOR PAYMENT SHALL BE MADE ON NOT LESS THAN TEN (10)
DAYS’ PRIOR NOTICE TO LENDER AND SHALL BE ACCOMPANIED BY A CERTIFICATE OF AN
ARCHITECT OR ENGINEER, OR, IF THE WORK IS NOT REQUIRED TO BE SUPERVISED BY AN
ARCHITECT OR ENGINEER, BY AN OFFICER’S CERTIFICATE STATING (A) THAT PAYMENT IS
FOR WORK COMPLETED IN MATERIAL

66


--------------------------------------------------------------------------------




COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, IF REQUIRED UNDER CLAUSE (II)
ABOVE, (B) THAT THE SUM REQUESTED IS REQUIRED TO REIMBURSE BORROWER FOR PAYMENTS
BY BORROWER TO DATE, OR IS DUE TO THE CONTRACTORS, SUBCONTRACTORS, MATERIALMEN,
LABORERS, ENGINEERS, ARCHITECTS OR OTHER PERSONS RENDERING SERVICES OR MATERIALS
FOR THE WORK (GIVING A BRIEF DESCRIPTION OF SUCH SERVICES AND MATERIALS), AND
THAT WHEN ADDED TO ALL SUMS PREVIOUSLY PAID OUT BY LENDER DOES NOT EXCEED THE
VALUE OF THE WORK DONE TO THE DATE OF SUCH CERTIFICATE, (C) IF THE SUM REQUESTED
IS TO COVER PAYMENT RELATING TO REPAIR AND RESTORATION OF PERSONAL PROPERTY
REQUIRED OR RELATING TO THE PROPERTY, THAT TITLE TO THE PERSONAL PROPERTY ITEMS
COVERED BY THE REQUEST FOR PAYMENT IS VESTED IN BORROWER (UNLESS BORROWER IS
LESSEE OF SUCH PERSONAL PROPERTY), AND (D) THAT THE INSURANCE PROCEEDS AND/OR
LETTERS OF CREDIT, COMPLETION AND SIMILAR BONDS, EACH OF WHICH IS SATISFACTORY
TO LENDER IN ITS REASONABLE DISCRETION, AND OTHER AMOUNTS DEPOSITED BY BORROWER
HELD BY LENDER AFTER SUCH PAYMENT IS MORE THAN THE ESTIMATED REMAINING COST TO
COMPLETE SUCH WORK; PROVIDED, HOWEVER, THAT IF SUCH CERTIFICATE IS GIVEN BY AN
ARCHITECT OR ENGINEER, SUCH ARCHITECT OR ENGINEER SHALL CERTIFY AS TO CLAUSE (A)
ABOVE, AND SUCH OFFICER’S CERTIFICATE SHALL CERTIFY AS TO THE REMAINING CLAUSES
ABOVE, AND PROVIDED, FURTHER, THAT LENDER SHALL NOT BE OBLIGATED TO DISBURSE
SUCH FUNDS IF LENDER DETERMINES, IN LENDER’S REASONABLE DISCRETION, THAT
BORROWER SHALL NOT BE IN COMPLIANCE WITH THIS SECTION 3.04(B).  ADDITIONALLY,
EACH REQUEST FOR PAYMENT SHALL CONTAIN A STATEMENT SIGNED BY BORROWER STATING
THAT THE REQUESTED PAYMENT IS FOR WORK COMPLETED TO DATE.

(IV)          EACH REQUEST FOR PAYMENT SHALL BE ACCOMPANIED BY WAIVERS OF LIEN,
IN CUSTOMARY FORM AND SUBSTANCE, COVERING THAT PART OF THE WORK FOR WHICH
PAYMENT OR REIMBURSEMENT IS BEING REQUESTED AND, IF REQUIRED BY LENDER, A SEARCH
PREPARED BY A TITLE COMPANY OR LICENSED ABSTRACTOR, OR BY OTHER EVIDENCE
REASONABLY SATISFACTORY TO LENDER THAT THERE HAS NOT BEEN FILED WITH RESPECT TO
THE PROPERTY ANY MECHANIC’S OR OTHER LIEN OR INSTRUMENT FOR RETENTION OF TITLE
RELATING TO ANY PART OF THE WORK NOT DISCHARGED OF RECORD.  ADDITIONALLY, AS TO
ANY PERSONAL PROPERTY COVERED BY THE REQUEST FOR PAYMENT, LENDER SHALL BE
FURNISHED WITH EVIDENCE OF BORROWER HAVING INCURRED A PAYMENT OBLIGATION
THEREFOR AND SUCH FURTHER EVIDENCE REASONABLY SATISFACTORY TO ASSURE LENDER THAT
UCC FILINGS THEREFOR PROVIDE A VALID FIRST LIEN ON THE PERSONAL PROPERTY.

(V)           LENDER SHALL HAVE THE RIGHT TO INSPECT THE WORK AT ALL REASONABLE
TIMES UPON REASONABLE PRIOR NOTICE AND MAY CONDITION ANY DISBURSEMENT OF
INSURANCE PROCEEDS UPON SATISFACTORY COMPLIANCE BY BORROWER WITH THE PROVISIONS
HEREOF.  NEITHER THE APPROVAL BY LENDER OF ANY REQUIRED PLANS AND SPECIFICATIONS
FOR THE WORK NOR THE INSPECTION BY LENDER OF THE WORK SHALL MAKE LENDER
RESPONSIBLE FOR THE PREPARATION OF SUCH PLANS AND SPECIFICATIONS, OR THE
COMPLIANCE OF SUCH PLANS AND SPECIFICATIONS OF THE WORK, WITH ANY APPLICABLE
LAW, REGULATION, ORDINANCE, COVENANT OR AGREEMENT.

(VI)          INSURANCE PROCEEDS SHALL NOT BE DISBURSED MORE FREQUENTLY THAN
ONCE EVERY THIRTY (30) DAYS.

(VII)         UNTIL SUCH TIME AS THE WORK HAS BEEN SUBSTANTIALLY COMPLETED,
LENDER SHALL NOT BE OBLIGATED TO DISBURSE UP TO TEN PERCENT (10%) OF THE COST OF
THE WORK (THE

67


--------------------------------------------------------------------------------




“RETENTION AMOUNT”) TO BORROWER.  UPON SUBSTANTIAL COMPLETION OF THE WORK,
BORROWER SHALL SEND NOTICE THEREOF TO LENDER AND, SUBJECT TO THE CONDITIONS OF
SECTION 3.04(B)(I)-(IV), LENDER SHALL DISBURSE ONE-HALF OF THE RETENTION AMOUNT
TO BORROWER; PROVIDED, HOWEVER, THAT THE REMAINING ONE-HALF OF THE RETENTION
AMOUNT SHALL BE DISBURSED TO BORROWER WHEN LENDER SHALL HAVE RECEIVED COPIES OF
ANY AND ALL CERTIFICATES OF OCCUPANCY OR OTHER CERTIFICATES, LICENSES AND
PERMITS REQUIRED FOR THE OWNERSHIP, OCCUPANCY AND OPERATION OF THE PROPERTY IN
ACCORDANCE WITH ALL LEGAL REQUIREMENTS.  BORROWER HEREBY COVENANTS TO DILIGENTLY
SEEK TO OBTAIN ANY SUCH CERTIFICATES, LICENSES AND PERMITS.

(VIII)        UPON FAILURE ON THE PART OF BORROWER PROMPTLY AFTER A CASUALTY OR
TAKING TO COMMENCE THE WORK OR TO PROCEED DILIGENTLY AND CONTINUOUSLY TO
COMPLETION OF THE WORK, WHICH FAILURE SHALL CONTINUE AFTER NOTICE FOR THIRTY
(30) DAYS, LENDER MAY APPLY ANY INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS IT
THEN OR THEREAFTER HOLDS TO THE PAYMENT OF THE DEBT IN ACCORDANCE WITH THE
PROVISIONS OF THE NOTE; PROVIDED, HOWEVER, THAT LENDER SHALL BE ENTITLED TO
APPLY AT ANY TIME ALL OR ANY PORTION OF THE INSURANCE PROCEEDS OR CONDEMNATION
PROCEEDS IT THEN HOLDS TO THE EXTENT NECESSARY TO CURE ANY EVENT OF DEFAULT.


(C)           IF BORROWER (I) WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE
OCCURRENCE OF ANY DAMAGE TO THE PROPERTY OR ANY PORTION THEREOF SHALL FAIL TO
SUBMIT TO LENDER FOR APPROVAL PLANS AND SPECIFICATIONS FOR THE WORK (APPROVED BY
THE ARCHITECT AND BY ALL GOVERNMENTAL AUTHORITIES WHOSE APPROVAL IS REQUIRED),
(II) AFTER ANY SUCH PLANS AND SPECIFICATIONS ARE APPROVED BY ALL GOVERNMENTAL
AUTHORITIES, THE ARCHITECT AND LENDER, SHALL FAIL TO PROMPTLY COMMENCE SUCH WORK
AFTER A CASUALTY OR TAKING OR (III) SHALL FAIL TO DILIGENTLY PROSECUTE SUCH WORK
TO COMPLETION, THEN, IN ADDITION TO ALL OTHER RIGHTS AVAILABLE HEREUNDER, AT LAW
OR IN EQUITY, LENDER, OR ANY RECEIVER OF THE PROPERTY OR ANY PORTION THEREOF,
UPON FIVE (5) DAYS’ PRIOR NOTICE TO BORROWER (EXCEPT IN THE EVENT OF EMERGENCY
IN WHICH CASE NO NOTICE SHALL BE REQUIRED), MAY (BUT SHALL HAVE NO OBLIGATION
TO) PERFORM OR CAUSE TO BE PERFORMED SUCH WORK, AND MAY TAKE SUCH OTHER STEPS AS
IT REASONABLY DEEMS ADVISABLE.  BORROWER HEREBY WAIVES, FOR BORROWER, ANY CLAIM,
OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AGAINST LENDER AND ANY
RECEIVER ARISING OUT OF ANY ACT OR OMISSION OF LENDER OR SUCH RECEIVER PURSUANT
HERETO, AND LENDER MAY APPLY ALL OR ANY PORTION OF THE INSURANCE PROCEEDS
(WITHOUT THE NEED TO FULFILL ANY OTHER REQUIREMENTS OF THIS SECTION 3.04) TO
REIMBURSE LENDER AND SUCH RECEIVER, FOR ALL COSTS NOT REIMBURSED TO LENDER OR
SUCH RECEIVER UPON DEMAND TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE
FROM THE DATE SUCH AMOUNTS ARE ADVANCED UNTIL THE SAME ARE PAID TO LENDER OR THE
RECEIVER.


(D)           BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS
ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO COLLECT AND RECEIVE ANY INSURANCE
PROCEEDS PAID WITH RESPECT TO ANY PORTION OF THE PROPERTY OR THE INSURANCE
POLICIES REQUIRED TO BE MAINTAINED HEREUNDER, AND TO ENDORSE ANY CHECKS, DRAFTS
OR OTHER INSTRUMENTS REPRESENTING ANY INSURANCE PROCEEDS WHETHER PAYABLE BY
REASON OF LOSS THEREUNDER OR OTHERWISE.


SECTION 3.05.  COMPLIANCE WITH INSURANCE REQUIREMENTS.  BORROWER PROMPTLY SHALL
COMPLY WITH, AND SHALL CAUSE THE PROPERTY TO COMPLY WITH, ALL INSURANCE
REQUIREMENTS, EVEN IF

68


--------------------------------------------------------------------------------





SUCH COMPLIANCE REQUIRES STRUCTURAL CHANGES OR IMPROVEMENTS OR WOULD RESULT IN
INTERFERENCE WITH THE USE OR ENJOYMENT OF THE PROPERTY OR ANY PORTION THEREOF
PROVIDED BORROWER SHALL HAVE A RIGHT TO CONTEST IN GOOD FAITH AND WITH DILIGENCE
SUCH INSURANCE REQUIREMENTS PROVIDED (A) NO EVENT OF DEFAULT SHALL EXIST DURING
SUCH CONTEST AND SUCH CONTEST SHALL NOT SUBJECT THE PROPERTY OR ANY PORTION
THEREOF TO ANY LIEN OR AFFECT THE PRIORITY OF THE LIEN OF THIS SECURITY
INSTRUMENT, (B) FAILURE TO COMPLY WITH SUCH INSURANCE REQUIREMENTS WILL NOT
SUBJECT LENDER OR ANY OF ITS AGENTS, EMPLOYEES, OFFICERS OR DIRECTORS TO ANY
CIVIL OR CRIMINAL LIABILITY, (C) SUCH CONTEST WILL NOT CAUSE ANY REDUCTION IN
INSURANCE COVERAGE, (D) SUCH CONTEST SHALL NOT AFFECT THE OWNERSHIP, USE OR
OCCUPANCY OF THE PROPERTY, (E) THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST
THEREIN SHALL NOT BE IN ANY DANGER OF BEING SOLD, FORFEITED OR LOST BY REASON OF
SUCH CONTEST BY BORROWER, (F) BORROWER HAS GIVEN LENDER PROMPT NOTICE OF SUCH
CONTEST AND, UPON REQUEST BY LENDER FROM TIME TO TIME, NOTICE OF THE STATUS OF
SUCH CONTEST BY BORROWER AND/OR INFORMATION OF THE CONTINUING SATISFACTION OF
THE CONDITIONS SET FORTH IN CLAUSES (A) THROUGH (E) OF THIS SECTION 3.05, (G)
UPON A FINAL DETERMINATION OF SUCH CONTEST, BORROWER SHALL PROMPTLY COMPLY WITH
THE REQUIREMENTS THEREOF, AND (H) PRIOR TO AND DURING SUCH CONTEST, BORROWER
SHALL FURNISH TO LENDER SECURITY SATISFACTORY TO LENDER, IN ITS REASONABLE
DISCRETION, AGAINST LOSS OR INJURY BY REASON OF SUCH CONTEST OR THE
NON-COMPLIANCE WITH SUCH INSURANCE REQUIREMENT (AND IF SUCH SECURITY IS CASH,
LENDER SHALL DEPOSIT THE SAME IN AN INTEREST-BEARING ACCOUNT AND INTEREST
ACCRUED THEREON, IF ANY, SHALL BE DEEMED TO CONSTITUTE A PART OF SUCH SECURITY
FOR PURPOSES OF THIS SECURITY INSTRUMENT, BUT LENDER (I) MAKES NO REPRESENTATION
OR WARRANTY AS TO THE RATE OR AMOUNT OF INTEREST, IF ANY, WHICH MAY ACCRUE
THEREON AND SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH AND (II) SHALL NOT
BE DEEMED TO BE A TRUSTEE OR FIDUCIARY WITH RESPECT TO ITS RECEIPT OF ANY SUCH
SECURITY AND ANY SUCH SECURITY MAY BE COMMINGLED WITH OTHER MONIES OF LENDER). 
IF BORROWER SHALL USE THE PROPERTY OR ANY PORTION THEREOF IN ANY MANNER WHICH
COULD PERMIT THE INSURER TO CANCEL ANY INSURANCE REQUIRED TO BE PROVIDED
HEREUNDER, BORROWER IMMEDIATELY SHALL OBTAIN A SUBSTITUTE POLICY WHICH SHALL
SATISFY THE REQUIREMENTS OF THIS SECURITY INSTRUMENT AND WHICH SHALL BE
EFFECTIVE ON OR PRIOR TO THE DATE ON WHICH ANY SUCH OTHER INSURANCE POLICY SHALL
BE CANCELED.  BORROWER SHALL NOT BY ANY ACTION OR OMISSION INVALIDATE ANY
INSURANCE POLICY REQUIRED TO BE CARRIED HEREUNDER UNLESS SUCH POLICY IS REPLACED
AS AFORESAID, OR MATERIALLY INCREASE THE PREMIUMS ON ANY SUCH POLICY ABOVE THE
NORMAL PREMIUM CHARGED FOR SUCH POLICY.  BORROWER SHALL COOPERATE WITH LENDER IN
OBTAINING FOR LENDER THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY OR
EQUITABLY PAYABLE TO LENDER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREBY.


SECTION 3.06.  EVENT OF DEFAULT DURING RESTORATION.   NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECURITY INSTRUMENT INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS OF THIS ARTICLE III, IF, AT THE TIME OF ANY CASUALTY
AFFECTING THE PROPERTY OR ANY PART THEREOF, OR AT ANY TIME DURING ANY WORK, OR
AT ANY TIME THAT LENDER IS HOLDING OR IS ENTITLED TO RECEIVE ANY INSURANCE
PROCEEDS PURSUANT TO THIS SECURITY INSTRUMENT, A DEFAULT EXISTS AND IS
CONTINUING (WHETHER OR NOT IT CONSTITUTES AN EVENT OF DEFAULT), LENDER SHALL
THEN HAVE NO OBLIGATION TO MAKE SUCH PROCEEDS AVAILABLE FOR WORK AND LENDER
SHALL HAVE THE RIGHT AND OPTION, TO BE EXERCISED IN ITS SOLE AND ABSOLUTE
DISCRETION AND ELECTION, WITH RESPECT TO THE INSURANCE PROCEEDS, EITHER TO
RETAIN AND APPLY SUCH PROCEEDS IN REIMBURSEMENT FOR THE ACTUAL COSTS, FEES AND
EXPENSES INCURRED BY LENDER IN ACCORDANCE WITH THE TERMS HEREOF IN CONNECTION
WITH THE ADJUSTMENT OF THE LOSS AND ANY BALANCE TOWARD PAYMENT OF THE DEBT IN
SUCH PRIORITY AND PROPORTIONS AS LENDER, IN ITS SOLE DISCRETION, SHALL DEEM
PROPER, OR TOWARDS THE WORK, UPON SUCH TERMS AND CONDITIONS AS LENDER SHALL

69


--------------------------------------------------------------------------------





DETERMINE, OR TO CURE AN EVENT OF DEFAULT, OR TO ANY ONE OR MORE OF THE
FOREGOING AS LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY DETERMINE.  IF
LENDER SHALL RECEIVE AND RETAIN SUCH INSURANCE PROCEEDS, THE LIEN OF THIS
SECURITY INSTRUMENT SHALL BE REDUCED ONLY BY THE AMOUNT THEREOF RECEIVED, AFTER
REIMBURSEMENT TO LENDER OF EXPENSES OF COLLECTION, AND ACTUALLY APPLIED BY
LENDER IN REDUCTION OF THE PRINCIPAL SUM PAYABLE UNDER THE NOTE IN ACCORDANCE
WITH THE NOTE.


SECTION 3.07.  APPLICATION OF PROCEEDS TO DEBT REDUCTION.  (A) NO DAMAGE TO THE
PROPERTY, OR ANY PART THEREOF, BY FIRE OR OTHER CASUALTY WHATSOEVER, WHETHER
SUCH DAMAGE BE PARTIAL OR TOTAL, SHALL RELIEVE BORROWER FROM ITS LIABILITY TO
PAY IN FULL THE DEBT AND TO PERFORM ITS OBLIGATIONS UNDER THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS.


(B)           IF ANY INSURANCE PROCEEDS ARE APPLIED TO REDUCE THE DEBT, LENDER
SHALL APPLY THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THE NOTE.


ARTICLE IV:  IMPOSITIONS


SECTION 4.01.  PAYMENT OF IMPOSITIONS, UTILITIES AND TAXES, ETC.  (A) BORROWER
SHALL PAY OR CAUSE TO BE PAID ALL IMPOSITIONS AND REMIT OR CAUSE TO BE REMITTED
ALL SAOT EXPENDITURES AT LEAST FIVE (5) DAYS PRIOR TO THE DATE UPON WHICH ANY
FINE, PENALTY, INTEREST OR COST FOR NONPAYMENT IS IMPOSED, AND FURNISH TO
LENDER, UPON REQUEST, RECEIPTED BILLS OF THE APPROPRIATE TAXING AUTHORITY OR
OTHER DOCUMENTATION REASONABLY SATISFACTORY TO LENDER EVIDENCING THE PAYMENT
THEREOF.  IF BORROWER SHALL FAIL TO PAY ANY IMPOSITION OR REMIT ANY SAOT
EXPENDITURES IN ACCORDANCE WITH THIS SECTION AND IS NOT CONTESTING OR CAUSING A
CONTESTING OF SUCH IMPOSITION IN ACCORDANCE WITH SECTION 4.04 HEREOF, OR IF
THERE ARE INSUFFICIENT FUNDS IN THE BASIC CARRYING COSTS ESCROW ACCOUNT TO PAY
ANY IMPOSITION, LENDER SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED, TO PAY
THAT IMPOSITION OR REMIT THAT SAOT EXPENDITURE, AS APPLICABLE, AND BORROWER
SHALL REPAY TO LENDER, ON DEMAND, ANY AMOUNT PAID BY LENDER, WITH INTEREST
THEREON AT THE DEFAULT RATE FROM THE DATE OF THE ADVANCE THEREOF TO THE DATE OF
REPAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A PORTION OF THE DEBT SECURED BY
THIS SECURITY INSTRUMENT.


(B)           BORROWER SHALL, PRIOR TO THE DATE UPON WHICH ANY FINE, PENALTY,
INTEREST OR COST FOR THE NONPAYMENT IS IMPOSED, PAY OR CAUSE TO BE PAID ALL
CHARGES FOR ELECTRICITY, POWER, GAS, WATER AND OTHER SERVICES AND UTILITIES IN
CONNECTION WITH THE PROPERTY, AND SHALL, UPON REQUEST, DELIVER TO LENDER
RECEIPTS OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO LENDER EVIDENCING
PAYMENT THEREOF.  IF BORROWER SHALL FAIL TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY BORROWER PURSUANT TO THIS SECTION 4.01 AND IS NOT CONTESTING SUCH CHARGES IN
ACCORDANCE WITH SECTION 4.04 HEREOF, LENDER SHALL HAVE THE RIGHT, BUT SHALL NOT
BE OBLIGATED, TO PAY THAT AMOUNT, AND BORROWER WILL REPAY TO LENDER, ON DEMAND,
ANY AMOUNT PAID BY LENDER WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE
DATE OF THE ADVANCE THEREOF TO THE DATE OF REPAYMENT, AND SUCH AMOUNT SHALL
CONSTITUTE A PORTION OF THE DEBT SECURED BY THIS SECURITY INSTRUMENT.


(C)           BORROWER SHALL PAY ALL TAXES, CHARGES, FILING, REGISTRATION AND
RECORDING FEES, EXCISES AND LEVIES IMPOSED UPON LENDER BY REASON OF OR IN
CONNECTION WITH ITS OWNERSHIP OF ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT
RELATED THERETO, OR RESULTING FROM THE EXECUTION, DELIVERY AND RECORDING OF, OR
THE LIEN CREATED BY, OR THE OBLIGATION EVIDENCED BY, ANY OF THEM, OTHER THAN
INCOME, FRANCHISE AND OTHER SIMILAR TAXES IMPOSED ON LENDER AND SHALL PAY ALL
CORPORATE STAMP

70


--------------------------------------------------------------------------------





TAXES, IF ANY, AND OTHER TAXES, REQUIRED TO BE PAID ON THE LOAN DOCUMENTS OTHER
THAN TAXES IMPOSED ON LENDER’S INCOME AND FRANCHISE TAXES IMPOSED ON LENDER BY
THE LAW OR REGULATIONS OF ANY GOVERNMENTAL AUTHORITY.  IF BORROWER SHALL FAIL TO
MAKE ANY SUCH PAYMENT WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE THEREOF FROM
LENDER, LENDER SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED, TO PAY THE
AMOUNT DUE, AND BORROWER SHALL REIMBURSE LENDER THEREFOR, ON DEMAND, WITH
INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE OF THE ADVANCE THEREOF TO THE
DATE OF REPAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A PORTION OF THE DEBT
SECURED BY THIS SECURITY INSTRUMENT.


SECTION 4.02.  DEDUCTION FROM VALUE.  IN THE EVENT OF THE PASSAGE AFTER THE DATE
OF THIS SECURITY INSTRUMENT OF ANY LEGAL REQUIREMENT DEDUCTING FROM THE VALUE OF
THE PROPERTY FOR THE PURPOSE OF TAXATION, ANY LIEN THEREON OR CHANGING IN ANY
WAY THE LEGAL REQUIREMENTS NOW IN FORCE FOR THE TAXATION OF THIS SECURITY
INSTRUMENT AND/OR THE DEBT FOR FEDERAL, STATE OR LOCAL PURPOSES, OR THE MANNER
OF THE OPERATION OF ANY SUCH TAXES SO AS TO ADVERSELY AFFECT THE INTEREST OF
LENDER, OR IMPOSING ANY TAX OR OTHER CHARGE ON ANY LOAN DOCUMENT, THEN BORROWER
WILL PAY SUCH TAX, WITH INTEREST AND PENALTIES THEREON, IF ANY, WITHIN THE
STATUTORY PERIOD.  IN THE EVENT THE PAYMENT OF SUCH TAX OR INTEREST AND
PENALTIES BY BORROWER WOULD BE UNLAWFUL, OR TAXABLE TO LENDER OR UNENFORCEABLE
OR PROVIDE THE BASIS FOR A DEFENSE OF USURY, THEN IN ANY SUCH EVENT, LENDER
SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN THIRTY (30) DAYS, TO
DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE, WITH NO PREPAYMENT FEE OR CHARGE
OF ANY KIND.


SECTION 4.03.  NO JOINT ASSESSMENT.  BORROWER SHALL NOT CONSENT TO OR INITIATE
THE JOINT ASSESSMENT OF THE PREMISES OR THE IMPROVEMENTS (A) WITH ANY OTHER REAL
PROPERTY CONSTITUTING A SEPARATE TAX LOT AND BORROWER REPRESENTS AND COVENANTS
THAT THE PREMISES AND THE IMPROVEMENTS ARE AND SHALL REMAIN A SEPARATE TAX LOT
OR LOTS SEPARATE FROM OTHER REAL PROPERTY THAT IS NOT A PART OF THE PREMISES, OR
(B) WITH ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL
PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE
LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO
THE PROPERTY AS A SINGLE LIEN.


SECTION 4.04.  RIGHT TO CONTEST.  BORROWER SHALL HAVE THE RIGHT, AFTER PRIOR
NOTICE TO LENDER, AT ITS SOLE EXPENSE, TO CONTEST BY APPROPRIATE LEGAL
PROCEEDINGS DILIGENTLY CONDUCTED IN GOOD FAITH, WITHOUT COST OR EXPENSE TO
LENDER OR ANY OF ITS AGENTS, EMPLOYEES, OFFICERS OR DIRECTORS, THE VALIDITY,
AMOUNT OR APPLICATION OF ANY IMPOSITION OR ANY CHARGE DESCRIBED IN SECTION
4.01(B), PROVIDED THAT (A) NO EVENT OF DEFAULT SHALL EXIST DURING SUCH
PROCEEDINGS AND SUCH CONTEST SHALL NOT (UNLESS BORROWER SHALL COMPLY WITH CLAUSE
(D) OF THIS SECTION 4.04) SUBJECT THE PROPERTY OR ANY PORTION THEREOF TO ANY
LIEN OR AFFECT THE PRIORITY OF THE LIEN OF THIS SECURITY INSTRUMENT, (B) FAILURE
TO PAY SUCH IMPOSITION OR CHARGE WILL NOT SUBJECT LENDER OR ANY OF ITS AGENTS,
EMPLOYEES, OFFICERS OR DIRECTORS TO ANY CIVIL OR CRIMINAL LIABILITY, (C) THE
CONTEST SUSPENDS ENFORCEMENT OF THE IMPOSITION OR CHARGE (UNLESS BORROWER FIRST
PAYS THE IMPOSITION OR CHARGE), (D) PRIOR TO AND DURING SUCH CONTEST, BORROWER
SHALL FURNISH TO LENDER SECURITY SATISFACTORY TO LENDER, IN ITS REASONABLE
DISCRETION, AGAINST LOSS OR INJURY BY REASON OF SUCH CONTEST OR THE NON-PAYMENT
OF SUCH IMPOSITION OR CHARGE (AND IF SUCH SECURITY IS CASH, LENDER MAY DEPOSIT
THE SAME IN AN INTEREST-BEARING ACCOUNT AND INTEREST ACCRUED THEREON, IF ANY,
SHALL BE DEEMED TO CONSTITUTE A PART OF SUCH SECURITY FOR PURPOSES OF THIS
SECURITY INSTRUMENT, BUT LENDER (I) MAKES NO

71


--------------------------------------------------------------------------------





REPRESENTATION OR WARRANTY AS TO THE RATE OR AMOUNT OF INTEREST, IF ANY, WHICH
MAY ACCRUE THEREON AND SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH OTHER
THAN WITH RESPECT TO LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND (II)
SHALL NOT BE DEEMED TO BE A TRUSTEE OR FIDUCIARY WITH RESPECT TO ITS RECEIPT OF
ANY SUCH SECURITY AND ANY SUCH SECURITY MAY BE COMMINGLED WITH OTHER MONIES OF
LENDER), (E) SUCH CONTEST SHALL NOT AFFECT THE OWNERSHIP, USE OR OCCUPANCY OF
THE PROPERTY, (F) THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN SHALL
NOT BE IN ANY DANGER OF BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST
BY BORROWER, (G) BORROWER HAS GIVEN LENDER NOTICE OF THE COMMENCEMENT OF SUCH
CONTEST AND UPON REQUEST BY LENDER, FROM TIME TO TIME, NOTICE OF THE STATUS OF
SUCH CONTEST BY BORROWER AND/OR CONFIRMATION OF THE CONTINUING SATISFACTION OF
CLAUSES (A) THROUGH (F) OF THIS SECTION 4.04, AND (H) UPON A FINAL DETERMINATION
OF SUCH CONTEST, BORROWER SHALL PROMPTLY COMPLY WITH THE REQUIREMENTS THEREOF. 
UPON COMPLETION OF ANY CONTEST, BORROWER SHALL IMMEDIATELY PAY THE AMOUNT DUE,
IF ANY, AND DELIVER TO LENDER PROOF OF THE COMPLETION OF THE CONTEST AND PAYMENT
OF THE AMOUNT DUE, IF ANY, FOLLOWING WHICH LENDER SHALL RETURN THE SECURITY, IF
ANY, DEPOSITED WITH LENDER PURSUANT TO CLAUSE (D) OF THIS SECTION 4.04. 
BORROWER SHALL NOT PAY ANY IMPOSITION IN INSTALLMENTS UNLESS PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS OR THE APPLICABLE GOVERNMENTAL AUTHORITY, AND
SHALL, UPON THE REQUEST OF LENDER, DELIVER COPIES OF ALL NOTICES AND BILLS
RELATING TO ANY IMPOSITION OR OTHER CHARGE COVERED BY THIS ARTICLE IV TO LENDER.


SECTION 4.05.  NO CREDITS ON ACCOUNT OF THE DEBT.  BORROWER WILL NOT CLAIM OR
DEMAND OR BE ENTITLED TO ANY CREDIT OR CREDITS ON ACCOUNT OF THE DEBT FOR ANY
PART OF THE IMPOSITIONS ASSESSED AGAINST THE PROPERTY OR ANY PART THEREOF AND NO
DEDUCTION SHALL OTHERWISE BE MADE OR CLAIMED FROM THE TAXABLE VALUE OF THE
PROPERTY, OR ANY PART THEREOF, BY REASON OF THIS SECURITY INSTRUMENT OR THE
DEBT.  IN THE EVENT SUCH CLAIM, CREDIT OR DEDUCTION SHALL BE REQUIRED BY LEGAL
REQUIREMENTS, LENDER SHALL HAVE THE OPTION, BY WRITTEN NOTICE OF NOT LESS THAN
THIRTY (30) DAYS, TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE, AND BORROWER
HEREBY AGREES TO PAY SUCH AMOUNTS NOT LATER THAN THIRTY (30) DAYS AFTER SUCH
NOTICE.


SECTION 4.06.  DOCUMENTARY STAMPS.  IF, AT ANY TIME, THE UNITED STATES OF
AMERICA, ANY STATE OR COMMONWEALTH THEREOF OR ANY SUBDIVISION OF ANY SUCH STATE
SHALL REQUIRE REVENUE OR OTHER STAMPS TO BE AFFIXED TO THE NOTE, THIS SECURITY
INSTRUMENT OR ANY OTHER LOAN DOCUMENT, OR IMPOSE ANY OTHER TAX OR CHARGES ON THE
SAME, BORROWER WILL PAY THE SAME, WITH INTEREST AND PENALTIES THEREON, IF ANY.


ARTICLE V:  CENTRAL CASH MANAGEMENT


SECTION 5.01.  CASH FLOW.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT (A) THE
RENTS (WHICH FOR THE PURPOSES OF THIS SECTION 5.01 SHALL NOT INCLUDE SECURITY
DEPOSITS FROM TENANTS UNDER LEASES HELD BY BORROWER AND NOT APPLIED TOWARDS
RENT) DERIVED FROM THE PROPERTY, (B) LOSS PROCEEDS AND (C) ALL PROCEEDS OF THE
RATE CAP AGREEMENT SHALL BE UTILIZED TO FUND THE SUB-ACCOUNTS.  BORROWER SHALL
CAUSE MANAGER TO COLLECT ALL SECURITY DEPOSITS FROM TENANTS UNDER VALID LEASES,
WHICH SHALL BE HELD BY MANAGER, AS AGENT FOR BORROWER, IN ACCORDANCE WITH
APPLICABLE LAW AND IN A SEGREGATED DEMAND DEPOSIT BANK ACCOUNT AT SUCH
COMMERCIAL OR SAVINGS BANK OR BANKS AS MAY BE REASONABLY SATISFACTORY TO LENDER
(THE “SECURITY DEPOSIT ACCOUNT”).  BORROWER SHALL NOTIFY LENDER OF ANY SECURITY
DEPOSITS HELD AS LETTERS OF CREDIT AND, UPON LENDER’S REQUEST,

72


--------------------------------------------------------------------------------





SUCH LETTERS OF CREDIT SHALL BE PROMPTLY DELIVERED TO LENDER.  BORROWER SHALL
HAVE NO RIGHT TO WITHDRAW FUNDS FROM THE SECURITY DEPOSIT ACCOUNT; PROVIDED
THAT, AS LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
MAY WITHDRAW FUNDS FROM THE SECURITY DEPOSIT ACCOUNT TO REFUND OR APPLY SECURITY
DEPOSITS AS REQUIRED BY THE LEASES OR BY APPLICABLE LEGAL REQUIREMENTS.  AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL
WITHDRAWALS FROM THE SECURITY DEPOSIT ACCOUNT MUST BE APPROVED BY LENDER.  ALL
RENTAL PAYMENTS MADE BY TENANTS AND OTHER PAYMENTS CONSTITUTING RENT, OTHER THAN
DIRECT PAYMENTS BY CREDIT CARDS WHICH SHALL BE PAID DIRECTLY INTO THE RENT
ACCOUNT, SHALL BE DELIVERED TO MANAGER.  MANAGER SHALL COLLECT ALL OF SUCH RENT
AND SHALL DEPOSIT SUCH FUNDS, WITHIN ONE (1) BUSINESS DAY AFTER RECEIPT THEREOF
IN THE RENT ACCOUNT, THE NAME AND ADDRESS OF THE BANK IN WHICH SUCH ACCOUNT IS
LOCATED AND THE ACCOUNT NUMBER OF WHICH TO BE IDENTIFIED IN WRITING BY MANAGER
TO LENDER.  BORROWER SHALL CAUSE MANAGER TO GIVE TO THE BANK IN WHICH THE RENT
ACCOUNT IS LOCATED AN IRREVOCABLE WRITTEN INSTRUCTION, IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER, THAT ALL FUNDS DEPOSITED IN SUCH ACCOUNT SHALL
BE AUTOMATICALLY TRANSFERRED THROUGH AUTOMATED CLEARING HOUSE FUNDS (“ACH”) OR
BY FEDERAL WIRE TO THE CENTRAL ACCOUNT PRIOR TO 5:00 P.M. (NEW YORK CITY TIME)
ON A DAILY BASIS.  ON THE CLOSING DATE, BORROWER SHALL DELIVER TO LENDER A COPY
OF THE IRREVOCABLE NOTICE WHICH BORROWER DELIVERED TO THE BANK IN WHICH THE RENT
ACCOUNT IS LOCATED PURSUANT TO THE PROVISIONS OF THIS SECTION 5.01, THE RECEIPT
OF WHICH IS ACKNOWLEDGED IN WRITING BY SUCH BANK.  ADDITIONALLY, BORROWER SHALL,
OR SHALL CAUSE MANAGER TO SEND TO EACH RESPECTIVE CREDIT CARD COMPANY OR CREDIT
CARD CLEARING BANK WITH WHICH BORROWER OR MANAGER HAS ENTERED INTO MERCHANT’S
AGREEMENTS (EACH, A “CREDIT CARD COMPANY”) A DIRECTION LETTER IN THE FORM OF
EXHIBIT G ANNEXED HERETO AND MADE A PART HEREOF (THE “CREDIT CARD PAYMENT
DIRECTION LETTER”) DIRECTING SUCH CREDIT CARD COMPANY TO MAKE ALL PAYMENTS DUE
IN CONNECTION WITH GOODS OR SERVICES FURNISHED AT OR IN CONNECTION WITH THE
PROPERTY BY FEDERAL WIRE OR THROUGH ACH DIRECTLY TO THE RENT ACCOUNT.  WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, NEITHER BORROWER NOR MANAGER SHALL (I)
TERMINATE, AMEND, REVOKE OR MODIFY ANY CREDIT CARD PAYMENT DIRECTION LETTER IN
ANY MANNER OR (II) DIRECT OR CAUSE ANY CREDIT CARD COMPANY TO PAY ANY AMOUNT IN
ANY MANNER OTHER THAN AS SPECIFICALLY PROVIDED IN THE RELATED CREDIT CARD
PAYMENT DIRECTION LETTER.  LENDER MAY ELECT TO CHANGE THE FINANCIAL INSTITUTION
IN WHICH THE CENTRAL ACCOUNT SHALL BE MAINTAINED; HOWEVER, LENDER SHALL GIVE
BORROWER AND THE BANK IN WHICH THE RENT ACCOUNT IS LOCATED NOT FEWER THAN FIVE
(5) BUSINESS DAYS’ PRIOR NOTICE OF SUCH CHANGE.  NEITHER BORROWER NOR MANAGER
SHALL CHANGE SUCH BANK OR THE RENT ACCOUNT WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER.  ALL FEES AND CHARGES OF THE BANK(S) IN WHICH THE RENT ACCOUNT AND THE
CENTRAL ACCOUNT ARE LOCATED SHALL BE PAID BY BORROWER.


SECTION 5.02.  ESTABLISHMENT OF ACCOUNTS.  LENDER HAS ESTABLISHED THE ESCROW
ACCOUNTS AND THE CENTRAL ACCOUNT IN THE NAME OF LENDER AS SECURED PARTY AND
BORROWER HAS ESTABLISHED THE RENT ACCOUNT IN THE JOINT NAMES OF LENDER, AS
SECURED PARTY, AND BORROWER.  THE RENT ACCOUNT, THE CENTRAL ACCOUNT AND THE
ESCROW ACCOUNTS SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER AND FUNDS
HELD THEREIN SHALL NOT CONSTITUTE TRUST FUNDS.  BORROWER HEREBY IRREVOCABLY
DIRECTS AND AUTHORIZES LENDER TO WITHDRAW FUNDS FROM THE RENT ACCOUNT, THE
CENTRAL ACCOUNT AND THE ESCROW ACCOUNTS, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THIS SECURITY INSTRUMENT.  BORROWER SHALL HAVE NO RIGHT OF
WITHDRAWAL IN RESPECT OF THE RENT ACCOUNT, THE CENTRAL ACCOUNT OR THE ESCROW
ACCOUNTS.  EACH TRANSFER OF FUNDS TO BE MADE HEREUNDER SHALL BE MADE ONLY TO THE
EXTENT THAT FUNDS ARE ON DEPOSIT IN THE RENT ACCOUNT OR THE CENTRAL ACCOUNT

73


--------------------------------------------------------------------------------





OR THE AFFECTED SUB-ACCOUNT OR ESCROW ACCOUNT, AND LENDER SHALL HAVE NO
RESPONSIBILITY TO MAKE ADDITIONAL FUNDS AVAILABLE IN THE EVENT THAT FUNDS ON
DEPOSIT ARE INSUFFICIENT.  THE CENTRAL ACCOUNT SHALL CONTAIN THE BASIC CARRYING
COSTS SUB-ACCOUNT, THE DEBT SERVICE PAYMENT SUB-ACCOUNT, THE RECURRING
REPLACEMENT RESERVE SUB-ACCOUNT, THE SAOT SUB-ACCOUNT, THE MEZ PAYMENT
SUB-ACCOUNT, THE OPERATION AND MAINTENANCE EXPENSE SUB-ACCOUNT AND THE
CURTAILMENT RESERVE SUB-ACCOUNT, EACH OF WHICH ACCOUNTS SHALL BE ELIGIBLE
ACCOUNTS OR BOOK-ENTRY SUB-ACCOUNTS OF AN ELIGIBLE ACCOUNT (EACH A “SUB-ACCOUNT”
AND COLLECTIVELY, THE “SUB-ACCOUNTS”) TO WHICH CERTAIN FUNDS SHALL BE ALLOCATED
AND FROM WHICH DISBURSEMENTS SHALL BE MADE PURSUANT TO THE TERMS OF THIS
SECURITY INSTRUMENT.  SUMS HELD IN THE ESCROW ACCOUNTS MAY BE COMMINGLED WITH
OTHER MONIES HELD BY LENDER.


SECTION 5.03.  INTENTIONALLY OMITTED.


SECTION 5.04.  SERVICING FEES.  AT THE OPTION OF LENDER, THE LOAN MAY BE
SERVICED BY A SERVICER (THE “SERVICER”) SELECTED BY LENDER AND LENDER MAY
DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS SECURITY
INSTRUMENT TO THE SERVICER.  PROVIDED THAT NO DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL HAVE NO OBLIGATION TO REIMBURSE LENDER FOR SERVICING
FEES INCURRED IN CONNECTION WITH THE ORDINARY, ROUTINE SERVICING OF THE LOAN;
PROVIDED, HOWEVER, THAT BORROWER SHALL REIMBURSE LENDER FOR (A) ANY AND ALL OUT
OF POCKET COSTS AND EXPENSES INCURRED AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR AS A RESULT OF AN EVENT OF DEFAULT (BUT
NOT INCLUDING SPECIAL SERVICING FEES UNLESS LENDER FORECLOSES ON THE LIEN OF
THIS SECURITY INSTRUMENT OR EXERCISES ANY POWER OF SALE GRANTED HEREUNDER) AND
(B) AS OTHERWISE PROVIDED FOR IN THIS SECURITY INSTRUMENT.


SECTION 5.05.  MONTHLY FUNDING OF SUB-ACCOUNTS AND ESCROW ACCOUNTS.  (A) ON OR
BEFORE EACH PAYMENT DATE DURING THE TERM OF THE LOAN, COMMENCING ON THE FIRST
(1ST) PAYMENT DATE OCCURRING AFTER THE MONTH IN WHICH THE LOAN IS INITIALLY
FUNDED, BORROWER SHALL PAY OR CAUSE TO BE PAID TO THE CENTRAL ACCOUNT (INCLUDING
FROM THE RENT ACCOUNT) ALL SUMS REQUIRED TO BE DEPOSITED IN THE SUB-ACCOUNTS
PURSUANT TO THIS SECTION 5.05(A) AND ALL FUNDS TRANSFERRED OR DEPOSITED INTO THE
CENTRAL ACCOUNT SHALL BE ALLOCATED AMONG THE SUB-ACCOUNTS AS FOLLOWS AND IN THE
FOLLOWING PRIORITY:

(I)            FIRST, TO THE SAOT SUB-ACCOUNT UNTIL AN AMOUNT EQUAL TO THE SAOT
DEPOSIT FOR THE PAYMENT DATE OCCURRING FOR SUCH INTEREST ACCRUAL PERIOD HAS BEEN
ALLOCATED TO THE SAOT SUB-ACCOUNT;

(II)           SECOND, TO THE BASIC CARRYING COSTS SUB-ACCOUNT, UNTIL AN AMOUNT
EQUAL TO THE BASIC CARRYING COSTS MONTHLY INSTALLMENT FOR SUCH INTEREST ACCRUAL
PERIOD HAS BEEN ALLOCATED TO THE BASIC CARRYING COSTS SUB-ACCOUNT;

(III)          THIRD, TO THE DEBT SERVICE PAYMENT SUB-ACCOUNT, UNTIL AN AMOUNT
EQUAL TO THE REQUIRED DEBT SERVICE PAYMENT FOR THE PAYMENT DATE OCCURRING FOR
SUCH INTEREST ACCRUAL PERIOD HAS BEEN ALLOCATED TO THE DEBT SERVICE PAYMENT
SUB-ACCOUNT, IT BEING ACKNOWLEDGED THAT ANY SUMS DEPOSITED INTO THE CENTRAL
ACCOUNT FOR SUCH INTEREST ACCRUAL PERIOD BY BORROWER WHICH ARE ALLOCATED TO THE
DEBT SERVICE PAYMENT SUB-ACCOUNT FOR

74


--------------------------------------------------------------------------------




SUCH INTEREST ACCRUAL PERIOD SHALL BE CREDITED TOWARDS SUMS REQUIRED TO BE
DEPOSITED THEREIN BY BORROWER;

(IV)          FOURTH, TO THE OPERATION AND MAINTENANCE EXPENSE SUB-ACCOUNT IN AN
AMOUNT EQUAL TO THE CASH EXPENSES, OTHER THAN MANAGEMENT FEES IN EXCESS OF FOUR
PERCENT (4%) OF TOTAL REVENUES OF THE PROPERTY, FOR SUCH INTEREST ACCRUAL PERIOD
PURSUANT TO THE RELATED APPROVED ANNUAL BUDGET;

(V)           FIFTH, TO THE OPERATION AND MAINTENANCE EXPENSE SUB-ACCOUNT IN AN
AMOUNT EQUAL TO THE AMOUNT, IF ANY, OF THE NET CAPITAL EXPENDITURES FOR SUCH
INTEREST ACCRUAL PERIOD PURSUANT TO THE RELATED APPROVED ANNUAL BUDGET;

(VI)          SIXTH, TO THE OPERATION AND MAINTENANCE EXPENSE SUB-ACCOUNT UNTIL
AN AMOUNT EQUAL TO THE AMOUNT, IF ANY, OF THE EXTRAORDINARY EXPENSES APPROVED BY
LENDER FOR SUCH INTEREST ACCRUAL PERIOD;

(VII)         SEVENTH, TO THE RECURRING REPLACEMENT RESERVE SUB-ACCOUNT, UNTIL
AN AMOUNT EQUAL TO THE RECURRING REPLACEMENT RESERVE MONTHLY INSTALLMENT FOR
SUCH INTEREST ACCRUAL PERIOD HAS BEEN ALLOCATED TO THE RECURRING REPLACEMENT
RESERVE SUB-ACCOUNT;

(VIII)        EIGHTH, BUT ONLY IF A DEFAULT IS NOT THEN CONTINUING, TO THE MEZ
PAYMENT SUB-ACCOUNT UNTIL AN AMOUNT EQUAL TO THE MEZ PAYMENT AMOUNT HAS BEEN
ALLOCATED TO THE MEZ PAYMENT SUB-ACCOUNT; AND

(IX)           NINTH, BUT ONLY DURING AN O&M OPERATIVE PERIOD, THE BALANCE, IF
ANY, TO THE CURTAILMENT RESERVE SUB-ACCOUNT.

Provided that no Event of Default has occurred and is continuing, Lender agrees
that in each Interest Accrual Period any amounts deposited into or remaining in
the Central Account after the Sub-Accounts have been funded as set forth in this
Section 5.05(a) with respect to such Interest Accrual Period and any periods
prior thereto, shall be disbursed by Lender to Borrower or, if the Mez Loan is
outstanding, to the holder of the Mez Loan which is most senior in payment
priority, on the Payment Date applicable to such Interest Accrual Period.  In
addition, Lender shall pay and apply all funds on deposit in the Sub-Accounts
from time to time in accordance with Sections 5.06 through 5.11, as applicable. 
The balance of the funds distributed to Borrower after payment of all Operating
Expenses by or on behalf of Borrower may be retained by Borrower.  After the
occurrence, and during the continuance, of an Event of Default, no such excess
funds held in the Central Account shall be distributed to, or withdrawn by,
Borrower, and Lender shall have the right to apply all or any portion of the
funds held in the Central Account or any Sub-Account or any Escrow Account
(excluding the SAOT Sub-Account) to the Debt in Lender’s sole discretion.


(B)           ON EACH PAYMENT DATE, OR WITH RESPECT TO SUMS IN THE OPERATION AND
MAINTENANCE SUB-ACCOUNT AND SAOT SUB-ACCOUNT, ON WEDNESDAY OF EACH WEEK UNLESS
SUCH DAY IS NOT A BUSINESS DAY, IN WHICH CASE ON THE FIRST BUSINESS DAY
THEREAFTER, (I) SUMS HELD IN THE BASIC

75


--------------------------------------------------------------------------------





CARRYING COSTS SUB-ACCOUNT SHALL BE TRANSFERRED TO THE BASIC CARRYING COSTS
ESCROW ACCOUNT, (II) SUMS HELD IN THE DEBT SERVICE PAYMENT SUB-ACCOUNT, TOGETHER
WITH ANY AMOUNTS DEPOSITED INTO THE CENTRAL ACCOUNT THAT ARE EITHER (X) LOSS
PROCEEDS THAT LENDER HAS ELECTED TO APPLY TO REDUCE THE DEBT IN ACCORDANCE WITH
THE TERMS OF ARTICLE III HEREOF OR (Y) EXCESS LOSS PROCEEDS REMAINING AFTER THE
COMPLETION OF ANY RESTORATION REQUIRED HEREUNDER, SHALL BE TRANSFERRED TO LENDER
TO BE APPLIED TOWARDS THE REQUIRED DEBT SERVICE PAYMENT, (III) SUMS HELD IN THE
SAOT SUB-ACCOUNT SHALL BE TRANSFERRED TO THE SAOT ESCROW ACCOUNT, (IV) SUMS HELD
IN THE RECURRING REPLACEMENT RESERVE SUB-ACCOUNT SHALL BE TRANSFERRED TO THE
RECURRING REPLACEMENT ESCROW ACCOUNT, (V) SUMS, IF ANY, HELD IN THE MEZ PAYMENT
SUB-ACCOUNT SHALL BE TRANSFERRED TO THE MEZ PAYMENT ESCROW ACCOUNT, (VI) SUMS
HELD IN THE OPERATION AND MAINTENANCE EXPENSE SUB-ACCOUNT SHALL BE TRANSFERRED
TO THE OPERATION AND MAINTENANCE EXPENSE ESCROW ACCOUNT AND (VII) SUMS HELD IN
THE CURTAILMENT RESERVE SUB-ACCOUNT SHALL BE TRANSFERRED TO THE CURTAILMENT
RESERVE ESCROW ACCOUNT.


SECTION 5.06.  PAYMENT OF BASIC CARRYING COSTS.  BORROWER HEREBY AGREES TO PAY
ALL BASIC CARRYING COSTS (WITHOUT REGARD TO THE AMOUNT OF MONEY IN THE BASIC
CARRYING COSTS SUB-ACCOUNT OR THE BASIC CARRYING COSTS ESCROW ACCOUNT).  AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DUE DATE OF ANY BASIC CARRYING COSTS,
AND NOT MORE FREQUENTLY THAN ONCE EACH MONTH, BORROWER MAY NOTIFY LENDER IN
WRITING AND REQUEST THAT LENDER PAY SUCH BASIC CARRYING COSTS ON BEHALF OF
BORROWER ON OR PRIOR TO THE DUE DATE THEREOF, AND, PROVIDED THAT NO EVENT OF
DEFAULT HAS OCCURRED AND THAT THERE ARE SUFFICIENT FUNDS AVAILABLE IN THE BASIC
CARRYING COSTS ESCROW ACCOUNT, LENDER SHALL MAKE SUCH PAYMENTS OUT OF THE BASIC
CARRYING COSTS ESCROW ACCOUNT BEFORE SAME SHALL BE DELINQUENT.  TOGETHER WITH
EACH SUCH REQUEST, BORROWER SHALL FURNISH LENDER WITH BILLS AND ALL OTHER
DOCUMENTS NECESSARY, AS REASONABLY DETERMINED BY LENDER, FOR THE PAYMENT OF THE
BASIC CARRYING COSTS WHICH ARE THE SUBJECT OF SUCH REQUEST. BORROWER’S
OBLIGATION TO PAY (OR CAUSE LENDER TO PAY) BASIC CARRYING COSTS PURSUANT TO THIS
SECURITY INSTRUMENT SHALL INCLUDE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
IMPOSITIONS RESULTING FROM FUTURE CHANGES IN LAW WHICH IMPOSE UPON LENDER AN
OBLIGATION TO PAY ANY PROPERTY TAXES OR OTHER IMPOSITIONS OR WHICH OTHERWISE
ADVERSELY AFFECT LENDER’S INTERESTS.  NOTWITHSTANDING THE FOREGOING, IN THE
EVENT THAT LENDER RECEIVES A TAX BILL DIRECTLY FROM A GOVERNMENTAL AUTHORITY
RELATING TO ANY IMPOSITIONS, LENDER SHALL PAY ALL SUMS DUE THEREUNDER PRIOR TO
THE DATE SUCH IMPOSITIONS WOULD ACCRUE LATE CHARGES OR INTEREST THEREON OR
WITHIN TEN (10) BUSINESS DAYS OF THE RECEIPT OF SUCH TAX BILL, WHICHEVER IS
LATER.  IN MAKING ANY PAYMENT OF IMPOSITIONS, LENDER MAY RELY ON ANY BILL,
STATEMENT OR ESTIMATE OBTAINED FROM THE APPLICABLE GOVERNMENTAL AUTHORITY
WITHOUT INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE OR INTO
THE VALIDITY OF ANY IMPOSITION OR CLAIM WITH RESPECT THERETO.

Provided that no Event of Default shall have occurred and be continuing, all
funds deposited into the Basic Carrying Costs Escrow Account shall be held by
Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Basic Carrying Costs in accordance with the terms hereof. 
Should an Event of Default occur and be continuing, the sums on deposit in the
Basic Carrying Costs Sub-Account and the Basic Carrying Costs Escrow Account may
be applied by Lender in payment of any Basic Carrying Costs or may be applied to
the payment of the Debt or any other charges affecting all or any portion of the
Property as Lender in its sole discretion may determine; provided, however, that
no such application shall be

76


--------------------------------------------------------------------------------




deemed to have been made by operation of law or otherwise until actually made by
Lender as herein provided.


SECTION 5.07.  SAOT ESCROW ACCOUNT.  BORROWER AGREES TO PAY ALL SAOT
EXPENDITURES (WITHOUT REGARD TO THE AMOUNT OF MONEY THEN AVAILABLE IN THE SAOT
SUB-ACCOUNT OR THE SAOT ESCROW ACCOUNT).  LENDER WILL, AT LENDER’S OPTION,
EITHER, (A) APPLY FUNDS IN THE SAOT ESCROW ACCOUNT TO PAYMENTS OF SAOT
EXPENDITURES REQUIRED TO BE MADE BY BORROWER TO THE APPROPRIATE GOVERNMENTAL
AUTHORITIES, PROVIDED THAT BORROWER HAS PROMPTLY SUPPLIED LENDER WITH NOTICES OF
ALL SAOT EXPENDITURES DUE OR HAS CERTIFIED TO LENDER THAT SUCH FUNDS ARE
REQUIRED TO MAKE PAYMENTS OF SAOT EXPENDITURES REQUIRED TO BE MADE BY BORROWER,
(B) REIMBURSE BORROWER FOR SUCH AMOUNTS UPON PRESENTATION OF EVIDENCE OF PAYMENT
BY BORROWER OF SUCH SAOT EXPENDITURES OR (C) RELEASE TO BORROWER FUNDS IN THE
SAOT ESCROW ACCOUNT FOR PAYMENT OF SAOT EXPENDITURES REQUIRED TO BE MADE BY
BORROWER TO THE APPROPRIATE GOVERNMENTAL AUTHORITIES, PROVIDED THAT BORROWER HAS
PROMPTLY SUPPLIED LENDER WITH NOTICES OF ALL SAOT EXPENDITURES DUE OR HAS
CERTIFIED TO LENDER THAT SUCH FUNDS WILL BE USED TO MAKE PAYMENTS OF SAOT
EXPENDITURES REQUIRED TO BE MADE BY BORROWER.

Provided that no Event of Default shall have occurred and be continuing, all
funds deposited into the SAOT Escrow Account shall be held by Lender pursuant to
the provisions of this Security Instrument and shall be disbursed to Borrower
for payment of SAOT Expenditures.  Should an Event of Default occur, the sums on
deposit in the SAOT Sub-Account and the SAOT Escrow Account may be applied by
Lender in payment of any SAOT Expenditures.


SECTION 5.08.  RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT.  BORROWER HEREBY
AGREES TO PAY ALL RECURRING REPLACEMENT EXPENDITURES WITH RESPECT TO THE
PROPERTY (WITHOUT REGARD TO THE AMOUNT OF MONEY THEN AVAILABLE IN THE RECURRING
REPLACEMENT RESERVE SUB-ACCOUNT OR THE RECURRING REPLACEMENT RESERVE ESCROW
ACCOUNT).  PROVIDED THAT LENDER HAS RECEIVED WRITTEN NOTICE FROM BORROWER AND
NOT MORE FREQUENTLY THAN ONCE EACH MONTH, AND FURTHER PROVIDED THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THAT THERE ARE SUFFICIENT FUNDS
AVAILABLE IN THE RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT AND BORROWER SHALL
HAVE THERETOFORE FURNISHED LENDER WITH LIEN WAIVERS, COPIES OF BILLS, INVOICES
AND OTHER REASONABLE DOCUMENTATION AS MAY BE REQUIRED BY LENDER TO ESTABLISH
THAT THE RECURRING REPLACEMENT EXPENDITURES WHICH ARE THE SUBJECT OF SUCH
REQUEST REPRESENT AMOUNTS DUE FOR COMPLETED OR PARTIALLY COMPLETED CAPITAL WORK
AND IMPROVEMENTS PERFORMED AT THE PROPERTY, LENDER SHALL MAKE SUCH PAYMENTS OUT
OF THE RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT OR SHALL REIMBURSE BORROWER
OUT OF THE RECURRING REPLACEMENT RESERVE ESCROW ACCOUNT IF BORROWER DELIVERS TO
LENDER EVIDENCE SATISFACTORY TO LENDER EVIDENCING PRIOR PAYMENT FOR THE
RECURRING REPLACEMENT EXPENDITURES WHICH ARE THE SUBJECT OF THE DRAW REQUEST OR
AN OFFICER’S CERTIFICATE CERTIFYING THAT THE FUNDS WILL BE USED TO PAY FOR THE
RECURRING REPLACEMENT EXPENDITURES WHICH ARE THE SUBJECT OF THE DRAW REQUEST
TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO LENDER EVIDENCING PAYMENT IN
FULL FOR ALL RECURRING REPLACEMENT EXPENDITURES WHICH WERE THE SUBJECT OF PRIOR
DRAW REQUESTS WITH RESPECT TO WHICH BORROWER DID NOT DELIVER SUCH PROOF.

Provided that no Event of Default shall have occurred and be continuing, all
funds deposited into the Recurring Replacement Reserve Escrow Account shall be
held by Lender

77


--------------------------------------------------------------------------------




pursuant to the provisions of this Security Instrument and shall be applied in
payment of Recurring Replacement Expenditures.  Should an Event of Default occur
and be continuing, the sums on deposit in the Recurring Replacement Reserve
Sub-Account and the Recurring Replacement Reserve Escrow Account may be applied
by Lender in payment of any Recurring Replacement Expenditures or may be applied
to the payment of the Debt or any other charges affecting all or any portion of
the Property, as Lender in its sole discretion may determine; provided, however,
that no such application shall be deemed to have been made by operation of law
or otherwise until actually made by Lender as herein provided.


SECTION 5.09.  OPERATION AND MAINTENANCE EXPENSE ESCROW ACCOUNT.  BORROWER
HEREBY AGREES TO PAY ALL OPERATING EXPENSES WITH RESPECT TO THE PROPERTY
(WITHOUT REGARD TO THE AMOUNT OF MONEY THEN AVAILABLE IN THE OPERATION AND
MAINTENANCE EXPENSE SUB-ACCOUNT OR THE OPERATION AND MAINTENANCE EXPENSE ESCROW
ACCOUNT).  ALL FUNDS ALLOCATED TO THE OPERATION AND MAINTENANCE EXPENSE ESCROW
ACCOUNT SHALL BE HELD BY LENDER PURSUANT TO THE PROVISIONS OF THIS SECURITY
INSTRUMENT.  PROVIDED NO O&M OPERATIVE PERIOD HAS OCCURRED AND IS CONTINUING,
EITHER (A) LENDER SHALL DISBURSE TO BORROWER FROM THE OPERATION AND MAINTENANCE
EXPENSE ESCROW ACCOUNT ON EACH PAYMENT DATE AN AMOUNT EQUAL TO (I) THE OPERATING
EXPENSES SET FORTH IN THE APPROVED ANNUAL BUDGET FOR SUCH MONTH PROVIDED FOR IN
THE APPROVED ANNUAL BUDGET PLUS (II) THE THIRD PARTY DISBURSEMENTS WHICH HAVE
BEEN SUBSTANTIATED IN A MANNER REASONABLY ACCEPTABLE TO LENDER AND (III) ANY
EXTRAORDINARY EXPENSES FOR WHICH SUMS HAVE BEEN DEPOSITED INTO THE OPERATION AND
MAINTENANCE EXPENSE ESCROW ACCOUNT PURSUANT TO SECTION 5.05 HEREOF ((I), (II)
AND (III) ARE HEREINAFTER REFERRED TO AS AN “OPERATING EXPENSE DISBURSEMENT”) OR
(B) IF REQUESTED BY BORROWER AND IF SUFFICIENT FUNDS HAVE BEEN COLLECTED IN THE
CENTRAL ACCOUNT TO MAKE THE PAYMENTS REQUIRED UNDER CLAUSES (I) - (IV) OF
SECTION 5.05(A) HEREOF ON THE NEXT SUCCEEDING PAYMENT DATE, BORROWER SHALL BE
ENTITLED TO REQUEST DISBURSEMENTS FROM THE OPERATION AND MAINTENANCE EXPENSE
ESCROW ACCOUNT ON A WEEKLY BASIS, FOR PAYMENT OF THE OPERATING EXPENSE
DISBURSEMENT INCURRED OR TO BE INCURRED DURING THE THEN-CURRENT INTEREST ACCRUAL
PERIOD OR DURING ANY PRIOR INTEREST ACCRUAL PERIOD.  DURING THE CONTINUANCE OF
AN O&M OPERATIVE PERIOD, LENDER SHALL DISBURSE FUNDS HELD IN THE OPERATION AND
MAINTENANCE EXPENSE ESCROW ACCOUNT TO BORROWER ON A WEEKLY BASIS, WITHIN TEN
(10) DAYS AFTER DELIVERY BY BORROWER TO LENDER OF A REQUEST THEREFOR, IN
INCREMENTS OF AT LEAST $1,000, PROVIDED (A) SUCH DISBURSEMENT IS FOR THE
OPERATING EXPENSE DISBURSEMENT; AND (B) SUCH DISBURSEMENT IS ACCOMPANIED BY (I)
AN OFFICER’S CERTIFICATE PROVIDED MONTHLY CERTIFYING (A) THAT SUCH FUNDS WILL BE
USED TO PAY OPERATING EXPENSES SET FORTH IN THE APPROVED ANNUAL BUDGET AND A
DESCRIPTION THEREOF, (B) THAT ALL OUTSTANDING TRADE PAYABLES (OTHER THAN THOSE
TO BE PAID FROM THE REQUESTED DISBURSEMENT OR THOSE PERMITTED PURSUANT TO
SECTION 2.02(G)(VIII)(C) HEREOF) HAVE BEEN PAID IN FULL, (C) THAT THE SAME HAS
NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND (D) THAT ALL PREVIOUS
DISBURSEMENTS HAVE BEEN OR WILL BE USED TO PAY THE PREVIOUSLY IDENTIFIED
OPERATING EXPENSES SET FORTH IN THE APPROVED ANNUAL BUDGET, AND (B) REASONABLY
DETAILED DOCUMENTATION SATISFACTORY TO LENDER AS TO THE AMOUNT, NECESSITY AND
PURPOSE THEREFOR.  SHOULD AN EVENT OF DEFAULT OCCUR AND BE CONTINUING, THE SUMS
ON DEPOSIT IN THE OPERATION AND MAINTENANCE EXPENSE SUB-ACCOUNT OR THE OPERATION
AND MAINTENANCE EXPENSE ESCROW ACCOUNT MAY BE APPLIED BY LENDER IN PAYMENT OF
ANY OPERATING EXPENSES FOR THE PROPERTY OR MAY BE APPLIED TO THE PAYMENT OF THE
DEBT OR ANY OTHER CHARGES AFFECTING ALL OR ANY PORTION OF THE PROPERTY AS
LENDER, IN ITS SOLE DISCRETION, MAY DETERMINE; PROVIDED, HOWEVER, THAT NO SUCH
APPLICATION SHALL BE DEEMED TO HAVE BEEN MADE BY

78


--------------------------------------------------------------------------------





OPERATION OF LAW OR OTHERWISE UNTIL ACTUALLY MADE BY LENDER AS HEREIN PROVIDED. 
DURING ANY O&M OPERATIVE PERIOD, THE MANAGEMENT FEE PAYABLE TO MANAGER SHALL BE
LIMITED TO 4% PER ANNUM OF THE TOTAL REVENUES OF THE PROPERTY AND SHALL NOT
INCLUDE THE 2.5% ALLOCABLE CHAIN EXPENSE (AS DEFINED IN THE MANAGEMENT
AGREEMENT).  FAILURE TO PAY SUCH 2.5% ALLOCABLE CHAIN EXPENSE SHALL NOT BE A
DEFAULT UNDER THE MANAGEMENT AGREEMENT.


SECTION 5.10.  RATE CAP AGREEMENT.  BORROWER SHALL AT ALL TIMES DURING THE TERM
OF THE LOAN MAINTAIN THE RATE CAP AGREEMENT AT ALL TIMES DURING THE TERM OF THE
LOAN WHICH SHALL BE IN FORM AND SUBSTANCE AND ISSUED BY A BANK REASONABLY
ACCEPTABLE TO LENDER, AND SHALL PAY ALL FEES, CHARGES AND EXPENSES INCURRED IN
CONNECTION THEREWITH.  BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER
THE TERMS OF THE RATE CAP AGREEMENT.  ALL AMOUNTS PAID BY THE ISSUER OF THE RATE
CAP AGREEMENT (THE “COUNTERPARTY”) TO BORROWER OR LENDER SHALL BE DEPOSITED
IMMEDIATELY INTO THE CENTRAL ACCOUNT.  BORROWER SHALL TAKE ALL ACTIONS
REASONABLY REQUESTED BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER THE RATE CAP
AGREEMENT IN THE EVENT OF A DEFAULT BY THE COUNTERPARTY.  IN THE EVENT THAT
(A) THE LONG-TERM UNSECURED DEBT OBLIGATIONS OF THE COUNTERPARTY ARE DOWNGRADED
BY THE RATING AGENCY BELOW “A+” OR ITS EQUIVALENT OR (B) THE COUNTERPARTY SHALL
DEFAULT IN ANY OF ITS OBLIGATIONS UNDER THE RATE CAP AGREEMENT, BORROWER SHALL,
AT THE REQUEST OF LENDER, PROMPTLY BUT IN ALL EVENTS WITHIN THIRTY (30) DAYS,
REPLACE THE RATE CAP AGREEMENT WITH AN AGREEMENT HAVING IDENTICAL PAYMENT TERMS
AND MATURITY AS THE RATE CAP AGREEMENT AND WHICH IS OTHERWISE IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO THE RATE CAP AGREEMENT AND OTHERWISE
ACCEPTABLE TO LENDER WITH A CAP PROVIDER, THE LONG-TERM UNSECURED DEBT OF WHICH
IS RATED AT LEAST “AA-” (OR ITS EQUIVALENT) BY EACH RATING AGENCY, OR WHICH WILL
ALLOW EACH RATING AGENCY TO REAFFIRM THEIR THEN CURRENT RATINGS OF ALL RATED
CERTIFICATES ISSUED IN CONNECTION WITH THE SECURITIZATION.  IN THE EVENT THAT
BORROWER FAILS TO MAINTAIN THE RATE CAP AGREEMENT AS PROVIDED IN THIS SECTION
5.10, LENDER MAY PURCHASE THE RATE CAP AGREEMENT AND THE COST INCURRED BY LENDER
IN CONNECTION THEREWITH SHALL BE PAID BY BORROWER TO LENDER WITH INTEREST
THEREON AT THE DEFAULT RATE FROM THE DATE SUCH COST IS INCURRED UNTIL SUCH COST
IS PAID BY BORROWER TO LENDER.


SECTION 5.11.  CURTAILMENT RESERVE ESCROW ACCOUNT.  FUNDS DEPOSITED INTO THE
CURTAILMENT RESERVE ESCROW ACCOUNT SHALL BE HELD BY LENDER IN THE CURTAILMENT
RESERVE ESCROW ACCOUNT AS ADDITIONAL SECURITY FOR THE LOAN UNTIL THE LOAN HAS
BEEN PAID IN FULL; PROVIDED, THAT WHENEVER, FROM TIME TO TIME, THE DEBT SERVICE
COVERAGE EXCEEDS 1.10:1.0 FOR TWO (2) CONSECUTIVE CALENDAR QUARTERS, LENDER
SHALL, PROMPTLY UPON WRITTEN REQUEST FROM BORROWER, RELEASE ALL SUMS CONTAINED
IN THE CURTAILMENT RESERVE ESCROW ACCOUNT TO BORROWER.  IN THE EVENT THE DEBT
SERVICE COVERAGE IS 1.05:1.0 OR LOWER FOR ONE OR MORE CALENDAR QUARTERS, LENDER
MAY, IN ITS SOLE DISCRETION, APPLY ANY SUMS IN THE CURTAILMENT RESERVE ESCROW
ACCOUNT TO THE DEBT, WITHOUT ANY PREPAYMENT FEE OR CHARGE OF ANY KIND.  SHOULD
AN EVENT OF DEFAULT OCCUR AND BE CONTINUING, THE SUMS ON DEPOSIT IN THE
CURTAILMENT RESERVE SUB-ACCOUNT AND THE CURTAILMENT RESERVE ESCROW ACCOUNT MAY
BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT OR OTHER CHARGES AFFECTING ALL
OR ANY PORTION OF THE PROPERTY, AS LENDER, IN ITS SOLE DISCRETION, MAY
DETERMINE; PROVIDED, HOWEVER, THAT NO SUCH APPLICATION SHALL BE DEEMED TO HAVE
BEEN MADE BY OPERATION OF LAW OR OTHERWISE UNTIL ACTUALLY MADE BY LENDER AS
HEREIN PROVIDED.


SECTION 5.12.  PERFORMANCE OF ENGINEERING WORK.  BORROWER SHALL PROMPTLY
COMMENCE AND DILIGENTLY THEREAFTER PURSUE TO COMPLETION THE REQUIRED WORK PRIOR
TO THE TWELVE (12) MONTH

79


--------------------------------------------------------------------------------





ANNIVERSARY OF THE CLOSING DATE.  AFTER BORROWER COMPLETES AN ITEM OF REQUIRED
WORK, BORROWER SHALL DELIVER TO LENDER LIEN WAIVERS AND A STATEMENT FROM THE
ENGINEER, REASONABLY ACCEPTABLE TO LENDER, INDICATING THAT THE PORTION OF THE
REQUIRED WORK HAS BEEN COMPLETED IN ACCORDANCE WITH LEGAL REQUIREMENTS.


SECTION 5.13.  LOSS PROCEEDS.  IN THE EVENT OF A CASUALTY TO THE PROPERTY,
UNLESS LENDER ELECTS, OR IS REQUIRED PURSUANT TO ARTICLE III HEREOF TO MAKE ALL
OF THE INSURANCE PROCEEDS AVAILABLE TO BORROWER FOR RESTORATION, LENDER AND
BORROWER SHALL CAUSE ALL SUCH INSURANCE PROCEEDS TO BE PAID BY THE INSURER
DIRECTLY TO THE CENTRAL ACCOUNT, WHEREUPON LENDER SHALL, AFTER DEDUCTING
LENDER’S COSTS OF RECOVERING AND PAYING OUT SUCH INSURANCE PROCEEDS, INCLUDING
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, APPLY THE SAME TO REDUCE THE
DEBT IN ACCORDANCE WITH THE TERMS OF THE NOTE; PROVIDED, HOWEVER, THAT IF LENDER
ELECTS, OR IS DEEMED TO HAVE ELECTED, TO MAKE THE INSURANCE PROCEEDS AVAILABLE
FOR RESTORATION, ALL INSURANCE PROCEEDS IN RESPECT OF RENT LOSS, BUSINESS
INTERRUPTION OR SIMILAR COVERAGE SHALL BE MAINTAINED IN THE CENTRAL ACCOUNT, TO
BE APPLIED BY LENDER IN THE SAME MANNER AS RENT RECEIVED WITH RESPECT TO THE
OPERATION OF THE PROPERTY; PROVIDED, FURTHER, HOWEVER, THAT IN THE EVENT THAT
THE INSURANCE PROCEEDS WITH RESPECT TO SUCH RENT LOSS, BUSINESS INTERRUPTION OR
SIMILAR INSURANCE POLICY ARE PAID IN A LUMP SUM IN ADVANCE, LENDER SHALL HOLD
SUCH INSURANCE PROCEEDS IN A SEGREGATED INTEREST-BEARING ESCROW ACCOUNT, WHICH
SHALL BE AN ELIGIBLE ACCOUNT, SHALL ESTIMATE, IN LENDER’S REASONABLE DISCRETION,
THE NUMBER OF MONTHS REQUIRED FOR BORROWER TO RESTORE THE DAMAGE CAUSED BY THE
CASUALTY, SHALL DIVIDE THE AGGREGATE RENT LOSS, BUSINESS INTERRUPTION OR SIMILAR
INSURANCE PROCEEDS BY SUCH NUMBER OF MONTHS, AND SHALL DISBURSE FROM SUCH BANK
ACCOUNT INTO THE CENTRAL ACCOUNT EACH MONTH DURING THE PERFORMANCE OF SUCH
RESTORATION SUCH MONTHLY INSTALLMENT OF SAID INSURANCE PROCEEDS.  IN THE EVENT
THAT INSURANCE PROCEEDS ARE TO BE APPLIED TOWARD RESTORATION, LENDER SHALL HOLD
SUCH FUNDS IN A SEGREGATED BANK ACCOUNT AT THE BANK, WHICH SHALL BE AN ELIGIBLE
ACCOUNT, AND SHALL DISBURSE SAME IN ACCORDANCE WITH THE PROVISIONS OF SECTION
3.04 HEREOF.  UNLESS LENDER ELECTS, OR IS REQUIRED PURSUANT TO SECTION 6.01
HEREOF TO MAKE ALL OF THE CONDEMNATION PROCEEDS AVAILABLE TO BORROWER FOR
RESTORATION, LENDER AND BORROWER SHALL CAUSE ALL SUCH CONDEMNATION PROCEEDS TO
BE PAID TO THE CENTRAL ACCOUNT, WHEREUPON LENDER SHALL, AFTER DEDUCTING LENDER’S
COSTS OF RECOVERING AND PAYING OUT SUCH CONDEMNATION PROCEEDS, INCLUDING WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES, APPLY SAME TO REDUCE THE DEBT IN
ACCORDANCE WITH THE TERMS OF THE NOTE; PROVIDED, HOWEVER, THAT ANY CONDEMNATION
PROCEEDS RECEIVED IN CONNECTION WITH A TEMPORARY TAKING SHALL BE MAINTAINED IN
THE CENTRAL ACCOUNT, TO BE APPLIED BY LENDER IN THE SAME MANNER AS RENT RECEIVED
WITH RESPECT TO THE OPERATION OF THE PROPERTY; PROVIDED, FURTHER, HOWEVER, THAT
IN THE EVENT THAT THE CONDEMNATION PROCEEDS OF ANY SUCH TEMPORARY TAKING ARE
PAID IN A LUMP SUM IN ADVANCE, LENDER SHALL HOLD SUCH CONDEMNATION PROCEEDS IN A
SEGREGATED INTEREST-BEARING BANK ACCOUNT, WHICH SHALL BE AN ELIGIBLE ACCOUNT,
SHALL ESTIMATE, IN LENDER’S REASONABLE DISCRETION, THE NUMBER OF MONTHS THAT THE
PROPERTY SHALL BE AFFECTED BY SUCH TEMPORARY TAKING, SHALL DIVIDE THE AGGREGATE
CONDEMNATION PROCEEDS IN CONNECTION WITH SUCH TEMPORARY TAKING BY SUCH NUMBER OF
MONTHS, AND SHALL DISBURSE FROM SUCH BANK ACCOUNT INTO THE CENTRAL ACCOUNT EACH
MONTH DURING THE PENDENCY OF SUCH TEMPORARY TAKING SUCH MONTHLY INSTALLMENT OF
SAID CONDEMNATION PROCEEDS.  IN THE EVENT THAT CONDEMNATION PROCEEDS ARE TO BE
APPLIED TOWARD RESTORATION, LENDER SHALL HOLD SUCH FUNDS IN A SEGREGATED BANK
ACCOUNT AT THE BANK, WHICH SHALL BE AN ELIGIBLE ACCOUNT, AND SHALL DISBURSE SAME
IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.04 HEREOF.  IF ANY LOSS PROCEEDS
ARE

80


--------------------------------------------------------------------------------





RECEIVED BY BORROWER, SUCH LOSS PROCEEDS SHALL BE RECEIVED IN TRUST FOR LENDER,
SHALL BE SEGREGATED FROM OTHER FUNDS OF BORROWER, AND SHALL BE FORTHWITH PAID
INTO THE CENTRAL ACCOUNT, OR PAID TO LENDER TO HOLD IN A SEGREGATED BANK ACCOUNT
AT THE BANK, IN EACH CASE TO BE APPLIED OR DISBURSED IN ACCORDANCE WITH THE
FOREGOING.  ANY LOSS PROCEEDS MADE AVAILABLE TO BORROWER FOR RESTORATION IN
ACCORDANCE HEREWITH, TO THE EXTENT NOT USED BY BORROWER IN CONNECTION WITH, OR
TO THE EXTENT THEY EXCEED THE COST OF, SUCH RESTORATION, SHALL BE DEPOSITED INTO
THE CENTRAL ACCOUNT, WHEREUPON LENDER SHALL APPLY THE SAME TO REDUCE THE DEBT IN
ACCORDANCE WITH THE TERMS OF THE NOTE.


SECTION 5.14.  MEZ PAYMENT ESCROW ACCOUNT. PROVIDED THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, ON EACH PAYMENT DATE DURING WHICH THE MEZ LOAN IS
OUTSTANDING, LENDER SHALL TRANSFER TO THE HOLDER OF THE MEZ LOAN WHICH IS MOST
SENIOR IN PRIORITY, AS IDENTIFIED IN WRITING BY A JOINT DIRECTION EXECUTED BY
BORROWER AND THE HOLDER OF SUCH MEZ LOAN, AN AMOUNT EQUAL TO THE MEZ PAYMENT
AMOUNT (WHICH SUM SHALL BE DEEMED DISTRIBUTIONS FROM BORROWER TO THE BORROWER
UNDER SUCH MEZ LOAN).  SHOULD AN EVENT OF DEFAULT OCCUR AND BE CONTINUING, THE
SUMS ON DEPOSIT IN THE MEZ PAYMENT ESCROW ACCOUNT MAY BE APPLIED BY LENDER TO
THE PAYMENT OF THE DEBT OR ANY OTHER CHARGES AFFECTING ALL OR ANY PORTION OF THE
PROPERTY, AS LENDER IN ITS SOLE DISCRETION MAY DETERMINE; PROVIDED, HOWEVER,
THAT NO SUCH APPLICATION SHALL BE DEEMED TO HAVE BEEN MADE BY OPERATION OF LAW
OR OTHERWISE UNTIL ACTUALLY MADE BY LENDER AS HEREIN PROVIDED.


ARTICLE VI:  CONDEMNATION


SECTION 6.01.  CONDEMNATION.  (A)  BORROWER SHALL NOTIFY LENDER PROMPTLY OF THE
COMMENCEMENT OR THREAT OF ANY TAKING OF THE PROPERTY OR ANY PORTION THEREOF. 
LENDER IS HEREBY IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, WITH EXCLUSIVE POWER TO COLLECT, RECEIVE AND RETAIN THE
PROCEEDS OF ANY SUCH TAKING AS TO WHICH BORROWER IS OR MAY BE ENTITLED AND TO
MAKE ANY COMPROMISE OR SETTLEMENT IN CONNECTION WITH SUCH PROCEEDINGS (SUBJECT
TO BORROWER’S REASONABLE APPROVAL, EXCEPT AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, IN WHICH EVENT BORROWER’S APPROVAL SHALL NOT
BE REQUIRED), SUBJECT TO THE PROVISIONS OF THIS SECURITY INSTRUMENT; PROVIDED,
HOWEVER, THAT BORROWER MAY PARTICIPATE IN ANY SUCH PROCEEDINGS (WITHOUT REGARD
TO THE EXTENT OF THE TAKING) AND BORROWER SHALL BE AUTHORIZED AND ENTITLED TO
COMPROMISE OR SETTLE ANY SUCH PROCEEDING WITH RESPECT TO CONDEMNATION PROCEEDS
IN AN AMOUNT LESS THAN FIVE PERCENT (5%) OF THE LOAN AMOUNT.  BORROWER SHALL
EXECUTE AND DELIVER TO LENDER ANY AND ALL INSTRUMENTS REASONABLY REQUIRED IN
CONNECTION WITH ANY SUCH PROCEEDING PROMPTLY AFTER REQUEST THEREFOR BY LENDER. 
EXCEPT AS SET FORTH ABOVE, BORROWER SHALL NOT ADJUST, COMPROMISE, SETTLE OR
ENTER INTO ANY AGREEMENT WITH RESPECT TO SUCH PROCEEDINGS WITHOUT THE PRIOR
CONSENT OF LENDER.  ALL CONDEMNATION PROCEEDS ARE HEREBY ASSIGNED TO AND SHALL
BE PAID TO LENDER TO BE APPLIED IN ACCORDANCE WITH THE TERMS HEREOF.  WITH
RESPECT TO CONDEMNATION PROCEEDS IN AN AMOUNT IN EXCESS OF FIVE PERCENT (5%) OF
THE LOAN AMOUNT, BORROWER HEREBY AUTHORIZES LENDER TO COMPROMISE, SETTLE,
COLLECT AND RECEIVE SUCH CONDEMNATION PROCEEDS, AND TO GIVE PROPER RECEIPTS AND
ACQUITTANCE THEREFOR.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE VI, LENDER MAY
APPLY SUCH CONDEMNATION PROCEEDS (LESS ANY COST TO LENDER OF RECOVERING AND
PAYING OUT SUCH PROCEEDS, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS AND COSTS ALLOCABLE TO INSPECTING ANY REPAIR, RESTORATION
OR

81


--------------------------------------------------------------------------------





REBUILDING WORK AND THE PLANS AND SPECIFICATIONS THEREFOR) TOWARD THE PAYMENT OF
THE DEBT OR TO ALLOW SUCH PROCEEDS TO BE USED FOR THE WORK.


(B)           “SUBSTANTIAL TAKING” SHALL MEAN (I) A TAKING OF SUCH PORTION OF
THE PROPERTY THAT WOULD, IN LENDER’S REASONABLE DISCRETION, LEAVE REMAINING A
BALANCE OF THE PROPERTY WHICH WOULD NOT UNDER THEN CURRENT ECONOMIC CONDITIONS,
APPLICABLE DEVELOPMENT LAWS AND OTHER APPLICABLE LEGAL REQUIREMENTS, PERMIT THE
RESTORATION OF THE PROPERTY SO AS TO CONSTITUTE A COMPLETE, RENTABLE FACILITY OF
THE SAME TYPE AS EXISTED PRIOR TO THE TAKING, HAVING ADEQUATE INGRESS AND EGRESS
TO THE PROPERTY, CAPABLE OF PRODUCING A PROJECTED NET OPERATING INCOME (AS
REASONABLY DETERMINED BY LENDER) YIELDING A PROJECTED DEBT SERVICE COVERAGE
THEREFROM FOR THE NEXT TWO (2) YEARS OF NOT LESS THAN THE REQUIRED DEBT SERVICE
COVERAGE OR (II) A TAKING WHICH LENDER IS NOT REASONABLY SATISFIED COULD BE
REPAIRED WITHIN TWELVE (12) MONTHS AND AT LEAST SIX (6) MONTHS PRIOR TO THE
MATURITY DATE OR (III) A TAKING OF FIFTEEN PERCENT (15%) OR MORE OF THE
PREMISES.


(C)           IN THE CASE OF A SUBSTANTIAL TAKING, CONDEMNATION PROCEEDS SHALL
BE PAYABLE TO LENDER IN REDUCTION OF THE DEBT BUT WITHOUT ANY PREPAYMENT FEE OR
CHARGE OF ANY KIND AND, IF BORROWER ELECTS TO APPLY ANY CONDEMNATION PROCEEDS IT
MAY RECEIVE PURSUANT TO THIS SECURITY INSTRUMENT TO THE PAYMENT OF THE DEBT,
BORROWER MAY PREPAY THE BALANCE OF THE DEBT WITHOUT ANY PREPAYMENT FEE OR CHARGE
OF ANY KIND.


(D)           IN THE EVENT OF A TAKING WHICH IS LESS THAN A SUBSTANTIAL TAKING,
BORROWER AT ITS SOLE COST AND EXPENSE (WHETHER OR NOT THE AWARD SHALL HAVE BEEN
RECEIVED OR SHALL BE SUFFICIENT FOR RESTORATION) SHALL PROCEED DILIGENTLY TO
RESTORE, OR CAUSE THE RESTORATION OF, THE REMAINING IMPROVEMENTS NOT SO TAKEN,
TO MAINTAIN A COMPLETE, RENTABLE, SELF-CONTAINED FULLY OPERATIONAL FACILITY OF
THE SAME SORT AS EXISTED PRIOR TO THE TAKING IN AS GOOD A CONDITION AS IS
REASONABLY POSSIBLE.  IN THE EVENT OF SUCH A TAKING, LENDER SHALL RECEIVE THE
CONDEMNATION PROCEEDS AND SHALL PAY OVER THE SAME:

(I)            FIRST, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, TO BORROWER TO THE EXTENT OF ANY PORTION OF THE AWARD AS MAY BE
NECESSARY TO PAY THE REASONABLE COST OF RESTORATION OF THE IMPROVEMENTS
REMAINING, AND

(II)           SECOND, TO LENDER, IN REDUCTION OF THE DEBT WITHOUT ANY
PREPAYMENT PREMIUM OR CHARGE OF ANY KIND.

If one or more Takings in the aggregate create a Substantial Taking, then, in
such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.


(E)           IN THE EVENT LENDER IS OBLIGATED TO OR ELECTS TO MAKE CONDEMNATION
PROCEEDS AVAILABLE FOR THE RESTORATION OR REBUILDING OF THE PROPERTY, SUCH
PROCEEDS SHALL BE DISBURSED IN THE MANNER AND SUBJECT TO THE CONDITIONS SET
FORTH IN SECTION 3.04(B) HEREOF.  IF, IN ACCORDANCE WITH THIS ARTICLE VI, ANY
CONDEMNATION PROCEEDS ARE USED TO REDUCE THE DEBT, THEY SHALL BE APPLIED IN
ACCORDANCE WITH THE PROVISIONS OF THE NOTE AND, WITH NO PREPAYMENT FEE OR CHARGE
OF ANY KIND.  BORROWER SHALL PROMPTLY UPON REQUEST BY LENDER EXECUTE AND DELIVER
ALL INSTRUMENTS REQUESTED BY LENDER FOR THE PURPOSE OF CONFIRMING THE ASSIGNMENT
OF THE CONDEMNATION PROCEEDS TO LENDER.  APPLICATION OF ALL OR ANY PART OF THE
CONDEMNATION PROCEEDS TO THE DEBT SHALL BE MADE

82


--------------------------------------------------------------------------------





IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 3.06 AND 3.07 HEREOF.  NO
APPLICATION OF THE CONDEMNATION PROCEEDS TO THE REDUCTION OF THE DEBT SHALL HAVE
THE EFFECT OF RELEASING THE LIEN OF THIS SECURITY INSTRUMENT UNTIL THE REMAINDER
OF THE DEBT HAS BEEN PAID IN FULL.  IN THE CASE OF ANY TAKING, LENDER, TO THE
EXTENT THAT LENDER HAS NOT BEEN REIMBURSED BY BORROWER, SHALL BE ENTITLED, AS A
FIRST PRIORITY OUT OF ANY CONDEMNATION PROCEEDS, TO REIMBURSEMENT FOR ALL COSTS,
FEES AND EXPENSES REASONABLY INCURRED IN THE DETERMINATION AND COLLECTION OF ANY
CONDEMNATION PROCEEDS.  ALL CONDEMNATION PROCEEDS DEPOSITED WITH LENDER PURSUANT
TO THIS SECTION, UNTIL EXPENDED OR APPLIED AS PROVIDED HEREIN, SHALL BE HELD IN
ACCORDANCE WITH SECTION 3.04(B) HEREOF AND SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE PAYMENT OF THE DEBT AND THE PAYMENT AND PERFORMANCE OF BORROWER’S
OBLIGATIONS, BUT LENDER SHALL NOT BE DEEMED A TRUSTEE OR OTHER FIDUCIARY WITH
RESPECT TO ITS RECEIPT OF SUCH CONDEMNATION PROCEEDS OR ANY PART THEREOF.  ALL
AWARDS SO DEPOSITED WITH LENDER SHALL BE HELD BY LENDER IN AN ELIGIBLE ACCOUNT,
BUT LENDER MAKES NO REPRESENTATION OR WARRANTY AS TO THE RATE OR AMOUNT OF
INTEREST, IF ANY, WHICH MAY ACCRUE ON ANY SUCH DEPOSIT AND SHALL HAVE NO
LIABILITY IN CONNECTION THEREWITH OTHER THAN WITH RESPECT TO LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  FOR PURPOSES HEREOF, ANY REFERENCE TO THE
AWARD SHALL BE DEEMED TO INCLUDE INTEREST, IF ANY, WHICH HAS ACCRUED THEREON.


ARTICLE VII:  LEASES AND RENTS


SECTION 7.01.  ASSIGNMENT.  (A) BORROWER DOES HEREBY BARGAIN, SELL, ASSIGN AND
SET OVER UNTO LENDER, ALL OF BORROWER’S INTEREST IN THE LEASES AND RENTS.  THE
ASSIGNMENT OF LEASES AND RENTS IN THIS SECTION 7.01 IS AN ABSOLUTE,
UNCONDITIONAL AND PRESENT ASSIGNMENT FROM BORROWER TO LENDER AND NOT AN
ASSIGNMENT FOR SECURITY AND THE EXISTENCE OR EXERCISE OF BORROWER’S REVOCABLE
LICENSE TO COLLECT RENT SHALL NOT OPERATE TO SUBORDINATE THIS ASSIGNMENT TO ANY
SUBSEQUENT ASSIGNMENT.  THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES
PURSUANT TO THIS SECTION 7.01 SHALL NOT BE DEEMED TO MAKE LENDER A
MORTGAGEE-IN-POSSESSION.  IN ADDITION TO THE PROVISIONS OF THIS ARTICLE VII,
BORROWER SHALL COMPLY WITH ALL TERMS, PROVISIONS AND CONDITIONS OF THE
ASSIGNMENT.


(B)           SO LONG AS THERE SHALL EXIST AND BE CONTINUING NO EVENT OF
DEFAULT, BORROWER SHALL HAVE A REVOCABLE LICENSE TO TAKE ALL ACTIONS WITH
RESPECT TO ALL LEASES AND RENTS, PRESENT AND FUTURE, INCLUDING THE RIGHT TO
COLLECT AND USE THE RENTS, SUBJECT TO THE TERMS OF THIS SECURITY INSTRUMENT AND
THE ASSIGNMENT.


(C)           IN A SEPARATE INSTRUMENT BORROWER SHALL, AS REQUESTED FROM TIME TO
TIME BY LENDER, ASSIGN TO LENDER OR ITS NOMINEE BY SPECIFIC OR GENERAL
ASSIGNMENT, ANY AND ALL LEASES, SUCH ASSIGNMENTS TO BE IN FORM AND CONTENT
REASONABLY ACCEPTABLE TO LENDER, BUT SUBJECT TO THE PROVISIONS OF SECTION
7.01(B) HEREOF.  BORROWER AGREES TO DELIVER TO LENDER, WITHIN THIRTY (30) DAYS
AFTER LENDER’S REQUEST, A TRUE AND COMPLETE COPY OF EVERY LEASE AND, WITHIN TEN
(10) BUSINESS DAYS AFTER LENDER’S REQUEST, A COMPLETE LIST OF THE LEASES,
CERTIFIED BY BORROWER TO BE TRUE, ACCURATE AND COMPLETE AND STATING THE DEMISED
PREMISES, THE NAMES OF THE LESSEES, THE RENT PAYABLE UNDER THE LEASES, THE DATE
TO WHICH SUCH RENTS HAVE BEEN PAID, THE MATERIAL TERMS OF THE LEASES, INCLUDING,
WITHOUT LIMITATION, THE DATES OF OCCUPANCY, THE DATES OF EXPIRATION, ANY RENT
CONCESSIONS, WORK OBLIGATIONS OR OTHER INDUCEMENTS GRANTED TO THE LESSEES
THEREUNDER, AND ANY RENEWAL OPTIONS.

83


--------------------------------------------------------------------------------



(D)           THE RIGHTS OF LENDER CONTAINED IN THIS ARTICLE VII, THE ASSIGNMENT
OR ANY OTHER ASSIGNMENT OF ANY LEASE SHALL NOT RESULT IN ANY OBLIGATION OR
LIABILITY OF LENDER TO BORROWER OR ANY LESSEE UNDER A LEASE OR ANY PARTY
CLAIMING THROUGH ANY SUCH LESSEE.


(E)           AT ANY TIME AFTER AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE LICENSE GRANTED HEREINABOVE MAY BE REVOKED BY LENDER, AND LENDER OR
A RECEIVER APPOINTED IN ACCORDANCE WITH THIS SECURITY INSTRUMENT MAY ENTER UPON
THE PROPERTY, AND COLLECT, RETAIN AND APPLY THE RENTS TOWARD PAYMENT OF THE DEBT
IN SUCH PRIORITY AND PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM
PROPER.


(F)            IN ADDITION TO THE RIGHTS WHICH LENDER MAY HAVE HEREIN, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, LENDER, AT ITS
OPTION, MAY REQUIRE BORROWER TO PAY MONTHLY IN ADVANCE TO LENDER, OR ANY
RECEIVER APPOINTED TO COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE
FOR THE USE AND OCCUPATION OF SUCH PART OF THE PROPERTY AS MAY BE USED AND
OCCUPIED BY BORROWER AND MAY REQUIRE BORROWER TO VACATE AND SURRENDER POSSESSION
OF THE PROPERTY TO LENDER OR TO SUCH RECEIVER AND, IN DEFAULT THEREOF, BORROWER
MAY BE EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE.


SECTION 7.02.  MANAGEMENT OF PROPERTY.  (A) BORROWER SHALL MANAGE THE PROPERTY
OR CAUSE THE PROPERTY TO BE MANAGED IN A MANNER WHICH IS CONSISTENT WITH THE
APPROVED MANAGER STANDARD.  ALL SPACE LEASES SHALL PROVIDE FOR RENTAL RATES
COMPARABLE TO THEN EXISTING LOCAL MARKET RATES AND TERMS AND CONDITIONS WHICH
CONSTITUTE GOOD AND PRUDENT BUSINESS PRACTICE AND ARE CONSISTENT WITH PREVAILING
MARKET TERMS AND CONDITIONS, AND SHALL BE ARMS-LENGTH TRANSACTIONS.  ALL LEASES
SHALL PROVIDE THAT THEY ARE SUBORDINATE TO THIS SECURITY INSTRUMENT AND THAT THE
LESSEES THEREUNDER ATTORN TO LENDER.  BORROWER SHALL DELIVER COPIES OF ALL
LEASES, AMENDMENTS, MODIFICATIONS AND RENEWALS THEREOF TO LENDER. ALL PROPOSED
LEASES FOR THE PROPERTY SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), PROVIDED,
HOWEVER THAT BORROWER MAY ENTER INTO NEW LEASES WITH UNRELATED THIRD PARTIES
WITHOUT OBTAINING THE PRIOR CONSENT OF LENDER PROVIDED THAT: (I) THE PROPOSED
TENANT IS UNRELATED TO A TENANT UNDER AN EXISTING LEASE; (II) THE PROPOSED
LEASES CONFORM WITH THE REQUIREMENTS OF THIS SECTION 7.02; (III) THE SPACE TO BE
LEASED PURSUANT TO SUCH PROPOSED LEASE DOES NOT EXCEED 5,000 SQUARE FEET; AND
(IV) THE TERM OF THE PROPOSED LEASE INCLUSIVE OF ALL EXTENSIONS AND RENEWALS,
DOES NOT EXCEED FIVE (5) YEARS.


(B)           BORROWER (I) SHALL OBSERVE AND PERFORM ALL OF ITS MATERIAL
OBLIGATIONS UNDER THE LEASES PURSUANT TO APPLICABLE LEGAL REQUIREMENTS AND SHALL
NOT DO OR PERMIT TO BE DONE ANYTHING TO IMPAIR THE VALUE OF THE LEASES AS
SECURITY FOR THE DEBT; (II) SHALL PROMPTLY SEND COPIES TO LENDER OF ALL NOTICES
OF DEFAULT WHICH BORROWER SHALL RECEIVE UNDER THE LEASES; (III) SHALL,
CONSISTENT WITH THE APPROVED MANAGER STANDARD, ENFORCE ALL OF THE MATERIAL
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES TO BE OBSERVED OR
PERFORMED; (IV) SHALL NOT COLLECT ANY OF THE RENTS UNDER THE LEASES MORE THAN
ONE (1) MONTH IN ADVANCE (EXCEPT THAT BORROWER MAY COLLECT IN ADVANCE SUCH
SECURITY DEPOSITS AS ARE PERMITTED PURSUANT TO APPLICABLE LEGAL REQUIREMENTS AND
ARE COMMERCIALLY REASONABLE IN THE PREVAILING MARKET); (V) SHALL NOT EXECUTE ANY
OTHER ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED PURSUANT TO THIS SECURITY INSTRUMENT; (VI) SHALL
NOT CANCEL OR TERMINATE ANY OF THE LEASES OR ACCEPT

84


--------------------------------------------------------------------------------





A SURRENDER THEREOF IN ANY MANNER INCONSISTENT WITH THE APPROVED MANAGER
STANDARD; (VII) SHALL NOT CONVEY, TRANSFER OR SUFFER OR PERMIT A CONVEYANCE OR
TRANSFER OF ALL OR ANY PART OF THE PREMISES OR THE IMPROVEMENTS OR OF ANY
INTEREST THEREIN SO AS TO EFFECT A MERGER OF THE ESTATES AND RIGHTS OF, OR A
TERMINATION OR DIMINUTION OF THE OBLIGATIONS OF, LESSEES THEREUNDER;
(VIII) SHALL NOT ALTER, MODIFY OR CHANGE THE TERMS OF ANY GUARANTY OF ANY MAJOR
SPACE LEASE OR CANCEL OR TERMINATE ANY SUCH GUARANTY; (IX) SHALL, IN ACCORDANCE
WITH THE APPROVED MANAGER STANDARD, MAKE ALL REASONABLE EFFORTS TO SEEK LESSEES
FOR SPACE AS IT BECOMES VACANT AND ENTER INTO LEASES IN ACCORDANCE WITH THE
TERMS HEREOF; (X) SHALL NOT CANCEL OR TERMINATE OR MATERIALLY MODIFY, ALTER OR
AMEND ANY MAJOR SPACE LEASE OR PROPERTY AGREEMENT WITHOUT LENDER’S CONSENT,
WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED; (XI) SHALL NOTIFY
LENDER PROMPTLY IF ANY PAD OWNER SHALL CEASE BUSINESS OPERATIONS OR OF THE
OCCURRENCE OF ANY EVENT OF WHICH IT BECOMES AWARE AFFECTING A PAD OWNER OR ITS
PROPERTY WHICH COULD REASONABLY BE EXPECTED TO HAVE ANY MATERIAL EFFECT ON THE
PROPERTY; AND (XII) SHALL, WITHOUT LIMITATION TO ANY OTHER PROVISION HEREOF,
EXECUTE AND DELIVER AT THE REQUEST OF LENDER ALL SUCH FURTHER ASSURANCES,
CONFIRMATIONS AND ASSIGNMENTS IN CONNECTION WITH THE PROPERTY AS ARE REQUIRED
HEREIN AND AS LENDER SHALL FROM TIME TO TIME REASONABLY REQUIRE.


(C)           ALL SECURITY DEPOSITS OF LESSEES, WHETHER HELD IN CASH OR ANY
OTHER FORM, SHALL BE TREATED BY BORROWER AS TRUST FUNDS, SHALL NOT BE COMMINGLED
WITH ANY OTHER FUNDS OF BORROWER AND, IF CASH, SHALL BE DEPOSITED BY BORROWER IN
THE SECURITY DEPOSIT ACCOUNT.  ANY BOND OR OTHER INSTRUMENT WHICH BORROWER IS
PERMITTED TO HOLD IN LIEU OF CASH SECURITY DEPOSITS UNDER APPLICABLE LEGAL
REQUIREMENTS SHALL BE MAINTAINED IN FULL FORCE AND EFFECT UNLESS REPLACED BY
CASH DEPOSITS AS HEREINABOVE DESCRIBED, SHALL BE ISSUED BY A PERSON REASONABLY
SATISFACTORY TO LENDER, SHALL, IF PERMITTED PURSUANT TO LEGAL REQUIREMENTS, AT
LENDER’S OPTION, NAME LENDER AS PAYEE OR MORTGAGEE THEREUNDER OR BE FULLY
ASSIGNABLE TO LENDER AND SHALL, IN ALL RESPECTS, COMPLY WITH APPLICABLE LEGAL
REQUIREMENTS AND OTHERWISE BE REASONABLY SATISFACTORY TO LENDER.  BORROWER
SHALL, UPON REQUEST, PROVIDE LENDER WITH EVIDENCE REASONABLY SATISFACTORY TO
LENDER OF BORROWER’S COMPLIANCE WITH THE FOREGOING.  FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, BORROWER SHALL, UPON
LENDER’S REQUEST, IF PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, TURN OVER THE
SECURITY DEPOSITS (AND ANY INTEREST THEREON) TO LENDER TO BE HELD BY LENDER IN
ACCORDANCE WITH THE TERMS OF THE LEASES AND ALL LEGAL REQUIREMENTS.


(D)           IF REQUESTED BY LENDER, BORROWER SHALL FURNISH, OR SHALL CAUSE THE
APPLICABLE LESSEE TO FURNISH, TO LENDER FINANCIAL DATA AND/OR FINANCIAL
STATEMENTS IN ACCORDANCE WITH REGULATION AB FOR ANY LESSEE OF THE PROPERTY IF,
IN CONNECTION WITH A SECURITIZATION, LENDER EXPECTS THERE TO BE, WITH RESPECT TO
SUCH LESSEE OR ANY GROUP OF AFFILIATED LESSEES, A CONCENTRATION WITHIN ALL OF
THE MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN SUCH
SECURITIZATION SUCH THAT SUCH LESSEE OR GROUP OF AFFILIATED LESSEES WOULD
CONSTITUTE A SIGNIFICANT OBLIGOR; PROVIDED, HOWEVER, THAT IN THE EVENT THE
RELATED SPACE LEASE DOES NOT REQUIRE THE RELATED LESSEE TO PROVIDE THE FOREGOING
INFORMATION, BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
APPLICABLE LESSEE TO FURNISH SUCH INFORMATION.


(E)           BORROWER COVENANTS AND AGREES WITH LENDER THAT (I) THE PROPERTY
WILL BE MANAGED AT ALL TIMES BY MANAGER PURSUANT TO THE MANAGEMENT AGREEMENTS
APPROVED BY LENDER, WHICH

85


--------------------------------------------------------------------------------





APPROVAL LENDER SHALL NOT UNREASONABLY WITHHOLD OR DELAY (EACH, A “MANAGEMENT
AGREEMENT”), (II) AFTER BORROWER HAS KNOWLEDGE OF A FIFTY PERCENT (50%) OR MORE
CHANGE IN CONTROL OF THE OWNERSHIP OF MANAGER, BORROWER WILL PROMPTLY GIVE
LENDER NOTICE THEREOF (A “MANAGER CONTROL NOTICE”) AND (III) THE MANAGEMENT
AGREEMENT MAY BE TERMINATED BY LENDER AT ANY TIME FOR CAUSE (INCLUDING, BUT NOT
LIMITED TO, MANAGER’S GROSS NEGLIGENCE, MISAPPROPRIATION OF FUNDS, WILLFUL
MISCONDUCT OR FRAUD) OR AT ANY TIME FOLLOWING (A) THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OR (B) THE RECEIPT OF A MANAGER CONTROL
NOTICE AND A SUBSTITUTE MANAGING AGENT SHALL BE APPOINTED BY BORROWER, SUBJECT
TO LENDER’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL LENDER SHALL NOT UNREASONABLY
WITHHOLD OR DELAY, BUT WHICH MAY BE CONDITIONED ON, INTER ALIA, A LETTER FROM
EACH RATING AGENCY CONFIRMING THAT ANY RATING ISSUED BY THE RATING AGENCY IN
CONNECTION WITH A SECURITIZATION WILL NOT, AS A RESULT OF THE PROPOSED CHANGE OF
MANAGER, BE DOWNGRADED FROM THE THEN CURRENT RATINGS THEREOF, QUALIFIED OR
WITHDRAWN.  BORROWER MAY FROM TIME TO TIME APPOINT A SUCCESSOR MANAGER TO MANAGE
THE PROPERTY WITH LENDER’S PRIOR WRITTEN CONSENT WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT ANY SUCH SUCCESSOR MANAGER SHALL
BE A REPUTABLE MANAGEMENT COMPANY WHICH MEETS THE APPROVED MANAGER STANDARD AND
EACH RATING AGENCY SHALL HAVE CONFIRMED IN WRITING THAT ANY RATING ISSUED BY THE
RATING AGENCY IN CONNECTION WITH A SECURITIZATION WILL NOT, AS A RESULT OF THE
PROPOSED CHANGE OF MANAGER, BE DOWNGRADED FROM THE THEN CURRENT RATINGS THEREOF,
QUALIFIED OR WITHDRAWN.  BORROWER FURTHER COVENANTS AND AGREES THAT BORROWER
SHALL REQUIRE MANAGER (OR ANY SUCCESSOR MANAGERS) TO MAINTAIN AT ALL TIMES
DURING THE TERM OF THE LOAN WORKER’S COMPENSATION INSURANCE AS REQUIRED BY
GOVERNMENTAL AUTHORITIES.


(F)            THERE ARE NO FRANCHISE AGREEMENTS RELATING TO THE PROPERTY AND
BORROWER SHALL NOT ENTER INTO ANY FRANCHISE AGREEMENTS RELATING TO THE PROPERTY.


(G)           BORROWER COVENANTS THAT IT SHALL NOT, NOR PERMIT MANAGER, TO SELL
OR DELIVER ROOMS OR SUITES AND ACCEPT PAYMENT THEREFOR FOR MORE THAN THIRTY (30)
DAYS IN ADVANCE OF DELIVERY EXCEPT IN THE ORDINARY COURSE OF BORROWER’S BUSINESS
AND IN ACCORDANCE WITH THE APPROVED MANAGER STANDARD.


(H)           BORROWER SHALL FUND AND OPERATE, OR SHALL CAUSE MANAGER TO FUND
AND OPERATE, THE PROPERTY IN A MANNER CONSISTENT WITH A HOTEL OF THE SAME TYPE
AND CATEGORY AS THE PROPERTY.


(I)            BORROWER SHALL MAINTAIN OR CAUSE MANAGER TO MAINTAIN INVENTORY IN
KIND AND AMOUNT SUFFICIENT TO MEET HOTEL INDUSTRY STANDARDS FOR HOTELS
COMPARABLE TO THE HOTEL LOCATED AT THE PREMISES AND AT LEVELS SUFFICIENT FOR THE
OPERATION OF THE HOTEL LOCATED AT THE PREMISES AT HISTORIC OCCUPANCY LEVELS.


(J)            BORROWER SHALL DELIVER TO LENDER ALL NOTICES OF DEFAULT OR
TERMINATION RECEIVED BY BORROWER OR MANAGER WITH RESPECT TO ANY LICENSES AND
PERMITS, CONTRACTS, PROPERTY AGREEMENTS, LEASES OR INSURANCE POLICIES WITHIN
THREE (3) BUSINESS DAYS OF RECEIPT OF THE SAME.


(K)           IF BORROWER OR SPE PLEDGOR IS A PARTY TO A FOOD AND BEVERAGE
LEASE/OPERATING AGREEMENT, BORROWER AND/OR SPE PLEDGOR, AS APPLICABLE, SHALL (I)
DILIGENTLY PERFORM AND OBSERVE ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE
FOOD AND BEVERAGE LEASES/OPERATING AGREEMENTS ON THE PART OF BORROWER AND THE
SPE PLEDGOR TO BE PERFORMED AND OBSERVED, (II)

86


--------------------------------------------------------------------------------





PROMPTLY NOTIFY LENDER OF ANY MATERIAL DEFAULT UNDER ANY FOOD AND BEVERAGE
LEASE/OPERATING AGREEMENT OF WHICH IT IS AWARE AND (III) DILIGENTLY ENFORCE ALL
OF THE MATERIAL OBLIGATIONS OF THE FOOD AND BEVERAGE LESSEES/OPERATORS UNDER THE
FOOD AND BEVERAGE LEASES/OPERATING AGREEMENTS.  IF BORROWER OR SPE PLEDGOR SHALL
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL TERM, COVENANT OR
CONDITION OF ANY FOOD AND BEVERAGE LEASES/OPERATING AGREEMENTS ON THE PART OF
SUCH BORROWER OR SPE PLEDGOR TO BE PERFORMED OR OBSERVED BEYOND ANY APPLICABLE
GRACE OR CURE PERIOD, THEN, WITHOUT LIMITING LENDER’S OTHER RIGHTS OR REMEDIES
UNDER THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENTS, AND WITHOUT WAIVING
OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR BORROWER OR THE
SPE PLEDGOR UNDER THE FOOD AND BEVERAGE LEASES/OPERATING AGREEMENTS, LENDER
SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO
PERFORM ANY ACT AS MAY BE REASONABLY APPROPRIATE TO CAUSE ALL THE TERMS,
COVENANTS AND CONDITIONS OF THE FOOD AND BEVERAGE LEASES/OPERATING AGREEMENTS ON
THE PART OF BORROWER OR SPE PLEDGOR TO BE PERFORMED OR OBSERVED.


(L)            NEITHER BORROWER NOR SPE PLEDGOR SHALL, AND NEITHER BORROWER NOR
SPE PLEDGOR SHALL PERMIT ANY OTHER PERSON TO (I) MATERIALLY MODIFY, OR TO RENEW
OR TERMINATE OR EXTEND, ANY FOOD AND BEVERAGE LEASE/OPERATING AGREEMENT,
TRANSFER ITS INTEREST IN ANY FOOD AND BEVERAGE LEASE/OPERATING AGREEMENT OR
CONSENT TO THE ASSIGNMENT OF ANY FOOD AND BEVERAGE LEASE/OPERATING AGREEMENT,
(II) WAIVE OR RELEASE ANY OF ITS RIGHTS UNDER ANY FOOD AND BEVERAGE
LEASE/OPERATING AGREEMENT OR (III) CONSENT TO ANY INCREASE IN ITS OBLIGATIONS
UNDER ANY FOOD AND BEVERAGE LEASE/OPERATING AGREEMENT, IN EACH CASE WITHOUT THE
EXPRESS CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
ANY ACTION TAKEN IN VIOLATION OF THE FOREGOING WITHOUT THE PRIOR EXPRESS CONSENT
OF LENDER SHALL BE VOID AND OF NO FORCE AND EFFECT.


(M)          NONE OF BORROWER, SPE PLEDGOR NOR ANY AFFILIATE OF ANY BORROWER OR
SPE PLEDGOR SHALL DIRECT, SOLICIT OR OTHERWISE COLLUDE TO CAUSE ANY FOOD AND
BEVERAGE SPE PLEDGOR DISTRIBUTIONS (AS DEFINED IN THE PLEDGE AGREEMENT OF EVEN
DATE HEREWITH GIVEN BY SPE PLEDGOR TO LENDER IN CONNECTION WITH THE ORIGINATION
OF THE LOAN) TO BE APPLIED, DISBURSED OR REMITTED IN ANY MANNER INCONSISTENT
WITH THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS AND/OR THE PAYMENT
INSTRUCTIONS PROVIDED BY LENDER TO EACH FOOD AND BEVERAGE LESSEE/OPERATOR.  NONE
OF BORROWER, SPE PLEDGOR NOR ANY AFFILIATE OF BORROWER OR SPE PLEDGOR SHALL
INTERFERE WITH THE APPLICATION, DISBURSEMENT OR REMITTANCE OF FOOD AND BEVERAGE
SPE PLEDGOR DISTRIBUTIONS AS REQUIRED UNDER THE TERMS AND PROVISIONS OF THE LOAN
DOCUMENTS AND/OR THE PAYMENT INSTRUCTIONS PROVIDED BY LENDER TO EACH FOOD AND
BEVERAGE LESSEE/OPERATOR.  BORROWER AND EACH SPE PLEDGOR SHALL TAKE ALL
COMMERCIALLY REASONABLE STEPS NECESSARY TO CAUSE ALL REVENUES OF THE FOOD AND
BEVERAGE LESSEES/OPERATORS TO CONTINUE TO BE COLLECTED BY BORROWER.  NONE OF
BORROWER, SPE PLEDGOR NOR AFFILIATE OF BORROWER OR SPE PLEDGOR SHALL REVOKE OR
ATTEMPT TO REVOKE THE PAYMENT INSTRUCTIONS PROVIDED BY LENDER TO EACH FOOD &
BEVERAGE LESSEE/OPERATOR.


ARTICLE VIII:  MAINTENANCE AND REPAIR


SECTION 8.01.  MAINTENANCE AND REPAIR OF THE PROPERTY; ALTERATIONS; REPLACEMENT
OF EQUIPMENT.  BORROWER HEREBY COVENANTS AND AGREES:


(A)           BORROWER SHALL NOT (I) DESERT OR ABANDON THE PROPERTY, (II) CHANGE
THE USE OF THE PROPERTY OR CAUSE OR PERMIT THE USE OR OCCUPANCY OF ANY PART OF
THE PROPERTY TO BE DISCONTINUED IF

87


--------------------------------------------------------------------------------





SUCH DISCONTINUANCE OR USE CHANGE WOULD VIOLATE ANY ZONING OR OTHER LAW,
ORDINANCE OR REGULATION; (III) CONSENT TO OR SEEK ANY LOWERING OF THE ZONING
CLASSIFICATION, OR GREATER ZONING RESTRICTION AFFECTING THE PROPERTY; OR (IV)
WITHOUT LENDER’S CONSENT, WHICH MAY BE GRANTED OR WITHHELD IN LENDER’S SOLE AND
ABSOLUTE DISCRETION AND MAY BE SUBJECT TO SUCH CONDITIONS AS LENDER SHALL, IN
ITS SOLE AND ABSOLUTE DISCRETION, IMPOSE, TAKE ANY STEPS WHATSOEVER TO CONVERT
THE PROPERTY, OR ANY PORTION THEREOF, TO A CONDOMINIUM OR COOPERATIVE FORM OF
OWNERSHIP.


(B)           BORROWER SHALL, AT ITS EXPENSE, (I) TAKE GOOD CARE OF THE PROPERTY
INCLUDING GROUNDS GENERALLY, AND UTILITY SYSTEMS AND SIDEWALKS, ROADS, ALLEYS,
AND CURBS THEREIN, AND SHALL KEEP THE SAME IN GOOD, SAFE AND INSURABLE CONDITION
AND IN COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, (II) PROMPTLY MAKE ALL
REPAIRS TO THE PROPERTY, ABOVE GRADE AND BELOW GRADE, INTERIOR AND EXTERIOR,
STRUCTURAL AND NONSTRUCTURAL, ORDINARY AND EXTRAORDINARY, UNFORESEEN AND
FORESEEN, AND MAINTAIN THE PROPERTY IN A MANNER APPROPRIATE FOR THE FACILITY AND
(III) NOT COMMIT OR SUFFER TO BE COMMITTED ANY WASTE OF THE PROPERTY OR DO OR
SUFFER TO BE DONE ANYTHING WHICH WILL INCREASE THE RISK OF FIRE OR OTHER HAZARD
TO THE PROPERTY OR IMPAIR THE VALUE THEREOF.  BORROWER SHALL KEEP THE SIDEWALKS,
VAULTS, GUTTERS AND CURBS COMPRISING, OR ADJACENT TO, THE PROPERTY, CLEAN AND
FREE FROM DIRT, SNOW, ICE, RUBBISH AND OBSTRUCTIONS (UNLESS SUCH OBSTRUCTIONS
ARE AS A RESULT OF REPAIRS MADE IN ACCORDANCE WITH THE TERMS HEREOF OR IF
NECESSARY TO PRESERVE SAFETY OR IF REQUIRED BY LEGAL REQUIREMENTS).  ALL REPAIRS
MADE BY BORROWER SHALL BE MADE WITH FIRST-CLASS MATERIALS, IN A GOOD AND
WORKMANLIKE MANNER, SHALL BE EQUAL OR BETTER IN QUALITY AND CLASS TO THE
ORIGINAL WORK AND SHALL COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS AND
INSURANCE REQUIREMENTS.  TO THE EXTENT ANY OF THE ABOVE OBLIGATIONS ARE
OBLIGATIONS OF TENANTS UNDER SPACE LEASES OR PAD OWNERS OR OTHER PERSONS UNDER
PROPERTY AGREEMENTS, BORROWER MAY FULFILL ITS OBLIGATIONS HEREUNDER BY CAUSING
SUCH TENANTS, PAD OWNERS OR OTHER PERSONS, AS THE CASE MAY BE, TO PERFORM THEIR
OBLIGATIONS THEREUNDER.  AS USED HEREIN, THE TERMS “REPAIR” AND “REPAIRS” SHALL
BE DEEMED TO INCLUDE ALL NECESSARY REPLACEMENTS.


(C)           BORROWER SHALL NOT DEMOLISH, REMOVE, CONSTRUCT, OR, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, RESTORE, OR ALTER THE PROPERTY OR ANY
PORTION THEREOF NOR CONSENT TO OR PERMIT ANY SUCH DEMOLITION, REMOVAL,
CONSTRUCTION, RESTORATION, ADDITION OR ALTERATION, IN EACH CASE IN A MANNER
WHICH WOULD DIMINISH THE VALUE OF THE PROPERTY WITHOUT LENDER’S PRIOR WRITTEN
CONSENT IN EACH INSTANCE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.


(D)           BORROWER REPRESENTS AND WARRANTS TO LENDER THAT (I) THERE ARE NO
FIXTURES, MACHINERY, APPARATUS, TOOLS, EQUIPMENT OR ARTICLES OF PERSONAL
PROPERTY ATTACHED OR APPURTENANT TO, OR LOCATED ON, OR USED IN CONNECTION WITH
THE MANAGEMENT, OPERATION OR MAINTENANCE OF THE PROPERTY, EXCEPT FOR THE
EQUIPMENT AND EQUIPMENT LEASED BY BORROWER FOR THE MANAGEMENT, OPERATION OR
MAINTENANCE OF THE PROPERTY IN ACCORDANCE WITH THE LOAN DOCUMENTS; (II) THE
EQUIPMENT AND THE LEASED EQUIPMENT CONSTITUTE ALL OF THE FIXTURES, MACHINERY,
APPARATUS, TOOLS, EQUIPMENT AND ARTICLES OF PERSONAL PROPERTY NECESSARY TO THE
PROPER OPERATION AND MAINTENANCE OF THE PROPERTY; AND (III) ALL OF THE EQUIPMENT
IS FREE AND CLEAR OF ALL LIENS, EXCEPT FOR THE LIEN OF THIS SECURITY INSTRUMENT,
THE LIEN, IF ANY, OF EQUIPMENT FINANCING PERMITTED PURSUANT TO SECTION
2.02(G)(VIII) HEREOF AND THE PERMITTED ENCUMBRANCES.  ALL RIGHT, TITLE AND
INTEREST OF BORROWER IN AND TO ALL EXTENSIONS, IMPROVEMENTS, BETTERMENTS,
RENEWALS AND APPURTENANCES TO THE PROPERTY HEREAFTER ACQUIRED BY, OR RELEASED
TO, BORROWER OR CONSTRUCTED, ASSEMBLED OR PLACED BY BORROWER

88


--------------------------------------------------------------------------------





IN THE PROPERTY, AND ALL CHANGES AND SUBSTITUTIONS OF THE SECURITY CONSTITUTED
THEREBY, SHALL BE AND, IN EACH SUCH CASE, WITHOUT ANY FURTHER MORTGAGE,
ENCUMBRANCE, CONVEYANCE, ASSIGNMENT OR OTHER ACT BY LENDER OR BORROWER, SHALL
BECOME SUBJECT TO THE LIEN AND SECURITY INTEREST OF THIS SECURITY INSTRUMENT AS
FULLY AND COMPLETELY, AND WITH THE SAME EFFECT, AS THOUGH NOW OWNED BY BORROWER
AND SPECIFICALLY DESCRIBED IN THIS SECURITY INSTRUMENT, BUT AT ANY AND ALL TIMES
BORROWER SHALL EXECUTE AND DELIVER TO LENDER ANY DOCUMENTS LENDER MAY REASONABLY
DEEM NECESSARY OR APPROPRIATE FOR THE PURPOSE OF SPECIFICALLY SUBJECTING THE
SAME TO THE LIEN AND SECURITY INTEREST OF THIS SECURITY INSTRUMENT.


(E)           NOTWITHSTANDING THE PROVISIONS OF THIS SECURITY INSTRUMENT TO THE
CONTRARY, BORROWER SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME TO TIME, TO
REMOVE AND DISPOSE OF EQUIPMENT WHICH MAY HAVE BECOME OBSOLETE OR UNFIT FOR USE
OR WHICH IS NO LONGER USEFUL IN THE MANAGEMENT, OPERATION OR MAINTENANCE OF THE
PROPERTY.  BORROWER SHALL PROMPTLY REPLACE ANY SUCH EQUIPMENT SO DISPOSED OF OR
REMOVED WITH OTHER EQUIPMENT OF EQUAL VALUE AND UTILITY, FREE OF ANY SECURITY
INTEREST OR SUPERIOR TITLE, LIENS OR CLAIMS OTHER THAN PERMITTED ENCUMBRANCES,
PERMITTED LIENS OR EQUIPMENT FINANCING PERMITTED PURSUANT TO SECTION
2.02(G)(VIII) HEREOF; EXCEPT THAT, IF BY REASON OF TECHNOLOGICAL OR OTHER
DEVELOPMENTS, REPLACEMENT OF THE EQUIPMENT SO REMOVED OR DISPOSED OF IS NOT
NECESSARY OR DESIRABLE FOR THE PROPER MANAGEMENT, OPERATION OR MAINTENANCE OF
THE PROPERTY, BORROWER SHALL NOT BE REQUIRED TO REPLACE THE SAME.  ALL SUCH
REPLACEMENTS OR ADDITIONAL EQUIPMENT SHALL BE DEEMED TO CONSTITUTE “EQUIPMENT”
AND SHALL BE COVERED BY THE SECURITY INTEREST HEREIN GRANTED.


ARTICLE IX:  TRANSFER OR ENCUMBRANCE OF THE PROPERTY


SECTION 9.01.  OTHER ENCUMBRANCES.  OTHER THAN WITH RESPECT TO PERMITTED LIENS
AND PERMITTED ENCUMBRANCES, BORROWER SHALL NOT FURTHER ENCUMBER OR PERMIT THE
FURTHER ENCUMBRANCE IN ANY MANNER (WHETHER BY GRANT OF A PLEDGE, SECURITY
INTEREST OR OTHERWISE) OF THE PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN,
INCLUDING, WITHOUT LIMITATION, OF THE RENTS THEREFROM.  IN ADDITION, BORROWER
SHALL NOT FURTHER ENCUMBER AND SHALL NOT PERMIT THE FURTHER ENCUMBRANCE IN ANY
MANNER (WHETHER BY GRANT OF A PLEDGE, SECURITY INTEREST OR OTHERWISE) OF
BORROWER OR ANY DIRECT OR INDIRECT INTEREST IN BORROWER EXCEPT AS EXPRESSLY
PERMITTED PURSUANT TO THIS SECURITY INSTRUMENT.


SECTION 9.02.  NO TRANSFER.  BORROWER ACKNOWLEDGES THAT LENDER HAS EXAMINED AND
RELIED ON THE EXPERTISE OF BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, IN
OWNING AND OPERATING PROPERTIES SUCH AS THE PROPERTY IN AGREEING TO MAKE THE
LOAN AND WILL CONTINUE TO RELY ON BORROWER’S OWNERSHIP OF THE PROPERTY AS A
MEANS OF MAINTAINING THE VALUE OF THE PROPERTY AS SECURITY FOR REPAYMENT OF THE
DEBT AND BORROWER ACKNOWLEDGES THAT LENDER HAS A VALID INTEREST IN MAINTAINING
THE VALUE OF THE PROPERTY.  BORROWER SHALL NOT TRANSFER, NOR PERMIT ANY
TRANSFER, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT LENDER MAY
WITHHOLD IN ITS SOLE AND ABSOLUTE DISCRETION.  LENDER SHALL NOT BE REQUIRED TO
DEMONSTRATE ANY ACTUAL IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF
DEFAULT HEREUNDER IN ORDER TO DECLARE THE DEBT IMMEDIATELY DUE AND PAYABLE UPON
A TRANSFER WITHOUT LENDER’S CONSENT.  THIS PROVISION SHALL APPLY TO EVERY
TRANSFER REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS
CONSENTED TO ANY PREVIOUS TRANSFER.

89


--------------------------------------------------------------------------------





SECTION 9.03.  DUE ON SALE.  LENDER MAY DECLARE THE DEBT IMMEDIATELY DUE AND
PAYABLE UPON ANY TRANSFER OR FURTHER ENCUMBRANCE WITHOUT LENDER’S CONSENT UNLESS
OTHERWISE SPECIFICALLY PERMITTED HEREUNDER WITHOUT REGARD TO WHETHER ANY
IMPAIRMENT OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER CAN BE
DEMONSTRATED.  THIS PROVISION SHALL APPLY TO EVERY TRANSFER OR FURTHER
ENCUMBRANCE OF THE PROPERTY OR ANY PART THEREOF OR INTEREST IN THE PROPERTY OR
IN BORROWER REGARDLESS OF WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS
CONSENTED TO ANY PREVIOUS TRANSFER OR FURTHER ENCUMBRANCE OF THE PROPERTY OR
INTEREST IN BORROWER UNLESS OTHERWISE SPECIFICALLY PERMITTED HEREUNDER.


SECTION 9.04.  PERMITTED TRANSFER.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS ARTICLE IX, A CONVEYANCE OF THE PROPERTY IN ITS ENTIRETY OR A TRANSFER
(HEREINAFTER, “SALE”) SHALL BE PERMITTED HEREUNDER FROM TIME TO TIME PROVIDED
THAT EACH OF THE FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:

(a)           no Event of Default is then continuing hereunder or under any of
the other Loan Documents;

(b)           If the proposed Sale is to occur at any time after a
Securitization, each Rating Agency shall have delivered written confirmation
that any rating issued by such Rating Agency in connection with the
Securitization will not, as a result of the proposed Sale, be downgraded from
the then current ratings thereof, qualified or withdrawn; provided, however,
that no request for consent to the Sale will be entertained by Lender if the
proposed Sale is to occur within sixty (60) days of any contemplated sale of the
Loan by Lender, whether in connection with a Securitization or otherwise;

(c)           Borrower gives Lender written notice of the terms of the proposed
Sale not less than sixty (60) days before the date on which such Sale is
scheduled to close and, concurrently therewith, gives Lender (i) all such
information concerning the proposed transferee of the Property (hereinafter,
“Buyer”) as Lender would require in evaluating an initial extension of credit to
a borrower and Lender determines, in its reasonable discretion that the Buyer is
acceptable to Lender in all material respects (it being acknowledged that any
Permitted Transferee shall be deemed acceptable to Lender provided that not more
than 75% in the aggregate of the direct or indirect interests in Borrower (but
without including more than once one or more transfers of the same interest) has
been transferred subsequent to the Closing Date in one or more transactions and
Borrower continues to be Controlled by the same Persons which Controlled
Borrower prior to such transfer (it being acknowledged that (x) any holder of
more than forty percent of the direct or indirect interest in Borrower may have
veto rights over major decisions which are customary in joint venture agreements
between two fifty percent owners of a Person and the same shall not constitute a
change in Control) and (y) it further being acknowledged that any Transfer of a
direct or indirect interest in Morgans Group LLC otherwise requiring approval
hereunder shall not be subject to the approval of Lender if Morgans Group LLC
continues to own and manage hotel rooms located in full service luxury or full
service upscale properties numbering not less than eighty percent (80%) of the
number of hotel rooms which it owns and eighty percent (80%) of the number of
hotel rooms it manages as of the Closing Date (and such numbers shall be
calculated on a pro rata basis, so that, for example, if

90


--------------------------------------------------------------------------------




Morgans Group LLC has a fifty percent (50%) interest in a Person that owns two
hundred (200) hotel rooms, Morgans Group LLC shall be deemed to own one hundred
(100) hotel rooms) and the conditions set forth in clauses (A) and (B) of the
definition of Permitted Transferee are met) and (ii) a non-refundable
application fee equal to $15,000;

(d)           Borrower pays Lender, concurrently with the closing of any
conveyance of the Property in its entirety or a direct or indirect interest in
Borrower of 75% or more (in the aggregate whether in one or a series of
transactions but without including more than once one or more transfers of the
same interest) of the direct or indirect interest in Borrower, a non-refundable
assumption fee in an amount equal to one percent (1%) of the then outstanding
Loan Amount (which fee shall be waived in the event of a Transfer of the type
set forth in clause (y) of Section 9.04(c)(i)) together with all out-of-pocket
costs and expenses, including, without limitation, reasonable attorneys’ fees,
incurred by Lender in connection with the Sale;

(e)           In the event the applicable Transfer will result in Borrower no
longer owning the Property, Buyer assumes all of the obligations under the Loan
Documents and, prior to or concurrently with the closing of such Sale, Buyer
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Lender may reasonably require;

(f)            In the event the applicable Transfer will result in Borrower no
longer owning the Property, Borrower and Buyer execute, without any cost or
expense to Lender, new financing statements or financing statement amendments
and any additional documents reasonably requested by Lender;

(g)           In the event the applicable Transfer will result in Borrower no
longer owning the Property, Borrower delivers to Lender, without any cost or
expense to Lender, such endorsements to Lender’s title insurance policy, hazard
insurance policy endorsements or certificates and other similar materials as
Lender may reasonably deem necessary at the time of the Sale, all in form and
substance reasonably satisfactory to Lender, including, without limitation, an
endorsement or endorsements to Lender’s title insurance policy insuring the lien
of this Security Instrument, extending the effective date of such policy to the
date of execution and delivery (or, if later, of recording) of the assumption
agreement referenced above in subparagraph (e) of this Section, with no
additional exceptions added to such policy, and insuring that fee simple title
to the Property is vested in Buyer;

(h)           In the event the applicable Transfer will result in Borrower no
longer owning the Property, Borrower executes and delivers to Lender, without
any cost or expense to Lender, a release of Lender, its officers, directors,
employees and agents, from all claims and liability relating to the transactions
evidenced by the Loan Documents, through and including the date of the closing
of the Sale, which agreement shall be in form and substance satisfactory to
Lender and shall be binding upon Buyer;

(i)            In the event the applicable Transfer will result in Borrower no
longer owning the Property, subject to the provisions of Section 18.32 hereof,
such Sale does not relieve Borrower of any personal liability under the Note or
any of the other Loan Documents for any acts or

91


--------------------------------------------------------------------------------




events occurring or obligations arising prior to or simultaneously with the
closing of such Sale, and Borrower executes, without any cost or expense to
Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate the ratification of said personal liability;

(j)            In the event the applicable Transfer will result in Borrower no
longer owning the Property, such Sale does not relieve any Guarantor of its
obligations under any guaranty or indemnity agreement executed in connection
with the Loan and each such Guarantor executes, without any cost or expense to
Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate the ratification of each such guaranty agreement,
provided that if Buyer or a party associated with Buyer approved by Lender in
its reasonable discretion assumes the obligations of the current Guarantor under
its guaranty and Buyer or such party associated with Buyer, as applicable,
executes, without any cost or expense to Lender, a new guaranty in similar form
and substance to the existing guaranty and otherwise satisfactory to Lender,
then Lender shall release the current Guarantor from all obligations arising
under its guaranty after the closing of such Sale; and

(k)           In the event the applicable Transfer will result in Borrower no
longer owning the Property, Buyer is a Single Purpose Entity and Lender receives
a non-consolidation opinion relating to Buyer from Buyer’s counsel, which
opinion is in form and substance reasonably acceptable to Lender.


ARTICLE X:  CERTIFICATES


SECTION 10.01.  ESTOPPEL CERTIFICATES.  (A) AFTER REQUEST BY LENDER, BORROWER,
WITHIN FIFTEEN (15) DAYS FOLLOWING LENDER’S REQUEST AND AT BORROWER’S EXPENSE,
WILL FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING
FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, AND THE
UNPAID PRINCIPAL AMOUNT OF THE NOTE, (II) THE RATE OF INTEREST OF THE NOTE,
(III) THE DATE PAYMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (IV)
WHETHER TO ITS KNOWLEDGE THERE EXISTS ANY OFFSETS OR DEFENSES TO THE PAYMENT OF
THE DEBT, AND IF ANY ARE ALLEGED, THE NATURE THEREOF, (V) THAT THE NOTE AND THIS
SECURITY INSTRUMENT HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF
SUCH MODIFICATION AND (VI) THAT THERE HAS OCCURRED AND IS THEN CONTINUING NO
DEFAULT OR IF SUCH DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS
EXISTED, AND THE ACTION BEING TAKEN TO REMEDY SUCH DEFAULT.


(B)           WITHIN THIRTY (30) DAYS AFTER WRITTEN REQUEST BY BORROWER, LENDER
SHALL FURNISH TO BORROWER A WRITTEN STATEMENT CONFIRMING (I) THE OUTSTANDING
AMOUNT OF THE DEBT, (II) THE RATE OF INTEREST SET FORTH IN THE NOTE, (III) THE
MATURITY DATE OF THE NOTE AND (IV) THE DATE TO WHICH INTEREST AND/OR PRINCIPAL
HAS BEEN PAID.


(C)           BORROWER SHALL USE ALL REASONABLE EFFORTS TO OBTAIN ESTOPPEL
CERTIFICATES FROM TENANTS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER,
BUT, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IN NO EVENT
SHALL BORROWER BE REQUIRED TO DELIVER ESTOPPEL CERTIFICATES MORE THAN TWICE
DURING ANY LOAN YEAR.

92


--------------------------------------------------------------------------------





ARTICLE XI:  NOTICES


SECTION 11.01.  NOTICES.  ANY NOTICE, DEMAND, STATEMENT, REQUEST OR CONSENT MADE
HEREUNDER SHALL BE IN WRITING AND DELIVERED PERSONALLY OR SENT TO THE PARTY TO
WHOM THE NOTICE, DEMAND OR REQUEST IS BEING MADE BY OVERNIGHT DELIVERY BY
FEDERAL EXPRESS OR OTHER NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, AS
FOLLOWS AND SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR ONE (1) BUSINESS
DAY AFTER BEING DEPOSITED WITH FEDERAL EXPRESS OR SUCH OTHER NATIONALLY
RECOGNIZED DELIVERY SERVICE:

If to Lender:

Wachovia Bank, National Association

 

Commercial Real Estate Services

 

8739 Research Drive URP 4

 

NC 1075

 

Charlotte, North Carolina 28262

 

Loan Number: 509850398

 

Attention: Portfolio Management

 

Fax No.: (704) 715-0036

 

 

with a copy to:

Proskauer Rose LLP

 

1585 Broadway

 

New York, New York 10036

 

Attn: David J. Weinberger, Esq.

 

Facsimile No.: (212) 969-2900

 

 

If to Borrower:

To Borrower, at the address first written above, to the attention of Chief
Financial Officer, Facsimile No. (212) 277-4268,

 

 

with a copy to:

To Borrower, at the address first written above, to the attention of General
Counsel, Facsimile No. (212) 277-4268,

 

or such other address as either Borrower or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof.  Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.


ARTICLE XII:  INDEMNIFICATION


SECTION 12.01.  INDEMNIFICATION COVERING PROPERTY.  IN ADDITION, AND WITHOUT
LIMITATION, TO ANY OTHER PROVISION OF THIS SECURITY INSTRUMENT OR ANY OTHER LOAN
DOCUMENT, BORROWER SHALL PROTECT, INDEMNIFY AND SAVE HARMLESS LENDER AND ITS
SUCCESSORS AND ASSIGNS, AND EACH OF THEIR AGENTS, EMPLOYEES, OFFICERS,
DIRECTORS, STOCKHOLDERS, PARTNERS AND MEMBERS (COLLECTIVELY, “INDEMNIFIED
PARTIES”) FOR, FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES,
LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE, KNOWN OR UNKNOWN,

93


--------------------------------------------------------------------------------





CONTINGENT OR OTHERWISE, WHETHER INCURRED OR IMPOSED WITHIN OR OUTSIDE THE
JUDICIAL PROCESS, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY OF THE
INDEMNIFIED PARTIES BY REASON OF (A) OWNERSHIP OF THIS SECURITY INSTRUMENT, THE
ASSIGNMENT, THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN OR RECEIPT
OF ANY RENTS; (B) ANY ACCIDENT, INJURY TO OR DEATH OF ANY PERSON OR LOSS OF OR
DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR
ON THE ADJOINING SIDEWALKS, CURBS, PARKING AREAS, STREETS OR WAYS; (C) ANY USE,
NONUSE OR CONDITION IN, ON OR ABOUT, OR POSSESSION, ALTERATION, REPAIR,
OPERATION, MAINTENANCE OR MANAGEMENT OF, THE PROPERTY OR ANY PART THEREOF OR ON
THE ADJOINING SIDEWALKS, CURBS, PARKING AREAS, STREETS OR WAYS; (D) ANY FAILURE
ON THE PART OF BORROWER TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS
SECURITY INSTRUMENT OR THE ASSIGNMENT; (E) PERFORMANCE OF ANY LABOR OR SERVICES
OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY
OR ANY PART THEREOF; (F) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS
CLAIMING TO BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER
TRANSACTION INVOLVING THE PROPERTY OR ANY PART THEREOF; (G) ANY IMPOSITION
INCLUDING, WITHOUT LIMITATION, ANY IMPOSITION ATTRIBUTABLE TO THE EXECUTION,
DELIVERY, FILING, OR RECORDING OF ANY LOAN DOCUMENT, LEASE OR MEMORANDUM
THEREOF; (H) ANY LIEN OR CLAIM ARISING ON OR AGAINST THE PROPERTY OR ANY PART
THEREOF UNDER ANY LEGAL REQUIREMENT OR ANY LIABILITY ASSERTED AGAINST ANY OF THE
INDEMNIFIED PARTIES WITH RESPECT THERETO; (I) ANY CLAIM ARISING OUT OF OR IN ANY
WAY RELATING TO ANY TAX OR OTHER IMPOSITION ON THE MAKING AND/OR RECORDING OF
THIS SECURITY INSTRUMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS; (J) A
DEFAULT UNDER SECTIONS 2.02(F), 2.02(G), 2.02(K), 2.02(T) OR 2.02(W) HEREOF, (K)
THE FAILURE OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE AN
ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE,
BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION
WITH THE LOAN, OR TO SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE RECIPIENT
OF THE PROCEEDS OF THE LOAN; (L) THE CLAIMS OF ANY LESSEE OR ANY PERSON ACTING
THROUGH OR UNDER ANY LESSEE OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF
ANY LEASE OR (M) THE FAILURE TO PAY ANY INSURANCE PREMIUMS.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 12.01 TO THE CONTRARY, BORROWER SHALL HAVE
NO OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTIES PURSUANT TO THIS SECTION
12.01 FOR LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF
ACTION, COSTS AND EXPENSES RELATIVE TO THE FOREGOING WHICH RESULT FROM LENDER’S,
AND ITS SUCCESSORS’ OR ASSIGNS’, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  ANY
AMOUNTS PAYABLE TO LENDER BY REASON OF THE APPLICATION OF THIS SECTION 12.01
SHALL CONSTITUTE A PART OF THE DEBT SECURED BY THIS SECURITY INSTRUMENT AND THE
OTHER LOAN DOCUMENTS AND SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND SHALL BEAR
INTEREST AT THE DEFAULT RATE FROM THE DATE THE LIABILITY, OBLIGATION, CLAIM,
COST OR EXPENSE IS SUSTAINED BY LENDER, AS APPLICABLE, UNTIL PAID.  THE
PROVISIONS OF THIS SECTION 12.01 SHALL SURVIVE THE TERMINATION OF THIS SECURITY
INSTRUMENT WHETHER BY REPAYMENT OF THE DEBT, FORECLOSURE OR DELIVERY OF A DEED
IN LIEU THEREOF, ASSIGNMENT OR OTHERWISE.  IN CASE ANY ACTION, SUIT OR
PROCEEDING IS BROUGHT AGAINST ANY OF THE INDEMNIFIED PARTIES BY REASON OF ANY
OCCURRENCE OF THE TYPE SET FORTH IN (A) THROUGH (M) ABOVE, BORROWER SHALL, AT
BORROWER’S EXPENSE, RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING OR WILL
CAUSE THE SAME TO BE RESISTED AND DEFENDED BY COUNSEL AT BORROWER’S EXPENSE FOR
THE INSURER OF THE LIABILITY OR BY COUNSEL DESIGNATED BY BORROWER (UNLESS
REASONABLY DISAPPROVED BY LENDER PROMPTLY AFTER LENDER HAS BEEN NOTIFIED OF SUCH
COUNSEL); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL COMPROMISE THE RIGHT OF
LENDER (OR ANY OTHER INDEMNIFIED PARTY) TO APPOINT ITS OWN COUNSEL AT BORROWER’S
EXPENSE FOR ITS DEFENSE WITH RESPECT TO ANY ACTION WHICH, IN THE REASONABLE
OPINION OF LENDER OR SUCH OTHER INDEMNIFIED PARTY, AS APPLICABLE, PRESENTS A
CONFLICT

94


--------------------------------------------------------------------------------





OR POTENTIAL CONFLICT BETWEEN LENDER OR SUCH OTHER INDEMNIFIED PARTY THAT WOULD
MAKE SUCH SEPARATE REPRESENTATION ADVISABLE.  ANY INDEMNIFIED PARTY WILL GIVE
BORROWER PROMPT NOTICE AFTER SUCH INDEMNIFIED PARTY OBTAINS ACTUAL KNOWLEDGE OF
ANY POTENTIAL CLAIM BY SUCH INDEMNIFIED PARTY FOR INDEMNIFICATION HEREUNDER. 
THE INDEMNIFIED PARTIES SHALL NOT SETTLE OR COMPROMISE ANY ACTION, PROCEEDING OR
CLAIM AS TO WHICH IT IS INDEMNIFIED HEREUNDER WITHOUT NOTICE TO BORROWER. 
NOTWITHSTANDING THE FOREGOING, SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING AND BORROWER IS RESISTING AND DEFENDING SUCH ACTION, SUIT OR
PROCEEDING AS PROVIDED ABOVE IN A PRUDENT AND COMMERCIALLY REASONABLE MANNER, IN
ORDER TO OBTAIN THE BENEFIT OF THIS SECTION 12.01 WITH RESPECT TO SUCH ACTION,
SUIT OR PROCEEDING, LENDER AND THE INDEMNIFIED PARTIES AGREE THAT THEY SHALL NOT
SETTLE SUCH ACTION, SUIT OR PROCEEDING WITHOUT OBTAINING BORROWER’S CONSENT
WHICH BORROWER AGREES NOT TO UNREASONABLY WITHHOLD, CONDITION OR DELAY;
PROVIDED, HOWEVER, (X) IF BORROWER IS NOT DILIGENTLY DEFENDING SUCH ACTION, SUIT
OR PROCEEDING IN A PRUDENT AND COMMERCIALLY REASONABLE MANNER AS PROVIDED ABOVE
AND LENDER HAS PROVIDED BORROWER WITH THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE, OR
SHORTER PERIOD IF MANDATED BY THE REQUIREMENTS OF THE APPLICABLE LAW, AND
BORROWER HAS FAILED TO CORRECT SUCH FAILURE, OR (Y) FAILURE TO SETTLE COULD, IN
LENDER’S REASONABLE JUDGMENT, EXPOSE LENDER TO CRIMINAL LIABILITY, LENDER MAY
SETTLE SUCH ACTION, SUIT OR PROCEEDING WITHOUT THE CONSENT OF BUT UPON NOTICE TO
BORROWER AND BE ENTITLED TO THE BENEFITS OF THIS SECTION 12.01 WITH RESPECT TO
THE SETTLEMENT OF SUCH ACTION, SUIT OR PROCEEDING.


ARTICLE XIII:  DEFAULTS


SECTION 13.01.  EVENTS OF DEFAULT.  THE DEBT SHALL BECOME IMMEDIATELY DUE AT THE
OPTION OF LENDER UPON ANY ONE OR MORE OF THE FOLLOWING EVENTS (“EVENT OF
DEFAULT”):


(A)           IF THE FINAL PAYMENT OR PREPAYMENT PREMIUM, IF ANY, DUE UNDER THE
NOTE OR HEREUNDER SHALL NOT BE PAID ON MATURITY;


(B)           IF ANY MONTHLY PAYMENT OF INTEREST AND/OR PRINCIPAL DUE UNDER THE
NOTE (OTHER THAN THE SUMS DESCRIBED IN (A) ABOVE) SHALL NOT BE FULLY PAID ON THE
DATE UPON WHICH THE SAME IS DUE AND PAYABLE THEREUNDER; PROVIDED, THAT THE
FAILURE OF ANY SUCH AMOUNT TO BE PAID WHEN DUE SHALL NOT BE AN EVENT OF DEFAULT
IF ADEQUATE FUNDS WERE ON DEPOSIT IN THE RELEVANT SUB-ACCOUNT (OR WOULD HAVE
BEEN ON DEPOSIT THEREIN IF LENDER HAD TIMELY ALLOCATED SUCH FUNDS THERETO FROM
THE CENTRAL ACCOUNT AND/OR THE RENT ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF
ARTICLE V HEREOF);


(C)           IF PAYMENT OF ANY SUM (OTHER THAN THE SUMS DESCRIBED IN (A) ABOVE
OR (B) ABOVE) REQUIRED TO BE PAID PURSUANT TO THE NOTE, THIS SECURITY INSTRUMENT
OR ANY OTHER LOAN DOCUMENT SHALL NOT BE PAID WITHIN FIVE (5) DAYS AFTER LENDER
DELIVERS WRITTEN NOTICE TO BORROWER THAT SAME IS DUE AND PAYABLE THEREUNDER OR
HEREUNDER; PROVIDED, THAT THE FAILURE OF ANY SUCH AMOUNT TO BE PAID WHEN DUE
SHALL NOT BE AN EVENT OF DEFAULT IF ADEQUATE FUNDS WERE ON DEPOSIT IN THE
RELEVANT SUB-ACCOUNT (OR WOULD HAVE BEEN ON DEPOSIT THEREIN IF LENDER HAD TIMELY
ALLOCATED SUCH FUNDS THERETO FROM THE CENTRAL ACCOUNT AND/OR THE RENT ACCOUNT IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE V HEREOF) AND, IF REQUIRED, BORROWER
TIMELY INSTRUCTED LENDER AS TO THE APPLICATION OF SUCH FUNDS;


(D)           IF BORROWER, GUARANTOR OR, IF BORROWER OR GUARANTOR IS A
PARTNERSHIP, ANY GENERAL PARTNER OF BORROWER OR GUARANTOR, OR, IF BORROWER OR
GUARANTOR IS A LIMITED LIABILITY COMPANY,

95


--------------------------------------------------------------------------------





ANY MEMBER OF BORROWER OR MANAGING MEMBER OF GUARANTOR, SHALL INSTITUTE OR CAUSE
TO BE INSTITUTED ANY PROCEEDING FOR THE TERMINATION OR DISSOLUTION OF BORROWER,
GUARANTOR OR ANY SUCH GENERAL PARTNER OR MEMBER;


(E)           IF THE INSURANCE POLICIES REQUIRED HEREUNDER ARE NOT KEPT IN FULL
FORCE AND EFFECT, OR IF THE INSURANCE POLICIES ARE NOT ASSIGNED AND DELIVERED TO
LENDER AS HEREIN PROVIDED;


(F)            IF BORROWER OR GUARANTOR ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS
SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT OR ANY INTEREST HEREIN OR
THEREIN, OR IF ANY TRANSFER OCCURS OTHER THAN IN ACCORDANCE WITH THE PROVISIONS
HEREOF;


(G)           IF ANY REPRESENTATION OR WARRANTY OF BORROWER OR GUARANTOR MADE
HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, FINANCIAL
STATEMENT OR OTHER INSTRUMENT OR AGREEMENT FURNISHED TO LENDER SHALL PROVE FALSE
OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE MADE OR FURNISHED;


(H)           IF BORROWER, GUARANTOR OR ANY GENERAL PARTNER OF BORROWER, OR
GUARANTOR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHALL ADMIT
IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE;


(I)            IF A RECEIVER, LIQUIDATOR OR TRUSTEE OF BORROWER, GUARANTOR OR
ANY GENERAL PARTNER OF BORROWER, OR GUARANTOR SHALL BE APPOINTED OR IF BORROWER,
GUARANTOR OR THEIR RESPECTIVE GENERAL PARTNERS SHALL BE ADJUDICATED A BANKRUPT
OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL
BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED IN, BY BORROWER, GUARANTOR
OR THEIR RESPECTIVE GENERAL PARTNERS OR IF ANY PROCEEDING FOR THE DISSOLUTION OR
LIQUIDATION OF BORROWER, GUARANTOR OR THEIR RESPECTIVE GENERAL PARTNERS SHALL BE
INSTITUTED; HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING
WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER, GUARANTOR OR THEIR RESPECTIVE
GENERAL PARTNERS, AS APPLICABLE, UPON THE SAME NOT BEING DISCHARGED, STAYED OR
DISMISSED WITHIN NINETY (90) DAYS OR IF BORROWER, GUARANTOR OR THEIR RESPECTIVE
GENERAL PARTNERS SHALL GENERALLY NOT BE PAYING ITS DEBTS AS THEY BECOME DUE;


(J)            IF BORROWER SHALL BE IN DEFAULT BEYOND ANY NOTICE OR GRACE
PERIOD, IF ANY, UNDER ANY OTHER MORTGAGE OR DEED OF TRUST OR SECURITY AGREEMENT
COVERING ANY PART OF THE PROPERTY WITHOUT REGARD TO ITS PRIORITY RELATIVE TO
THIS SECURITY INSTRUMENT; PROVIDED, HOWEVER, THIS PROVISION SHALL NOT BE DEEMED
A WAIVER OF THE PROVISIONS OF ARTICLE IX PROHIBITING FURTHER ENCUMBRANCES
AFFECTING THE PROPERTY OR ANY OTHER PROVISION OF THIS SECURITY INSTRUMENT;


(K)           IF THE PROPERTY BECOMES SUBJECT TO ANY LIEN WHICH IS SUPERIOR TO
THE LIEN OF THIS SECURITY INSTRUMENT, OTHER THAN PERMITTED ENCUMBRANCES;


(L)            IF BORROWER OR SPE PLEDGOR DISCONTINUES OPERATIONS WITH RESPECT
TO A MATERIAL PORTION OF THE PROPERTY FOR REASONS OTHER THAN REPAIR OR
RESTORATION ARISING FROM A CASUALTY OR CONDEMNATION FOR TEN (10) DAYS OR MORE;

96


--------------------------------------------------------------------------------





(M)          EXCEPT AS PERMITTED IN THIS SECURITY INSTRUMENT, ANY MATERIAL
ALTERATION, DEMOLITION OR REMOVAL OF ANY OF THE IMPROVEMENTS WITHOUT THE PRIOR
CONSENT OF LENDER;


(N)           IF BORROWER OR SPE PLEDGOR CONSUMMATES A TRANSACTION WHICH WOULD
CAUSE THIS SECURITY INSTRUMENT OR LENDER’S RIGHTS UNDER THIS SECURITY
INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT TO CONSTITUTE A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR RESULT IN A VIOLATION OF A STATE STATUTE
REGULATING GOVERNMENT PLANS SUBJECTING LENDER TO LIABILITY FOR A VIOLATION OF
ERISA OR A SIMILAR STATE STATUTE; OR


(O)           IF BORROWER SHALL CONSENT TO ANY MODIFICATION OR AMENDMENT TO THE
DECLARATION OF CONDOMINIUM OR THE CONDOMINIUM DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED FOR ANY IMMATERIAL MODIFICATION OR AMENDMENT;


(P)           IF BORROWER SHALL FAIL TO PAY, WHEN DUE AND PAYABLE, ALL
ASSESSMENTS, COMMON CHARGES AND EXPENSES MADE AGAINST THE PROPERTY PURSUANT TO
THE CONDOMINIUM DOCUMENT;


(Q)           IF BORROWER FAILS TO COMPLY WITH ANY OF THE APPLICABLE TERMS,
COVENANTS AND CONDITIONS ON BORROWER’S PART TO BE COMPLIED WITH PURSUANT TO THE
CONDOMINIUM DOCUMENTS;


(R)            IF BORROWER SHALL VOTE TO INCREASE THE INDEBTEDNESS OF THE
CONDOMINIUM WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER;


(S)           IF ANY PROVISION OF THE APPLICABLE STATUTES PURSUANT TO WHICH THE
CONDOMINIUM WAS ESTABLISHED OR ANY SECTION, SENTENCE, CLAUSE, PHRASE OR WORD OR
THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD INVALID AND SUCH INVALIDITY
SHALL AFFECT THE LIEN OF THIS SECURITY INSTRUMENT OR THE RIGHTS OF LENDER UNDER
THE NOTE, THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS;


(T)            IF THE CONDOMINIUM SHALL BECOME SUBJECT TO ANY ACTION FOR
PARTITION COMMENCED BY ANY UNIT OWNER AND SAID ACTION HAS NOT BEEN DISMISSED
WITHIN THIRTY (30) DAYS AFTER COMMENCEMENT THEREOF UNLESS BORROWER, AT ITS OWN
EXPENSE, PROMPTLY AND IN GOOD FAITH WITH DUE DILIGENCE WORKS TO DISMISS SAID
ACTION IN WHICH CASE BORROWER SHALL HAVE A PERIOD NOT TO EXCEED SIXTY (60) DAYS
TO DISMISS SAID ACTION;


(U)           IF, AFTER BORROWER HAS USED ITS BEST EFFORTS TO CURE THE SAME, THE
CONDOMINIUM BOARD CONTINUES TO FAIL (I) TO MAINTAIN THE CONDOMINIUM IN GOOD
CONDITION AND REPAIR, AND SUCH FAILURE DIRECTLY OR INDIRECTLY DECREASES THE
SECURITY VALUE OF THIS SECURITY INSTRUMENT, (II) TO PROMPTLY COMPLY WITH ALL
LAWS, ORDERS, AND ORDINANCES AFFECTING THE CONDOMINIUM OR THE USE THEREOF, THE
FAILURE TO COMPLY WITH WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, (III) TO PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE
PROPERTY LOCATED ON, ABOUT OR ADJACENT TO THE PREMISES AND THE COMMON ELEMENTS,
WHICH MAY BE DAMAGED OR DESTROYED BY ANY CASUALTY OR WHICH MAY BE AFFECTED BY
ANY CONDEMNATION OR SIMILAR PROCEEDING AND (IV) TO COMPLETE AND PAY FOR, WITHIN
A REASONABLE TIME, ANY IMPROVEMENTS OR OTHER STRUCTURE WHICH CONSTITUTES A
PORTION OF THE PROPERTY AND COMMON ELEMENTS AT ANY TIME IN THE PROCESS OF
CONSTRUCTION OR REPAIR ALL TO THE EXTENT THAT THE CONDOMINIUM BOARD IS
AUTHORIZED TO SO MAINTAIN,

97


--------------------------------------------------------------------------------





REPAIR, REPLACE, REBUILD AND COMPLETE THE CONDOMINIUM BY THE DECLARATION OF
CONDOMINIUM AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF SIXTY (60) DAYS
AFTER WRITTEN NOTICE FROM THE CONDOMINIUM BOARD THEREOF SPECIFYING SUCH DEFAULT
AND REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN GIVEN TO THE PERSON
DESIGNATED FROM TIME TO TIME IN ACCORDANCE WITH THE DECLARATION OF CONDOMINIUM
TO RECEIVE SERVICE OF PROCESS;


(V)           IF (I) BORROWER FAILS TO MAINTAIN THE PREMISES AS A CONDOMINIUM
UNDER THE PROVISIONS OF THE CONDOMINIUM ACT OR (II) 75% OR MORE OF THE BUILDINGS
AND IMPROVEMENTS WHICH COMPRISE A PORTION OF THE CONDOMINIUM ARE DESTROYED OR
SUBSTANTIALLY DAMAGED AND 75% OR MORE OF THE OWNERS OF UNITS COMPRISING THE
CONDOMINIUM DO NOT DULY AND PROMPTLY RESOLVE TO PROCEED WITH THE REPAIR OR
RESTORATION THEREOF;


(W)          IF BORROWER SHALL FAIL IN THE PAYMENT OF ANY RENT, ADDITIONAL RENT
OR OTHER CHARGE MENTIONED IN OR MADE PAYABLE BY THE GROUND LEASE WHEN SAID RENT
OR OTHER CHARGE IS DUE AND PAYABLE SUBJECT TO BORROWER’S RIGHT, IF ANY, TO
TIMELY AND PROPERLY CONTEST SAID RENT OR OTHER CHARGE, SO LONG AS (I) BORROWER
SHALL NOT BE IN DEFAULT UNDER THE GROUND LEASE FOR FAILURE TO PAY SAID RENT OR
OTHER CHARGE DURING THE PENDENCY OF SUCH CONTEST AND (II) BORROWER IS DILIGENTLY
AND CONTINUOUSLY CONTESTING SAID RENT OR OTHER CHARGE;


(X)            IF THERE SHALL OCCUR ANY DEFAULT BY BORROWER IN THE OBSERVANCE OR
PERFORMANCE OF ANY TERM, COVENANT OR CONDITION OF THE GROUND LEASE ON THE PART
OF BORROWER TO BE OBSERVED OR PERFORMED, AND SAID DEFAULT IS NOT CURED PRIOR TO
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD THEREIN PROVIDED, OR IF ANY ONE OR
MORE OF THE EVENTS REFERRED TO IN THE GROUND LEASE SHALL OCCUR WHICH WOULD CAUSE
THE GROUND LEASE TO TERMINATE WITHOUT NOTICE OR ACTION BY THE GROUND LESSOR OR
WHICH WOULD ENTITLE THE GROUND LESSOR TO TERMINATE THE GROUND LEASE AND THE TERM
THEREOF BY GIVING NOTICE TO BORROWER, AS LESSEE THEREUNDER, OR IF THE LEASEHOLD
ESTATE CREATED BY THE GROUND LEASE SHALL BE SURRENDERED OR THE GROUND LEASE
SHALL BE TERMINATED OR CANCELLED FOR ANY REASON OR UNDER ANY CIRCUMSTANCES
WHATSOEVER, OR IF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THE GROUND LEASE
SHALL IN ANY MANNER BE MODIFIED, CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, OR IF BORROWER SHALL FAIL TO
EXERCISE ANY OPTION TO RENEW THE GROUND LEASE OR SHALL FAIL TO OR NEGLECT TO
PURSUE DILIGENTLY ALL ACTIONS NECESSARY TO EXERCISE SUCH RENEWAL RIGHTS PURSUANT
TO THE TERMS OF THE GROUND LEASE; OR


(Y)           IF A DEFAULT SHALL OCCUR UNDER ANY OF THE OTHER TERMS, COVENANTS
OR CONDITIONS OF THE NOTE, THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT,
OTHER THAN AS SET FORTH IN (A) THROUGH (X) ABOVE, FOR TEN (10) DAYS AFTER NOTICE
FROM LENDER IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A
SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF
ANY OTHER DEFAULT OR AN ADDITIONAL NINETY (90) DAYS IF BORROWER IS DILIGENTLY
AND CONTINUOUSLY EFFECTUATING A CURE OF A CURABLE NON-MONETARY DEFAULT, OTHER
THAN AS SET FORTH IN (A) THROUGH (X) ABOVE.  NOTWITHSTANDING THE FOREGOING,
BORROWER’S FAILURE TO PROMPTLY COMMENCE THE WORK SUBSEQUENT TO A CASUALTY OR
TAKING SHALL NOT BE A DEFAULT HEREUNDER IF (I) A SUBSTANTIAL CASUALTY OR
SUBSTANTIAL TAKING HAS OCCURRED, (II) LENDER HAS NOT MADE AVAILABLE LOSS
PROCEEDS TO BORROWER FOR THE WORK FOR ANY REASON OTHER THAN BECAUSE A DEFAULT
EXISTS AND (III) BORROWER HAS GIVEN WRITTEN NOTICE TO LENDER THAT IT SHALL REPAY
THE LOAN WITHIN SIX (6) MONTHS OF LENDER APPLYING LOSS PROCEEDS FROM THE
PROPERTY TOWARDS THE REPAYMENT OF THE DEBT AND BORROWER

98


--------------------------------------------------------------------------------





DILIGENTLY SEEKS CONSTRUCTION FINANCING FOR THE WORK DURING SUCH PERIOD AND
DELIVERS TO LENDER EVIDENCE THEREOF.


SECTION 13.02.  REMEDIES.  (A) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, AT LAW OR IN EQUITY,
TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT REASONABLY DEEMS ADVISABLE TO
PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE
PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE
AFFECTING ANY OTHER RIGHTS AND REMEDIES OF LENDER HEREUNDER, AT LAW OR IN
EQUITY:  (I) DECLARE ALL OR ANY PORTION OF THE UNPAID DEBT TO BE IMMEDIATELY DUE
AND PAYABLE; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF ANY OF THE EVENTS
SPECIFIED IN SECTION 13.01(I), THE ENTIRE DEBT WILL BE IMMEDIATELY DUE AND
PAYABLE WITHOUT NOTICE OR DEMAND OR ANY OTHER DECLARATION OF THE AMOUNTS DUE AND
PAYABLE; OR (II) BRING AN ACTION TO FORECLOSE THIS SECURITY INSTRUMENT AND
WITHOUT APPLYING FOR A RECEIVER FOR THE RENTS, BUT SUBJECT TO THE RIGHTS OF THE
TENANTS UNDER THE LEASES, ENTER INTO OR UPON THE PROPERTY OR ANY PART THEREOF,
EITHER PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS, AND DISPOSSESS
BORROWER AND ITS AGENTS AND SERVANTS THEREFROM, AND THEREUPON LENDER MAY (A)
USE, OPERATE, MANAGE, CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND OTHERWISE
DEAL WITH ALL AND EVERY PART OF THE PROPERTY AND CONDUCT THE BUSINESS THEREAT,
(B) MAKE ALTERATIONS, ADDITIONS, RENEWALS, REPLACEMENTS AND IMPROVEMENTS TO OR
ON THE PROPERTY OR ANY PART THEREOF, (C) EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY OR ANY PART THEREOF, WHETHER IN THE NAME
OF BORROWER OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE,
CANCEL, ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR,
COLLECT AND RECEIVE ALL EARNINGS, REVENUES, RENTS, ISSUES, PROFITS AND OTHER
INCOME OF THE PROPERTY AND EVERY PART THEREOF, AND (D) APPLY THE RECEIPTS FROM
THE PROPERTY OR ANY PART THEREOF TO THE PAYMENT OF THE DEBT, AFTER DEDUCTING
THEREFROM ALL EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) REASONABLY INCURRED IN CONNECTION WITH THE AFORESAID
OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE IMPOSITIONS, INSURANCE AND OTHER
CHARGES IN CONNECTION WITH THE PROPERTY OR ANY PART THEREOF, AS WELL AS JUST AND
REASONABLE COMPENSATION FOR THE SERVICES OF LENDER’S THIRD PARTY AGENTS; OR
(III) HAVE AN APPRAISAL OR OTHER VALUATION OF THE PROPERTY OR ANY PART THEREOF
PERFORMED BY AN APPRAISER (AND BORROWER COVENANTS AND AGREES IT SHALL COOPERATE
IN CAUSING ANY SUCH VALUATION OR APPRAISAL TO BE PERFORMED) AND ANY COST OR
EXPENSE INCURRED BY LENDER IN CONNECTION THEREWITH SHALL CONSTITUTE A PORTION OF
THE DEBT AND BE SECURED BY THIS SECURITY INSTRUMENT AND SHALL BE IMMEDIATELY DUE
AND PAYABLE TO LENDER WITH INTEREST, AT THE DEFAULT RATE, UNTIL THE DATE OF
RECEIPT BY LENDER; OR (IV) SELL THE PROPERTY OR INSTITUTE PROCEEDINGS FOR THE
COMPLETE FORECLOSURE OF THIS SECURITY INSTRUMENT, OR TAKE SUCH OTHER ACTION AS
MAY BE ALLOWED PURSUANT TO LEGAL REQUIREMENTS, AT LAW OR IN EQUITY, FOR THE
ENFORCEMENT OF THIS SECURITY INSTRUMENT IN WHICH CASE THE PROPERTY OR ANY PART
THEREOF MAY BE SOLD FOR CASH OR CREDIT IN ONE OR MORE PARCELS; OR (V) WITH OR
WITHOUT ENTRY, AND TO THE EXTENT PERMITTED AND PURSUANT TO THE PROCEDURES
PROVIDED BY APPLICABLE LEGAL REQUIREMENTS, INSTITUTE PROCEEDINGS FOR THE PARTIAL
FORECLOSURE OF THIS SECURITY INSTRUMENT, OR TAKE SUCH OTHER ACTION AS MAY BE
ALLOWED PURSUANT TO LEGAL REQUIREMENTS, AT LAW OR IN EQUITY, FOR THE ENFORCEMENT
OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE DEBT THEN DUE AND PAYABLE,
SUBJECT TO THE LIEN OF THIS SECURITY INSTRUMENT CONTINUING UNIMPAIRED AND
WITHOUT LOSS OF PRIORITY SO AS TO SECURE THE BALANCE OF THE DEBT NOT

99


--------------------------------------------------------------------------------





THEN DUE; OR (VI) SELL THE PROPERTY OR ANY PART THEREOF AND ANY OR ALL ESTATE,
CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND RIGHTS OF
REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE OR MORE
SALES, IN WHOLE OR IN PARCELS, IN ANY ORDER OR MANNER, AT SUCH TIME AND PLACE,
UPON SUCH TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR PERMITTED BY
LAW, AT THE DISCRETION OF LENDER, AND IN THE EVENT OF A SALE, BY FORECLOSURE OR
OTHERWISE, OF LESS THAN ALL OF THE PROPERTY, THIS SECURITY INSTRUMENT SHALL
CONTINUE AS A LIEN ON THE REMAINING PORTION OF THE PROPERTY; OR (VII) INSTITUTE
AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE SPECIFIC PERFORMANCE OF ANY
COVENANT, CONDITION OR AGREEMENT CONTAINED IN THE LOAN DOCUMENTS, OR ANY OF
THEM; OR (VIII) RECOVER JUDGMENT ON THE NOTE OR ANY GUARANTY EITHER BEFORE,
DURING OR AFTER (OR IN LIEU OF) ANY PROCEEDINGS FOR THE ENFORCEMENT OF THIS
SECURITY INSTRUMENT; OR (IX) APPLY, EX PARTE, FOR THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE, RECEIVER, KEEPER, LIQUIDATOR OR CONSERVATOR OF THE PROPERTY
OR ANY PART THEREOF, IRRESPECTIVE OF THE ADEQUACY OF THE SECURITY FOR THE DEBT
AND WITHOUT REGARD TO THE SOLVENCY OF BORROWER OR OF ANY PERSON LIABLE FOR THE
PAYMENT OF THE DEBT, TO WHICH APPOINTMENT BORROWER DOES HEREBY CONSENT AND SUCH
RECEIVER OR OTHER OFFICIAL SHALL HAVE ALL RIGHTS AND POWERS PERMITTED BY
APPLICABLE LAW AND SUCH OTHER RIGHTS AND POWERS AS THE COURT MAKING SUCH
APPOINTMENT MAY CONFER, BUT THE APPOINTMENT OF SUCH RECEIVER OR OTHER OFFICIAL
SHALL NOT IMPAIR OR IN ANY MANNER PREJUDICE THE RIGHTS OF LENDER TO RECEIVE THE
RENT WITH RESPECT TO ANY OF THE PROPERTY PURSUANT TO THIS SECURITY INSTRUMENT OR
THE ASSIGNMENT; OR (X) REQUIRE, AT LENDER’S OPTION, BORROWER TO PAY MONTHLY IN
ADVANCE TO LENDER, OR ANY RECEIVER APPOINTED TO COLLECT THE RENTS, THE FAIR AND
REASONABLE RENTAL VALUE FOR THE USE AND OCCUPATION OF ANY PORTION OF THE
PROPERTY OCCUPIED BY BORROWER AND MAY REQUIRE BORROWER TO VACATE AND SURRENDER
POSSESSION TO LENDER OF THE PROPERTY OR TO SUCH RECEIVER AND BORROWER MAY BE
EVICTED BY SUMMARY PROCEEDINGS OR OTHERWISE; OR (XI) WITHOUT NOTICE TO BORROWER
(A) APPLY ALL OR ANY PORTION OF THE CASH COLLATERAL IN ANY SUB-ACCOUNT AND
ESCROW ACCOUNT, INCLUDING ANY INTEREST AND/OR EARNINGS THEREIN, TO CARRY OUT THE
OBLIGATIONS OF BORROWER UNDER THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, TO PROTECT AND PRESERVE THE PROPERTY AND FOR ANY OTHER PURPOSE
PERMITTED UNDER THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND/OR (B)
HAVE ALL OR ANY PORTION OF SUCH CASH COLLATERAL IMMEDIATELY PAID TO LENDER TO BE
APPLIED AGAINST THE DEBT IN THE ORDER AND PRIORITY SET FORTH IN THE NOTE; OR
(XII) PURSUE ANY OR ALL SUCH OTHER RIGHTS OR REMEDIES AS LENDER MAY HAVE UNDER
APPLICABLE LAW OR IN EQUITY; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS
SECTION 13.02(A) SHALL NOT BE CONSTRUED TO EXTEND OR MODIFY ANY OF THE NOTICE
REQUIREMENTS OR GRACE PERIODS PROVIDED FOR HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS.  BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LEGAL REQUIREMENTS, ANY DEFENSE BORROWER MIGHT OTHERWISE RAISE OR HAVE BY THE
FAILURE TO MAKE ANY TENANTS PARTIES DEFENDANT TO A FORECLOSURE PROCEEDING AND TO
FORECLOSE THEIR RIGHTS IN ANY PROCEEDING INSTITUTED BY LENDER.


(B)           TO THE EXTENT NOT PROHIBITED BY LAW, ANY TIME AFTER AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT LENDER SHALL HAVE THE POWER TO SELL THE
PROPERTY OR ANY PART THEREOF AT PUBLIC AUCTION, IN SUCH MANNER, AT SUCH TIME AND
PLACE, UPON SUCH TERMS AND CONDITIONS, AND UPON SUCH PUBLIC NOTICE AS LENDER MAY
DEEM BEST FOR THE INTEREST OF LENDER, OR AS MAY BE REQUIRED OR PERMITTED BY
APPLICABLE LAW, CONSISTING OF ADVERTISEMENT IN A NEWSPAPER OF GENERAL
CIRCULATION IN THE JURISDICTION AND FOR SUCH PERIOD AS APPLICABLE LAW MAY
REQUIRE AND AT SUCH OTHER TIMES AND BY SUCH OTHER METHODS, IF ANY, AS MAY BE
REQUIRED BY LAW TO CONVEY THE PROPERTY IN FEE SIMPLE WITH RESPECT TO ALL
PORTIONS OF THE FEE PREMISES BY LENDER’S DEED WITH SPECIAL WARRANTY OF TITLE
AND, WITH RESPECT TO THE LEASEHOLD PREMISES, BY AN ASSIGNMENT OF THE GROUND
LEASE, TO AND AT THE COST

100


--------------------------------------------------------------------------------





OF THE PURCHASER, WHO SHALL NOT BE LIABLE TO SEE TO THE APPLICATION OF THE
PURCHASE MONEY.  THE PROCEEDS OR AVAILS OF ANY SALE MADE UNDER OR BY VIRTUE OF
THIS SECTION 13.02, TOGETHER WITH ANY OTHER SUMS WHICH THEN MAY BE HELD BY
LENDER UNDER THIS SECURITY INSTRUMENT, WHETHER UNDER THE PROVISIONS OF THIS
SECTION 13.02 OR OTHERWISE, SHALL BE APPLIED AS FOLLOWS:

First:  To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender’s legal counsel as
applicable, and of any judicial proceedings wherein the same may be made, and of
all expenses, liabilities and advances reasonably made or incurred by Lender
under this Security Instrument, together with interest as provided herein on all
such advances made by Lender, and all Impositions, except any Impositions or
other charges subject to which the Property shall have been sold;

Second:  To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;

Third:  To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and

Fourth:  The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.

Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.


(C)           LENDER MAY ADJOURN FROM TIME TO TIME ANY SALE BY IT TO BE MADE
UNDER OR BY VIRTUE OF THIS SECURITY INSTRUMENT BY ANNOUNCEMENT AT THE TIME AND
PLACE APPOINTED FOR SUCH SALE OR FOR SUCH ADJOURNED SALE OR SALES AND, EXCEPT AS
OTHERWISE PROVIDED BY ANY APPLICABLE PROVISION OF LEGAL REQUIREMENTS, LENDER,
WITHOUT FURTHER NOTICE OR PUBLICATION, MAY MAKE SUCH SALE AT THE TIME AND PLACE
TO WHICH THE SAME SHALL BE SO ADJOURNED.


(D)           UPON THE COMPLETION OF ANY SALE OR SALES MADE BY LENDER UNDER OR
BY VIRTUE OF THIS SECTION 13.02, LENDER, OR ANY OFFICER OF ANY COURT EMPOWERED
TO DO SO, SHALL EXECUTE AND DELIVER TO THE ACCEPTED PURCHASER OR PURCHASERS A
GOOD AND SUFFICIENT INSTRUMENT, OR GOOD AND SUFFICIENT INSTRUMENTS, GRANTING,
CONVEYING, ASSIGNING AND TRANSFERRING ALL ESTATE, RIGHT, TITLE AND INTEREST IN
AND TO THE PROPERTY AND RIGHTS SOLD.  LENDER IS HEREBY IRREVOCABLY APPOINTED THE
TRUE AND LAWFUL ATTORNEY-IN-FACT OF BORROWER (COUPLED WITH AN INTEREST), IN ITS
NAME AND STEAD, TO MAKE ALL NECESSARY CONVEYANCES, ASSIGNMENTS, TRANSFERS AND
DELIVERIES OF THE PROPERTY AND RIGHTS SO SOLD AND FOR THAT PURPOSE LENDER MAY
EXECUTE ALL NECESSARY INSTRUMENTS OF CONVEYANCE, ASSIGNMENT, TRANSFER AND
DELIVERY, AND MAY SUBSTITUTE ONE OR MORE PERSONS WITH LIKE POWER, BORROWER
HEREBY RATIFYING AND CONFIRMING ALL THAT ITS SAID ATTORNEY-IN-FACT OR SUCH
SUBSTITUTE OR SUBSTITUTES SHALL LAWFULLY DO BY VIRTUE HEREOF.  NEVERTHELESS,
BORROWER, IF SO REQUESTED BY LENDER,

101


--------------------------------------------------------------------------------





SHALL RATIFY AND CONFIRM ANY SUCH SALE OR SALES BY EXECUTING AND DELIVERING TO
LENDER, OR TO SUCH PURCHASER OR PURCHASERS ALL SUCH INSTRUMENTS AS MAY BE
ADVISABLE, IN THE SOLE JUDGEMENT OF LENDER, FOR SUCH PURPOSE, AND AS MAY BE
DESIGNATED IN SUCH REQUEST.  ANY SUCH SALE OR SALES MADE UNDER OR BY VIRTUE OF
THIS SECTION 13.02, WHETHER MADE UNDER THE POWER OF SALE HEREIN GRANTED OR UNDER
OR BY VIRTUE OF JUDICIAL PROCEEDINGS OR A JUDGMENT OR DECREE OF FORECLOSURE AND
SALE, SHALL OPERATE TO DIVEST ALL THE ESTATE, RIGHT, TITLE, INTEREST, CLAIM AND
DEMAND WHATSOEVER, WHETHER AT LAW OR IN EQUITY, OF BORROWER IN AND TO THE
PROPERTY AND RIGHTS SO SOLD, AND SHALL, TO THE FULLEST EXTENT PERMITTED UNDER
LEGAL REQUIREMENTS, BE A PERPETUAL BAR, BOTH AT LAW AND IN EQUITY AGAINST
BORROWER AND AGAINST ANY AND ALL PERSONS CLAIMING OR WHO MAY CLAIM THE SAME, OR
ANY PART THEREOF, FROM, THROUGH OR UNDER BORROWER.


(E)           IN THE EVENT OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS SECTION
13.02 (WHETHER MADE UNDER THE POWER OF SALE HEREIN GRANTED OR UNDER OR BY VIRTUE
OF JUDICIAL PROCEEDINGS OR A JUDGMENT OR DECREE OF FORECLOSURE AND SALE), THE
ENTIRE DEBT IMMEDIATELY THEREUPON SHALL, ANYTHING IN THE LOAN DOCUMENTS TO THE
CONTRARY NOTWITHSTANDING, BECOME DUE AND PAYABLE.


(F)            UPON ANY SALE MADE UNDER OR BY VIRTUE OF THIS SECTION 13.02
(WHETHER MADE UNDER THE POWER OF SALE HEREIN GRANTED OR UNDER OR BY VIRTUE OF
JUDICIAL PROCEEDINGS OR A JUDGMENT OR DECREE OF FORECLOSURE AND SALE), LENDER
MAY BID FOR AND ACQUIRE THE PROPERTY OR ANY PART THEREOF AND IN LIEU OF PAYING
CASH THEREFOR MAY MAKE SETTLEMENT FOR THE PURCHASE PRICE BY CREDITING UPON THE
DEBT THE NET SALES PRICE AFTER DEDUCTING THEREFROM THE EXPENSES OF THE SALE AND
THE COSTS OF THE ACTION.


(G)           NO RECOVERY OF ANY JUDGMENT BY LENDER AND NO LEVY OF AN EXECUTION
UNDER ANY JUDGMENT UPON THE PROPERTY OR ANY PART THEREOF OR UPON ANY OTHER
PROPERTY OF BORROWER SHALL RELEASE THE LIEN OF THIS SECURITY INSTRUMENT UPON THE
PROPERTY OR ANY PART THEREOF, OR ANY LIENS, RIGHTS, POWERS OR REMEDIES OF LENDER
HEREUNDER, BUT SUCH LIENS, RIGHTS, POWERS AND REMEDIES OF LENDER SHALL CONTINUE
UNIMPAIRED UNTIL ALL AMOUNTS DUE UNDER THE NOTE, THIS SECURITY INSTRUMENT AND
THE OTHER LOAN DOCUMENTS ARE PAID IN FULL.


(H)           UPON THE EXERCISE BY LENDER OF ANY POWER, RIGHT, PRIVILEGE, OR
REMEDY PURSUANT TO THIS SECURITY INSTRUMENT WHICH REQUIRES ANY CONSENT,
APPROVAL, REGISTRATION, QUALIFICATION, OR AUTHORIZATION OF ANY GOVERNMENTAL
AUTHORITY, BORROWER AGREES TO EXECUTE AND DELIVER, OR WILL CAUSE THE EXECUTION
AND DELIVERY OF, ALL APPLICATIONS, CERTIFICATES, INSTRUMENTS, ASSIGNMENTS AND
OTHER DOCUMENTS AND PAPERS THAT LENDER OR ANY PURCHASER OF THE PROPERTY MAY BE
REQUIRED TO OBTAIN FOR SUCH GOVERNMENTAL CONSENT, APPROVAL, REGISTRATION,
QUALIFICATION, OR AUTHORIZATION AND LENDER IS HEREBY IRREVOCABLY APPOINTED THE
TRUE AND LAWFUL ATTORNEY-IN-FACT OF BORROWER (COUPLED WITH AN INTEREST), IN ITS
NAME AND STEAD, TO EXECUTE ALL SUCH APPLICATIONS, CERTIFICATES, INSTRUMENTS,
ASSIGNMENTS AND OTHER DOCUMENTS AND PAPERS.


SECTION 13.03.  PAYMENT OF DEBT AFTER DEFAULT.  IF, FOLLOWING THE OCCURRENCE OF
ANY EVENT OF DEFAULT, BORROWER SHALL TENDER PAYMENT OF AN AMOUNT SUFFICIENT TO
SATISFY THE DEBT IN WHOLE OR IN PART AT ANY TIME PRIOR TO A FORECLOSURE SALE OF
THE PROPERTY, AND IF AT THE TIME OF SUCH TENDER PREPAYMENT OF THE PRINCIPAL
BALANCE OF THE NOTE IS NOT PERMITTED BY THE NOTE OR THIS SECURITY INSTRUMENT,
BORROWER SHALL, IN ADDITION TO THE ENTIRE DEBT, ALSO PAY TO LENDER A SUM EQUAL
TO INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL BALANCE OF THE NOTE AT AN
INTEREST RATE EQUAL

102


--------------------------------------------------------------------------------





TO THE LIBOR MARGIN FOR THE NOTE PLUS THE GREATER OF (X) THE THEN CURRENT LIBOR
RATE AND (Y) THE THEN CURRENT AVERAGE YIELD FOR “THIS WEEK” AS PUBLISHED BY THE
FEDERAL RESERVE BOARD DURING THE MOST RECENT FULL WEEK PRECEDING THE DATE ON
WHICH BORROWER TENDERS SUCH PAYMENT IN FEDERAL RESERVE STATISTICAL RELEASE H.15
(519) FOR INSTRUMENTS HAVING A TEN (10) YEAR MATURITY, FROM THE DATE OF SUCH
TENDER TO THE EARLIER OF (A) THE MATURITY DATE OR (B) THE FIRST DAY OF THE
PERIOD DURING WHICH PREPAYMENT OF THE PRINCIPAL BALANCE OF THE NOTE WOULD HAVE
BEEN PERMITTED TOGETHER WITH A PREPAYMENT CONSIDERATION EQUAL TO THE PREPAYMENT
CONSIDERATION WHICH WOULD HAVE BEEN PAYABLE AS OF THE FIRST DAY OF THE PERIOD
DURING WHICH PREPAYMENT WOULD HAVE BEEN PERMITTED.  IF AT THE TIME OF SUCH
TENDER, PREPAYMENT OF THE PRINCIPAL BALANCE OF THE NOTE IS PERMITTED, SUCH
TENDER BY BORROWER SHALL BE DEEMED TO BE A VOLUNTARY PREPAYMENT OF THE PRINCIPAL
BALANCE OF THE NOTE AND BORROWER SHALL, IN ADDITION TO THE ENTIRE DEBT, ALSO PAY
TO LENDER THE APPLICABLE PREPAYMENT CONSIDERATION SPECIFIED IN THE NOTE AND THIS
SECURITY INSTRUMENT.


SECTION 13.04.  POSSESSION OF THE PROPERTY.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND THE ACCELERATION OF THE DEBT OR ANY
PORTION THEREOF, BORROWER, IF AN OCCUPANT OF THE PROPERTY OR ANY PART THEREOF,
UPON DEMAND OF LENDER, SHALL IMMEDIATELY SURRENDER POSSESSION OF THE PROPERTY
(OR THE PORTION THEREOF SO OCCUPIED) TO LENDER, AND IF BORROWER IS PERMITTED TO
REMAIN IN POSSESSION, THE POSSESSION SHALL BE AS A MONTH-TO-MONTH TENANT OF
LENDER AND, ON DEMAND, BORROWER SHALL PAY TO LENDER MONTHLY, IN ADVANCE, A
REASONABLE RENTAL FOR THE SPACE SO OCCUPIED AND IN DEFAULT THEREOF BORROWER MAY
BE DISPOSSESSED.  THE COVENANTS HEREIN CONTAINED MAY BE ENFORCED BY A RECEIVER
OF THE PROPERTY OR ANY PART THEREOF.  NOTHING IN THIS SECTION 13.04 SHALL BE
DEEMED TO BE A WAIVER OF THE PROVISIONS OF THIS SECURITY INSTRUMENT MAKING THE
TRANSFER OF THE PROPERTY OR ANY PART THEREOF WITHOUT LENDER’S PRIOR WRITTEN
CONSENT AN EVENT OF DEFAULT.


SECTION 13.05.  INTEREST AFTER DEFAULT.  IF ANY AMOUNT DUE UNDER THE NOTE, THIS
SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS NOT PAID WITHIN ANY
APPLICABLE NOTICE AND GRACE PERIOD AFTER SAME IS DUE, WHETHER SUCH DATE IS THE
STATED DUE DATE, ANY ACCELERATED DUE DATE OR ANY OTHER DATE OR AT ANY OTHER TIME
SPECIFIED UNDER ANY OF THE TERMS HEREOF OR THEREOF, THEN, IN SUCH EVENT,
BORROWER SHALL PAY INTEREST ON THE AMOUNT NOT SO PAID FROM AND AFTER THE DATE ON
WHICH SUCH AMOUNT FIRST BECOMES DUE AT THE DEFAULT RATE; AND SUCH INTEREST SHALL
BE DUE AND PAYABLE AT SUCH RATE UNTIL THE EARLIER OF THE CURE OF ALL EVENTS OF
DEFAULT OR THE PAYMENT OF THE ENTIRE AMOUNT DUE TO LENDER, WHETHER OR NOT ANY
ACTION SHALL HAVE BEEN TAKEN OR PROCEEDING COMMENCED TO RECOVER THE SAME OR TO
FORECLOSE THIS SECURITY INSTRUMENT.  ALL UNPAID AND ACCRUED INTEREST SHALL BE
SECURED BY THIS SECURITY INSTRUMENT AS PART OF THE DEBT.  NOTHING IN THIS
SECTION 13.05 OR IN ANY OTHER PROVISION OF THIS SECURITY INSTRUMENT SHALL
CONSTITUTE AN EXTENSION OF THE TIME FOR PAYMENT OF THE DEBT.


SECTION 13.06.  BORROWER’S ACTIONS AFTER DEFAULT.  UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT AND IMMEDIATELY UPON THE
COMMENCEMENT OF ANY ACTION, SUIT OR OTHER LEGAL PROCEEDINGS BY LENDER TO OBTAIN
JUDGMENT FOR THE DEBT, OR OF ANY OTHER NATURE IN AID OF THE ENFORCEMENT OF THE
LOAN DOCUMENTS, BORROWER WILL (A) AFTER RECEIPT OF NOTICE OF THE INSTITUTION OF
ANY SUCH ACTION, WAIVE THE ISSUANCE AND SERVICE OF PROCESS AND ENTER ITS
VOLUNTARY APPEARANCE IN SUCH ACTION, SUIT OR PROCEEDING, AND (B) IF REQUIRED BY
LENDER, CONSENT TO THE

103


--------------------------------------------------------------------------------





APPOINTMENT OF A RECEIVER OR RECEIVERS OF THE PROPERTY OR ANY PART THEREOF AND
OF ALL THE EARNINGS, REVENUES, RENTS, ISSUES, PROFITS AND INCOME THEREOF.


SECTION 13.07.  CONTROL BY LENDER AFTER DEFAULT.  NOTWITHSTANDING THE
APPOINTMENT OF ANY CUSTODIAN, RECEIVER, LIQUIDATOR OR TRUSTEE OF BORROWER, OR OF
ANY OF ITS PROPERTY, OR OF THE PROPERTY OR ANY PART THEREOF, TO THE EXTENT
PERMITTED BY LEGAL REQUIREMENTS, LENDER SHALL BE ENTITLED TO OBTAIN POSSESSION
AND CONTROL OF ALL PROPERTY NOW AND HEREAFTER COVERED BY THIS SECURITY
INSTRUMENT AND THE ASSIGNMENT IN ACCORDANCE WITH THE TERMS HEREOF.


SECTION 13.08.  RIGHT TO CURE DEFAULTS.  (A) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, LENDER OR ITS AGENTS MAY, BUT WITHOUT ANY
OBLIGATION TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT
RELEASING BORROWER FROM ANY OBLIGATION HEREUNDER, MAKE OR DO THE SAME IN SUCH
MANNER AND TO SUCH EXTENT AS LENDER MAY DEEM NECESSARY TO PROTECT THE SECURITY
HEREOF.  LENDER AND ITS AGENTS ARE AUTHORIZED TO ENTER UPON THE PROPERTY OR ANY
PART THEREOF FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY ACTION OR
PROCEEDINGS TO PROTECT LENDER’S INTEREST IN THE PROPERTY OR ANY PART THEREOF OR
TO FORECLOSE THIS SECURITY INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND
EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY
LAW), WITH INTEREST AS PROVIDED IN THIS SECTION 13.08, SHALL CONSTITUTE A
PORTION OF THE DEBT AND SHALL BE IMMEDIATELY DUE AND PAYABLE TO LENDER UPON
DEMAND.  ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER OR ITS AGENTS IN
REMEDYING SUCH EVENT OF DEFAULT OR IN APPEARING IN, DEFENDING, OR BRINGING ANY
SUCH ACTION OR PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE, FOR THE
PERIOD FROM THE DATE SO DEMANDED TO THE DATE OF PAYMENT TO LENDER.  ALL SUCH
COSTS AND EXPENSES INCURRED BY LENDER OR ITS AGENTS TOGETHER WITH INTEREST
THEREON CALCULATED AT THE ABOVE RATE SHALL BE DEEMED TO CONSTITUTE A PORTION OF
THE DEBT AND BE SECURED BY THIS SECURITY INSTRUMENT.


(B)           IF LENDER MAKES ANY PAYMENT OR ADVANCE THAT LENDER IS AUTHORIZED
BY THIS SECURITY INSTRUMENT TO MAKE IN THE PLACE AND STEAD OF BORROWER (I)
RELATING TO THE IMPOSITIONS OR TAX LIENS ASSERTED AGAINST THE PROPERTY, LENDER
MAY DO SO ACCORDING TO ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE
APPROPRIATE PUBLIC OFFICE WITHOUT INQUIRY INTO THE ACCURACY OF THE BILL,
STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY OF THE IMPOSITIONS OR THE TAX
LIENS OR CLAIMS THEREOF; (II) RELATING TO ANY APPARENT OR THREATENED ADVERSE
TITLE, LIEN, CLAIM OF LIEN, ENCUMBRANCE, CLAIM OR CHARGE, LENDER WILL BE THE
SOLE JUDGE OF THE LEGALITY OR VALIDITY OF SAME; OR (III) RELATING TO ANY OTHER
PURPOSE AUTHORIZED BY THIS SECURITY INSTRUMENT BUT NOT ENUMERATED IN THIS
SECTION 13.08, LENDER MAY DO SO WHENEVER, IN ITS JUDGMENT AND DISCRETION, THE
PAYMENT OR ADVANCE SEEMS NECESSARY OR DESIRABLE TO PROTECT THE PROPERTY AND THE
FULL SECURITY INTEREST INTENDED TO BE CREATED BY THIS SECURITY INSTRUMENT.  IN
CONNECTION WITH ANY PAYMENT OR ADVANCE MADE PURSUANT TO THIS SECTION 13.08,
LENDER HAS THE OPTION AND IS AUTHORIZED, BUT IN NO EVENT SHALL BE OBLIGATED, TO
OBTAIN A CONTINUATION REPORT OF TITLE PREPARED BY A TITLE INSURANCE COMPANY. 
THE PAYMENTS AND THE ADVANCES MADE BY LENDER PURSUANT TO THIS SECTION 13.08 AND
THE COST AND EXPENSES OF SAID TITLE REPORT WILL BE DUE AND PAYABLE BY BORROWER
ON DEMAND, TOGETHER WITH INTEREST AT THE DEFAULT RATE, AND WILL BE SECURED BY
THIS SECURITY INSTRUMENT.


SECTION 13.09.  LATE PAYMENT CHARGE.  IF ANY PORTION OF THE DEBT IS NOT PAID IN
FULL ON OR BEFORE THE DAY ON WHICH IT IS DUE AND PAYABLE HEREUNDER (OTHER THAN
THE PRINCIPAL PORTION OF THE

104


--------------------------------------------------------------------------------





DEBT DUE ON THE MATURITY DATE), BORROWER SHALL PAY TO LENDER AN AMOUNT EQUAL TO
FIVE PERCENT (5%) OF SUCH UNPAID PORTION OF THE DEBT (“LATE CHARGE”) TO DEFRAY
THE EXPENSE INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT
PAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A PART OF THE DEBT.


SECTION 13.10.  RECOVERY OF SUMS REQUIRED TO BE PAID.  LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM OR SUMS WHICH
CONSTITUTE A PART OF THE DEBT AS THE SAME BECOME DUE AND PAYABLE HEREUNDER
(AFTER THE EXPIRATION OF ANY GRACE PERIOD OR THE GIVING OF ANY NOTICE HEREIN
PROVIDED, IF ANY), WITHOUT REGARD TO WHETHER OR NOT THE BALANCE OF THE DEBT
SHALL BE DUE, AND WITHOUT PREJUDICE TO THE RIGHT OF LENDER THEREAFTER TO BRING
AN ACTION OF FORECLOSURE, OR ANY OTHER ACTION, FOR A DEFAULT OR DEFAULTS BY
BORROWER EXISTING AT THE TIME SUCH EARLIER ACTION WAS COMMENCED.


SECTION 13.11.  MARSHALLING AND OTHER MATTERS.  BORROWER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BENEFIT OF ALL APPRAISEMENT, VALUATION,
STAY, EXTENSION, REINSTATEMENT, REDEMPTION (BOTH EQUITABLE AND STATUTORY) AND
HOMESTEAD LAWS NOW OR HEREAFTER IN FORCE AND ALL RIGHTS OF MARSHALLING IN THE
EVENT OF ANY SALE HEREUNDER OF THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST
THEREIN.  FURTHER, BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF
REDEMPTION FROM SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS SECURITY
INSTRUMENT ON BEHALF OF BORROWER, WHETHER EQUITABLE OR STATUTORY AND ON BEHALF
OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY OR
ANY PART THEREOF SUBSEQUENT TO THE DATE OF THIS SECURITY INSTRUMENT AND ON
BEHALF OF ALL PERSONS TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.


SECTION 13.12.  TAX REDUCTION PROCEEDINGS.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL BE DEEMED TO HAVE APPOINTED
LENDER AS ITS ATTORNEY-IN-FACT TO SEEK A REDUCTION OR REDUCTIONS IN THE ASSESSED
VALUATION OF THE PROPERTY FOR REAL PROPERTY TAX PURPOSES OR FOR ANY OTHER
PURPOSE AND TO PROSECUTE ANY ACTION OR PROCEEDING IN CONNECTION THEREWITH.  THIS
POWER, BEING COUPLED WITH AN INTEREST, SHALL BE IRREVOCABLE FOR SO LONG AS ANY
PART OF THE DEBT REMAINS UNPAID AND ANY EVENT OF DEFAULT SHALL BE CONTINUING.


SECTION 13.13.  GENERAL PROVISIONS REGARDING REMEDIES.


(A)           RIGHT TO TERMINATE PROCEEDINGS.  LENDER MAY TERMINATE OR RESCIND
ANY PROCEEDING OR OTHER ACTION BROUGHT IN CONNECTION WITH ITS EXERCISE OF THE
REMEDIES PROVIDED IN SECTION 13.02 AT ANY TIME BEFORE THE CONCLUSION THEREOF, AS
DETERMINED IN LENDER’S SOLE DISCRETION AND WITHOUT PREJUDICE TO LENDER.


(B)           NO WAIVER OR RELEASE.  THE FAILURE OF LENDER TO EXERCISE ANY
RIGHT, REMEDY OR OPTION PROVIDED IN THE LOAN DOCUMENTS SHALL NOT BE DEEMED A
WAIVER OF SUCH RIGHT, REMEDY OR OPTION OR OF ANY COVENANT OR OBLIGATION
CONTAINED IN THE LOAN DOCUMENTS.  NO ACCEPTANCE BY LENDER OF ANY PAYMENT UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND NO PAYMENT
BY LENDER OF ANY PAYMENT OR OBLIGATION FOR WHICH BORROWER IS LIABLE HEREUNDER
SHALL BE DEEMED TO WAIVE OR CURE ANY EVENT OF DEFAULT.  NO SALE OF ALL OR ANY
PORTION OF THE PROPERTY, NO FORBEARANCE ON THE PART OF LENDER, AND NO EXTENSION
OF TIME FOR THE PAYMENT OF THE WHOLE OR ANY PORTION OF THE DEBT OR ANY OTHER
INDULGENCE GIVEN BY LENDER TO BORROWER OR ANY OTHER PERSON, SHALL OPERATE TO
RELEASE OR IN ANY MANNER AFFECT THE INTEREST OF LENDER IN THE

105


--------------------------------------------------------------------------------





PROPERTY OR THE LIABILITY OF BORROWER TO PAY THE DEBT.  NO WAIVER BY LENDER
SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN ONLY TO THE EXTENT
SPECIFICALLY STATED.


(C)           NO IMPAIRMENT; NO RELEASES.  THE INTERESTS AND RIGHTS OF LENDER
UNDER THE LOAN DOCUMENTS SHALL NOT BE IMPAIRED BY ANY INDULGENCE, INCLUDING (I)
ANY RENEWAL, EXTENSION OR MODIFICATION WHICH LENDER MAY GRANT WITH RESPECT TO
ANY OF THE DEBT; (II) ANY SURRENDER, COMPROMISE, RELEASE, RENEWAL, EXTENSION,
EXCHANGE OR SUBSTITUTION WHICH LENDER MAY GRANT WITH RESPECT TO THE PROPERTY OR
ANY PORTION THEREOF; OR (III) ANY RELEASE OR INDULGENCE GRANTED TO ANY MAKER,
ENDORSER, GUARANTOR OR SURETY OF ANY OF THE DEBT.


ARTICLE XIV:  COMPLIANCE WITH REQUIREMENTS


SECTION 14.01.  COMPLIANCE WITH LEGAL REQUIREMENTS.  (A) BORROWER SHALL PROMPTLY
COMPLY WITH ALL PRESENT AND FUTURE LEGAL REQUIREMENTS, FORESEEN AND UNFORESEEN,
ORDINARY AND EXTRAORDINARY, WHETHER REQUIRING STRUCTURAL OR NONSTRUCTURAL
REPAIRS OR ALTERATIONS INCLUDING, WITHOUT LIMITATION, ALL ZONING, SUBDIVISION,
BUILDING, SAFETY AND ENVIRONMENTAL PROTECTION, LAND USE AND DEVELOPMENT LEGAL
REQUIREMENTS, ALL LEGAL REQUIREMENTS WHICH MAY BE APPLICABLE TO THE CURBS
ADJOINING THE PROPERTY OR TO THE USE OR MANNER OF USE THEREOF, AND ALL RENT
CONTROL, RENT STABILIZATION AND ALL OTHER SIMILAR LEGAL REQUIREMENTS RELATING TO
RENTS CHARGED AND/OR COLLECTED IN CONNECTION WITH THE LEASES.  BORROWER
REPRESENTS AND WARRANTS THAT THE PROPERTY IS IN COMPLIANCE IN ALL RESPECTS WITH
ALL LEGAL REQUIREMENTS AS OF THE DATE HEREOF, NO NOTES OR NOTICES OF VIOLATIONS
OF ANY LEGAL REQUIREMENTS HAVE BEEN ENTERED OR RECEIVED BY BORROWER AND TO ITS
BEST KNOWLEDGE THERE IS NO BASIS FOR THE ENTERING OF SUCH NOTES OR NOTICES.


(B)           BORROWER SHALL HAVE THE RIGHT TO CONTEST BY APPROPRIATE LEGAL
PROCEEDINGS DILIGENTLY CONDUCTED IN GOOD FAITH, WITHOUT COST OR EXPENSE TO
LENDER, THE VALIDITY OR APPLICATION OF ANY LEGAL REQUIREMENT AND TO SUSPEND
COMPLIANCE THEREWITH IF PERMITTED UNDER APPLICABLE LEGAL REQUIREMENTS, PROVIDED
(I) FAILURE TO COMPLY THEREWITH MAY NOT SUBJECT LENDER TO ANY CIVIL OR CRIMINAL
LIABILITY, (II) PRIOR TO AND DURING SUCH CONTEST, BORROWER SHALL FURNISH TO
LENDER SECURITY REASONABLY SATISFACTORY TO LENDER, IN ITS DISCRETION, AGAINST
LOSS OR INJURY BY REASON OF SUCH CONTEST OR NON-COMPLIANCE WITH SUCH LEGAL
REQUIREMENT, (III) NO EVENT OF DEFAULT SHALL EXIST DURING SUCH PROCEEDINGS AND
SUCH CONTEST SHALL NOT OTHERWISE VIOLATE ANY OF THE PROVISIONS OF ANY OF THE
LOAN DOCUMENTS, (IV) SUCH CONTEST SHALL NOT (UNLESS BORROWER SHALL COMPLY WITH
THE PROVISIONS OF CLAUSE (II) OF THIS SECTION 14.01(B)) SUBJECT THE PROPERTY TO
ANY LIEN OR ENCUMBRANCE THE ENFORCEMENT OF WHICH IS NOT SUSPENDED OR OTHERWISE
AFFECT THE PRIORITY OF THE LIEN OF THIS SECURITY INSTRUMENT; (V) SUCH CONTEST
SHALL NOT AFFECT THE OWNERSHIP, USE OR OCCUPANCY OF THE PROPERTY; (VI) THE
PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN SHALL NOT BE IN ANY DANGER
OF BEING SOLD, FORFEITED OR LOST BY REASON OF SUCH CONTEST BY BORROWER; (VII)
BORROWER SHALL GIVE LENDER PROMPT NOTICE OF THE COMMENCEMENT OF SUCH PROCEEDINGS
AND, UPON REQUEST BY LENDER, NOTICE OF THE STATUS OF SUCH PROCEEDINGS AND/OR
CONFIRMATION OF THE CONTINUING SATISFACTION OF THE CONDITIONS SET FORTH IN
CLAUSES (I) - (VI) OF THIS SECTION 14.01(B); AND (VIII) UPON A FINAL
DETERMINATION OF SUCH PROCEEDING, BORROWER SHALL TAKE ALL STEPS NECESSARY TO
COMPLY WITH ANY REQUIREMENTS ARISING THEREFROM.


(C)           BORROWER SHALL AT ALL TIMES COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS WITH RESPECT TO THE CONSTRUCTION, USE AND MAINTENANCE OF ANY VAULTS
ADJACENT TO THE PROPERTY.  IF BY

106


--------------------------------------------------------------------------------





REASON OF THE FAILURE TO PAY TAXES, ASSESSMENTS, CHARGES, PERMIT FEES, FRANCHISE
TAXES OR LEVIES OF ANY KIND OR NATURE, THE CONTINUED USE OF THE VAULTS ADJACENT
TO PROPERTY OR ANY PART THEREOF IS DISCONTINUED, BORROWER NEVERTHELESS SHALL,
WITH RESPECT TO ANY VAULTS WHICH MAY BE NECESSARY FOR THE CONTINUED USE OF THE
PROPERTY, TAKE SUCH STEPS (INCLUDING THE MAKING OF ANY PAYMENT) TO ENSURE THE
CONTINUED USE OF VAULTS OR REPLACEMENTS.


SECTION 14.02.  COMPLIANCE WITH RECORDED DOCUMENTS; NO FUTURE GRANTS.  BORROWER
SHALL PROMPTLY PERFORM AND OBSERVE OR CAUSE TO BE PERFORMED AND OBSERVED, ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF ALL PROPERTY AGREEMENTS AND ALL THINGS
NECESSARY TO PRESERVE INTACT AND UNIMPAIRED ANY AND ALL APPURTENANCES OR OTHER
INTERESTS OR RIGHTS AFFECTING THE PROPERTY.


ARTICLE XV:  PREPAYMENT


SECTION 15.01.  PREPAYMENT.  (A) EXCEPT AS SET FORTH IN SECTION 15.01(B) HEREOF,
NO PREPAYMENT OF THE DEBT MAY BE MADE IN WHOLE OR IN PART.


(B)           BORROWER MAY VOLUNTARILY PREPAY THE LOAN, IN WHOLE OR IN PART, ON
ANY BUSINESS DAY, IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(I)            LENDER SHALL HAVE RECEIVED FROM BORROWER NOT LESS THAN THIRTY
(30) DAYS , NOR MORE THAN NINETY (90) DAYS, PRIOR WRITTEN NOTICE SPECIFYING THE
DATE PROPOSED FOR SUCH PREPAYMENT AND THE AMOUNT WHICH IS TO BE PREPAID (WHICH
NOTICE SHALL BE REVOCABLE BY BORROWER UP TO THREE (3) TIMES DURING THE TERM OF
THE LOAN BY GIVING LENDER NOT LESS THAN ONE (1) BUSINESS DAY PRIOR WRITTEN
NOTICE OF SUCH REVOCATION, PROVIDED THAT BORROWER SHALL REMAIN OBLIGATED TO PAY
LENDER’S COSTS AND EXPENSES INCLUDING, WITHOUT LIMITATION, BREAKAGE COSTS
INCURRED BY LENDER IN CONNECTION WITH SUCH REVOCATION).

(II)           BORROWER SHALL ALSO PAY TO LENDER ALL INTEREST DUE THROUGH AND
INCLUDING THE LAST DAY OF THE INTEREST ACCRUAL PERIOD IN WHICH SUCH PREPAYMENT
IS BEING MADE, TOGETHER WITH ANY AND ALL OTHER AMOUNTS DUE AND OWING PURSUANT TO
THE TERMS OF THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS,
PROVIDED THAT THE AMOUNT PREPAID SHALL BE DEPOSITED IN AN INTEREST-BEARING
ACCOUNT UNTIL THE FINAL PAYMENT DATE, AND ALL INTEREST ACCRUING THEREON THROUGH
THE DATE IMMEDIATELY PRECEDING THE FINAL PAYMENT DATE SHALL BE REMITTED TO
BORROWER, PROVIDED THAT BORROWER ACKNOWLEDGES THAT LENDER MAKES NO
REPRESENTATION OR WARRANTY AS TO THE RATE OF RETURN.  FOR THE SAKE OF CLARITY,
IF BORROWER SHALL HAVE PAID INTEREST ON THE PAYMENT DATE IN THE MONTH IN WHICH
THE REPAYMENT OCCURS THROUGH THE THEN CURRENT INTEREST ACCRUAL PERIOD AND REPAYS
THE DEBT IN FULL ON OR BEFORE THE FINAL PAYMENT DATE, NO ADDITIONAL INTEREST
SHALL BE DUE OR PAYABLE BY BORROWER WITH RESPECT TO THE PERIOD SUBSEQUENT TO THE
PAYMENT DATE.

(III)          ANY PARTIAL PREPAYMENT SHALL BE IN A MINIMUM AMOUNT OF NOT LESS
THAN $25,000 AND SHALL BE IN WHOLE MULTIPLES OF $1,000 IN EXCESS THEREOF.

(IV)          INTENTIONALLY OMITTED.

(V)           INTENTIONALLY OMITTED.

107


--------------------------------------------------------------------------------


(VI)          IN THE EVENT THAT THE LOAN IS PREPAID IN WHOLE OR IN PART PRIOR TO
THE FIRST (1ST) ANNIVERSARY OF THE DATE HEREOF, BORROWER SHALL PAY TO LENDER,
TOGETHER WITH SUCH PREPAYMENT AND ALL OTHER AMOUNTS DUE IN CONNECTION THEREWITH,
A NON-REFUNDABLE AMOUNT WHICH SHALL BE DEEMED EARNED BY LENDER UPON THE FUNDING
OF THE LOAN AND SHALL NOT COUNT TO OR BE CREDITED TO PAYMENT OF THE PRINCIPAL
AMOUNT, ANY INTEREST THEREON OR ANY OTHER AMOUNTS PAYABLE UNDER THE NOTE, THE
SECURITY INSTRUMENT OR ANY OF THE LOAN DOCUMENTS, EQUAL TO THE SPREAD
MAINTENANCE PREMIUM.  THEREAFTER, ALL PREPAYMENTS OF THE LOAN SHALL BE WITHOUT
ANY PREPAYMENT FEE OR CHARGE OF ANY KIND.

(VII)         THE MEZ LOAN SHALL HAVE BEEN PAID IN FULL ON OR BEFORE THE DATE OF
ANY PREPAYMENT OF THE LOAN.


ARTICLE XVI:  ENVIRONMENTAL COMPLIANCE


SECTION 16.01.  COVENANTS, REPRESENTATIONS AND WARRANTIES.  (A) BORROWER HAS
NOT, AT ANY TIME, AND, TO BORROWER’S BEST KNOWLEDGE AFTER DUE INQUIRY AND
INVESTIGATION, EXCEPT AS SET FORTH IN THE ENVIRONMENTAL REPORT, NO OTHER PERSON
HAS AT ANY TIME, HANDLED, BURIED, STORED, RETAINED, REFINED, TRANSPORTED,
PROCESSED, MANUFACTURED, GENERATED, PRODUCED, SPILLED, ALLOWED TO SEEP, LEAK,
ESCAPE OR LEACH, OR PUMPED, POURED, EMITTED, EMPTIED, DISCHARGED, INJECTED,
DUMPED, TRANSFERRED OR OTHERWISE DISPOSED OF OR DEALT WITH HAZARDOUS MATERIALS
ON, TO OR FROM THE PREMISES OR ANY OTHER REAL PROPERTY OWNED AND/OR OCCUPIED BY
BORROWER, AND BORROWER DOES NOT INTEND TO AND SHALL NOT USE THE PROPERTY OR ANY
PART THEREOF OR ANY SUCH OTHER REAL PROPERTY FOR THE PURPOSE OF HANDLING,
BURYING, STORING, RETAINING, REFINING, TRANSPORTING, PROCESSING, MANUFACTURING,
GENERATING, PRODUCING, SPILLING, SEEPING, LEAKING, ESCAPING, LEACHING, PUMPING,
POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, DUMPING, TRANSFERRING OR
OTHERWISE DISPOSING OF OR DEALING WITH HAZARDOUS MATERIALS, EXCEPT FOR USE AND
STORAGE FOR USE OF HEATING OIL, CLEANING FLUIDS, PESTICIDES AND OTHER SUBSTANCES
CUSTOMARILY USED IN THE OPERATION OF PROPERTIES THAT ARE BEING USED FOR THE SAME
PURPOSES AS THE PROPERTY IS PRESENTLY BEING USED, PROVIDED SUCH USE AND/OR
STORAGE FOR USE IS IN COMPLIANCE WITH THE REQUIREMENTS HEREOF AND THE OTHER LOAN
DOCUMENTS AND DOES NOT GIVE RISE TO LIABILITY UNDER APPLICABLE LEGAL
REQUIREMENTS OR ENVIRONMENTAL STATUTES OR BE THE BASIS FOR A LIEN AGAINST THE
PROPERTY OR ANY PART THEREOF.  IN ADDITION, WITHOUT LIMITATION TO THE FOREGOING
PROVISIONS, BORROWER REPRESENTS AND WARRANTS THAT, TO THE BEST OF ITS KNOWLEDGE,
AFTER DUE INQUIRY AND INVESTIGATION, EXCEPT AS PREVIOUSLY DISCLOSED IN WRITING
TO LENDER, THERE IS NO ASBESTOS IN, ON, OVER, OR UNDER ALL OR ANY PORTION OF THE
FIRE-PROOFING OR ANY OTHER PORTION OF THE PROPERTY.


(B)           BORROWER, AFTER DUE INQUIRY AND INVESTIGATION, KNOWS OF NO
SEEPAGE, LEAK, ESCAPE, LEACH, DISCHARGE, INJECTION, RELEASE, EMISSION, SPILL,
PUMPING, POURING, EMPTYING OR DUMPING OF HAZARDOUS MATERIALS INTO WATERS ON,
UNDER OR ADJACENT TO THE PROPERTY OR ANY PART THEREOF OR ANY OTHER REAL PROPERTY
OWNED AND/OR OCCUPIED BY BORROWER, OR ONTO LANDS FROM WHICH SUCH HAZARDOUS
MATERIALS MIGHT SEEP, FLOW OR DRAIN INTO SUCH WATERS, EXCEPT AS DISCLOSED IN THE
ENVIRONMENTAL REPORT.


(C)           BORROWER SHALL NOT PERMIT ANY HAZARDOUS MATERIALS TO BE HANDLED,
BURIED, STORED, RETAINED, REFINED, TRANSPORTED, PROCESSED, MANUFACTURED,
GENERATED, PRODUCED, SPILLED, ALLOWED TO SEEP, LEAK, ESCAPE OR LEACH, OR TO BE
PUMPED, POURED, EMITTED, EMPTIED, DISCHARGED, INJECTED,

108


--------------------------------------------------------------------------------





DUMPED, TRANSFERRED OR OTHERWISE DISPOSED OF OR DEALT WITH ON, UNDER, TO OR FROM
THE PROPERTY OR ANY PORTION THEREOF AT ANY TIME, EXCEPT FOR USE AND STORAGE FOR
USE OF HEATING OIL, ORDINARY CLEANING FLUIDS, PESTICIDES AND OTHER SUBSTANCES
CUSTOMARILY USED IN THE OPERATION OF PROPERTIES THAT ARE BEING USED FOR THE SAME
PURPOSES AS THE PROPERTY IS PRESENTLY BEING USED, PROVIDED SUCH USE AND/OR
STORAGE FOR USE IS IN COMPLIANCE WITH THE REQUIREMENTS HEREOF AND THE OTHER LOAN
DOCUMENTS AND DOES NOT GIVE RISE TO LIABILITY UNDER APPLICABLE LEGAL
REQUIREMENTS OR BE THE BASIS FOR A LIEN AGAINST THE PROPERTY OR ANY PART
THEREOF.


(D)           BORROWER REPRESENTS AND WARRANTS THAT NO ACTIONS, SUITS, OR
PROCEEDINGS HAVE BEEN COMMENCED, OR ARE PENDING, OR TO THE BEST KNOWLEDGE OF
BORROWER, ARE THREATENED WITH RESPECT TO ANY LEGAL REQUIREMENT GOVERNING THE
USE, MANUFACTURE, STORAGE, TREATMENT, TRANSPORTATION, OR PROCESSING OF HAZARDOUS
MATERIALS WITH RESPECT TO THE PROPERTY OR ANY PART THEREOF.  BORROWER HAS
RECEIVED NO NOTICE OF, AND, EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL REPORT,
AFTER DUE INQUIRY, HAS NO KNOWLEDGE OF ANY FACT, CONDITION, OCCURRENCE OR
CIRCUMSTANCE WHICH WITH NOTICE OR PASSAGE OF TIME OR BOTH WOULD GIVE RISE TO A
CLAIM UNDER OR PURSUANT TO ANY ENVIRONMENTAL STATUTE PERTAINING TO HAZARDOUS
MATERIALS ON, IN, UNDER OR ORIGINATING FROM THE PROPERTY OR ANY PART THEREOF OR
ANY OTHER REAL PROPERTY OWNED OR OCCUPIED BY BORROWER OR ARISING OUT OF THE
CONDUCT OF BORROWER, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ANY
ENVIRONMENTAL STATUTE.


(E)           BORROWER HAS NOT WAIVED ANY PERSON’S LIABILITY WITH REGARD TO
HAZARDOUS MATERIALS IN, ON, UNDER OR AROUND THE PROPERTY, NOR HAS BORROWER
RETAINED OR ASSUMED, CONTRACTUALLY OR BY OPERATION OF LAW, ANY OTHER PERSON’S
LIABILITY RELATIVE TO HAZARDOUS MATERIALS OR ANY CLAIM, ACTION OR PROCEEDING
RELATING THERETO.


(F)            IN THE EVENT THAT THERE SHALL BE FILED A LIEN AGAINST THE
PROPERTY OR ANY PART THEREOF PURSUANT TO ANY ENVIRONMENTAL STATUTE PERTAINING TO
HAZARDOUS MATERIALS, BORROWER SHALL, WITHIN SIXTY (60) DAYS OR, IN THE EVENT
THAT THE APPLICABLE GOVERNMENTAL AUTHORITY HAS COMMENCED STEPS TO CAUSE THE
PREMISES OR ANY PART THEREOF TO BE SOLD PURSUANT TO THE LIEN, WITHIN FIFTEEN
(15) DAYS, FROM THE DATE THAT BORROWER RECEIVES NOTICE OF SUCH LIEN, EITHER (I)
PAY THE CLAIM AND REMOVE THE LIEN FROM THE PROPERTY, OR (II) FURNISH (A) A BOND
SATISFACTORY TO LENDER IN THE AMOUNT OF THE CLAIM OUT OF WHICH THE LIEN ARISES,
(B) A CASH DEPOSIT IN THE AMOUNT OF THE CLAIM OUT OF WHICH THE LIEN ARISES, OR
(C) OTHER SECURITY REASONABLY SATISFACTORY TO LENDER IN AN AMOUNT SUFFICIENT TO
DISCHARGE THE CLAIM OUT OF WHICH THE LIEN ARISES.


(G)           BORROWER REPRESENTS AND WARRANTS THAT (I) EXCEPT AS DISCLOSED IN
THE ENVIRONMENTAL REPORT, BORROWER HAS NO KNOWLEDGE OF ANY VIOLATION OF ANY
ENVIRONMENTAL STATUTE OR ANY ENVIRONMENTAL PROBLEM IN CONNECTION WITH THE
PROPERTY,  NOR HAS BORROWER BEEN REQUESTED OR REQUIRED BY ANY GOVERNMENTAL
AUTHORITY TO PERFORM ANY REMEDIAL ACTIVITY OR OTHER RESPONSIVE ACTION IN
CONNECTION WITH ANY ENVIRONMENTAL PROBLEM AND (II) NEITHER THE PROPERTY NOR ANY
OTHER PROPERTY OWNED BY BORROWER IS INCLUDED OR, TO BORROWER’S BEST KNOWLEDGE,
AFTER DUE INQUIRY AND INVESTIGATION, PROPOSED FOR INCLUSION ON THE NATIONAL
PRIORITIES LIST ISSUED PURSUANT TO CERCLA BY THE UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY (THE “EPA”) OR ON THE INVENTORY OF OTHER POTENTIAL “PROBLEM”
SITES ISSUED BY THE EPA OR HAS BEEN IDENTIFIED BY THE EPA AS A POTENTIAL CERCLA
SITE OR INCLUDED OR, TO BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY AND
INVESTIGATION, PROPOSED FOR INCLUSION ON ANY LIST OR INVENTORY ISSUED PURSUANT
TO ANY OTHER

109


--------------------------------------------------------------------------------





ENVIRONMENTAL STATUTE, IF ANY, OR ISSUED BY ANY OTHER GOVERNMENTAL AUTHORITY. 
BORROWER COVENANTS THAT BORROWER WILL COMPLY WITH ALL ENVIRONMENTAL STATUTES
AFFECTING OR IMPOSED UPON BORROWER OR THE PROPERTY.


(H)           BORROWER COVENANTS THAT IT SHALL PROMPTLY NOTIFY LENDER OF THE
PRESENCE AND/OR RELEASE OF ANY HAZARDOUS MATERIALS AND OF ANY REQUEST FOR
INFORMATION OR ANY INSPECTION OF THE PROPERTY OR ANY PART THEREOF BY ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO ANY HAZARDOUS MATERIALS AND PROVIDE
LENDER WITH COPIES OF SUCH REQUEST AND ANY RESPONSE TO ANY SUCH REQUEST OR
INSPECTION.  BORROWER COVENANTS THAT IT SHALL, IN COMPLIANCE WITH APPLICABLE
LEGAL REQUIREMENTS, CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING
AND TESTING (AND PROMPTLY SHALL PROVIDE LENDER WITH COPIES OF ANY SUCH STUDIES
AND THE RESULTS OF ANY SUCH TEST) AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
NECESSARY TO CLEAN UP AND REMOVE ALL HAZARDOUS MATERIALS IN, ON, OVER, UNDER,
FROM OR AFFECTING THE PROPERTY OR ANY PART THEREOF IN ACCORDANCE WITH ALL SUCH
LEGAL REQUIREMENTS APPLICABLE TO THE PROPERTY OR ANY PART THEREOF TO THE
SATISFACTION OF LENDER.


(I)            FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT HEREUNDER, AND WITHOUT REGARD TO WHETHER LENDER SHALL HAVE TAKEN
POSSESSION OF THE PROPERTY OR A RECEIVER HAS BEEN REQUESTED OR APPOINTED OR ANY
OTHER RIGHT OR REMEDY OF LENDER HAS OR MAY BE EXERCISED HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, LENDER SHALL HAVE THE RIGHT (BUT NO OBLIGATION) TO CONDUCT
SUCH INVESTIGATIONS, STUDIES, SAMPLING AND/OR TESTING OF THE PROPERTY OR ANY
PART THEREOF AS LENDER MAY, IN ITS DISCRETION, DETERMINE TO CONDUCT, RELATIVE TO
HAZARDOUS MATERIALS.  ALL COSTS AND EXPENSES INCURRED IN CONNECTION THEREWITH
INCLUDING, WITHOUT LIMITATION, CONSULTANTS’ FEES AND DISBURSEMENTS AND
LABORATORY FEES, SHALL CONSTITUTE A PART OF THE DEBT AND SHALL, UPON DEMAND BY
LENDER, BE IMMEDIATELY DUE AND PAYABLE AND SHALL BEAR INTEREST AT THE DEFAULT
RATE FROM THE DATE SO DEMANDED BY LENDER UNTIL REIMBURSED.  BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY COOPERATE IN ALL SUCH
INVESTIGATIONS, STUDIES, SAMPLINGS AND/OR TESTINGS INCLUDING, WITHOUT
LIMITATION, PROVIDING ALL RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PEOPLE
AVAILABLE FOR INTERVIEWS.


(J)            BORROWER REPRESENTS AND WARRANTS THAT ALL PAINT AND PAINTED
SURFACES EXISTING WITHIN THE INTERIOR OR ON THE EXTERIOR OF THE IMPROVEMENTS ARE
NOT FLAKING, PEELING, CRACKING, BLISTERING, OR CHIPPING IN A MANNER WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND DO NOT CONTAIN
LEAD OR ARE MAINTAINED IN A CONDITION THAT PREVENTS EXPOSURE OF YOUNG CHILDREN
TO LEAD-BASED PAINT, AS OF THE DATE HEREOF, AND THAT THE CURRENT INSPECTIONS,
OPERATION, AND MAINTENANCE PROGRAM AT THE PROPERTY WITH RESPECT TO LEAD-BASED
PAINT SUFFICIENT TO ENSURE THAT ALL PAINTED SURFACES WITHIN THE PROPERTY SHALL
BE MAINTAINED IN A CONDITION THAT PREVENTS EXPOSURE OF TENANTS TO LEAD-BASED
PAINT.  TO BORROWER’S KNOWLEDGE, THERE HAVE BEEN NO CLAIMS FOR ADVERSE HEALTH
EFFECTS FROM EXPOSURE ON THE PROPERTY TO LEAD-BASED PAINT OR REQUESTS FOR THE
INVESTIGATION, ASSESSMENT OR REMOVAL OF LEAD-BASED PAINT AT THE PROPERTY.


(K)           BORROWER REPRESENTS AND WARRANTS THAT EXCEPT IN ACCORDANCE WITH
ALL APPLICABLE ENVIRONMENTAL STATUTES AND AS DISCLOSED IN THE ENVIRONMENTAL
REPORT, (I) NO UNDERGROUND TREATMENT OR STORAGE TANKS OR PUMPS OR WATER, GAS, OR
OIL WELLS ARE OR HAVE BEEN LOCATED ABOUT THE PROPERTY, (II) NO PCBS OR
TRANSFORMERS, CAPACITORS, BALLASTS OR OTHER EQUIPMENT THAT CONTAIN

110


--------------------------------------------------------------------------------





DIELECTRIC FLUID CONTAINING PCBS ARE LOCATED ABOUT THE PROPERTY, (III) NO
INSULATING MATERIAL CONTAINING UREA FORMALDEHYDE IS LOCATED ABOUT THE PROPERTY
AND (IV) NO ASBESTOS-CONTAINING MATERIAL IS LOCATED ABOUT THE PROPERTY, IN A
MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 16.02.  ENVIRONMENTAL INDEMNIFICATION.  BORROWER SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS THE INDEMNIFIED PARTIES FOR, FROM AND AGAINST ANY CLAIMS,
DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES
OF WHATEVER KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER
INCURRED OR IMPOSED WITHIN OR OUTSIDE THE JUDICIAL PROCESS, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES AND DISBURSEMENTS AND
INVESTIGATIONS AND LABORATORY FEES ARISING OUT OF, OR IN ANY WAY RELATED TO ANY
ENVIRONMENTAL PROBLEM, INCLUDING WITHOUT LIMITATION:


(A)           THE PRESENCE, DISPOSAL, ESCAPE, SEEPAGE, LEAKAGE, SPILLAGE,
DISCHARGE, EMISSION, RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS MATERIALS IN,
ON, OVER, UNDER, FROM OR AFFECTING THE PROPERTY OR ANY PART THEREOF WHETHER OR
NOT DISCLOSED BY THE ENVIRONMENTAL REPORT;


(B)           ANY PERSONAL INJURY (INCLUDING WRONGFUL DEATH, DISEASE OR OTHER
HEALTH CONDITION RELATED TO OR CAUSED BY, IN WHOLE OR IN PART, ANY HAZARDOUS
MATERIALS) OR PROPERTY DAMAGE (REAL OR PERSONAL) ARISING OUT OF OR RELATED TO
ANY HAZARDOUS MATERIALS IN, ON, OVER, UNDER, FROM OR AFFECTING THE PROPERTY OR
ANY PART THEREOF WHETHER OR NOT DISCLOSED BY THE ENVIRONMENTAL REPORT;


(C)           ANY ACTION, SUIT OR PROCEEDING BROUGHT OR THREATENED, SETTLEMENT
REACHED, OR ORDER OF ANY GOVERNMENTAL AUTHORITY RELATING TO SUCH HAZARDOUS
MATERIAL WHETHER OR NOT DISCLOSED BY THE ENVIRONMENTAL REPORT; AND/OR


(D)           ANY VIOLATION OF THE PROVISIONS, COVENANTS, REPRESENTATIONS OR
WARRANTIES OF SECTION 16.01 HEREOF OR OF ANY LEGAL REQUIREMENT WHICH IS BASED ON
OR IN ANY WAY RELATED TO ANY HAZARDOUS MATERIALS IN, ON, OVER, UNDER, FROM OR
AFFECTING THE PROPERTY OR ANY PART THEREOF INCLUDING, WITHOUT LIMITATION, THE
COST OF ANY WORK PERFORMED AND MATERIALS FURNISHED IN ORDER TO COMPLY THEREWITH
WHETHER OR NOT DISCLOSED BY THE ENVIRONMENTAL REPORT.

Notwithstanding the foregoing provisions of this Section 16.02 to the contrary,
Borrower shall have no obligation to indemnify Lender for liabilities, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which result directly from Lender’s willful misconduct or gross
negligence.  Any amounts payable to Lender by reason of the application of this
Section 16.02 shall be secured by this Security Instrument and shall, upon
demand by Lender, become immediately due and payable and shall bear interest at
the Default Rate from the date so demanded by Lender until paid.

This indemnification shall survive the termination of this Security Instrument
whether by repayment of the Debt, foreclosure or deed in lieu thereof,
assignment, or otherwise.  The indemnity provided for in this Section 16.02
shall not be included in any exculpation of Borrower or its principals from
personal liability provided for in this Security Instrument or in any of the
other Loan Documents.  Nothing in this Section 16.02 shall be deemed to deprive
Lender of any rights or remedies otherwise available to Lender, including,
without limitation,

111


--------------------------------------------------------------------------------




those rights and remedies provided elsewhere in this Security Instrument or the
other Loan Documents.

Section 16.03.  Development and Implementation of Operations and Maintenance
Program.  Borrower hereby covenants to prepare or cause to be prepared an
operations and maintenance program (the “O&M Program”) for the Premises which
addresses any requirements of the Environmental Report and which includes (a) if
recommended in the Environmental Report, a plan for the encapsulation, removal
or other action with respect to asbestos containing material (“ACM”)at the
Premises; and (b) compliance with such other recommendations contained in the
Environmental Report.  The O&M Program shall be subject to Lender’s reasonable
approval and within ninety (90) days of the date hereof Borrower shall provide
Lender with evidence reasonably satisfactory to Lender that the O&M Program has
been established and is in operation.  Borrower hereby covenants and agrees
that, during the term of the Loan, including any extension or renewal thereof,
Borrower shall comply in all material respects with the terms and conditions of
the O&M Program.


ARTICLE XVII:  ASSIGNMENTS


SECTION 17.01.  PARTICIPATIONS AND ASSIGNMENTS.  LENDER SHALL, AT NO COST TO
BORROWER, HAVE THE RIGHT TO ASSIGN THIS SECURITY INSTRUMENT AND/OR ANY OF THE
LOAN DOCUMENTS, AND TO TRANSFER, ASSIGN OR SELL PARTICIPATIONS AND
SUBPARTICIPATIONS (INCLUDING BLIND OR UNDISCLOSED PARTICIPATIONS AND
SUBPARTICIPATIONS) IN THE LOAN DOCUMENTS AND THE OBLIGATIONS HEREUNDER TO ANY
PERSON; PROVIDED, HOWEVER, THAT NO SUCH PARTICIPATION SHALL INCREASE, DECREASE
OR OTHERWISE AFFECT EITHER BORROWER’S OR LENDER’S RIGHTS OR OBLIGATIONS UNDER
THIS SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS.


ARTICLE XVIII:  MISCELLANEOUS


SECTION 18.01.  RIGHT OF ENTRY.  LENDER AND ITS AGENTS SHALL HAVE THE RIGHT TO
ENTER AND INSPECT THE PROPERTY OR ANY PART THEREOF AT ALL REASONABLE TIMES, AND,
EXCEPT IN THE EVENT OF AN EMERGENCY, UPON REASONABLE NOTICE AND TO INSPECT
BORROWER’S BOOKS AND RECORDS AND TO MAKE ABSTRACTS AND REPRODUCTIONS THEREOF.


SECTION 18.02.  CUMULATIVE RIGHTS.  THE RIGHTS OF LENDER UNDER THIS SECURITY
INSTRUMENT SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE GIVEN
EFFECT TO THE EXCLUSION OF THE OTHERS.  NO ACT OF LENDER SHALL BE CONSTRUED AS
AN ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY
OTHER PROVISION.  LENDER SHALL NOT BE LIMITED EXCLUSIVELY TO THE RIGHTS AND
REMEDIES HEREIN STATED BUT SHALL BE ENTITLED, SUBJECT TO THE TERMS OF THIS
SECURITY INSTRUMENT, TO EVERY RIGHT AND REMEDY NOW OR HEREAFTER AFFORDED BY LAW.


SECTION 18.03.  LIABILITY.  IF BORROWER CONSISTS OF MORE THAN ONE PERSON, THE
OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON HEREUNDER SHALL BE JOINT AND
SEVERAL.


SECTION 18.04.  EXHIBITS INCORPORATED.  THE INFORMATION SET FORTH ON THE COVER
HEREOF, AND THE EXHIBITS ANNEXED HERETO, ARE HEREBY INCORPORATED HEREIN AS A
PART OF THIS SECURITY INSTRUMENT WITH THE SAME EFFECT AS IF SET FORTH IN THE
BODY HEREOF.

112


--------------------------------------------------------------------------------





SECTION 18.05.  SEVERABLE PROVISIONS.  IF ANY TERM, COVENANT OR CONDITION OF THE
LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE NOTE OR THIS SECURITY
INSTRUMENT, IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH
LOAN DOCUMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


SECTION 18.06.  DUPLICATE ORIGINALS.  THIS SECURITY INSTRUMENT MAY BE EXECUTED
IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH SUCH DUPLICATE ORIGINAL SHALL BE
DEEMED TO CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


SECTION 18.07.  NO ORAL CHANGE.  THE TERMS OF THIS SECURITY INSTRUMENT, TOGETHER
WITH THE TERMS OF THE NOTE AND THE OTHER LOAN DOCUMENTS, CONSTITUTE THE ENTIRE
UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS BETWEEN BORROWER AND LENDER WITH
RESPECT TO THE LOAN.  THIS SECURITY INSTRUMENT, AND ANY PROVISIONS HEREOF, MAY
NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED
ORALLY OR BY ANY ACT ON THE PART OF BORROWER OR LENDER, BUT ONLY BY AN AGREEMENT
IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION,
AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 18.08.  WAIVER OF COUNTERCLAIM, ETC.  BORROWER HEREBY WAIVES THE RIGHT
TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR
IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY
BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY INSTRUMENT
OR THE DEBT.


SECTION 18.09.  HEADINGS; CONSTRUCTION OF DOCUMENTS; ETC.  THE TABLE OF
CONTENTS, HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS OF THIS SECURITY
INSTRUMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSTRUED AS
DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE PROVISIONS HEREOF. 
BORROWER ACKNOWLEDGES THAT IT WAS REPRESENTED BY COMPETENT COUNSEL IN CONNECTION
WITH THE NEGOTIATION AND DRAFTING OF THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND THAT NEITHER THIS SECURITY INSTRUMENT NOR THE OTHER LOAN DOCUMENTS
SHALL BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THE MEANING AGAINST THE PERSON
WHO DRAFTED SAME.


SECTION 18.10.  SOLE DISCRETION OF LENDER.  WHENEVER LENDER EXERCISES ANY RIGHT
GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT OR TERM IS TO BE
SATISFACTORY TO LENDER, THE DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO
DECIDE THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY SHALL BE
IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND CONCLUSIVE, EXCEPT AS
MAY BE OTHERWISE SPECIFICALLY PROVIDED HEREIN.


SECTION 18.11.  WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES
OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH
THIS SECURITY INSTRUMENT SPECIFICALLY AND EXPRESSLY PROVIDES FOR THE GIVING OF
NOTICE BY LENDER TO BORROWER AND EXCEPT

113


--------------------------------------------------------------------------------





WITH RESPECT TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL
REQUIREMENTS, PERMITTED TO WAIVE THE GIVING OF NOTICE.


SECTION 18.12.  COVENANTS RUN WITH THE LAND.  ALL OF THE GRANTS, COVENANTS,
TERMS, PROVISIONS AND CONDITIONS HEREIN SHALL RUN WITH THE PREMISES, SHALL BE
BINDING UPON BORROWER AND SHALL INURE TO THE BENEFIT OF LENDER, SUBSEQUENT
HOLDERS OF THIS SECURITY INSTRUMENT AND THEIR SUCCESSORS AND ASSIGNS.  WITHOUT
LIMITATION TO ANY PROVISION HEREOF, THE TERM “BORROWER” SHALL INCLUDE AND REFER
TO THE BORROWER NAMED HEREIN, ANY SUBSEQUENT OWNER OF THE PROPERTY, AND ITS
RESPECTIVE HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS CONTAINED IN THIS SECURITY INSTRUMENT
AND THE OTHER LOAN DOCUMENTS ARE INTENDED SOLELY FOR THE BENEFIT OF THE PARTIES
HERETO, SHALL CONFER NO RIGHTS HEREUNDER, WHETHER LEGAL OR EQUITABLE, IN ANY
OTHER PERSON AND NO OTHER PERSON SHALL BE ENTITLED TO RELY THEREON.


SECTION 18.13.  APPLICABLE LAW.  THIS SECURITY INSTRUMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.


SECTION 18.14.  SECURITY AGREEMENT.  (A) (I) THIS SECURITY INSTRUMENT IS BOTH A
REAL PROPERTY MORTGAGE, DEED TO SECURE DEBT OR DEED OF TRUST, AS APPLICABLE, AND
A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE UCC.  THE PROPERTY INCLUDES
BOTH REAL AND PERSONAL PROPERTY AND ALL OTHER RIGHTS AND INTERESTS, WHETHER
TANGIBLE OR INTANGIBLE IN NATURE, OF BORROWER IN THE PROPERTY.  THIS SECURITY
INSTRUMENT IS FILED AS A FIXTURE FILING AND COVERS GOODS WHICH ARE OR ARE TO
BECOME FIXTURES ON THE PROPERTY.  BORROWER BY EXECUTING AND DELIVERING THIS
SECURITY INSTRUMENT HAS GRANTED TO LENDER, AS SECURITY FOR THE DEBT,  A SECURITY
INTEREST IN THE PROPERTY TO THE FULL EXTENT THAT THE PROPERTY MAY BE SUBJECT TO
THE UCC (SAID PORTION OF THE PROPERTY SO SUBJECT TO THE UCC BEING CALLED IN THIS
SECTION 18.14 THE “COLLATERAL”).  IF AN EVENT OF DEFAULT SHALL OCCUR AND SHALL
BE CONTINUING, LENDER, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH IT MAY
HAVE, SHALL HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL
RIGHTS AND REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT UNDER THE UCC,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE RIGHT TO TAKE
POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, AND TO TAKE SUCH OTHER
MEASURES AS LENDER MAY DEEM NECESSARY FOR THE CARE, PROTECTION AND PRESERVATION
OF THE COLLATERAL.  UPON REQUEST OR DEMAND OF LENDER FOLLOWING AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL, AT ITS EXPENSE, ASSEMBLE THE
COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT A CONVENIENT PLACE ACCEPTABLE TO
LENDER.  BORROWER SHALL PAY TO LENDER ON DEMAND ANY AND ALL EXPENSES, INCLUDING
REASONABLE LEGAL EXPENSES AND ATTORNEYS’ FEES, INCURRED OR PAID BY LENDER IN
PROTECTING ITS INTEREST IN THE COLLATERAL AND IN ENFORCING ITS RIGHTS HEREUNDER
WITH RESPECT TO THE COLLATERAL.  ANY DISPOSITION PURSUANT TO THE UCC OF SO MUCH
OF THE COLLATERAL AS MAY CONSTITUTE PERSONAL PROPERTY SHALL BE CONSIDERED
COMMERCIALLY REASONABLE IF MADE PURSUANT TO A PUBLIC SALE WHICH IS ADVERTISED AT
LEAST TWICE IN A NEWSPAPER IN WHICH SHERIFF’S SALES ARE ADVERTISED IN THE COUNTY
WHERE THE PREMISES IS LOCATED.  ANY NOTICE OF SALE, DISPOSITION OR OTHER
INTENDED ACTION BY LENDER WITH RESPECT TO THE COLLATERAL GIVEN TO BORROWER IN
ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST TEN (10) DAYS PRIOR TO SUCH
ACTION, SHALL CONSTITUTE REASONABLE NOTICE TO BORROWER.  THE PROCEEDS OF ANY
DISPOSITION OF THE COLLATERAL, OR ANY PART THEREOF, MAY BE

114


--------------------------------------------------------------------------------





APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH PRIORITY AND PROPORTIONS AS
LENDER IN ITS DISCRETION SHALL DEEM PROPER.  IT IS NOT NECESSARY THAT THE
COLLATERAL BE PRESENT AT ANY DISPOSITION THEREOF.  LENDER SHALL HAVE NO
OBLIGATION TO CLEAN-UP OR OTHERWISE PREPARE THE COLLATERAL FOR DISPOSITION.

(II)           THE MENTION IN A FINANCING STATEMENT FILED IN THE RECORDS
NORMALLY PERTAINING TO PERSONAL PROPERTY OF ANY PORTION OF THE PROPERTY SHALL
NOT DEROGATE FROM OR IMPAIR IN ANY MANNER THE INTENTION OF THIS SECURITY
INSTRUMENT.  LENDER HEREBY DECLARES THAT ALL ITEMS OF COLLATERAL ARE PART OF THE
REAL PROPERTY ENCUMBERED HEREBY TO THE FULLEST EXTENT PERMITTED BY LAW,
REGARDLESS OF WHETHER ANY SUCH ITEM IS PHYSICALLY ATTACHED TO THE IMPROVEMENTS
OR WHETHER SERIAL NUMBERS ARE USED FOR THE BETTER IDENTIFICATION OF CERTAIN
ITEMS.  SPECIFICALLY, THE MENTION IN ANY SUCH FINANCING STATEMENT OF ANY ITEMS
INCLUDED IN THE PROPERTY SHALL NOT BE CONSTRUED TO ALTER, IMPAIR OR IMPUGN ANY
RIGHTS OF LENDER AS DETERMINED BY THIS SECURITY INSTRUMENT OR THE PRIORITY OF
LENDER’S LIEN UPON AND SECURITY INTEREST IN THE PROPERTY IN THE EVENT THAT
NOTICE OF LENDER’S PRIORITY OF INTEREST AS TO ANY PORTION OF THE PROPERTY IS
REQUIRED TO BE FILED IN ACCORDANCE WITH THE UCC TO BE EFFECTIVE AGAINST OR TAKE
PRIORITY OVER THE INTEREST OF ANY PARTICULAR CLASS OF PERSONS, INCLUDING THE
FEDERAL GOVERNMENT OR ANY SUBDIVISION OR INSTRUMENTALITY THEREOF.  NO PORTION OF
THE COLLATERAL CONSTITUTES OR IS THE PROCEEDS OF “FARM PRODUCTS”, AS DEFINED IN
THE UCC.

(III)          IF BORROWER IS AT ANY TIME A BENEFICIARY UNDER A LETTER OF CREDIT
NOW OR HEREAFTER ISSUED IN FAVOR OF BORROWER, BORROWER SHALL PROMPTLY NOTIFY
LENDER THEREOF AND, AT THE REQUEST AND OPTION OF LENDER, BORROWER SHALL,
PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER, EITHER (A) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF SUCH LETTER OF
CREDIT TO CONSENT TO AN ASSIGNMENT TO LENDER OF THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT OR (B) ARRANGE FOR LENDER TO BECOME THE TRANSFEREE
BENEFICIARY OF THE LETTER OF CREDIT, WITH LENDER AGREEING, IN EACH CASE, THAT
THE PROCEEDS OF ANY DRAWING UNDER THE LETTER TO CREDIT ARE TO BE APPLIED AS
PROVIDED IN THIS SECURITY INSTRUMENT.

(IV)          BORROWER AND LENDER ACKNOWLEDGE THAT FOR THE PURPOSES OF ARTICLE 9
OF THE UCC, THE LAW OF THE STATE OF NEW YORK SHALL BE THE LAW OF THE
JURISDICTION OF THE BANK IN WHICH THE CENTRAL ACCOUNT IS LOCATED.

(V)           LENDER MAY COMPLY WITH ANY APPLICABLE LEGAL REQUIREMENTS IN
CONNECTION WITH THE DISPOSITION OF THE COLLATERAL, AND LENDER’S COMPLIANCE
THEREWITH WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL
REASONABLENESS OF ANY SALE OF THE COLLATERAL.

(VI)          LENDER MAY SELL THE COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO
THE COLLATERAL. LENDER MAY SPECIFICALLY DISCLAIM ANY WARRANTIES OF TITLE,
POSSESSION, QUIET ENJOYMENT OR THE LIKE.  THIS PROCEDURE WILL NOT BE CONSIDERED
TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.

(VII)         IF LENDER SELLS ANY OF THE COLLATERAL UPON CREDIT, BORROWER WILL
BE CREDITED ONLY WITH PAYMENTS ACTUALLY MADE BY THE PURCHASER, RECEIVED BY
LENDER AND APPLIED TO

115


--------------------------------------------------------------------------------




THE INDEBTEDNESS OF BORROWER.  IN THE EVENT THE PURCHASER OF THE COLLATERAL
FAILS TO FULLY PAY FOR THE COLLATERAL, LENDER MAY RESELL THE COLLATERAL AND
BORROWER WILL BE CREDITED WITH THE PROCEEDS OF SUCH SALE.


(B)           BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS
ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO FILE WITH THE APPROPRIATE PUBLIC
OFFICE ON ITS BEHALF ANY FINANCING OR OTHER STATEMENTS SIGNED ONLY BY LENDER, AS
SECURED PARTY, OR, TO THE EXTENT PERMITTED UNDER THE UCC, UNSIGNED, IN
CONNECTION WITH THE COLLATERAL COVERED BY THIS SECURITY INSTRUMENT.


SECTION 18.15.  ACTIONS AND PROCEEDINGS.  LENDER HAS THE RIGHT TO APPEAR IN AND
DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE PROPERTY IN ITS OWN
NAME OR, IF REQUIRED BY LEGAL REQUIREMENTS OR, IF IN LENDER’S REASONABLE
JUDGMENT, IT IS NECESSARY, IN THE NAME AND ON BEHALF OF BORROWER, WHICH LENDER
BELIEVES WILL ADVERSELY AFFECT THE PROPERTY OR THIS SECURITY INSTRUMENT AND TO
BRING ANY ACTION OR PROCEEDINGS, IN ITS NAME OR IN THE NAME AND ON BEHALF OF
BORROWER, WHICH LENDER, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT
ITS INTEREST IN THE PROPERTY.


SECTION 18.16.  USURY LAWS.  THIS SECURITY INSTRUMENT AND THE NOTE ARE SUBJECT
TO THE EXPRESS CONDITION, AND IT IS THE EXPRESSED INTENT OF THE PARTIES, THAT AT
NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL
BALANCE DUE UNDER THE NOTE AT A RATE WHICH COULD SUBJECT THE HOLDER OF THE NOTE
TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF THE
MAXIMUM INTEREST RATE WHICH BORROWER IS PERMITTED BY LAW TO CONTRACT OR AGREE TO
PAY.  IF BY THE TERMS OF THIS SECURITY INSTRUMENT OR THE NOTE, BORROWER IS AT
ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE
UNDER THE NOTE AT A RATE IN EXCESS OF SUCH MAXIMUM RATE, SUCH RATE OF INTEREST
SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO SUCH MAXIMUM RATE AND THE INTEREST
PAYABLE SHALL BE COMPUTED AT SUCH MAXIMUM RATE AND ALL PRIOR INTEREST PAYMENTS
IN EXCESS OF SUCH MAXIMUM RATE SHALL BE APPLIED AND SHALL BE DEEMED TO HAVE BEEN
PAYMENTS IN REDUCTION OF THE PRINCIPAL BALANCE OF THE NOTE.  NO APPLICATION TO
THE PRINCIPAL BALANCE OF THE NOTE PURSUANT TO THIS SECTION 18.16 SHALL GIVE RISE
TO ANY REQUIREMENT TO PAY ANY PREPAYMENT FEE OR CHARGE OF ANY KIND DUE
HEREUNDER, IF ANY.


SECTION 18.17.  REMEDIES OF BORROWER.  IN THE EVENT THAT A CLAIM OR ADJUDICATION
IS MADE THAT LENDER HAS ACTED UNREASONABLY OR UNREASONABLY DELAYED ACTING IN ANY
CASE WHERE BY LAW OR UNDER THE NOTE, THIS SECURITY INSTRUMENT OR THE LOAN
DOCUMENTS, IT HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, LENDER SHALL NOT
BE LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S REMEDIES SHALL BE LIMITED TO
INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.


SECTION 18.18.  OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY ASSIGNEE OF THIS
SECURITY INSTRUMENT, THE ASSIGNMENT AND THE NOTE SHALL TAKE THE SAME FREE AND
CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR DEFENSES WHICH ARE UNRELATED TO THE NOTE,
THE ASSIGNMENT OR THIS SECURITY INSTRUMENT WHICH BORROWER MAY OTHERWISE HAVE
AGAINST ANY ASSIGNOR OF THIS SECURITY INSTRUMENT, THE ASSIGNMENT AND THE NOTE
AND NO SUCH UNRELATED COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY
BORROWER IN ANY ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON THIS
SECURITY INSTRUMENT, THE ASSIGNMENT OR THE NOTE AND ANY SUCH RIGHT TO INTERPOSE
OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.

116


--------------------------------------------------------------------------------





SECTION 18.19.  NO MERGER.  IF BORROWER’S AND LENDER’S ESTATES BECOME THE SAME
INCLUDING, WITHOUT LIMITATION, UPON THE DELIVERY OF A DEED BY BORROWER IN LIEU
OF A FORECLOSURE SALE, OR UPON A PURCHASE OF THE PROPERTY BY LENDER IN A
FORECLOSURE SALE, THIS SECURITY INSTRUMENT AND THE LIEN CREATED HEREBY SHALL NOT
BE DESTROYED OR TERMINATED BY THE APPLICATION OF THE DOCTRINE OF MERGER AND IN
SUCH EVENT LENDER SHALL CONTINUE TO HAVE AND ENJOY ALL OF THE RIGHTS AND
PRIVILEGES OF LENDER AS TO THE SEPARATE ESTATES; AND, AS A CONSEQUENCE THEREOF,
UPON THE FORECLOSURE OF THE LIEN CREATED BY THIS SECURITY INSTRUMENT, ANY LEASES
OR SUBLEASES THEN EXISTING AND CREATED BY BORROWER SHALL NOT BE DESTROYED OR
TERMINATED BY APPLICATION OF THE LAW OF MERGER OR AS A RESULT OF SUCH
FORECLOSURE UNLESS LENDER OR ANY PURCHASER AT ANY SUCH FORECLOSURE SALE SHALL SO
ELECT.  NO ACT BY OR ON BEHALF OF LENDER OR ANY SUCH PURCHASER SHALL CONSTITUTE
A TERMINATION OF ANY LEASE OR SUBLEASE UNLESS LENDER OR SUCH PURCHASER SHALL
GIVE WRITTEN NOTICE THEREOF TO SUCH LESSEE OR SUBLESSEE.


SECTION 18.20.  RESTORATION OF RIGHTS.  IN CASE LENDER SHALL HAVE PROCEEDED TO
ENFORCE ANY RIGHT UNDER THIS SECURITY INSTRUMENT BY FORECLOSURE SALE, ENTRY OR
OTHERWISE, AND SUCH PROCEEDINGS SHALL HAVE BEEN DISCONTINUED OR ABANDONED FOR
ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY, THEN, IN EVERY SUCH CASE,
BORROWER AND LENDER SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER WITH RESPECT TO THE PROPERTY SUBJECT TO THE LIEN HEREOF.


SECTION 18.21.  WAIVER OF STATUTE OF LIMITATIONS.  THE PLEADINGS OF ANY STATUTE
OF LIMITATIONS AS A DEFENSE TO ANY AND ALL OBLIGATIONS SECURED BY THIS SECURITY
INSTRUMENT ARE HEREBY WAIVED TO THE FULL EXTENT PERMITTED BY LEGAL REQUIREMENTS.


SECTION 18.22.  ADVANCES.  THIS SECURITY INSTRUMENT SHALL COVER ANY AND ALL
ADVANCES MADE PURSUANT TO THE LOAN DOCUMENTS, REARRANGEMENTS AND RENEWALS OF THE
DEBT AND ALL EXTENSIONS IN THE TIME OF PAYMENT THEREOF, EVEN THOUGH SUCH
ADVANCES, EXTENSIONS OR RENEWALS BE EVIDENCED BY NEW PROMISSORY NOTES OR OTHER
INSTRUMENTS HEREAFTER EXECUTED AND IRRESPECTIVE OF WHETHER FILED OR RECORDED. 
LIKEWISE, THE EXECUTION OF THIS SECURITY INSTRUMENT SHALL NOT IMPAIR OR AFFECT
ANY OTHER SECURITY WHICH MAY BE GIVEN TO SECURE THE PAYMENT OF THE DEBT, AND ALL
SUCH ADDITIONAL SECURITY SHALL BE CONSIDERED AS CUMULATIVE.  THE TAKING OF
ADDITIONAL SECURITY, EXECUTION OF PARTIAL RELEASES OF THE SECURITY, OR ANY
EXTENSION OF TIME OF PAYMENT OF THE DEBT SHALL NOT DIMINISH THE FORCE, EFFECT OR
LIEN OF THIS SECURITY INSTRUMENT AND SHALL NOT AFFECT OR IMPAIR THE LIABILITY OF
BORROWER AND SHALL NOT AFFECT OR IMPAIR THE LIABILITY OF ANY MAKER, SURETY, OR
ENDORSER FOR THE PAYMENT OF THE DEBT.


SECTION 18.23.  APPLICATION OF DEFAULT RATE NOT A WAIVER.  APPLICATION OF THE
DEFAULT RATE SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT OR ANY RIGHTS OR REMEDIES OF LENDER UNDER THIS SECURITY INSTRUMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LEGAL REQUIREMENTS, OR A CONSENT TO ANY
EXTENSION OF TIME FOR THE PAYMENT OR PERFORMANCE OF ANY OBLIGATION WITH RESPECT
TO WHICH THE DEFAULT RATE MAY BE INVOKED.


SECTION 18.24.  INTERVENING LIEN.  TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AGREEMENT HEREAFTER MADE PURSUANT TO THIS SECURITY INSTRUMENT SHALL BE SUPERIOR
TO THE RIGHTS OF THE HOLDER OF ANY INTERVENING LIEN.

117


--------------------------------------------------------------------------------





SECTION 18.25.  NO JOINT VENTURE OR PARTNERSHIP.  BORROWER AND LENDER INTEND
THAT THE RELATIONSHIP CREATED HEREUNDER BE SOLELY THAT OF MORTGAGOR AND
MORTGAGEE OR GRANTOR AND BENEFICIARY OR BORROWER AND LENDER, AS THE CASE MAY
BE.  NOTHING HEREIN IS INTENDED TO CREATE A JOINT VENTURE, PARTNERSHIP,
TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER AND LENDER NOR
TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF MORTGAGEE,
BENEFICIARY OR LENDER.


SECTION 18.26.  TIME OF THE ESSENCE.  TIME SHALL BE OF THE ESSENCE IN THE
PERFORMANCE OF ALL OBLIGATIONS OF BORROWER HEREUNDER.


SECTION 18.27.  BORROWER’S OBLIGATIONS ABSOLUTE.  BORROWER ACKNOWLEDGES THAT
LENDER AND/OR CERTAIN AFFILIATES OF LENDER ARE ENGAGED IN THE BUSINESS OF
FINANCING, OWNING, OPERATING, LEASING, MANAGING, AND BROKERING REAL ESTATE AND
IN OTHER BUSINESS VENTURES WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH
THE BUSINESS, PROSPECT, PROFITS, OPERATIONS OR CONDITION (FINANCIAL OR
OTHERWISE) OF BORROWER.  EXCEPT AS SET FORTH TO THE CONTRARY IN THE LOAN
DOCUMENTS, ALL SUMS PAYABLE BY BORROWER HEREUNDER SHALL BE PAID WITHOUT NOTICE
OR DEMAND, COUNTERCLAIM, SET-OFF, DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT,
SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION, AND THE OBLIGATIONS AND
LIABILITIES OF BORROWER HEREUNDER SHALL IN NO WAY BE RELEASED, DISCHARGED, OR
OTHERWISE AFFECTED (EXCEPT AS EXPRESSLY PROVIDED HEREIN) BY REASON OF:  (A) ANY
DAMAGE TO OR DESTRUCTION OF OR ANY TAKING OF THE PROPERTY OR ANY PORTION
THEREOF; (B) ANY RESTRICTION OR PREVENTION OF OR INTERFERENCE WITH ANY USE OF
THE PROPERTY OR ANY PORTION THEREOF; (C) ANY TITLE DEFECT OR ENCUMBRANCE OR ANY
EVICTION FROM THE PREMISES OR ANY PORTION THEREOF BY TITLE PARAMOUNT OR
OTHERWISE; (D) ANY BANKRUPTCY PROCEEDING RELATING TO BORROWER, ANY GENERAL
PARTNER, OR ANY GUARANTOR OR INDEMNITOR, OR ANY ACTION TAKEN WITH RESPECT TO
THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT BY ANY TRUSTEE OR RECEIVER
OF BORROWER OR ANY SUCH GENERAL PARTNER, GUARANTOR OR INDEMNITOR, OR BY ANY
COURT, IN ANY SUCH PROCEEDING; (E) ANY CLAIM WHICH BORROWER HAS OR MIGHT HAVE
AGAINST LENDER; (F) ANY DEFAULT OR FAILURE ON THE PART OF LENDER TO PERFORM OR
COMPLY WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH BORROWER; OR
(G) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING, WHETHER OR NOT BORROWER SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE
FOREGOING.


SECTION 18.28.  PUBLICITY.  ALL PROMOTIONAL NEWS RELEASES, PUBLICITY OR
ADVERTISING BY MANAGER, BORROWER OR THEIR RESPECTIVE AFFILIATES THROUGH ANY
MEDIA INTENDED TO REACH THE GENERAL PUBLIC SHALL NOT REFER TO THE LOAN DOCUMENTS
OR THE FINANCING EVIDENCED BY THE LOAN DOCUMENTS, OR TO LENDER OR TO ANY OF ITS
AFFILIATES WITHOUT THE PRIOR WRITTEN APPROVAL OF LENDER OR SUCH AFFILIATE, AS
APPLICABLE, IN EACH INSTANCE, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BORROWER SHALL BE
AUTHORIZED TO PROVIDE INFORMATION RELATING TO THE LOAN DOCUMENTS OR THE
FINANCING EVIDENCED BY THE LOAN DOCUMENTS, OR TO LENDER OR TO ANY OF ITS
AFFILIATES, TO RATING AGENCIES, UNDERWRITERS, POTENTIAL SECURITIES INVESTORS,
AUDITORS, REGULATORY AUTHORITIES AND TO ANY PERSONS WHICH MAY BE ENTITLED TO
SUCH INFORMATION BY OPERATION OF LAW AND WITHOUT LIMITING THE FOREGOING TO ISSUE
PRESS RELEASES AND MAKE FORM 8-K AND OTHER SECURITIES FILINGS CONTAINING THE
ABOVE-DESCRIBED INFORMATION AS IT OR ITS COUNSEL REASONABLY DEEMS REQUIRED BY
LAW.  LENDER SHALL BE AUTHORIZED TO PROVIDE INFORMATION RELATING TO THE
PROPERTY, THE LOAN AND MATTERS RELATING THERETO TO RATING AGENCIES,
UNDERWRITERS, POTENTIAL SECURITIES INVESTORS, AUDITORS, REGULATORY AUTHORITIES
AND TO ANY PERSONS

118


--------------------------------------------------------------------------------





WHICH MAY BE ENTITLED TO SUCH INFORMATION BY OPERATION OF LAW AND MAY USE BASIC
TRANSACTION INFORMATION (INCLUDING, WITHOUT LIMITATION, THE NAME OF BORROWER,
THE NAME AND ADDRESS OF THE PROPERTY AND THE LOAN AMOUNT) IN PRESS RELEASES OR
OTHER MARKETING MATERIALS.


SECTION 18.29.  SECURITIZATION OPINIONS.  IN THE EVENT THE LOAN IS INCLUDED AS
AN ASSET OF A SECURITIZATION BY LENDER OR ANY OF ITS AFFILIATES, BORROWER SHALL,
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER LENDER’S WRITTEN REQUEST THEREFOR, AT
LENDER’S SOLE COST AND EXPENSE, DELIVER OPINIONS IN FORM AND SUBSTANCE AND
DELIVERED BY COUNSEL REASONABLY ACCEPTABLE TO LENDER AND THE RATING AGENCY, AS
MAY BE REASONABLY REQUIRED BY LENDER AND/OR THE RATING AGENCY IN CONNECTION WITH
SUCH SECURITIZATION.  BORROWER’S FAILURE TO DELIVER THE OPINIONS REQUIRED HEREBY
WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD SHALL CONSTITUTE AN “EVENT OF
DEFAULT” HEREUNDER.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL BORROWER
BE REQUIRED TO DELIVER A “10B-5 OPINION” IN CONNECTION WITH ANY SECURITIZATION.


SECTION 18.30.  COOPERATION WITH RATING AGENCIES.  BORROWER COVENANTS AND AGREES
THAT IN THE EVENT THE LOAN IS TO BE INCLUDED AS AN ASSET OF A SECURITIZATION,
BORROWER SHALL (A) GATHER ANY INFORMATION REASONABLY REQUIRED BY EACH RATING
AGENCY IN CONNECTION WITH SUCH A SECURITIZATION, (B) AT LENDER’S REQUEST, MEET
WITH REPRESENTATIVES OF EACH RATING AGENCY TO DISCUSS THE BUSINESS AND
OPERATIONS OF THE PROPERTY, (C) COOPERATE WITH THE REASONABLE REQUESTS OF EACH
RATING AGENCY AND LENDER, AT BORROWER’S SOLE COST AND EXPENSE WITH RESPECT TO
THE FIRST SUCH REQUEST MADE BY LENDER FOLLOWING THE CLOSING DATE AND AT LENDER’S
EXPENSE FOR ANY ADDITIONAL REQUESTS THEREAFTER, IN CONNECTION WITH ALL OF THE
FOREGOING AS WELL AS IN CONNECTION WITH ALL OTHER MATTERS AND THE PREPARATION OF
ANY OFFERING DOCUMENTS WITH RESPECT THERETO, INCLUDING, WITHOUT LIMITATION,
ENTERING INTO ANY AMENDMENTS OR MODIFICATIONS TO THIS SECURITY INSTRUMENT OR TO
ANY OTHER LOAN DOCUMENT WHICH MAY BE REQUESTED BY LENDER TO CONFORM TO RATING
AGENCY OR MARKET STANDARDS FOR A SECURITIZATION; PROVIDED, THAT NO SUCH
MODIFICATION SHALL MODIFY (I) THE INTEREST RATE PAYABLE UNDER THE NOTE, (II) THE
STATED MATURITY OF THE NOTE OR (III) THE PRINCIPAL AMOUNT OF OR THE AMORTIZATION
OF PRINCIPAL UNDER THE NOTE, (D) SECTION 18.32 HEREOF, (E) ANY OTHER MATERIAL
ECONOMIC TERM OF THE LOAN OR (F) ANY PROVISION, THE EFFECT OF WHICH WOULD
INCREASE BORROWER’S OBLIGATIONS OR DECREASE BORROWER’S RIGHTS UNDER THE LOAN
DOCUMENTS TO MORE THAN A DE MINIMIS EXTENT.  BORROWER ACKNOWLEDGES THAT THE
INFORMATION PROVIDED BY BORROWER TO LENDER MAY BE INCORPORATED INTO THE OFFERING
DOCUMENTS FOR A SECURITIZATION AND TO THE FULLEST EXTENT PERMITTED, BORROWER
IRREVOCABLY WAIVES ALL RIGHTS, IF ANY, TO PROHIBIT SUCH DISCLOSURES INCLUDING,
WITHOUT LIMITATION, ANY RIGHT OF PRIVACY.  LENDER AND EACH RATING AGENCY SHALL
BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY, OR ON BEHALF OF, BORROWER
AND BORROWER INDEMNIFIES AND HOLDS HARMLESS THE INDEMNIFIED PARTIES, THEIR
AFFILIATES AND EACH PERSON WHO CONTROLS SUCH PERSONS WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE SECURITIES EXCHANGE ACT OF
1934, AS SAME MAY BE AMENDED FROM TIME TO TIME, FOR, FROM AND AGAINST ANY
CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND
EXPENSES OF WHATEVER KIND OR NATURE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE,
WHETHER INCURRED OR IMPOSED WITHIN OR OUTSIDE THE JUDICIAL PROCESS, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS THAT ARISE OUT
OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN SUCH INFORMATION OR ARISE OUT OF OR ARE BASED UPON
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED

119


--------------------------------------------------------------------------------





TO BE STATED IN SUCH INFORMATION OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN
SUCH INFORMATION, OR IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.


SECTION 18.31.  SECURITIZATION FINANCIALS.  BORROWER COVENANTS AND AGREES THAT,
UPON LENDER’S WRITTEN REQUEST THEREFOR IN CONNECTION WITH A SECURITIZATION,
BORROWER SHALL, AT LENDER’S SOLE COST AND EXPENSE, PROMPTLY DELIVER (A) AUDITED
FINANCIAL STATEMENTS AND RELATED DOCUMENTATION PREPARED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT THAT SATISFY SECURITIES LAWS AND REQUIREMENTS FOR
USE IN A PUBLIC REGISTRATION STATEMENT (WHICH MAY INCLUDE UP TO THREE (3) YEARS
OF HISTORICAL AUDITED FINANCIAL STATEMENTS) AND (B) IF, AT THE TIME ONE OR MORE
DISCLOSURE DOCUMENTS ARE BEING PREPARED IN CONNECTION WITH A SECURITIZATION,
LENDER EXPECTS THAT BORROWER ALONE OR BORROWER AND ONE OR MORE OF ITS AFFILIATES
COLLECTIVELY, OR THE PROPERTY ALONE OR THE PROPERTY AND ANY OTHER PARCEL(S) OF
REAL PROPERTY, TOGETHER WITH IMPROVEMENTS THEREON AND PERSONAL PROPERTY RELATED
THERETO, THAT IS “RELATED”, WITHIN THE MEANING OF THE DEFINITION OF SIGNIFICANT
OBLIGOR, TO THE PROPERTY (A “RELATED PROPERTY”) COLLECTIVELY, WILL BE A
SIGNIFICANT OBLIGOR, BORROWER SHALL FURNISH TO LENDER UPON REQUEST (I) THE
SELECTED FINANCIAL DATA OR, IF APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER
ITEM 1112(B)(1) OF REGULATION AB AND MEETING THE REQUIREMENTS THEREOF, IF LENDER
EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN, TOGETHER WITH ANY LOANS MADE TO
AN AFFILIATE OF BORROWER OR SECURED BY A RELATED PROPERTY THAT IS INCLUDED IN A
SECURITIZATION WITH THE LOAN (A “RELATED LOAN”), AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION AND AT ANY TIME
DURING WHICH THE LOAN AND ANY RELATED LOANS ARE INCLUDED IN A SECURITIZATION
DOES, EQUAL OR EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF
THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE
INCLUDED, AS APPLICABLE, IN THE SECURITIZATION OR (II) THE FINANCIAL STATEMENTS
REQUIRED UNDER ITEM 1112(B)(2) OF REGULATION AB AND MEETING THE REQUIREMENTS
THEREOF, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH
ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF THE
PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF
DATE FOR SUCH SECURITIZATION AND AT ANY TIME DURING WHICH THE LOAN AND ANY
RELATED LOANS ARE INCLUDED IN A SECURITIZATION DOES, EQUAL OR EXCEED TWENTY
PERCENT (20%) OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED
OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION.  SUCH
FINANCIAL DATA OR FINANCIAL STATEMENTS SHALL BE FURNISHED TO LENDER WITHIN TEN
(10) BUSINESS DAYS AFTER NOTICE FROM LENDER IN CONNECTION WITH THE PREPARATION
OF DISCLOSURE DOCUMENTS FOR THE SECURITIZATION AND, WITH RESPECT TO THE DATA OR
FINANCIAL STATEMENTS REQUIRED PURSUANT TO CLAUSE (B) HEREOF, (A) NOT LATER THAN
THIRTY (30) DAYS AFTER THE END OF EACH FISCAL QUARTER OF BORROWER AND (B) NOT
LATER THAN SEVENTY-FIVE (75) DAYS AFTER THE END OF EACH FISCAL YEAR; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED TO FURNISH FINANCIAL DATA OR
FINANCIAL STATEMENTS PURSUANT TO CLAUSES (A) OR (B) OF THIS SENTENCE WITH
RESPECT TO ANY PERIOD FOR WHICH A FILING PURSUANT TO THE SECURITIES EXCHANGE ACT
OF 1934 IN CONNECTION WITH OR RELATING TO THE SECURITIZATION IS NOT REQUIRED.


SECTION 18.32.  EXCULPATION.  NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION
18.32 TO THE CONTRARY, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER AND (A) IF BORROWER IS A PARTNERSHIP, ITS CONSTITUENT PARTNERS OR ANY
OF THEIR RESPECTIVE PARTNERS, (B) IF BORROWER IS A TRUST, ITS BENEFICIARIES OR
ANY OF THEIR RESPECTIVE PARTNERS (AS HEREINAFTER DEFINED), (C) IF BORROWER IS A

120


--------------------------------------------------------------------------------





CORPORATION, ANY OF ITS SHAREHOLDERS, DIRECTORS, PRINCIPALS, OFFICERS OR
EMPLOYEES, OR (D) IF BORROWER IS A LIMITED LIABILITY COMPANY, ANY OF ITS MEMBERS
AND THEIR RESPECTIVE LEGAL, EQUITABLE AND BENEFICIAL OWNER (THE PERSONS
DESCRIBED IN THE FOREGOING CLAUSES (A) - (D), AS THE CASE MAY BE, TOGETHER WITH
ANY DIRECT OR INDIRECT BENEFICIAL OR LEGAL OWNERS OF SUCH PERSONS, ARE
HEREINAFTER REFERRED TO AS THE “PARTNERS”) TO PERFORM AND OBSERVE THE
OBLIGATIONS CONTAINED IN THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN
DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT
AGAINST BORROWER OR THE PARTNERS, EXCEPT THAT LENDER MAY BRING A FORECLOSURE
ACTION, ACTION FOR SPECIFIC PERFORMANCE, OR OTHER APPROPRIATE ACTION OR
PROCEEDING (INCLUDING, WITHOUT LIMITATION, AN ACTION TO OBTAIN A DEFICIENCY
JUDGMENT) SOLELY FOR THE PURPOSE OF ENABLING LENDER TO REALIZE UPON (I)
BORROWER’S INTEREST IN THE PROPERTY AND (II) ANY OTHER COLLATERAL GIVEN TO
LENDER UNDER THE LOAN DOCUMENTS (THE “DEFAULT COLLATERAL”); PROVIDED, HOWEVER,
THAT ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST
BORROWER AND THE PARTNERS ONLY TO THE EXTENT OF ANY SUCH DEFAULT COLLATERAL. 
THE PROVISIONS OF THIS SECTION SHALL NOT, HOWEVER, (A) IMPAIR THE VALIDITY OF
THE DEBT EVIDENCED BY THE NOTE OR IN ANY WAY AFFECT OR IMPAIR THE LIEN OF THIS
SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE RIGHT OF LENDER TO
FORECLOSE THIS SECURITY INSTRUMENT FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT; (B) IMPAIR THE RIGHT OF LENDER TO NAME
BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR JUDICIAL FORECLOSURE AND
SALE UNDER THIS SECURITY INSTRUMENT; (C) AFFECT THE VALIDITY OR ENFORCEABILITY
OF THE NOTE, THIS SECURITY INSTRUMENT, OR ANY OF THE OTHER LOAN DOCUMENTS, OR
IMPAIR THE RIGHT OF LENDER TO SEEK A PERSONAL JUDGMENT AGAINST GUARANTOR; (D)
IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A RECEIVER; (E) IMPAIR
THE ENFORCEMENT OF THE ASSIGNMENT; (F) IMPAIR THE RIGHT OF LENDER TO BRING SUIT
FOR MONETARY JUDGMENT WITH RESPECT TO DAMAGES INCURRED BY LENDER RESULTING FROM
FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER, OR ANY OTHER PERSON IN
CONNECTION WITH THIS SECURITY INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS,
AND THE FOREGOING PROVISIONS SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE
LIABILITY OF BORROWER OR THE PARTNERS WITH RESPECT TO SAME; (G) IMPAIR THE RIGHT
OF LENDER TO BRING SUIT FOR A MONETARY JUDGMENT WITH RESPECT TO BORROWER’S
MISAPPROPRIATION OF TENANT SECURITY DEPOSITS OR RENT, AND THE FOREGOING
PROVISIONS SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER OR
THE PARTNERS WITH RESPECT TO SAME; (H) IMPAIR THE RIGHT OF LENDER TO OBTAIN LOSS
PROCEEDS DUE TO LENDER PURSUANT TO THIS SECURITY INSTRUMENT; (I) IMPAIR THE
RIGHT OF LENDER TO ENFORCE THE PROVISIONS OF SECTIONS 2.02(G), 16.01 OR 16.02,
INCLUSIVE OF THIS SECURITY INSTRUMENT, EVEN AFTER REPAYMENT IN FULL BY BORROWER
OF THE DEBT OR TO BRING SUIT FOR A MONETARY JUDGMENT AGAINST BORROWER OR THE
PARTNERS WITH RESPECT TO ANY OBLIGATION SET FORTH IN SAID SECTIONS; (J) PREVENT
OR IN ANY WAY HINDER LENDER FROM EXERCISING, OR CONSTITUTE A DEFENSE, OR
COUNTERCLAIM, OR OTHER BASIS FOR RELIEF IN RESPECT OF THE EXERCISE OF, ANY OTHER
REMEDY AGAINST ANY OR ALL OF THE COLLATERAL SECURING THE NOTE AS PROVIDED IN THE
LOAN DOCUMENTS; (K) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR A MONETARY
JUDGMENT WITH RESPECT TO DAMAGES INCURRED BY LENDER RESULTING FROM ANY
MISAPPLICATION OR CONVERSION OF LOSS PROCEEDS, AND THE FOREGOING PROVISIONS
SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER OR THE
PARTNERS WITH RESPECT TO SAME; (L) IMPAIR THE RIGHT OF LENDER TO SUE FOR, SEEK
OR DEMAND A DEFICIENCY JUDGMENT AGAINST BORROWER SOLELY FOR THE PURPOSE OF
FORECLOSING THE PROPERTY OR ANY PART THEREOF, OR REALIZING UPON THE DEFAULT
COLLATERAL; PROVIDED, HOWEVER, THAT ANY SUCH DEFICIENCY JUDGMENT REFERRED TO IN
THIS CLAUSE (L) SHALL BE ENFORCEABLE AGAINST BORROWER AND THE PARTNERS ONLY TO
THE EXTENT OF ANY OF THE DEFAULT COLLATERAL; (M) IMPAIR THE ABILITY OF LENDER TO
BRING SUIT FOR A MONETARY JUDGMENT WITH RESPECT TO DAMAGES INCURRED BY LENDER
RESULTING FROM ARSON OR WASTE TO OR OF THE PROPERTY OR

121


--------------------------------------------------------------------------------





DAMAGE TO THE PROPERTY COMMITTED BY BORROWER OR ITS AFFILIATES; (N) IMPAIR THE
RIGHT OF LENDER TO BRING A SUIT FOR A MONETARY JUDGMENT IN THE EVENT OF THE
EXERCISE OF ANY RIGHT OR REMEDY UNDER ANY FEDERAL, STATE OR LOCAL FORFEITURE
LAWS RESULTING IN THE LOSS OF THE LIEN OF THIS SECURITY INSTRUMENT, OR THE
PRIORITY THEREOF, AGAINST THE PROPERTY; (O) BE DEEMED A WAIVER OF ANY RIGHT
WHICH LENDER MAY HAVE UNDER SECTIONS 506(A), 506(B), 1111(B) OR ANY OTHER
PROVISION OF THE BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE DEBT
OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE DEBT; (P)
IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR MONETARY JUDGMENT WITH RESPECT TO
DAMAGES INCURRED BY LENDER RESULTING FROM ANY LOSSES RESULTING FROM ANY CLAIMS,
ACTIONS OR PROCEEDINGS INITIATED BY BORROWER (OR ANY AFFILIATE OF BORROWER)
ALLEGING THAT THE RELATIONSHIP OF BORROWER AND LENDER IS THAT OF JOINT
VENTURERS, PARTNERS, TENANTS IN COMMON, JOINT TENANTS OR ANY RELATIONSHIP OTHER
THAN THAT OF DEBTOR AND CREDITOR; (Q) IMPAIR THE RIGHT OF LENDER TO BRING SUIT
FOR A MONETARY JUDGMENT FOR DAMAGES INCURRED BY LENDER IN THE EVENT OF A
TRANSFER IN VIOLATION OF THE PROVISIONS OF ARTICLE IX HEREOF, INCLUDING, WITHOUT
LIMITATION, THE FAILURE TO OBTAIN LENDER’S CONSENT TO A TRANSFER AS, WHEN AND TO
THE EXTENT REQUIRED THEREUNDER; (R) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR
A MONETARY JUDGMENT IN THE EVENT THAT BORROWER MOVES ITS PRINCIPAL PLACE OF
BUSINESS OR ITS BOOKS AND RECORDS RELATING TO THE PROPERTY WHICH ARE GOVERNED BY
THE UCC, OR CHANGES ITS NAME, ITS JURISDICTION OF ORGANIZATION, TYPE OF
ORGANIZATION OR OTHER LEGAL STRUCTURE OR, IF IT HAS ONE, ORGANIZATIONAL
IDENTIFICATION NUMBER, WITHOUT FIRST GIVING LENDER THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OR (S) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR A MONETARY
JUDGMENT IN THE EVENT THAT BORROWER CHANGES ITS NAME OF OTHERWISE DOES ANYTHING
WHICH WOULD MAKE THE INFORMATION SET FORTH IN ANY UCC FINANCING STATEMENTS
RELATING TO THE PROPERTY MATERIALLY MISLEADING WITHOUT GIVING LENDER THIRTY (30)
DAYS PRIOR WRITTEN NOTICE THEREOF.  THE PROVISIONS OF THIS SECTION 18.32 SHALL
BE INAPPLICABLE TO BORROWER IF (A) ANY PROCEEDING, ACTION, PETITION OR FILING
UNDER THE BANKRUPTCY CODE, OR ANY SIMILAR STATE OR FEDERAL LAW NOW OR HEREAFTER
IN EFFECT RELATING TO BANKRUPTCY, REORGANIZATION OR INSOLVENCY, OR THE
ARRANGEMENT OR ADJUSTMENT OF DEBTS, SHALL BE FILED BY, CONSENTED TO OR
ACQUIESCED IN BY OR WITH RESPECT TO BORROWER, OR IF BORROWER SHALL INSTITUTE ANY
PROCEEDING FOR ITS DISSOLUTION OR LIQUIDATION, OR SHALL MAKE AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS OR (B) LENDER OBTAINS A JUDGMENT THAT BORROWER OR ANY
AFFILIATE OF BORROWER HAS, OTHER THAN IN GOOD FAITH, CONTESTED OR IN ANY
MATERIAL WAY INTERFERED WITH, DIRECTLY OR INDIRECTLY (COLLECTIVELY, A
“CONTEST”), ANY FORECLOSURE ACTION, UCC SALE OR OTHER MATERIAL REMEDY EXERCISED
BY LENDER UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WHETHER BY MAKING ANY
MOTION, BRINGING ANY COUNTERCLAIM, CLAIMING ANY DEFENSE, SEEKING ANY INJUNCTION
OR OTHER RESTRAINT, COMMENCING ANY ACTION, OR OTHERWISE, IN WHICH EVENT LENDER
SHALL HAVE RECOURSE AGAINST ALL OF THE ASSETS OF BORROWER INCLUDING, WITHOUT
LIMITATION, ANY RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE PROPERTY AND
ANY PARTNERSHIP INTERESTS IN BORROWER (BUT EXCLUDING THE OTHER ASSETS OF SUCH
PARTNERS TO THE EXTENT LENDER WOULD NOT HAVE HAD RECOURSE THERETO OTHER THAN IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 18.32).


SECTION 18.33.  COMPONENT NOTES.  LENDER, AT ITS SOLE COST AND EXPENSE, WITHOUT
IN ANY WAY LIMITING LENDER’S OTHER RIGHTS HEREUNDER, IN ITS SOLE AND ABSOLUTE
DISCRETION, SHALL HAVE THE RIGHT AT ANY TIME TO REQUIRE BORROWER TO EXECUTE AND
DELIVER “COMPONENT” NOTES (INCLUDING SENIOR AND JUNIOR NOTES), IN SUBSTITUTION
FOR ONE (1) OR BOTH OF NOTE A-1 AND/OR NOTE A-2, WHICH NOTES MAY BE PAID IN SUCH
ORDER OF PRIORITY AS MAY BE DESIGNATED BY LENDER, PROVIDED THAT (A) THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH “COMPONENT” NOTES SHALL EQUAL THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN IMMEDIATELY PRIOR TO THE CREATION OF SUCH
“COMPONENT” NOTES, (B) THE

122


--------------------------------------------------------------------------------





WEIGHTED AVERAGE INTEREST RATE OF ALL SUCH “COMPONENT” NOTES SHALL ON THE DATE
CREATED EQUAL THE INTEREST RATE WHICH WAS APPLICABLE TO THE LOAN IMMEDIATELY
PRIOR TO THE CREATION OF SUCH “COMPONENT” NOTES, (C) THE DEBT SERVICE PAYMENTS
ON ALL SUCH “COMPONENT” NOTES SHALL ON THE DATE CREATED EQUAL THE DEBT SERVICE
PAYMENT WHICH WAS DUE UNDER THE LOAN IMMEDIATELY PRIOR TO THE CREATION OF SUCH
COMPONENT NOTES AND (D) THE OTHER TERMS AND PROVISIONS OF EACH OF THE
“COMPONENT” NOTES SHALL BE IDENTICAL IN SUBSTANCE AND SUBSTANTIALLY SIMILAR IN
FORM TO THE LOAN DOCUMENTS.  BORROWER SHALL COOPERATE WITH ALL REASONABLE
REQUESTS OF LENDER IN ORDER TO ESTABLISH THE “COMPONENT” NOTES AND SHALL EXECUTE
AND DELIVER SUCH DOCUMENTS AS SHALL REASONABLY BE REQUIRED BY LENDER IN
CONNECTION THEREWITH, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER, INCLUDING, WITHOUT LIMITATION, THE SEVERANCE OF SECURITY DOCUMENTS IF
REQUESTED.  IT SHALL BE AN EVENT OF DEFAULT IF BORROWER FAILS TO COMPLY WITH ANY
OF THE TERMS, COVENANTS OR CONDITIONS OF THIS SECTION 18.33 AFTER THE EXPIRATION
OF FIFTEEN (15) BUSINESS DAYS AFTER NOTICE THEREOF.


SECTION 18.34.  REALLOCATION OF LOAN AMOUNTS.  LENDER, WITHOUT IN ANY WAY
LIMITING ITS OTHER RIGHTS HEREUNDER, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL
HAVE THE RIGHT, AT ANY TIME PRIOR TO A SECURITIZATION, TO REALLOCATE THE AMOUNT
OF THE LOAN AND THE MEZ LOAN AND/OR ADJUST THE INTEREST RATE RATES THEREON
PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOAN AND THE MEZ LOAN
IMMEDIATELY FOLLOWING SUCH REALLOCATION SHALL EQUAL THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND THE MEZ LOAN IMMEDIATELY PRIOR TO SUCH REALLOCATION, AND
(II) THE INITIAL WEIGHTED AVERAGE INTEREST RATE OF THE NOTE AND THE NOTE
EVIDENCING THE MEZ LOAN IMMEDIATELY FOLLOWING SUCH REALLOCATION SHALL EQUAL THE
WEIGHTED AVERAGE INTEREST RATE WHICH WAS APPLICABLE TO THE NOTE AND THE NOTE
EVIDENCING THE MEZ LOAN IMMEDIATELY PRIOR TO SUCH REALLOCATION.  BORROWER SHALL
COOPERATE WITH ALL REASONABLE REQUESTS OF LENDER IN ORDER TO REALLOCATE THE
AMOUNT OF THE LOAN AND THE MEZ LOAN AND SHALL EXECUTE AND DELIVER SUCH DOCUMENTS
AS SHALL REASONABLY BE REQUIRED BY LENDER IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, AMENDMENTS TO THE LOAN DOCUMENTS AND THE DOCUMENTS
EVIDENCING OR SECURING THE MEZ LOAN, AND ENDORSEMENTS TO THE TITLE POLICY AND
THE UCC TITLE INSURANCE POLICY, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER, AND LENDER SHALL PAY ALL COSTS AND EXPENSES IN
CONNECTION WITH SUCH REALLOCATION PURSUANT TO THIS SECTION, INCLUDING, WITHOUT
LIMITATION, ANY ADDITIONAL TITLE INSURANCE AND UCC INSURANCE PREMIUMS AND ANY
ADDITIONAL MORTGAGE, MORTGAGE RECORDING, STAMP, INTANGIBLE OR OTHER SIMILAR TAX
REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY
IN EFFECT IN CONNECTION WITH THE EXECUTION, DELIVERY, RECORDATION, FILING,
REGISTRATION, PERFECTION OR ENFORCEMENT OF ANY AMENDMENTS OF THE LOAN DOCUMENTS
OR THE DOCUMENTS EVIDENCING OR SECURING THE MEZ LOAN IN CONNECTION WITH THE
REALLOCATION.


SECTION 18.35.  CERTAIN MATTERS RELATING TO PROPERTY LOCATED IN THE STATE OF NEW
YORK.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY:


(A)           BORROWER REPRESENTS THAT THIS SECURITY INSTRUMENT DOES NOT
ENCUMBER PROPERTY PRINCIPALLY IMPROVED OR TO BE IMPROVED BY ONE OR MORE
STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX (6) RESIDENTIAL
DWELLING UNITS.


(B)           PURSUANT TO SECTION 13 OF THE LIEN LAW OF NEW YORK, BORROWER SHALL
RECEIVE THE ADVANCES SECURED HEREBY AND SHALL HOLD THE RIGHT TO RECEIVE SUCH
ADVANCES AS A TRUST FUND TO BE

123


--------------------------------------------------------------------------------





APPLIED FIRST FOR THE PURPOSE OF PAYING THE COST OF ANY IMPROVEMENT AND SHALL
APPLY SUCH ADVANCES FIRST TO THE PAYMENT OF THE COST OF ANY SUCH IMPROVEMENTS ON
THE PROPERTY BEFORE USING ANY PART OF THE TOTAL OF THE SAME FOR ANY OTHER
PURPOSE.


(C)           LENDER SHALL HAVE ALL OF THE RIGHTS AGAINST LESSEES OF THE
PROPERTY AS SET FORTH IN SECTION 291(F) OF THE REAL PROPERTY LAW OF NEW YORK.


(D)           THE PROVISIONS OF SUBSECTION 4 OF SECTION 254 OF THE NEW YORK REAL
PROPERTY LAW COVERING THE INSURANCE OF BUILDINGS AGAINST LOSS BY FIRE AND THE
APPLICATION OF INSURANCE PROCEEDS SHALL NOT APPLY TO THIS SECURITY INSTRUMENT. 
IN THE EVENT OF ANY CONFLICT, INCONSISTENCY OR AMBIGUITY BETWEEN THE PROVISIONS
OF ARTICLE III HEREOF AND THE PROVISIONS OF SUBSECTION 4 OF SECTION 254 OF THE
NEW YORK REAL PROPERTY LAW COVERING THE INSURANCE OF BUILDINGS AGAINST LOSS BY
FIRE AND THE APPLICATION OF INSURANCE PROCEEDS, THE PROVISIONS OF ARTICLE III
SHALL CONTROL.


(E)           (I)            IN THE EVENT OF ANY SALE OR TRANSFER OF THE
PROPERTY, OR ANY PART THEREOF, INCLUDING ANY SALE OR TRANSFER BY REASON OF
FORECLOSURE OF THIS SECURITY INSTRUMENT OR ANY PRIOR OR SUBORDINATE MORTGAGE OR
BY DEED IN LIEU OF ANY SUCH FORECLOSURE, BORROWER SHALL TIMELY AND DULY
COMPLETE, EXECUTE AND DELIVER TO LENDER ALL FORMS AND SUPPORTING DOCUMENTATION
REQUIRED BY ANY TAXING AUTHORITY TO ESTIMATE AND FIX ANY TAX PAYABLE BY REASON
OF SUCH SALE OR TRANSFER OR RECORDING OF THE DEED EVIDENCING SUCH SALE OR
TRANSFER, INCLUDING ANY NEW YORK STATE REAL ESTATE TRANSFER TAX PAYABLE PURSUANT
TO ARTICLE 31 OF THE NEW YORK TAX LAW AND NEW YORK CITY REAL PROPERTY TRANSFER
TAX PAYABLE PURSUANT TO CHAPTER 21, TITLE 11 OF THE NEW YORK CITY ADMINISTRATIVE
CODE (INDIVIDUALLY, A “TRANSFER TAX” AND COLLECTIVELY, THE “TRANSFER TAXES”).

(II)           BORROWER SHALL PAY THE TRANSFER TAXES THAT MAY HEREAFTER BECOME
DUE AND PAYABLE WITH RESPECT TO ANY SALE OR TRANSFER OF THE PROPERTY DESCRIBED
IN THIS ARTICLE, AND IN DEFAULT OF SUCH PAYMENT, LENDER MAY PAY THE SAME AND THE
AMOUNT OF SUCH PAYMENT SHALL BE ADDED TO THE DEBT SECURED HEREBY AND, UNLESS
INCURRED IN CONNECTION WITH A FORECLOSURE OF THIS SECURITY INSTRUMENT OR DEED IN
LIEU OF SUCH FORECLOSURE, SHALL BE SECURED BY THIS SECURITY INSTRUMENT.

(III)          BORROWER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS LENDER AS
ITS ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO PREPARE AND DELIVER ANY
QUESTIONNAIRE, STATEMENT, AFFIDAVIT OR TAX RETURN IN CONNECTION WITH ANY
TRANSFER TAX APPLICABLE TO ANY FORECLOSURE OR DEED IN LIEU OF FORECLOSURE
DESCRIBED IN THIS ARTICLE.

(IV)          BORROWER SHALL INDEMNIFY AND HOLD HARMLESS LENDER AGAINST (I) ANY
AND ALL LIABILITY INCURRED BY LENDER FOR THE PAYMENT OF ANY TRANSFER TAX WITH
RESPECT TO ANY TRANSFER OF THE PROPERTY BY REASON OF FORECLOSURE, AND (II) ANY
AND ALL EXPENSES INCURRED BY LENDER IN CONNECTION THEREWITH INCLUDING, WITHOUT
LIMITATION, INTEREST, PENALTIES AND ATTORNEYS’ FEES.

(V)           THE OBLIGATION TO PAY THE TRANSFER TAXES AND INDEMNIFY LENDER
UNDER THIS SECTION IS A PERSONAL OBLIGATION OF BORROWER, WHETHER OR NOT BORROWER
IS PERSONALLY OBLIGATED TO PAY THE DEBT SECURED BY THIS SECURITY INSTRUMENT, AND
SHALL BE BINDING UPON AND ENFORCEABLE AGAINST ALL TRANSFEREES OF THE PREMISES
AND ALL SUCCESSORS AND ASSIGNS OF

124


--------------------------------------------------------------------------------




BORROWER WITH THE SAME FORCE AND EFFECT AS THOUGH EACH OF THEM HAD PERSONALLY
EXECUTED AND DELIVERED THIS SECURITY INSTRUMENT, NOTWITHSTANDING ANY EXCULPATION
PROVISION IN FAVOR OF BORROWER WITH RESPECT TO THE PAYMENT OF ANY OTHER MONETARY
OBLIGATIONS UNDER THIS SECURITY INSTRUMENT.

(VI)          IN THE EVENT THAT BORROWER FAILS OR REFUSES TO PAY A TAX PAYABLE
BY BORROWER WITH RESPECT TO A SALE OR TRANSFER BY REASON OF A FORECLOSURE OF
THIS SECURITY INSTRUMENT IN ACCORDANCE WITH THIS SECTION, THE AMOUNT OF THE TAX,
ANY INTEREST OR PENALTY APPLICABLE THERETO AND ANY OTHER AMOUNT PAYABLE PURSUANT
TO BORROWER’S OBLIGATION TO INDEMNIFY LENDER UNDER THIS SECTION MAY, AT THE SOLE
OPTION OF LENDER, BE PAID AS AN EXPENSE OF THE SALE OUT OF THE PROCEEDS OF THE
MORTGAGE FORECLOSURE SALE.

(VII)         THE PROVISIONS OF THIS SECTION SHALL SURVIVE ANY TRANSFER AND THE
DELIVERY OF THE DEED AFFECTING SUCH TRANSFER.  NOTHING IN THIS SECTION SHALL BE
DEEMED TO GRANT TO BORROWER ANY GREATER RIGHTS TO SELL, ASSIGN OR OTHERWISE
TRANSFER THE PREMISES THAN ARE EXPRESSLY PROVIDED IN ARTICLE IX NOR TO DEPRIVE
LENDER OF ANY RIGHT TO REFUSE TO CONSENT TO ANY TRANSACTION REFERRED TO IN THIS
SECTION.


(F)            THE CLAUSES AND COVENANTS CONTAINED IN THIS SECURITY INSTRUMENT
THAT ARE CONSTRUED BY SECTION 254 OF THE NEW YORK REAL PROPERTY LAW SHALL BE
CONSTRUED AS PROVIDED IN THOSE SECTIONS (EXCEPT AS PROVIDED IN SECTION 18.35(D)
HEREOF AND ARTICLE III HEREOF).  THE ADDITIONAL CLAUSES AND COVENANTS CONTAINED
IN THIS SECURITY INSTRUMENT SHALL AFFORD RIGHTS SUPPLEMENTAL TO AND NOT
EXCLUSIVE OF THE RIGHTS CONFERRED BY THE CLAUSES AND COVENANTS CONSTRUED BY
SECTION 254 AND SHALL NOT IMPAIR, MODIFY, ALTER OR DEFEAT SUCH RIGHTS (EXCEPT AS
PROVIDED IN SECTION 18.35(D) HEREOF AND ARTICLE III HEREOF), NOTWITHSTANDING
THAT SUCH ADDITIONAL CLAUSES AND COVENANTS MAY RELATE TO THE SAME SUBJECT MATTER
OR PROVIDE FOR DIFFERENT OR ADDITIONAL RIGHTS IN THE SAME OR SIMILAR
CONTINGENCIES AS THE CLAUSES AND COVENANTS CONSTRUED BY SECTION 254.  THE RIGHT
OF LENDER ARISING UNDER THE CLAUSES AND COVENANTS CONTAINED IN THIS SECURITY
INSTRUMENT SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE OF THEM SHALL BE
IN EXCLUSION OF THE OTHERS.  NO ACT OF LENDER SHALL BE CONSTRUED AS AN ELECTION
TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY OTHER
PROVISION, ANYTHING HEREIN OR OTHERWISE TO THE CONTRARY NOTWITHSTANDING.  IN THE
EVENT OF ANY INCONSISTENCIES BETWEEN THE PROVISIONS OF SECTION 254 AND THE
PROVISIONS OF THIS SECURITY INSTRUMENT, THE PROVISIONS OF THIS SECURITY
INSTRUMENT SHALL PREVAIL.

Notwithstanding anything to the contrary in this Security Instrument, the
maximum amount of principal indebtedness secured by this Security Instrument or
which under any contingency may be secured by this Security Instrument is
$217,000,000.


SECTION 18.36.  ASSIGNMENT UPON REPAYMENT.  AT BORROWER’S REQUEST, UPON (A)
BORROWER’S PREPAYMENT OR REPAYMENT OF THE DEBT IN FULL, WHETHER BY PREPAYMENT OR
OTHERWISE AND (B) PAYMENT BY BORROWER OF LENDER’S REASONABLE COUNSEL FEES AND
DISBURSEMENTS AND OTHER REASONABLE COSTS, IF ANY, AND PROVIDED BORROWER
(I) REFINANCES THE LOAN THROUGH ANY INSTITUTION OTHER THAN LENDER, OR (II) SELLS
ANY OF THE PREMISES, AND AN INSTITUTION OTHER THAN LENDER IS INVOLVED IN THE
FINANCING OF SUCH SALE, LENDER SHALL DELIVER TO BORROWER OR BORROWER’S DESIGNEE
(X) AN ASSIGNMENT OF THE NOTE, THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS, WITHOUT RECOURSE, REPRESENTATION OR WARRANTY, TOGETHER WITH THE NOTE
(OR AN AFFIDAVIT OF LOST NOTE) DULY

125


--------------------------------------------------------------------------------





ENDORSED BY LENDER TO BORROWER’S DESIGNEE, OR (Y) A SATISFACTION AND RELEASE OF
LIEN IN RESPECT HEREOF, IN RECORDABLE FORM, AS WELL AS ALL APPROPRIATE UCC
TERMINATION STATEMENTS AND THE RELEASE AND TERMINATION OF ALL OTHER SECURITY FOR
THE LOAN.  BORROWER SHALL PAY ALL OF LENDER’S REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE FOREGOING.


SECTION 18.37.  PRIMARY SERVICER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, IN THE EVENT THAT NOTE A-1 AND
NOTE A-2 ARE HELD BY DIFFERENT PERSONS, BORROWER SHALL BE REQUIRED TO DEAL WITH
ONLY ONE PERSON ACTING ON BEHALF OF ALL PERSONS COMPRISING LENDER (THE “PRIMARY
SERVICER”), WITH RESPECT TO ANY CONSENTS, APPROVALS OR NOTICES REQUIRED OR
PERMITTED FROM, OR TO, LENDER PURSUANT TO THE LOAN DOCUMENTS (IT BEING
UNDERSTOOD THAT THE PRIMARY SERVICER MAY NEED TO CONSULT WITH OTHER PERSONS THAT
HOLD A PORTION OF LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN OR WITH THE
RATING AGENCIES IN CONNECTION WITH ANY SUCH CONSENT, APPROVAL OR NOTICE AND THAT
A SO-CALLED “SPECIAL SERVICER” MAY ACT AS SUCH PRIMARY SERVICER).  LENDER MAY
REPLACE SUCH PRIMARY SERVICER WITH ANOTHER PRIMARY SERVICER AT ANY TIME IN
LENDER’S SOLE DISCRETION.  AS OF THE DATE HEREOF, WACHOVIA BANK, NATIONAL
ASSOCIATION IS HEREBY DESIGNATED AS THE PRIMARY SERVICER AND UNLESS AND UNTIL
BORROWER IS NOTIFIED BY WACHOVIA BANK, NATIONAL ASSOCIATION OF A NEW PRIMARY
SERVICER, BORROWER SHALL BE PERMITTED TO RELY CONCLUSIVELY AND IRREVOCABLY ON
SUCH DESIGNATION.

126


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, BORROWER AND LENDER HAVE DULY EXECUTED THIS SECURITY
INSTRUMENT THE DAY AND YEAR FIRST ABOVE WRITTEN.

Borrower’s Organizational Identification

HENRY HUDSON HOLDINGS LLC,

Number:

13-4035148

 

Borrower

 

 

 

 

 

By:

/s/ Marc S. Gordon

 

 

 

Name: Marc S. Gordon

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

The undersigned SPE Pledgors hereby agree and consent to the terms hereof.

HUDSON PLEDGOR LLC, a Delaware limited

liability company, SPE Pledgor

 

 

 

 

By:

/s/ Marc S. Gordon

 

 

Name: Marc S. Gordon

 

Title: Authorized Signatory

 

 

 

 

58th STREET BAR COMPANY LLC, a Delaware

limited liability company, SPE Pledgor

 

 

 

 

By:

/s/ Marc S. Gordon

 

 

Name:Marc S. Gordon

 

Title: Authorized Signatory

 

127


--------------------------------------------------------------------------------




 

HUDSON MANAGING MEMBER LLC,

a Delaware limited liability company, SPE Pledgor

 

 

By:

/s/ Marc S. Gordon

 

 

Name: Marc S. Gordon

 

Title: Authorized Signatory

 

128


--------------------------------------------------------------------------------